Exhibit 10.1

EXECUTION VERSION

 

 

 

 

LOGO [g576044dsp0001.gif]

CREDIT AGREEMENT

by and among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders,

NOW INC., as Parent,

NOW INC. and DNOW L.P., as US Borrowers,

and

DNOW CANADA ULC, as Canadian Borrower

Dated as of April 30, 2018

WELLS FARGO BANK, NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A. and

ROYAL BANK OF CANADA,

as Joint Lead Arrangers,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A. and

ROYAL BANK OF CANADA,

as Joint Book Runners,

JPMORGAN CHASE BANK, N.A. and

ROYAL BANK OF CANADA,

as Co-Syndication Agents, and

FIFTH THIRD BANK,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.     DEFINITIONS AND CONSTRUCTION

     1  

1.1.

 

Definitions

     1  

1.2.

 

Accounting Terms

     81  

1.3.

 

Code; PPSA

     82  

1.4.

 

Construction

     82  

1.5.

 

Time References

     83  

1.6.

 

Schedules and Exhibits

     83  

1.7.

 

Exchange Rates; Currency Equivalents; Applicable Currency

     84  

1.8.

 

Quebec Interpretation

     84  

1.9.

 

Scottish Interpretation

     85  

2.     LOANS AND TERMS OF PAYMENT

     85  

2.1.

 

Revolving Loans

     85  

2.2.

 

[Reserved]

     87  

2.3.

 

Borrowing Procedures and Settlements

     87  

2.4.

 

Payments; Reductions of Commitments; Prepayments

     98  

2.5.

 

Promise to Pay; Promissory Notes

     106  

2.6.

 

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     107  

2.7.

 

Crediting Payments

     110  

2.8.

 

Designated Account

     110  

2.9.

 

Maintenance of Loan Account; Statements of Obligations

     111  

2.10.

 

Fees

     111  

2.11A

 

US Letters of Credit

     112  

2.11B

 

Canadian Letters of Credit

     122  

2.11C

 

UK Letters of Credit

     133  

2.12.

 

Non-Base Rate Option

     143  

2.13.

 

Capital Requirements

     146  

2.14.

 

Incremental Facilities

     147  

2.15.

 

Joint and Several Liability of US Borrowers, UK Borrowers and Canadian Borrowers

     150  

2.16.

 

Currencies

     155  

2.17.

 

Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest

     155  

3.     CONDITIONS; TERM OF AGREEMENT

     156  

3.1.

 

Conditions Precedent to the Initial Extension of Credit

     156  

3.2.

 

Conditions Precedent to all Extensions of Credit

     156  

3.3.

 

Maturity

     157  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.4.

 

Effect of Maturity

     157  

3.5.

 

Early Termination by Borrowers

     157  

3.6.

 

Conditions Subsequent

     157  

4.     REPRESENTATIONS AND WARRANTIES

     157  

4.1.

 

Due Organization and Qualification; Subsidiaries

     158  

4.2.

 

Due Authorization; No Conflict

     158  

4.3.

 

Governmental Consents

     159  

4.4.

 

Binding Obligations; Perfected Liens

     159  

4.5.

 

Title to Assets; No Encumbrances

     160  

4.6.

 

Litigation

     160  

4.7.

 

Compliance with Laws

     160  

4.8.

 

No Material Adverse Effect

     160  

4.9.

 

Solvency

     160  

4.10.

 

Employee Benefits

     160  

4.11.

 

Environmental Condition

     161  

4.12.

 

Complete Disclosure

     162  

4.13.

 

Patriot Act, Etc.

     162  

4.14.

 

Indebtedness

     163  

4.15.

 

Payment of Taxes

     163  

4.16.

 

Margin Stock

     163  

4.17.

 

Governmental Regulation

     163  

4.18.

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

     163  

4.19.

 

Employee and Labor Matters

     164  

4.20.

 

[Reserved]

     164  

4.21.

 

Leases

     164  

4.22.

 

Eligible Accounts

     164  

4.23.

 

Eligible Inventory

     165  

4.24.

 

[Reserved]

     165  

4.25.

 

Location of Inventory

     165  

4.26.

 

Inventory Records

     165  

4.27.

 

Hedge Agreements

     165  

4.28.

 

Material Contracts

     165  

4.29.

 

Deduction of UK Tax

     165  

4.30.

 

Centre of Main Interest

     165  

4.31.

 

Ranking

     166  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.32.

 

Immaterial Subsidiaries

     166  

5.     AFFIRMATIVE COVENANTS

     166  

5.1.

 

Financial Statements, Reports, Certificates

     166  

5.2.

 

Reporting

     166  

5.3.

 

Existence

     166  

5.4.

 

Maintenance of Properties

     167  

5.5.

 

Taxes

     167  

5.6.

 

Insurance

     167  

5.7.

 

Inspection

     168  

5.8.

 

Compliance with Laws

     168  

5.9.

 

Environmental

     169  

5.10.

 

Disclosure Updates

     169  

5.11.

 

Formation of Subsidiaries

     169  

5.12.

 

Further Assurances

     171  

5.13.

 

[Reserved]

     171  

5.14.

 

Location of Inventory; Chief Executive Office

     171  

5.15.

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

     172  

5.16.

 

Bank Products

     172  

5.17.

 

Canadian Compliance

     172  

5.18.

 

Employee Benefits

     172  

5.19.

 

Centre of Main Interests

     173  

5.20.

 

People with Significant Control Regime

     173  

5.21.

 

UK Loan Party Cash Management Provisions

     173  

6.     NEGATIVE COVENANTS

     174  

6.1.

 

Indebtedness

     174  

6.2.

 

Liens

     174  

6.3.

 

Restrictions on Fundamental Changes

     174  

6.4.

 

Disposal of Assets

     175  

6.5.

 

Nature of Business

     175  

6.6.

 

Prepayments and Amendments

     175  

6.7.

 

Restricted Payments

     176  

6.8.

 

Accounting Methods

     177  

6.9.

 

Investments

     177  

6.10.

 

Transactions with Affiliates

     177  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.11.

 

Use of Proceeds

     178  

6.12.

 

Limitation on Issuance of Equity Interests

     178  

6.13.

 

Inventory with Bailees

     178  

6.14.

 

Canadian Employee Benefits

     178  

7.     FINANCIAL COVENANTS

     179  

8.     EVENTS OF DEFAULT

     179  

8.1.

 

Payments

     179  

8.2.

 

Covenants

     179  

8.3.

 

Judgments

     180  

8.4.

 

Voluntary Bankruptcy, etc.

     180  

8.5.

 

Involuntary Bankruptcy, etc.

     180  

8.6.

 

Default Under Other Agreements

     180  

8.7.

 

Representations, etc.

     180  

8.8.

 

Guaranty

     180  

8.9.

 

Security Documents

     181  

8.10.

 

Loan Documents

     181  

8.11.

 

Change of Control

     181  

8.12.

 

UK Insolvency

     181  

9.     RIGHTS AND REMEDIES

     181  

9.1.

 

Rights and Remedies

     181  

9.2.

 

Remedies Cumulative

     182  

10.    WAIVERS; INDEMNIFICATION

     182  

10.1.

 

Demand; Protest; etc.

     182  

10.2.

 

The Lender Group’s Liability for Collateral

     182  

10.3.

 

Indemnification

     182  

11.    NOTICES

     184  

12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

     185  

13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     186  

13.1.

 

Assignments and Participations

     186  

13.2.

 

Successors

     191  

14.    AMENDMENTS; WAIVERS

     191  

14.1.

 

Amendments and Waivers

     191  

14.2.

 

Replacement of Certain Lenders

     193  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

14.3.

 

No Waivers; Cumulative Remedies

     194  

15.    AGENT; THE LENDER GROUP

     194  

15.1.

 

Appointment and Authorization of Agent

     194  

15.2.

 

Delegation of Duties

     195  

15.3.

 

Liability of Agent

     195  

15.4.

 

Reliance by Agent

     196  

15.5.

 

Notice of Default or Event of Default

     196  

15.6.

 

Credit Decision

     197  

15.7.

 

Costs and Expenses; Indemnification

     197  

15.8.

 

Agent in Individual Capacity

     198  

15.9.

 

Successor Agent

     198  

15.10.

 

Lender in Individual Capacity

     199  

15.11.

 

Collateral Matters

     199  

15.12.

 

Restrictions on Actions by Lenders; Sharing of Payments

     201  

15.13.

 

Agency for Perfection

     202  

15.14.

 

Payments by Agent to the Lenders

     202  

15.15.

 

Concerning the Collateral and Related Loan Documents

     202  

15.16.

 

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     202  

15.17.

 

Several Obligations; No Liability

     203  

15.18.

 

Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents, and
Documentation Agents

     204  

15.19.

 

Appointment for the Province of Quebec

     204  

16.    WITHHOLDING TAXES

     205  

16.1.

 

Payments

     205  

16.2.

 

Exemptions

     206  

16.3.

 

Reductions

     208  

16.4.

 

Refunds

     208  

16.5.

 

UK Tax Gross-Up

     209  

16.6.

 

UK Tax Indemnity

     211  

16.7.

 

UK Tax Credit

     212  

16.8.

 

Lender Status Confirmation

     212  

16.9.

 

Stamp Taxes

     213  

16.10.

 

Value Added Tax

     213  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

17.    GENERAL PROVISIONS

     214  

17.1.

 

Effectiveness

     214  

17.2.

 

Section Headings

     214  

17.3.

 

Interpretation

     214  

17.4.

 

Severability of Provisions

     214  

17.5.

 

Bank Product Providers

     214  

17.6.

 

Debtor-Creditor Relationship

     215  

17.7.

 

Counterparts; Electronic Execution

     215  

17.8.

 

Revival and Reinstatement of Obligations; Certain Waivers

     215  

17.9.

 

Confidentiality

     216  

17.10.

 

Survival

     218  

17.11.

 

Patriot Act; Due Diligence

     218  

17.12.

 

Integration

     219  

17.13.

 

DNOW as Agent for Borrowers

     220  

17.14.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     220  

17.15.

 

Judgment Currency

     221  

17.16.

 

No Setoff

     221  

17.17.

 

CAM Exchange

     221  

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

  

Form of Assignment and Acceptance

Exhibit B-1

  

Form of Borrowing Base Certificate

Exhibit B-2

  

Form of Bank Product Provider Agreement

Exhibit C-1

  

Form of Compliance Certificate

Exhibit L-1

  

Form of Non-Base Rate Notice

Exhibit J-1

  

Form of Joinder

Exhibit P-1

  

Form of Perfection Certificate

Schedule A-1

  

Agent’s Canadian Account

Schedule A-2

  

Agent’s UK Account

Schedule A-3

  

Agent’s US Account

Schedule A-4

  

Authorized Persons

Schedule C-1

  

Commitments

Schedule D-1

  

Canadian Designated Account

Schedule D-2

  

UK Designated Account

Schedule D-3

  

US Designated Account

Schedule E-1

  

Existing Letters of Credit

Schedule P-1

  

Permitted Investments

Schedule P-2

  

Permitted Liens

Schedule R-1

  

Real Property Collateral

Schedule 3.1

  

Conditions Precedent

Schedule 3.1A

  

UK Conditions Precedent

Schedule 3.6

  

Conditions Subsequent

Schedule 4.1(b)

  

Capitalization of Parent

Schedule 4.1(c)

  

Capitalization of Parent’s Subsidiaries

Schedule 4.1(d)

  

Subscriptions, Options, Warrants, Calls

Schedule 4.10(a)

  

Employee Benefits

Schedule 4.11

  

Environmental Matters

Schedule 4.14

  

Permitted Indebtedness

Schedule 4.25

  

Location of Inventory

Schedule 4.28

  

Material Contracts

Schedule 4.32

  

Immaterial Subsidiaries

Schedule 5.1

  

Financial Statements, Reports, Certificates

Schedule 5.2

  

Collateral Reporting

Schedule 6.5

  

Nature of Business

Schedule 6.10

  

Transactions with Affiliates

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, is entered into as of April 30, 2018 by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
“Lender”, as that term is hereinafter further defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A. and ROYAL BANK
OF CANADA, each as a joint lead arranger (in such capacity, together with its
respective successors and assigns in such capacity, the “Joint Lead Arrangers”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A. and ROYAL BANK
OF CANADA, each as a joint bookrunner (in such capacity, together with its
respective successors and assigns in such capacity, the “Joint Book Runners”),
JPMORGAN CHASE BANK, N.A. and ROYAL BANK OF CANADA, as co-syndication agents (in
such capacity, together with their successors and assigns in such capacity, the
“Co-Syndication Agents”), FIFTH THIRD BANK, as documentation agent (in such
capacity, together with its successors and assigns in such capacity, the
“Documentation Agent”), NOW Inc., a Delaware corporation (“Parent”), DNOW L.P.,
a Texas limited partnership (“DNOW” and, together with Parent and those
additional entities that hereafter become parties hereto as US Borrowers, each a
“US Borrower” and individually and collectively, jointly and severally, the “US
Borrowers”), those additional entities that hereafter become parties hereto as
US Borrowers in accordance with the terms hereof by executing the form of
Joinder attached hereto as Exhibit J-1, DNOW Canada ULC, an Alberta unlimited
liability corporation (“DNOWC”, and, together with those additional entities
that hereafter become parties hereto as Canadian Borrowers, each a “Canadian
Borrower” and individually and collectively, jointly and severally, the
“Canadian Borrowers”), those additional entities that hereafter become parties
hereto as Canadian Borrowers in accordance with the terms hereof by executing
the form of Joinder attached hereto as Exhibit J-1, and those additional
entities that hereafter become parties hereto as UK Borrowers in accordance with
the terms hereof by executing the form of Joinder attached hereto as Exhibit J-1
(each a “UK Borrower” and individually and collectively, jointly and severally,
the “UK Borrowers”; the UK Borrowers, together with the US Borrowers and the
Canadian Borrowers are each a “Borrower” and individually and collectively, the
“Borrowers”).

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Acceptable Appraisal” means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by Agent (a) from an appraisal
company satisfactory to Agent, (b) the scope and methodology of which are
satisfactory to Agent, and (c) the results of which are satisfactory to Agent,
in each case, in Agent’s Permitted Discretion.

 

-1-



--------------------------------------------------------------------------------

“Account” means an account (as that term is defined in the Code or, to the
extent applicable, the PPSA).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Account Party” has the meaning specified therefor in Section 2.11A(h) of this
Agreement.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Loan Party or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or all or
substantially all of any division or business line of) any other Person, or
(b) the purchase or other acquisition (whether by means of a merger,
amalgamation, consolidation, or otherwise) by a Person or its Subsidiaries of
all of the Equity Interests of any other Person.

“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
this Agreement.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of this Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of this
Agreement.

“Affiliate” means (a) as to any Borrower or any Subsidiary thereof, (i) any
other Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such Person or any
Subsidiary of such Person, or (ii) any other Person owning beneficially or
controlling twenty percent (20%) or more of the equity interests in such Person,
and (b) as to any other Person, any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person (which includes, for the avoidance of doubt, in
each case, any such Person that becomes an Affiliate after the date hereof). The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct

 

-2-



--------------------------------------------------------------------------------

or cause the direction of the management and policies of a Person, whether
through ownership of voting securities or other equity interests, by contract or
otherwise. For purposes of the foregoing clause (b), a Person shall be deemed to
control another Person if the controlling Person owns ten percent (10%) or more
of any class of voting securities (or other ownership interests) of the
controlled Person.

“Agent” has the meaning specified therefor in the preamble to this Agreement.

“Agent’s Applicable Account” means Agent’s UK Account, Agent’s US Account and/or
Agent’s Canadian Account, as the context requires.

“Agent’s Canadian Account” means the Deposit Account identified on Schedule A-1
to this Agreement as Agent’s Canadian Account (or such other Deposit Account
that has been designated as such, in writing, by Agent to Administrative
Borrower and the Lenders).

“Agent’s UK Account” means the Deposit Account identified on Schedule A-2 to
this Agreement as Agent’s UK Account (or such other Deposit Account that has
been designated as such, in writing, by Agent to Administrative Borrower and the
Lenders).

“Agent’s US Account” means the Deposit Account identified on Schedule A-3 to
this Agreement as Agent’s US Account (or such other Deposit Account that has
been designated as such, in writing, by Agent to Administrative Borrower and the
Lenders).

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing all or a portion of the
Obligations.

“Aggregate Excess Availability” means (a) the Line Cap, minus (b) the sum of
Canadian Revolver Usage plus UK Revolver Usage plus US Revolver Usage; provided,
however, that no more than 50% of Aggregate Excess Availability shall be
attributable to Canadian Availability and UK Availability.

“Agreed Currency” means (a) Dollars, (b) Canadian Dollars, (c) Sterling and
(d) such other currency as the Agent and Lenders may agree.

“Agreed L/C Currency” means (a) Dollars, (b) United Arab Emirates Dirham and
(c) such other currency as the Agent, Lenders and US Issuing Lenders may agree.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business and includes Canadian Anti-Money Laundering & Anti-Terrorism
Legislation.

 

-3-



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto and includes Canadian Anti-Money Laundering &
Anti-Terrorism Legislation.

“Applicable Currency” means Dollars; provided, that (a) with respect to Canadian
Revolving Loans and other Obligations denominated in Canadian Dollars,
Applicable Currency means Canadian Dollars and (b) with respect to UK Revolving
Loans and other Obligations denominated in Sterling, Applicable Currency means
Sterling.

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or Non-Base Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Fixed Charge Coverage Ratio
and, where applicable, Leverage Ratio, of Borrowers for the most recently
completed quarter; provided, that for the period from the Closing Date through
and including September 30, 2018, the Applicable Margin shall be set at the
margin in the row styled “Level III”; provided further, that any time an Event
of Default has occurred and is continuing, the Applicable Margin may, at the
direction of the Required Lenders, be set at the margin in the row styled “Level
IV”:

 

Level

  

Fixed Charge Coverage Ratio

and, where applicable,

Leverage Ratio

  

Applicable Margin for

Base Rate Loans (the

“Base Rate Margin”)

  

Applicable Margin for Non-

Base Rate Loans (the “Non-

Base Rate Margin”)

I    Fixed Charge Coverage Ratio > 2.50:1.00 and Leverage Ratio < 3.00:1.00   
0.25 percentage points    1.25 percentage points II    Fixed Charge Coverage
Ratio > 2.50:1.00 and Leverage Ratio ³ 3.00:1.00    0.50 percentage points   
1.50 percentage points III    Fixed Charge Coverage Ratio < 2.50:1.00 and >
1.50:1.00    0.75 percentage points    1.75 percentage points IV    Fixed Charge
Coverage Ratio < 1.50:1.00    1.00 percentage points    2.00 percentage points

Except as set forth in the foregoing proviso, the Applicable Margin shall be
based upon the most recent Fixed Charge Coverage Ratio and, where applicable,
Leverage Ratio calculation, which will be calculated as of the end of each
fiscal quarter. Except as set forth in the foregoing proviso, the Applicable
Margin shall be re-determined quarterly on the first day of the month following
the date of delivery to Agent of the certified calculation of the Fixed Charge
Coverage Ratio and, where applicable, the Leverage Ratio, in each case pursuant
to Section 5.1 of the Agreement; provided, that if Borrower fails to provide
such certification when such certification is due, the Applicable Margin shall
be set at the margin in the row styled “Level IV” as of the first day of the
month following the date on which the certification was required to be delivered
until the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the Applicable
Margin shall be set at the margin based upon the calculations disclosed by such
certification. In the event that the information

 

-4-



--------------------------------------------------------------------------------

regarding the Fixed Charge Coverage Ratio and, where applicable, Leverage Ratio
contained in any certificate delivered pursuant to Section 5.1 of the Agreement
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin actually applied for such Applicable Period,
then (i) Parent shall immediately deliver to Agent a correct certificate for
such Applicable Period, (ii) the Applicable Margin shall be determined as if the
correct Applicable Margin (as set forth in the table above) were applicable for
such Applicable Period, and (iii) Borrowers shall immediately deliver to Agent
full payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Agent to the affected Obligations.

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed quarter
as determined by Agent in its Permitted Discretion; provided, that for the
period from the Closing Date through and including September 30, 2018, the
Applicable Unused Line Fee Percentage shall be set at the rate in the row styled
“Level II”; provided further, that any time an Event of Default has occurred and
is continuing, the Applicable Unused Line Fee Percentage shall be set at the
margin in the row styled “Level II”:

 

Level

  

Average Revolver Usage

  

Applicable Unused Line

Fee Percentage

I    > 40% of the Maximum Revolver Amount    0.250 percentage points II    £ 40%
of the Maximum Revolver Amount    0.375 percentage points

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each quarter by Agent.

“Application Event” means the occurrence and continuation of (a) a failure by
Borrowers to repay all of the Obligations in full on the Maturity Date, or
(b) an Event of Default and the election by Agent or the Required Lenders to
require that payments and proceeds of Collateral be applied pursuant to
Section 2.4(b)(ii) of this Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.

“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-4 to this Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Agent’s electronic platform or portal in accordance with its procedures for such
authentication.

 

-5-



--------------------------------------------------------------------------------

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $250,000,000, minus (b) the aggregate principal
amount of Increases to the Revolver Commitments previously made pursuant to
Section 2.14 of this Agreement.

“Average Canadian Revolver Usage” means, with respect to any period, the sum of
the aggregate amount of Canadian Revolver Usage for each day in such period
(calculated as of the end of each respective day) divided by the number of days
in such period.

“Average Revolver Usage” means, with respect to any period, the sum of the
Average Canadian Revolver Usage plus the Average UK Revolver Usage plus the
Average US Revolver Usage.

“Average UK Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of UK Revolver Usage for each day in such period (calculated as
of the end of each respective day) divided by the number of days in such period.

“Average US Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of US Revolver Usage for each day in such period (calculated as
of the end of each respective day) divided by the number of days in such period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product Agreements” means the US Bank Product Agreements, the Canadian
Bank Product Agreements and/or the UK Bank Product Agreements, as the context
requires.

“Bank Product Collateralization” means, with respect to the US Bank Product
Obligations, the Canadian Bank Product Obligations or the UK Bank Product
Obligations, as applicable, providing cash collateral (pursuant to documentation
reasonably satisfactory to Agent) in the Applicable Currency to be held by Agent
for the benefit of the Bank Product Providers (other than the Hedge Providers)
in an amount determined by Agent as sufficient to satisfy the reasonably
estimated credit exposure, operational risk or processing risk with respect to
the then existing Bank Product Obligations (other than Hedge Obligations).

“Bank Product Obligations” means the US Bank Product Obligations, the Canadian
Bank Product Obligations and/or the UK Bank Product Obligations, as the context
requires.

 

-6-



--------------------------------------------------------------------------------

“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person (a) on
or prior to the Closing Date (or such later date as Agent shall agree to in
writing in its sole discretion) with respect to Bank Products provided on or
prior to the Closing Date, or (b) on or prior to the date that is 10 days after
the provision of such Bank Product to a Loan Party or its Subsidiaries (or such
later date as Agent shall agree to in writing in its sole discretion) with
respect to Bank Products provided after the Closing Date; provided further, that
if, at any time, a Lender ceases to be a Lender under this Agreement (prior to
the payment in full of the Obligations), then, from and after the date on which
it so ceases to be a Lender thereunder, neither it nor any of its Affiliates
shall constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to this Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Loan Parties, and Agent.

“Bank Product Reserves” means the US Bank Product Reserves, the Canadian Bank
Product Reserves and/or the UK Bank Product Reserves, as the context requires.

“Bank Products” means US Bank Products, Canadian Bank Products and/or UK Bank
Products, as the context requires.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the US Base Rate; provided, that (a) with respect to Canadian
Obligations denominated in Canadian Dollars, Base Rate means the Canadian Base
Rate and (b) with respect to UK Obligations denominated in Sterling, Base Rate
means the UK Floating Rate.

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the applicable Base Rate.

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Blocked Account Agreement” has the meaning assigned to such term in the
Canadian Security Agreement.

“Blocked Account Control Agreement” has the meaning assigned to such term in any
UK Security Document.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

-7-



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
this Agreement.

“Borrowing” means a US Borrowing, a Canadian Borrowing and/or a UK Borrowing, as
the context requires.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B-1.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant UK Borrower, which:

(a) where it relates to a Treaty Lender that is a Lender on the Closing Date,
contains the scheme reference number and jurisdiction of tax residence of that
Lender; and

(i) where the applicable UK Borrower is a Borrower as at the date on which that
Treaty Lender becomes a party to this Agreement as a Lender, is filed with HM
Revenue & Customs within 30 days of that date; or

(ii) where the UK Borrower is not a Borrower as at the date on which that Treaty
Lender becomes a party to this Agreement as a Lender, is filed with HM Revenue &
Customs within 30 days of the date on which that UK Borrower becomes a Borrower;
or

(b) where it relates to a Treaty Lender that is not a Lender on the Closing
Date, contains the scheme reference number and jurisdiction of tax residence
stated in respect of that Lender in the Assignment and Acceptance which it
executes on becoming a party to this Agreement as a Lender; and

(i) where the applicable UK Borrower is a Borrower as at the date on which that
Treaty Lender becomes a party to this Agreement as a Lender, is filed with HM
Revenue & Customs within 30 days of that date; or

(ii) where the UK Borrower is not a Borrower as at the date on which that Treaty
Lender becomes a party to this Agreement as a Lender, is filed with HM Revenue &
Customs within 30 days of the date on which that UK Borrower becomes a Borrower.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York or
Georgia, except that (a) if a determination of a Business Day shall relate to a
Non-Base Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market,
(b) if a determination of a Business Day shall relate to a Canadian Revolving
Loan or Canadian Letter of Credit (including a request therefor), the term
“Business Day” also shall exclude any day on which banks are authorized or
required to close in Toronto, Ontario, or Calgary, Alberta, Canada and (c) if a
determination of a Business Day shall relate to a UK Revolving Loan or UK Letter
of Credit (including a request therefor), the term “Business Day” also shall
exclude any day on which banks in the United Kingdom are closed for the purposes
of making wire transfers or any other electronic transfer of funds.

 

-8-



--------------------------------------------------------------------------------

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 17.17.

“CAM Exchange Date” means the date on which any event referred to in Section 8.4
or Section 8.5 or Section 8.12 shall occur in respect of any Borrower, the date
on which the Loans are accelerated in accordance with Section 9.1, or the
Maturity Date (unless the Obligations are paid in full on the Maturity Date).

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Obligations owed to such Lender (whether or not at the time due and payable) and
such Lender’s participations in undrawn amounts of Letters of Credit immediately
prior to the CAM Exchange Date and (b) the denominator shall be the aggregate
Dollar Equivalent (as so determined) of the Obligations owed to all the Lenders
(whether or not at the time due and payable) and the aggregate undrawn amount of
all Letters of Credit immediately prior to the CAM Exchange Date.

“Canadian Availability” means, as of any date of determination, the Dollar
Equivalent amount that Canadian Borrowers are entitled to borrow as Canadian
Revolving Loans under Section 2.1(b) of the Agreement (after giving effect to
the then outstanding Canadian Revolver Usage, UK Revolver Usage and US Revolver
Usage).

“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means Part II.1 of
the Criminal Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money
Laundering) and Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations
Act, R.S.C. 1985, c.U-2 or any similar Canadian legislation, together with all
rules, regulations and interpretations thereunder or related thereto including,
without limitation, the Regulations Implementing the United Nations Resolutions
on the Suppression of Terrorism and the United Nations Al-Qaida and Taliban
Regulations promulgated under the United Nations Act.

“Canadian Bank Product” means any one or more of the following financial
products or accommodations extended to a Canadian Loan Party by a Bank Product
Provider: (a) credit cards (including commercial credit cards (including
so-called “purchase cards”, “procurement cards” or “P-cards”)), (b) credit card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.

“Canadian Bank Product Agreements” means those agreements entered into from time
to time by a Canadian Loan Party with a Bank Product Provider in connection with
the obtaining of any of the Canadian Bank Products.

“Canadian Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Canadian Loan Parties to
any Bank Product Provider pursuant to or evidenced by a Canadian Bank Product
Agreement and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Canadian Hedge Obligations, and (c) all amounts that
Agent or any Lender is obligated to pay to a Bank Product

 

-9-



--------------------------------------------------------------------------------

Provider as a result of Agent or such Lender purchasing participations from, or
executing guarantees or indemnities or reimbursement obligations to, a Bank
Product Provider with respect to the Canadian Bank Products provided by such
Bank Product Provider to Canadian Loan Parties; provided, in order for any item
described in clauses (a), (b), or (c) above, as applicable, to constitute
“Canadian Bank Product Obligations”, if the applicable Bank Product Provider is
any Person other than Wells Fargo or its Affiliates, then the applicable
Canadian Bank Product must have been provided on or after the Closing Date and
Agent shall have received a Bank Product Provider Agreement within 10 days after
the date of the provision of the applicable Canadian Bank Product to a Canadian
Loan Party.

“Canadian Bank Product Reserves” means, as of any date of determination, those
reserves, without duplication of any other reserve, that Agent deems necessary
or appropriate in its Permitted Discretion to establish (based upon the Bank
Product Providers’ reasonable determination of the liabilities and obligations
of Canadian Loan Parties in respect of Canadian Bank Product Obligations) in
respect of Canadian Bank Products then provided or outstanding.

“Canadian Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the CDOR Rate existing on such day (which rate shall be calculated based
upon an Interest Period of 1 month), plus 1 percentage point, and (b) the “prime
rate” for Canadian Dollar commercial loans made in Canada as reported by Thomson
Reuters under Reuters Instrument Code <CAPRIME=> on the “CA Prime Rate (Domestic
Interest Rate) – Composite Display” page (or any successor page or such other
commercially available service or source (including the Canadian Dollar “prime
rate” announced by a Schedule I bank under the Bank Act (Canada)) as the Agent
may designate from time to time). Each determination of the Canadian Base Rate
shall be made by the Agent and shall be conclusive in the absence of manifest
error.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing material employee benefits, including medical, hospital care, dental,
sickness, accident, disability, life insurance, retirement or savings benefits,
under which a Canadian Loan Party or any other Subsidiary of any Borrower
organized under the laws of Canada or any territory or province thereof has any
liability with respect to any employee or former employee based in Canada. For
the avoidance of doubt, “Canadian Benefit Plan” excludes any Canadian Pension
Plan.

“Canadian Borrowers” has the meaning specified therefor in the preamble to the
Agreement.

“Canadian Borrowing” means a borrowing consisting of Canadian Revolving Loans
made on the same day by the Lenders (or Agent on behalf thereof), or by Canadian
Swing Lender in the case of a Canadian Swing Loan, or by Agent in the case of a
Canadian Extraordinary Advance.

“Canadian Borrowing Base” means, as of any date of determination, the Dollar
Equivalent amount of:

(a) 90% of the amount of Eligible Accounts of each Canadian Loan Party owing by
Account Debtors that are rated (or whose parent is rated) Baa3 or higher from
Moody’s or BBB- or higher from S&P, less the amount, if any, of the Canadian
Dilution Reserve attributable to such Eligible Accounts, plus

 

-10-



--------------------------------------------------------------------------------

(b) 85% of the amount of Eligible Accounts of each Canadian Loan Party owing by
Account Debtors other than those described in the foregoing clause (a), less the
amount, if any, of the Canadian Dilution Reserve attributable to such Eligible
Accounts, plus

(c) the lesser of (i) the product of 70% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Canadian Loan Parties’
historical accounting practices) of Eligible Finished Goods Inventory of each
Canadian Loan Party at such time, and (ii) the product of 85% multiplied by the
Net Recovery Percentage identified in the most recent Acceptable Appraisal of
Inventory, multiplied by the value (calculated at the lower of cost or market on
a basis consistent with Canadian Loan Parties’ historical accounting practices)
of Eligible Finished Goods Inventory of each Canadian Loan Party (such
determination may be made as to different categories of Eligible Finished Goods
Inventory based upon the Net Recovery Percentage applicable to such categories)
at such time, plus

(d) the amount by which the US Borrowing Base at such time exceeds the sum of US
Revolver Usage plus UK Revolver Usage predicated on clause (d) of the definition
of UK Borrowing Base at such time, minus

(e) without duplication, the aggregate amount of Receivables Reserves, Bank
Product Reserves, Inventory Reserves, Canadian Priority Payables Reserves and
other Reserves, in each case if any, established by Agent from time to time
under Section 2.1(e) of this Agreement.

“Canadian Copyright Security Agreement” has the meaning specified therefor in
the Canadian Security Agreement.

“Canadian Defined Benefit Plan” means any Canadian Pension Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

“Canadian Designated Account” means the Canadian Deposit Account of DNOWC
identified on Schedule D-1 to the Agreement (or such other Deposit Account of a
Canadian Borrower located at Canadian Designated Account Bank that has been
designated as such, in writing, by a Canadian Borrower to Agent).

“Canadian Designated Account Bank” has the meaning specified therefor in
Schedule D-1 to the Agreement (or such other bank that is located within Canada
that has been designated as such, in writing, by a Canadian Borrower to Agent).

“Canadian Dilution” means, as of any date of determination, a percentage, based
upon the experience of the immediately prior 12 months, that is the result of
dividing (a) the Dollar Equivalent amount of bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Canadian Borrowers’ Accounts during such period, by (b) the Dollar Equivalent
amount of Canadian Borrowers’ billings with respect to Accounts during such
period.

 

-11-



--------------------------------------------------------------------------------

“Canadian Dilution Reserve” means, as of any date of determination, an amount,
without duplication of any other reserve, sufficient to reduce the advance rate
against Eligible Accounts of Canadian Loan Parties by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
reasonably determined by Agent at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date or such other date as
reasonably determined by Agent) for the purchase of Canadian Dollars with
Dollars.

“Canadian Dollars” or “Cdn$” means the lawful currency of Canada, as in effect
from time to time.

“Canadian Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of the Agreement.

“Canadian Guarantor” means (a) each Subsidiary of Parent (other than an
Immaterial Subsidiary) organized under the laws of Canada, or any province or
territory thereof, that is or becomes a guarantor of all or any part of the
Foreign Obligations and (b) each other Person that guaranties all or a part of
the Foreign Obligations pursuant to the Canadian Security Agreement.

“Canadian Hedge Obligations” means any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of any Canadian Loan Party arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

“Canadian Issuing Lender” means Wells Fargo, WF Canada and up to three other
Lenders designated in writing to, and consented to by, the Agent (such consent
not to be unreasonably withheld, conditioned or delayed) by the Administrative
Borrower that agree, in such Lender’s sole discretion, to become a Canadian
Issuing Lender for the purpose of issuing Canadian Letters of Credit or, if WF
Canada is the Canadian Issuing Lender, issuing Canadian Reimbursement
Undertakings pursuant to Section 2.11B of the Agreement and Canadian Issuing
Lender shall be a Lender. For the avoidance of doubt, no Canadian Issuing Lender
other than WF Canada may issue a Canadian Reimbursement Undertaking without
Agent’s prior written consent.

“Canadian Letter of Credit” means a letter of credit (as that term is defined in
the Code) issued by Canadian Issuing Lender or Canadian Underlying Issuer for
the account of Canadian Borrower.

“Canadian Letter of Credit Disbursement” means a payment made by Canadian
Issuing Lender pursuant to a Canadian Letter of Credit or a Canadian
Reimbursement Undertaking.

“Canadian Letter of Credit Exposure” means, as of any date of determination with
respect to any Lender, such Lender’s Pro Rata Share of the Canadian Letter of
Credit Usage on such date (including such Lender’s Pro Rata Share of Canadian
Reimbursement Undertakings on such date).

 

-12-



--------------------------------------------------------------------------------

“Canadian Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Canadian Letters of Credit.

“Canadian Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Canadian Loan Party” means any Canadian Borrower or any Canadian Guarantor
organized under the laws of Canada or any province or territory thereof.

“Canadian Maximum Revolver Amount” means $100,000,000, decreased by the amount
of reductions in the Canadian Revolver Commitments made in accordance with
Section 2.4(c) of the Agreement.

“Canadian Obligations” means (a) all loans (including Canadian Revolving Loans
(inclusive of Canadian Extraordinary Advances and Canadian Swing Loans)), debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), premiums, liabilities
(including all amounts charged to the Canadian Loan Account pursuant to the
Agreement), obligations (including indemnification obligations) of any Canadian
Loan Party, fees (including the fees provided for in the Fee Letter) of any
Canadian Loan Party, Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding) of any Canadian Loan Party, guaranties of any Canadian Loan Party,
and all covenants and duties of any other kind and description owing by any
Canadian Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that any Canadian Loan Party is required to pay or reimburse by the Loan
Documents or by law or otherwise in connection with the Loan Documents, (b) all
debts, liabilities, or obligations (including reimbursement and indemnification
obligations, irrespective of whether contingent) owing by any Canadian Borrower
or any other Canadian Loan Party to Canadian Issuing Lender now or hereafter
arising from or in respect of a Canadian Letters of Credit, and (c) all Canadian
Bank Product Obligations; provided, that Canadian Obligations shall not include
Excluded Swap Obligations. Without limiting the generality of the foregoing, the
Canadian Obligations under the Loan Documents include the obligation to pay
(i) the principal of the Canadian Revolving Loans, (ii) interest accrued on the
Canadian Revolving Loans, (iii) the amount necessary to reimburse Canadian
Issuing Lender for amounts paid or payable pursuant to Canadian Letters of
Credit, (iv) Letter of Credit commissions, charges, expenses, and fees, in each
case in respect of Canadian Letters of Credit (v) Lender Group Expenses of any
Canadian Loan Party, (vi) fees payable by any Canadian Loan Party under the
Agreement or any of the other Loan Documents, and (vii) indemnities and other
amounts payable by any Canadian Loan Party under any Loan Document (excluding
Excluded Swap Obligations). Any reference in the Agreement or in the Loan
Documents to the Canadian Obligations shall include all or any portion thereof
and any extensions, modifications, renewals, or alterations thereof, both prior
and subsequent to any Insolvency Proceeding.

 

-13-



--------------------------------------------------------------------------------

“Canadian Overadvance” means, as of any date of determination, that the Canadian
Revolver Usage is greater than any of the limitations set forth in Section 2.1
or Section 2.11B.

“Canadian Patent Security Agreement” has the meaning specified therefor in the
Canadian Security Agreement.

“Canadian Pension Plans” means each pension plan that is a “registered pension
plan” (as defined in the Income Tax Act (Canada)) or that is required to be
registered under, or is subject to, the Employment Pension Plans Act (Alberta)
or other Canadian federal or provincial law with respect to pension benefit
standards and that is maintained or contributed to, or to which there is or may
be an obligation to contribute by a Loan Party or a Subsidiary thereof, for its
employees or former employees, but does not include the Canada Pension Plan or
the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.

“Canadian Priority Payables Reserves” means reserves (determined from time to
time by Agent in its Permitted Discretion) for (but without duplication of any
other reserve): (a) the amount past due and owing by any Canadian Loan Party, or
the accrued amount for which such Canadian Loan Party has an obligation to
remit, to a Governmental Authority or other Person pursuant to any applicable
law, rule or regulation, in respect of (i) goods and services taxes, harmonized
sales taxes, other sales taxes, employee income taxes, municipal taxes and other
taxes payable or to be remitted or withheld; (ii) workers’ compensation or
employment insurance; (iii) federal Canada Pension Plan and Quebec Pension Plan
contributions; (iv) vacation or holiday pay; and (v) other like charges and
demands, in each case, to the extent that any Governmental Authority or other
Person may claim a Lien, trust, deemed trust or other claim ranking or capable
of ranking in priority to or pari passu with one or more of the Liens granted in
the Loan Documents; and (b) the aggregate amount of any other liabilities of any
Canadian Loan Party (i) in respect of which a Lien, trust or deemed trust has
been or may be imposed on any Collateral to provide for payment, or (ii) in
respect of unpaid or unremitted pension plan contributions, including normal
cost contributions, special payments and, without duplication, amounts
representing any unfunded liability, solvency deficiency or wind-up deficiency
whether or not due with respect to any Canadian Pension Plan, or (iii) which are
secured by a Lien, right or claim on any Collateral (other than Permitted Liens
that do not have priority over Agent’s Liens); in each case, pursuant to any
applicable law, rule or regulation and which such Lien, trust, deemed trust,
right or claim ranks or, in the Permitted Discretion of Agent, is capable of
ranking in priority to or pari passu with one or more of the Liens granted in
the Loan Documents (such as claims by employees for unpaid wages and other
amounts payable under the Wage Earner Protection Act (Canada)); in each case net
of the aggregate amount of all restricted cash held or set aside by such
Canadian Loan Party for the payment of such obligations.

“Canadian Protective Advances” has the meaning specified therefor in
Section 2.3(d)(i) of the Agreement.

 

-14-



--------------------------------------------------------------------------------

“Canadian Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11B(a) of the Agreement.

“Canadian Revolver Commitment” means, with respect to each Revolving Lender, its
Canadian Revolver Commitment, and, with respect to all Revolving Lenders, their
Canadian Revolver Commitments, in each case as set forth beside such Revolving
Lender’s name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Revolving Lender became
a Revolving Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.

“Canadian Revolver Usage” means, as of any date of determination, the sum of
(a) the amount of outstanding Canadian Revolving Loans (inclusive of Canadian
Swing Loans and Canadian Protective Advances), plus (b) the amount of the
Canadian Letter of Credit Usage.

“Canadian Revolving Loan Exposure” means, with respect to any Revolving Lender,
as of any date of determination (a) prior to the termination of the Canadian
Revolver Commitments, the amount of such Lender’s Canadian Revolver Commitment,
and (b) after the termination of the Canadian Revolver Commitments, the
aggregate outstanding principal amount of the Canadian Revolving Loans of such
Lender.

“Canadian Revolving Loans” has the meaning specified therefor in Section 2.1(b)
of the Agreement.

“Canadian Security Agreement” means a Guarantee and Security Agreement dated as
of even date with the Agreement, by and among each Canadian Loan Party and
Agent.

“Canadian Security Documents” means the Canadian Security Agreement and any
other Loan Document that grants or purports to grant a Lien on any of the assets
or interests, and the proceeds thereof, of any Canadian Loan Party.

“Canadian Subagent” has the meaning specified therefor in Section 15.2 of the
Agreement.

“Canadian Swing Lender” means WF Canada or any other Lender that, at the request
of a Canadian Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Canadian Swing Lender under Section 2.3(b) of the
Agreement.

“Canadian Swing Loan” has the meaning specified therefor in Section 2.3(b) of
the Agreement.

“Canadian Swing Loan Exposure” means, as of any date of determination with
respect to any Lender, such Lender’s Pro Rata Share of the Canadian Swing Loans
on such date.

“Canadian Trademark Security Agreement” has the meaning specified therefor in
the Canadian Security Agreement.

 

-15-



--------------------------------------------------------------------------------

“Canadian Underlying Issuer” means The Toronto-Dominion Bank or one of its
Affiliates or such other Person that is acceptable to Agent in its Permitted
Discretion.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, and (c) expenditures made during such period to consummate one or
more Permitted Acquisitions.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Dominion Period” has the meaning ascribed thereto in the US Security
Agreement.

“Cash Equivalents” means (a) Domestic Cash Equivalents; and (b) Foreign Cash
Equivalents.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

“CDOR Rate” means the average rate per annum as reported on the Reuters Screen
CDOR Page (or any successor page or such other page or commercially available
service displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances as the Agent may designate from time to time, or if no such
substitute service is available, the rate quoted by a Schedule I bank under the
Bank Act (Canada) selected by the Agent at which such bank is offering to
purchase Canadian Dollar bankers’ acceptances) as of 10:00 a.m. Eastern
(Toronto) time on the date of commencement of the requested Interest Period, for
a term, and in an amount, comparable to the Interest Period and the amount of
the applicable Non-Base Rate Loan requested (whether as an initial Non-Base Rate
Loan or as a continuation of a Non-Base Rate Loan or as a conversion of a
Canadian Base Rate Loan to a Non-Base Rate Loan) by Canadian Borrowers in
accordance with this Agreement (and, if any such reported rate is below zero,
then the rate determined pursuant to this definition shall be deemed to be
zero). Each determination of the CDOR Rate shall be made by the Agent and shall
be conclusive in the absence of manifest error.

 

-16-



--------------------------------------------------------------------------------

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a “United States shareholder” within the meaning
of Section 951(b) of the IRC.

“Change of Control” means that:

(a) the acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934), directly or indirectly, of securities of
Parent (or other securities convertible into such securities) representing 35%
or more of the combined voting power of all outstanding securities of Parent
entitled to vote in the election of directors, other than securities having such
power only by reason of the happening of a contingency, or

(b) except as otherwise expressly permitted under this Agreement with respect to
Guarantors, Parent fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party.

“Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
decree, judgment or treaty, (b) any change in any law, rule, regulation,
judicial ruling, decree, judgment or treaty or in the administration,
interpretation, implementation or application by any Governmental Authority of
any law, rule, regulation, guideline or treaty, or (c) the making or issuance by
any Governmental Authority of any request, rule, guideline or directive, whether
or not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under this Agreement.

“Co-Syndication Agents” has the meaning set forth in the preamble to this
Agreement.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents; provided that Collateral shall not include Excluded
Collateral.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee,
customer or other Person in possession of, having a Lien upon, or having rights
or interests in any Loan Party’s or its Subsidiaries’ books and records,
Equipment, or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.

 

-17-



--------------------------------------------------------------------------------

“Collection Account” means with respect to the UK Loan Parties, each deposit
account maintained by such UK Loan Party into which all cash, checks or other
similar payments relating to or constituting payments made in respect of
Accounts will be deposited.

“Collections” means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).

“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means those Persons who are direct competitors of the Borrowers if,
at the time of a proposed assignment, Agent and the assigning Lender have actual
knowledge (which knowledge can be obtained by a written notification by the
Borrowers) that such Person is a direct competitor of Borrowers; provided, that
“Competitors” shall exclude any Person that Administrative Borrower has
designated as no longer being a “Competitor” by written notice delivered to
Agent from time to time; provided further, that in connection with any
assignment or participation, the Assignee or Participant with respect to such
proposed assignment or participation that is an investment bank, a commercial
bank, a finance company, a fund, or other Person which merely has an economic
interest in any such direct competitor, and is not itself such a direct
competitor of Borrowers, shall not be deemed to be a Competitor for the purposes
of this definition.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Parent to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of this Agreement.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account) and includes,
without limitation, any Blocked Account Agreement and any Blocked Account
Control Agreement.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004 (UK).

 

-18-



--------------------------------------------------------------------------------

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal quarter of Parent most recently ended prior to a Covenant Trigger Event
for which Borrowers are required to deliver to Agent quarterly or annual
financial statements pursuant to Schedule 5.1 to this Agreement, and
(b) continuing through and including the first day after such Covenant Trigger
Event that Aggregate Excess Availability has equaled or exceeded the greater of
(i) 12.5% of the Line Cap, and (ii) $60,000,000 for 30 consecutive days.

“Covenant Trigger Event” means if at any time Aggregate Excess Availability is
less than the greater of (i) 12.5% of the Line Cap, and (ii) $60,000,000.

“CTA” means the Corporation Tax Act 2009 (UK).

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, any Issuing Lender, or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent an Issuing Lender in writing that it
does not intend to satisfy any obligation referred to in clause (a) above or
under agreements in which it commits to extend credit generally, or has made a
public statement to the effect of either of the foregoing (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default or Event of Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by Agent or Administrative Borrower, to
confirm in writing to Agent and Administrative Borrower that it will comply with
its prospective funding obligations hereunder (provided, that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Agent and Administrative Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of any
Insolvency Proceeding, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Agent that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
upon delivery of written notice of such determination to Administrative
Borrower, each Issuing Lender, and each Lender.

 

-19-



--------------------------------------------------------------------------------

“Defaulting Lender Rate” means (a) with respect to US Obligations, (i) for the
first three days from and after the date the relevant payment is due, the US
Base Rate, and (ii) thereafter, the interest rate then applicable to US
Revolving Loans that are Base Rate Loans (inclusive of the Base Rate Margin
applicable thereto), (b) with respect to Canadian Obligations, (i) for the first
three days from and after the date the relevant payment is due, the Canadian
Base Rate (if such Canadian Obligations are denominated in Canadian Dollars) or
the US Base Rate (if such Canadian Obligations are denominated in Dollars), and
(ii) thereafter, the interest rate then applicable to Canadian Revolving Loans
that are Base Rate Loans (inclusive of the Base Rate Margin applicable thereto)
and (c) with respect to UK Obligations, (i) for the first 3 days from and after
the date the relevant payment is due, the UK Floating Rate (in the Applicable
Currency), and (ii) thereafter, the interest rate then applicable to UK
Revolving Loans that are Base Rate Loans (inclusive of the Base Rate Margin
applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash (other than Pass-Through Tax
Liabilities), or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 180 days after the
Maturity Date unless in the case of clause (b) and (c) above, the right to
receive the applicable consideration is contingent upon the Obligations having
been paid in full.

“Disregarded Domestic Person” means any direct or indirect Domestic Subsidiary
that is treated as a disregarded entity for U.S. federal income tax purposes, if
it holds no material assets other than the equity of one or more direct or
indirect Foreign Subsidiaries that are CFCs or other Disregarded Domestic
Persons.

“Documentation Agent” has the meaning set forth in the preamble to this
Agreement.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in another currency, the equivalent amount thereof in Dollars as
determined by Agent, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date determined by
Agent) for the purchase of Dollars with such currency.

 

-20-



--------------------------------------------------------------------------------

“Dollars” or “$” means United States dollars.

“Domestic Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within one year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor’s Rating Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no more than
270 days from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s,
(d) certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances maturing within one year from the date of acquisition thereof issued
by any bank organized under the laws of the United States or any state thereof
or the District of Columbia or any United States branch of a foreign bank having
at the date of acquisition thereof combined capital and surplus of not less than
$1,000,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$1,000,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the purchase price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“EBITDA” means, with respect to any fiscal period and with respect to Parent
determined, in each case, on a consolidated basis in accordance with GAAP:

 

-21-



--------------------------------------------------------------------------------

(a) the consolidated net income (or loss),

minus

(b) without duplication, the sum of the following amounts for such period to the
extent included in determining consolidated net income (or loss) for such
period:

(i) any extraordinary, unusual, or non-recurring non-cash gains; provided, that
if any such non-cash gains referred to in this clause represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be included in EBITDA to such
extent,

(ii) interest income,

(iii) the amount of any non-controlling interest income consisting of losses
attributed to non-controlling interests of third parties in any non-wholly owned
Subsidiaries of Parent to the extent included in consolidated net income (or
loss) and not received in cash by Parent,

(iv) unrealized or realized non-cash gains in respect of obligations under
hedging transactions, and non-cash gains resulting from currency translation or
non-cash transaction gains related to currency re-measurements of Indebtedness,
and all other foreign currency translation or transaction non-cash gains,

(v) expenses or charges arising from the sale or issuance of Equity Interests,
the granting of stock options, and the granting of stock appreciation rights and
similar arrangements (including any repricing, amendment, modification,
substitution, or change of any such Equity Interests, stock option, stock
appreciation rights, or similar arrangements) but only to the extent that such
expenses or charges are funded with cash proceeds contributed to the capital of
Parent or an issuance of capital stock of Parent,

(vi) federal, state, provincial and local income tax credits,

(vii) non-cash gains on sales of fixed assets or discontinued or disposed of
operations, and

(viii) income arising by reason of the application of FAS 141R,

(ix) non-operating income, and

(x) income tax benefits and decreases in any change in LIFO reserves,

plus

(c) without duplication, the sum of the following amounts for such period to the
extent included in determining consolidated net income (or loss) for such
period:

 

-22-



--------------------------------------------------------------------------------

(i) any extraordinary, unusual, or non-recurring non-cash losses; provided, that
if any such non-cash losses referred to in this clause represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be deducted from EBITDA to such
extent,

(ii) Interest Expense,

(iii) tax expense based on income, profits or capital, including federal,
foreign, state, provincial franchise and similar taxes (and for the avoidance of
doubt, specifically excluding any sales taxes or any other taxes held in trust
for a Governmental Authority),

(iv) depreciation and amortization for such period (including (x) accelerated
depreciation and amortization from the write-off or write-down of tangible or
intangible assets (other than the write-off or write-down of current assets) and
(y) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, bridge, commitment and other financing fees, discounts and
yield),

(v) with respect to any Permitted Acquisition after the Closing Date, costs,
fees, charges, or expenses consisting of out-of-pocket expenses owed by the Loan
Parties or any of their Subsidiaries to any Person for services performed by
such Person in connection with such Permitted Acquisition incurred within 365
days of the consummation of such Permitted Acquisition,

(vi) with respect to any Permitted Acquisitions after the Closing Date:
(1) purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and
(2) non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141, ASC 805 or EITF Issue No. 01-3, in the event that such
an adjustment is required by Parent’s independent auditors, in each case, as
determined in accordance with GAAP,

(vii) fees, costs, charges and expenses, in respect of Earn-Outs incurred in
connection with any Permitted Acquisition to the extent permitted to be incurred
under this Agreement that are required by the application of FAS 141R to be and
are expensed by the Loan Parties and their Subsidiaries,

(viii) non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net income (or loss),

(ix) non-recurring expenses for severance, recruitment and hiring of senior
management or other officers (including signing bonuses in connection
therewith),

 

-23-



--------------------------------------------------------------------------------

(x) non-recurring cash charges incurred during such period in respect of
restructurings, retention, business process optimizations, project start-up
costs, and headcount reductions,

(xi) the amount of any non-controlling interest expense consisting of losses
attributed to non-controlling interests of third parties in any non-wholly owned
Subsidiaries of Parent,

(xii) expenses, charges and fees (including expenses, charges and fees paid to
Agent and Lenders) incurred during such period and after the Closing Date in
connection with the administration (including in connection with any waiver,
amendment, restatement, supplementation or other modification thereto of the
Loan Documents) of the Loan Documents, and all rating agency costs and expenses
related thereto,

(xiii) documented fees and expenses incurred during such period in connection
with any issuance of Equity Interests permitted hereunder, any issuance or
incurrence of any Indebtedness permitted to be incurred hereunder, any Permitted
Investment (other than Permitted Acquisitions, Permitted Intercompany Advances
and other Permitted Investments made in the ordinary course of business) or any
Permitted Disposition, including any financing fees, merger and acquisition fees
(in each case, whether or not such transaction is consummated),

(xiv) costs and expenses incurred (A) to the extent covered by indemnification
or reimbursement provisions in any agreement with a Person in connection with
any Permitted Acquisition, or (B) to the extent indemnified or reimbursed by a
Person that is not an Affiliate of the Loan Parties, and in each case, solely to
the extent such indemnification or reimbursement did not increase consolidated
net income for such period,

(xv) non-cash losses in respect of obligations under hedging transactions, and
non-cash losses resulting from currency translation or non-cash transaction
losses related to currency re-measurements of Indebtedness, and all other
non-cash foreign currency translation or transaction losses,

(xvi) non-cash losses on sales of fixed assets or discontinued or disposed of
operations or write-downs of fixed or intangible assets (excluding write-downs
of Accounts or Inventory) (provided, that to the extent any non-cash item added
back to EBITDA in any period results in a cash payment in such period or a
subsequent period such cash payment shall result in a reduction of EBITDA in the
period when such payment is made),

(xvii) increases in any change in LIFO reserves,

(xviii) any non-cash expenses, losses, or charges with respect to non-compete
agreements and other similar agreements, write-offs of deferred financing costs
and debt issuance costs, unrealized losses on foreign currency translation,
non-cash charges in respect of capitalized research and development and
organizational costs, non-cash losses from permitted joint ventures and non-cash
losses on any extinguishment of debt (provided, that to the extent any non-cash
item added back to EBITDA in any period results in a cash payment in such period
or a subsequent period such cash payment shall result in a reduction of EBITDA
in the period when such payment is made),

 

-24-



--------------------------------------------------------------------------------

(xix) cost-savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies (collectively, “Cost Savings”) projected by
Borrowers in good faith to be realized as a result of any merger, acquisition,
joint venture, material disposition taken or to be taken by the Borrowers or any
of their Subsidiaries and permitted hereunder during such period (calculated on
a pro forma basis as though such Cost-Savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions; provided, that (A) such Cost-Savings are reasonably
identifiable, reasonably attributable to the actions specified and reasonably
anticipated to result from such actions, (B) such Cost-Savings are commenced
within 12 months of such actions and the benefits resulting from such actions
are reasonably anticipated by the Borrowers to be realized within twelve
(12) months of the date of consummation of such merger, acquisition, joint
venture or material disposition, (C) no Cost-Savings may be added pursuant to
this clause (xxii) to the extent duplicative of any expenses or charges relating
thereto that are either excluded in computing consolidated net income (or loss)
or included (i.e., added back) in computing EBITDA for such period, and (D) the
amount of any such Cost-Savings would be permitted to be included in financial
statements prepared in accordance with Regulation S-X under the Securities Act
during such period, and

(xx) proceeds of business interruption insurance received by a Loan Party (to
the extent such proceeds of business interruption insurance (A) are not included
in income of Parent and its Subsidiaries and (B) represent lost profits);

provided, that the amount added back to EBITDA pursuant to clauses (c)(vii),
(c)(ix), (c)(x), (c)(xii) and (c)(xiv) shall not exceed the greater of
$7,500,000 and 10% of EBITDA (before giving effect to such clauses) in the
aggregate; and

provided, further, that the amount added back to EBITDA pursuant to clause
(c)(xix) shall not exceed the greater of $7,500,000 and 10% of EBITDA (before
giving effect to such clause) in the aggregate.

For the purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), if at any time during such Reference
Period (and on or after the Closing Date), any Loan Party or any of its
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto or in such
other manner acceptable to Agent as if any such Permitted Acquisition occurred
on the first day of such Reference Period.

In addition, notwithstanding the foregoing, the amount of positive EBITDA
attributable to Subsidiaries that are not Loan Parties during any calculation
period, to the extent such amount exceeds 15% of EBITDA of the Loan Parties and
their Subsidiaries on a consolidated basis for such calculation period, shall be
disregarded for purposes of calculating the Fixed Charge Coverage Ratio and the
Leverage Ratio.

In addition, notwithstanding the foregoing, (a) EBITDA for the quarter ended
March 31, 2017 shall be deemed to be $(3,467,048), (b) EBITDA for the quarter
ended June 30, 2017 shall be deemed to be $3,819,302, (c) EBITDA for the quarter
ended September 30, 2017 shall be deemed to be $9,294,262, and (d) EBITDA for
the quarter ended December 31, 2017 shall be deemed to be $17,297,516.

 

-25-



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means those Accounts created by a Loan Party in the ordinary
course of its business, that arise out of such Loan Party’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any
information with respect to the Loan Parties’ business or assets of which Agent
becomes aware after the Closing Date, including any field examination performed
by (or on behalf of) Agent from time to time after the Closing Date; provided
further that Agent shall endeavor to notify Administrative Borrower at or before
the time any such revision is instituted, but a non-willful failure of Agent to
so notify Administrative Borrower shall not be a breach of this Agreement and
shall not cause such revision to be ineffective; provided further that any such
adjustments shall not be duplicative of any Reserves imposed by Agent in
connection with any such information. In determining the amount to be included,
Eligible Accounts shall be calculated net of customer deposits, unapplied cash,
taxes, finance charges, service charges, discounts, credits, allowances, and
rebates. Eligible Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or 60 days of due date,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of any
Loan Party or an employee or agent of any Loan Party or any Affiliate of any
Loan Party,

(d) Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are “C.O.D.”, cash on delivery or other similar terms,

 

-26-



--------------------------------------------------------------------------------

(e) Accounts that are not payable in Dollars or, with respect to Accounts of a
Canadian Loan Party, Dollars or Canadian Dollars, or, with respect to Accounts
of a UK Loan Party, Dollars or Sterling,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office or registered office in United States,
Canada or United Kingdom (or, in the case of the UK Loan Party, any other EEA
Member Country acceptable to Agent in its sole discretion), or (ii) is not
organized under the laws of the United States or any state thereof, Canada or
any province thereof, or the United Kingdom (or, in the case of the UK Loan
Party, any other EEA Member Country acceptable to Agent in its sole discretion),
or (iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(A) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and, if requested by Agent, is directly
drawable by Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, reasonably satisfactory to Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Loan Parties have
complied, to the reasonable satisfaction of Agent, with the Assignment of Claims
Act, 31 USC §3727), (ii) any state of the United States or any other
Governmental Authority, or (iii) a Governmental Authority of Canada or any
province thereof (exclusive, however, of Accounts with respect to which a
Canadian Loan Party has complied, to the reasonable satisfaction of Agent, with
any applicable assignment of claims statute, including the Financial
Administration Act (Canada)),

(h) Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of recoupment or setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

(i) Accounts with respect to an Account Debtor rated (or whose parent is rated)
Baa3 or higher from Moody’s or BBB- or higher from S&P whose Eligible Accounts
owing to Loan Parties exceed 20%, or Accounts with respect to an Account Debtor
other than one previously described by this clause (i) whose Eligible Accounts
owing to Loan Parties exceed 15% (such percentages, in either case, as applied
to a particular Account Debtor, being subject to reduction by Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates; provided that Agent shall endeavor to notify Administrative
Borrower at or before the time any such reduction is instituted, but a
non-willful failure of Agent to so notify Administrative Borrower shall not be a
breach of this Agreement and shall not cause such reduction to be ineffective)
of all Eligible Accounts, to the extent of the obligations owing by such Account
Debtor in excess of such percentage; provided, that in each case, the amount of
Eligible Accounts that are excluded because they exceed the applicable foregoing
percentage shall be determined by Agent in its Permitted Discretion based on all
of the otherwise Eligible Accounts prior to giving effect to any eliminations
based upon the foregoing concentration limit,

 

-27-



--------------------------------------------------------------------------------

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(o) Accounts (i) that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Loan Party of the subject contract for goods or services, or
(ii) that represent credit card sales,

(p) Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to this Agreement as a Loan Party pursuant to the provisions of this
Agreement, until the completion of a field examination with respect to such
Accounts, in each case, satisfactory to Agent in its Permitted Discretion,

(q) in the case of a UK Loan Party, Accounts with respect to which the Account
Debtor is located in a jurisdiction that requires, as a condition to access to
the courts of such jurisdiction, that a creditor qualify to transact business,
file a business activities report or other report or form, or take one or more
other actions, unless such UK Loan Party has so qualified, filed such reports or
forms, or taken such actions (and, in each case, paid any required fees or other
charges), except to the extent that such UK Loan Party may qualify subsequently
as a foreign entity authorized to transact business in such jurisdiction and
gain access to such courts, without incurring any cost or penalty viewed by
Agent in its Permitted Discretion to be significant in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account,

(r) in the case of the UK Loan Party, Accounts for which the assignment thereof
are restricted or prohibited by the terms of such Account or by law except to
the extent such restriction or prohibition does not prevent the collection
thereof by the UK Loan Party or affect or impair the validity or perfection of
the Agent’s Liens therein, or

 

-28-



--------------------------------------------------------------------------------

(s) in the case of the UK Loan Party, Accounts not governed by the laws of any
legal jurisdiction of the United States or the United Kingdom.

“Eligible Finished Goods Inventory” means Inventory that qualifies as Eligible
Inventory and consists of first quality finished goods held for sale in the
ordinary course of Loan Parties’ business.

“Eligible Inventory” means Inventory of a Loan Party, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any information with respect to the Loan Parties’ business or
assets of which Agent becomes aware after the Closing Date, including any field
examination or appraisal performed or received by Agent from time to time after
the Closing Date. In determining the amount to be so included, Inventory shall
be valued at the lower of cost or market on a basis consistent with Loan
Parties’ historical accounting practices. An item of Inventory shall not be
included in Eligible Inventory if:

(a) a Loan Party does not have good, valid, and marketable title thereto,

(b) a Loan Party does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),

(c) it is not located at one of the locations in the continental United States
(in the case of US Borrowers), Canada (in the case of Canadian Borrowers) or the
United Kingdom (in the case of UK Borrowers), in each case set forth on Schedule
4.25 to this Agreement (as such Schedule 4.25 may be amended from time to time
with not less than 10 days’ prior written notice to Agent) (or in-transit from
one such location in the United States to another such location in the United
States (in the case of US Borrowers), or in-transit from one such location in
Canada to another such location in Canada (in the case of Canadian Borrowers) or
in-transit from one such location in the United Kingdom to another such location
in the United Kingdom (in the case of the UK Borrowers)),

(d) it is stored at locations holding less than $200,000 of the aggregate value
of such Borrower’s Inventory,

(e) it is in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Schedule 4.25 to this Agreement to another
location set forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may
be amended from time to time with the prior written consent of Agent)),

(f) it is located on real property leased by a Loan Party or in a contract
warehouse or with a bailee or customer, in each case, unless either (i) it is
subject to a Collateral Access Agreement executed by the lessor, customer or
warehouseman, as the case may be, and it is segregated or otherwise separately
identifiable from goods of others, if any, stored on the premises, or (ii) Agent
has established a Landlord Reserve with respect to such location,

(g) it is the subject of a bill of lading or other document of title,

 

-29-



--------------------------------------------------------------------------------

(h) it is not subject to a valid and perfected first priority Agent’s Lien,

(i) it consists of goods returned or rejected by a Loan Party’s customers,

(j) it consists of goods that are obsolete, slow moving, spoiled or are
otherwise past the stated expiration, “sell-by” or “use by” date applicable
thereto, restrictive or custom items or otherwise is manufactured in accordance
with customer-specific requirements, work-in-process, raw materials, or goods
that constitute spare parts, packaging and shipping materials, supplies used or
consumed in Loan Parties’ business, bill and hold goods, defective goods,
“seconds,” or Inventory acquired on consignment,

(k) it is subject to third party intellectual property, licensing or other
proprietary rights, unless Agent is satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights,

(l) it was acquired in connection with a Permitted Acquisition or Permitted
Investment, or such Inventory is owned by a Person that is joined to this
Agreement as a Loan Party pursuant to the provisions of this Agreement, until
the completion of an Acceptable Appraisal of such Inventory and the completion
of a field examination with respect to such Inventory that is satisfactory to
Agent in its Permitted Discretion, or

(m) in the case of a UK Loan Party, it is subject to (i) a contract or related
documentation (such as an invoice or purchase order) which includes
retention-of-title rights in favor of the vendor or supplier thereof and
(ii) applicable laws which provide that retention of title may be imposed
unilaterally by the vendor or supplier thereof.

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof or
Canada, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided, that (A) (x) such bank is acting
through a branch or agency located in the United States or Canada, or (y) such
bank is organized under the laws of a country that is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of such country, and (B) such bank has total assets in excess of $1,000,000,000;
(c) any other entity (other than a natural person) that is an “accredited
investor” (as defined in Regulation D under the Securities Act) that extends
credit or buys loans as one of its businesses including insurance companies,
investment or mutual funds and lease financing companies, and having total
assets in excess of $1,000,000,000; and (d) during the continuation of an Event
of Default other than a Specified Event of Default, any other Person (other than
a natural person or a Competitor) approved by Agent, and during the continuation
of a Specified Event of Default, any other Person (other than a natural person)
approved by Agent.

“Employee Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA to which any Loan Party has an obligation to make a
contribution, including as the result of being an ERISA Affiliate, other than a
Canadian Benefit Plan or a Canadian Pension Plan.

 

-30-



--------------------------------------------------------------------------------

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, decree, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, decree, consent decree or judgment, in each case, to the extent binding
on any Loan Party or its Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code or, to the
extent applicable, the PPSA).

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“Equity Issuance Proceeds” means, with respect to any issuance of Equity
Interests, all cash and cash equivalent investments received by the Parent from
such issuance of Equity Interests (other than from any Subsidiary) after payment
of, or provision for, all underwriter fees and expenses, SEC and blue sky fees,
printing costs, fees and expenses of accountants, lawyers and other professional
advisors, brokerage commissions and other out-of-pocket fees and expenses
actually incurred by any Loan Party in connection with such issuance of Equity
Interests.

 

-31-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Loan Party under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Loan Party is a member under
IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party and whose employees are aggregated with the
employees of such Loan Party under IRC Section 414(o).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.

“Excess” has the meaning specified therefor in Section 2.14 of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Exchange Rate” means and refers to the nominal rate of exchange (vis-à-vis
Dollars) for a currency other than Dollars published in the Wall Street Journal
(Western Edition) on the date of determination (which shall be a Business Day on
which the Wall Street Journal (Western Edition) is published), expressed as the
number of units of such other currency per one Dollar.

“Excluded Collateral” means, with respect to any Loan Party, including any
Person that becomes a Loan Party after the Closing Date, (i) voting Equity
Interests of any CFC, solely to the extent that (w) such Equity Interests secure
the US Obligations (and, for the avoidance of doubt, this clause (i) shall not
limit the portion of such Equity Interests pledged to secure any Foreign
Obligations), and (y) such Equity Interests represent more than 65% of the
outstanding voting Equity Interests of such CFC (which pledge, if reasonably
requested by Agent, shall be governed by the laws of the jurisdiction of such
Subsidiary), (ii) any rights or interest in any contract, lease, permit,
license, or license agreement covering real or personal property of any Grantor
if under the terms of such contract, lease, permit, license, or license
agreement, or applicable law with respect thereto, the grant of a security
interest or lien therein is prohibited as a matter of law or under the terms of
such contract, lease, permit, license, or license agreement and such prohibition
or restriction has not been waived or the consent of the other party to such
contract, lease, permit, license, or license agreement has not been obtained
(provided, that (A) the foregoing exclusions of this clause (ii) shall in no way
be construed (1) to apply to the extent that any described prohibition or
restriction is ineffective under Section 9-

 

-32-



--------------------------------------------------------------------------------

406, 9-407, 9-408, or 9-409 of the Code or other applicable law, or (2) to apply
to the extent that any consent or waiver has been obtained that would permit
Agent’s security interest or lien to attach notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, or license
agreement and (B) the foregoing exclusions of clauses (i) and (ii) shall in no
way be construed to limit, impair, or otherwise affect any of Agent’s, any other
member of the Lender Group’s or any Bank Product Provider’s continuing security
interests in and liens upon any rights or interests of any Grantor in or to
(1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or Equity Interests
(including any Accounts or Equity Interests), or (2) any proceeds from the sale,
license, lease, or other dispositions of any such contract, lease, permit,
license, license agreement, or Equity Interests), (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law; provided, that upon submission and acceptance by the PTO
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral, (iv) any motor vehicles, (v) any real or personal
property as to which the Agent and the Borrowers agree in writing that the costs
or other consequences of obtaining a security interest or perfection thereof
(including, without limitation, based on the location of any such real property)
are excessive in view of the benefits to be obtained by the Lender Group
therefrom, and (vi) all fee and leasehold interests in real property that is not
required to constitute Real Property Collateral. Notwithstanding the foregoing,
“Excluded Collateral” shall not include any asset which is the subject of a
floating charge governed by English law or Scottish law.

“Excluded Subsidiary” means (a) any Disregarded Domestic Persons, (b) any
Foreign Subsidiary of a Loan Party that is a CFC, (c) any Domestic Subsidiary of
a Loan Party that is a direct or indirect subsidiary of a Foreign Subsidiary
that is a CFC, or (d) any Subsidiary that has no assets (other than de minimis
assets) other than Equity Interests in entities described in clauses (a), (b)
and (c) above.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

“Excluded Taxes” means (i) any Tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or

 

-33-



--------------------------------------------------------------------------------

such Participant is organized or the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender’s or such
Participant’s principal office is located in or as a result of a present or
former connection between such Lender or such Participant and the jurisdiction
or taxing authority imposing the tax (other than any such connection arising
solely from such Lender or such Participant having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under this Agreement or any other Loan Document), (ii) United States or
Canadian federal withholding taxes that would not have been imposed but for a
Lender’s or a Participant’s failure to comply with the requirements of
Section 16.2 of this Agreement, (iii) any United States or Canadian federal
withholding taxes that would be imposed on amounts payable to a Foreign Lender
based upon the applicable withholding rate in effect at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office,
other than a designation made at the request of a Loan Party), except that
Excluded Taxes shall not include any amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16.1 of
this Agreement, if any, with respect to such withholding tax at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), and (iv) any United States, Canada and UK withholding taxes imposed
under FATCA.

“Existing Credit Facility” means that certain Credit Agreement, dated as of
April 18, 2014, among Parent, as Borrower, Wells Fargo, as administrative agent,
an issuing lender and US swingline lender thereunder, the lenders party thereto
from time to time and Wells Fargo Securities, LLC, as sole lead arranger and
sole book runner thereunder, as such agreement has been amended, restated,
supplemented or otherwise modified from time to time.

“Existing Letters of Credit” means those letters of credit described on Schedule
E-1 to this Agreement.

“Extraordinary Advances” means the US Extraordinary Advances, the UK
Extraordinary Advances and/or the Canadian Extraordinary Advances, as the
context requires.

“Facility Office” means in respect of a Lender, the office or offices notified
by that Lender to the Agent in writing on or before the date it becomes a Lender
(or, following that date, by not less than five Business Days’ written notice)
as the office or offices through which it will perform its obligations under
this Agreement.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, (c) any intergovernmental agreement
entered into by the United States (or any fiscal or regulatory legislation,
rules, or practices adopted pursuant to any such intergovernmental agreement
entered into in connection therewith) and (d) any analogous provision of UK and
Canadian law.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

-34-



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter, dated as of even date with this
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004 (UK).

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense required to be paid (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) scheduled principal payments in
respect of Indebtedness that are required to be paid during such period, (c) all
federal, state, provincial and local income and capital taxes required to be
paid during such period, (d) all Restricted Payments paid (whether in cash or
other property, other than common Equity Interests) during such period and all
amounts paid with respect to Earn-Outs during such period, and (e) to the extent
not otherwise deducted from EBITDA for such period, all payments required to be
made during such period in respect of any funding deficiency or funding
shortfall with respect to any Pension Plan or for any Withdrawal Liability.

For the purpose of any calculation of Fixed Charge Coverage Ratio on or prior to
March 31, 2019, each component set forth in clauses (a), (b), (c) (d) and (e) of
definition of Fixed Charges for each period set forth below shall be deemed to
be the amount set forth below opposite such period:

 

     Interest
Expense      Scheduled
Principal
Payments of
Indebtedness      Federal, State,
Provincial and
Local Income
and Capital
Taxes      Restricted
Payments
and Earn-
Outs      Funding
Deficiencies
or Shortfalls  

Fiscal Quarter ended March 31, 2017

   $ 947,787      $ 0      $ 2,223,940      $ 0      $ 0  

Fiscal Quarter ended June 30, 2017

   $ 1,550,299      $ 0      $ 495,049      $ 0      $ 0  

Fiscal Quarter ended September 30, 2017

   $ 2,005,001      $ 0      $ 47,536      $ 0      $ 0  

Fiscal Quarter ended December 31, 2017

   $ 2,071,295      $ 0      $ 0      $ 0      $ 0  

 

-35-



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (b) Fixed Charges for such period. For the purpose of any
calculation of Fixed Charge Coverage Ratio on or prior to March 31, 2019,
Unfinanced Capital Expenditures shall be deemed to be for each period set forth
below shall be deemed to be $765,872 for the fiscal quarter ended March 31,
2017, $959,311 for the fiscal quarter ended June 30, 2017, $1,245,066 for the
fiscal quarter ended September 30, 2017, and $1,249,342 for the fiscal quarter
ended December 31, 2017.

For the purposes of calculating Fixed Charge Coverage Ratio for any Reference
Period, if at any time during such Reference Period (and after the Closing
Date), any Loan Party or any of its Subsidiaries shall have made a Permitted
Acquisition, Fixed Charges and Unfinanced Capital Expenditures for such
Reference Period shall be calculated after giving pro forma effect thereto or in
such other manner acceptable to Agent as if any such Permitted Acquisition
occurred on the first day of such Reference Period.

“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
with this Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrowers and Agent.

“Foreign Cash Equivalents” means (a) certificates of deposit, bankers’
acceptances, or time deposits maturing within one year from the date of
acquisition thereof, in each case payable in an Agreed Currency and issued by
any bank organized under the laws of any Specified State and having at the date
of acquisition thereof combined capital and surplus of not less than
$1,000,000,000 (calculated at the then applicable Exchange Rate), (b) Deposit
Accounts maintained with any bank that satisfies the criteria described in
clause (a) above, and (c) Investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses
(a) through (b) above.

“Foreign Lender” means any Lender or Participant that (i) in the case of a US
Borrower, is not a United States person within the meaning of IRC section
7701(a)(30), (ii) in the case of a Canadian Borrower, is not resident in Canada
(within the meaning of the Income Tax Act (Canada) for the purposes of Part XIII
of the Income Tax Act (Canada), and (iii) in the case of a UK Borrower, is not
resident in the United Kingdom.

“Foreign Obligations” means the UK Obligations plus the Canadian Obligations.

 

-36-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of, or incorporated in, any jurisdiction other
than the United States, any state thereof or the District of Columbia.

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Parent, determined on a consolidated
basis in accordance with GAAP, including, in any event, but without duplication,
with respect to the Loan Parties and their Subsidiaries, the Revolver Usage, and
the amount of their Capitalized Lease Obligations.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate of
registration/incorporation, memorandum and articles of
association/incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantors” means US Guarantors, Canadian Guarantors and UK Guarantors.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means US Hedge Obligations, UK Hedge Obligations and/or
Canadian Hedge Obligations, as the context requires.

 

-37-



--------------------------------------------------------------------------------

“Hedge Provider” means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or its Subsidiaries or otherwise provides Canadian
Bank Products, UK Bank Products or US Bank Products under clause (f) of the
definitions thereof; provided, that if, at any time, a Lender ceases to be a
Lender under this Agreement (prior to the payment in full of the Obligations),
then, from and after the date on which it ceases to be a Lender thereunder,
neither it nor any of its Affiliates shall constitute Hedge Providers and the
obligations with respect to Hedge Agreements entered into with such former
Lender or any of its Affiliates shall no longer constitute Hedge Obligations.

“Immaterial Subsidiary” means any Subsidiary (other than any Borrower) that,
taken together with all Immaterial Subsidiaries as of the last day of the fiscal
quarter of Parent most recently ended for which financial statements are
required to be delivered pursuant to Section 5.1 (or, as of the Closing Date,
the most recent financial statements delivered prior to the Closing Date), did
not have assets with a value in excess of 5.0% of consolidated total assets or
revenues representing in excess of 5.0% of revenues (for Parent and its
Subsidiaries on a consolidated basis) as of such date (or as of the Closing
Date, as applicable); provided that if as of the last day of the fiscal quarter
of Parent most recently ended for which financial statements are required to be
delivered pursuant to Section 5.1 (or, as of the Closing Date, the most recent
financial statements delivered prior to the Closing Date), the consolidated
total assets or revenues of all Subsidiaries so designated by the Borrowers as
“Immaterial Subsidiaries” shall have, as of the last day of such fiscal quarter,
exceeded either of the limits set forth above, then within thirty (30) days
after the date such financial statements are so delivered (or so required to be
delivered), the Borrowers shall re-designate one or more Immaterial Subsidiaries
in a written notice to Agent, such that, as a result thereof, the consolidated
total assets and revenues of all Subsidiaries that are still designated as
“Immaterial Subsidiaries” do not exceed such limits. Upon any such Subsidiary
ceasing to be an Immaterial Subsidiary pursuant to the preceding sentence, such
Subsidiary shall comply with Section 5.10, to the extent applicable for so long
as such Subsidiary is not determined or deemed to be an Immaterial Subsidiary.

“Increase” has the meaning specified therefor in Section 2.14.

“Increase Date” has the meaning specified therefor in Section 2.14.

“Increase Joinder” has the meaning specified therefor in Section 2.14.

“Increased Reporting Event” means if at any time Aggregate Excess Availability
is less than the greater of (a) 15% of the Line Cap, and (b) $70,000,000.

“Increased Reporting Period” means the period commencing after the continuance
of an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for 30 consecutive days.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any

 

-38-



--------------------------------------------------------------------------------

asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any earn-out or similar
obligations, (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and
(h) any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

“Insolvency Law” means (i) the Bankruptcy Code, (ii) the Bankruptcy and
Insolvency Act (Canada), (iii) the Companies’ Creditors Arrangement Act
(Canada), (iv) the Winding-Up and Restructuring Act (Canada), (v) the Canada
Business Corporations Act (Canada), the Business Corporations Act (Alberta) and
any other corporate statute of like effect, where such statute is used by a
Person to propose an arrangement, (vi) the Insolvency Act 1986 (UK) and/or
(vii) any similar legislation in a relevant jurisdiction, in each case as
applicable and as in effect from time to time.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any Insolvency Law or under any other state, provincial or federal
bankruptcy or insolvency law, each as now and hereafter in effect, any
successors to such statutes, and any similar laws in any jurisdiction including,
without limitation, any laws relating to assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief and any law permitting a debtor to obtain a stay or a compromise of the
claims of its creditors, and including, in the case of a UK Loan Party, any
corporate action, legal proceedings or other

 

-39-



--------------------------------------------------------------------------------

procedure commenced or other step taken (including the making of an application,
the presentation of a petition, the filing or service of a notice or the passing
of a resolution) in relation to (a) such UK Loan Party being adjudicated or
found insolvent, (b) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganization (by way
of voluntary arrangement, scheme of arrangement or otherwise) of such UK Loan
Party other than a solvent liquidation or reorganization of such UK Loan Party,
the terms of which have been previously approved in writing by Agent, (c) a
composition, trust deed, assignation, assignment or arrangement with any class
of creditors of such UK Loan Party, or (d) the appointment of a liquidator,
supervisor, Scottish receiver, receiver, administrator, administrative receiver,
special manager, compulsory manager, trustee, judicial factor or other similar
officer in respect of such UK Loan Party or any of its assets.

“Insolvency Regulation” means The Council of the European Union Regulation
No. 2015/848 on insolvency proceedings (recast).

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Loan Party and each of its Subsidiaries, and Agent, the form and substance
of which is reasonably satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

“Interest Period” means, with respect to each Non-Base Rate Loan, a period
commencing on the date of the making of such Non-Base Rate Loan (or the
continuation of a Non-Base Rate Loan or the conversion of a Base Rate Loan to a
Non-Base Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the Non-Base Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3 or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code or, to the
extent applicable, the PPSA).

“Inventory Reserves” means, as of any date of determination, without
duplication, (a) Landlord Reserves in respect of Inventory, and (b) those
reserves that Agent deems necessary or appropriate, in its Permitted Discretion
and subject to Section 2.1(e), to establish and maintain (including reserves for
slow moving Inventory and Inventory shrinkage) with respect to Eligible
Inventory, the Maximum Revolver Amount, the UK Maximum Revolver Amount or the
Canadian Maximum Revolver Amount, including based on the results of appraisals.

 

-40-



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

“IRC” means the Internal Revenue Code of 1986, as amended.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by an Issuing lender for use.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of an Issuing Lender and relating to such Letter of Credit.

“Issuing Lender” means US Issuing Lender, UK Issuing Lender and/or Canadian
Issuing Lender, as the context requires.

“ITA” means the Income Tax Act 2007 (UK).

“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

“Joint Book Runner” has the meaning set forth in the preamble to this Agreement.

“Joint Lead Arranger” has the meaning set forth in the preamble to this
Agreement.

“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve deemed necessary or reasonably desirable
by Agent in an amount up to 3 months’ rent, storage charges, fees or other
amounts under the lease or other applicable occupancy agreement relative to such
Borrower’s right to occupy such location or, if greater and Agent so elects in
its Permitted Discretion, the number of months’ rent, storage charges, fess or
other amounts for which the landlord, bailee, warehouseman or other property
owner will have, under applicable law, a Lien in the Inventory of such Borrower
to secure the payment of such amounts under the lease or other applicable
agreement relative to such Borrower’s right to occupy such location.

 

-41-



--------------------------------------------------------------------------------

“Lender” has the meaning set forth in the preamble to this Agreement, shall
include each Issuing Lender and each Swing Lender, and shall also include any
other Person made a party to this Agreement pursuant to the provisions of
Section 13.1 of this Agreement and “Lenders” means each of the Lenders or any
one or more of them.

“Lender Group” means each of the Lenders (including each Issuing Lender and each
Swing Lender) and Agent, or any one or more of them and, solely for purposes of
the definition of “Lender Group Expenses”, any UK security trustee appointed
under a UK Security Document and any receiver, attorney, manager, agent or other
person appointed by such UK security trustee.

“Lender Group Expenses” means all (a) out-of-pocket costs or expenses (including
taxes and insurance premiums) required to be paid by any Loan Party or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) reasonable, documented and out-of-pocket fees
or charges paid or incurred by Agent in connection with the Lender Group’s
transactions with each Loan Party and its Subsidiaries under any of the Loan
Documents, including, photocopying, notarization, couriers and messengers,
telecommunication, public record searches, filing fees, recording fees,
publication, real estate surveys, real estate title policies and endorsements,
and environmental audits, (c) Agent’s documented and out-of-pocket customary
fees and charges imposed or incurred in connection with any background checks or
OFAC/PEP searches related to any Loan Party or its Subsidiaries, (d) Agent’s
documented and customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of any Borrower (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses incurred in connection therewith,
(e) customary charges imposed or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (f) reasonable, documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) field examination, appraisal, and valuation
fees and expenses of Agent related to any field examinations, appraisals, or
valuation to the extent of the fees and charges (and up to the amount of any
limitation) provided in Section 2.10 of this Agreement, (h) Agent’s and Lenders’
reasonable, documented and out-of-pocket costs and expenses (including
reasonable and documented outside counsel attorneys’ fees and expenses) relative
to third party claims or any other lawsuit or adverse proceeding paid or
incurred, whether in enforcing or defending the Loan Documents or otherwise in
connection with the transactions contemplated by the Loan Documents, Agent’s
Liens in and to the Collateral, or the Lender Group’s relationship with any Loan
Party or any of its Subsidiaries, (i) Agent’s reasonable, documented and
out-of-pocket costs and expenses (including reasonable and documented attorneys’
fees and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable costs and expenses relative to CUSIP, DXSyndicate™,
SyndTrak or other communication costs incurred in connection with a syndication
of the loan facilities), or amending, waiving, or modifying the Loan Documents,
and (j) Agent’s and each Lender’s reasonable, documented and out-of-pocket costs
and expenses (including reasonable and documented attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys,

 

-42-



--------------------------------------------------------------------------------

accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning any Loan Party or any of its Subsidiaries or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of this Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a US Letter of Credit, UK Letter of Credit and/or a
Canadian Letter of Credit, as the context requires.

“Letter of Credit Collateralization” means with respect to the US Letter of
Credit Obligations, UK Letter of Credit Obligations or the Canadian Letter of
Credit Obligations, as applicable, either (a) providing cash collateral in the
Applicable Currency (pursuant to documentation reasonably satisfactory to Agent
(including that Agent has a first priority perfected Lien in such cash
collateral), including provisions that specify that the applicable Letter of
Credit Fees and all commissions, fees, charges and expenses provided for in
Section 2.11A(k) and Section 2.11B(k) and Section 2.11C(k) of this Agreement
(including any fronting fees) will continue to accrue while the applicable
Letters of Credit are outstanding) to be held by Agent for the benefit of the
applicable Revolving Lenders in an amount equal to 105% of the then existing US
Letter of Credit Usage, 120% of the then existing UK Letter of Credit Usage and
105% of the then existing Canadian Letter of Credit Usage, (b) delivering to
Agent documentation executed by all beneficiaries under the applicable Letters
of Credit, in form and substance reasonably satisfactory to Agent and the
applicable Issuing Lender, terminating all of such beneficiaries’ rights under
the Letters of Credit, or (c) providing Agent with a standby letter of credit,
in form and substance reasonably satisfactory to Agent in the Applicable
Currency, from a commercial bank acceptable to Agent (in its sole discretion) in
an amount equal to 105% of the then existing US Letter of Credit Usage, 120% of
the then existing UK Letter of Credit Usage and 105% of the then existing
Canadian Letter of Credit Usage (it being understood that the applicable Letter
of Credit Fee and all fronting fees set forth in this Agreement will continue to
accrue while the applicable Letters of Credit are outstanding and that any such
fees that accrue must be an amount that can be drawn under any such standby
letter of credit).

“Letter of Credit Disbursement” means a US Letter of Credit Disbursement, UK
Letter of Credit Disbursement and/or a Canadian Letter of Credit Disbursement,
as the context requires.

“Letter of Credit Exposure” means the US Letter of Credit Exposure, UK Letter of
Credit Exposure and/or the Canadian Letter of Credit Exposure, as the context
requires.

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b).

 

-43-



--------------------------------------------------------------------------------

“Letter of Credit Indemnified Costs” means any and all claims, demands, suits,
actions, investigations, proceedings, liabilities, fines, costs, penalties, and
damages, and all reasonable documented fees and disbursements of attorneys or
experts, and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of the indemnification set forth
in Section 2.11A or Section 2.11B or Section 2.11C (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Letter of Credit Related Person (other than Taxes, which
shall be governed by Section 16) in connection with any Letter of Credit.

“Letter of Credit Related Person” means each member of the Lender Group
(including each of each Issuing Lender and its branches, Affiliates, and
correspondents and Canadian Underlying Issuer and its branches, Affiliates and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents.

“Letter of Credit Sublimit” means $60,000,000.

“Letter of Credit Usage” means the US Letter of Credit Usage, the UK Letter of
Credit Usage and/or the Canadian Letter of Credit Usage, as the context
requires.

“Leverage Ratio” means, as of any date of determination the result of (a) the
amount of Parent’s Funded Indebtedness as of such date, to (b) Parent’s EBITDA
for the 4 quarter period ended as of such date.

“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period (or, with respect to Obligations denominated in Sterling, as of 11:00
a.m., London time, on the Business Day on which the requested Interest Period
commences) for deposits in the Applicable Currency, for a term, and in an
amount, comparable to the Interest Period and the amount of the Non-Base Rate
Loan requested (whether as an initial Non-Base Rate Loan or as a continuation of
a Non-Base Rate Loan or as a conversion of a Base Rate Loan to a Non-Base Rate
Loan) by Borrowers in accordance with the Agreement (and, if any such published
rate is below zero, then such rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest error.

“Lien” means any mortgage, standard security, deed of trust, pledge,
hypothecation, assignment, assignation, charge, deposit arrangement,
encumbrance, easement, lien (statutory or other), security interest, or other
security arrangement and any other preference, priority, or preferential
arrangement of any kind or nature whatsoever, including any conditional sale
contract or other title retention agreement, the interest of a lessor under a
Capital Lease and any synthetic or other financing lease having substantially
the same economic effect as any of the foregoing.

“Line Cap” means, as of any date of determination, the lesser of (a) the Maximum
Revolver Amount, and (b) the sum of the Dollar Equivalent of the Canadian
Borrowing Base (calculated without giving effect to clause (d) of the definition
thereof) plus the UK Borrowing Base (calculated without giving effect to clause
(d) of the definition thereof) plus the US Borrowing Base as of such date of
determination.

 

-44-



--------------------------------------------------------------------------------

“Loan” means any Revolving Loan, Swing Loan or Extraordinary Advance made (or to
be made) hereunder.

“Loan Account” means the US Loan Account, UK Loan Account and/or the Canadian
Loan Account, as the context requires.

“Loan Documents” means this Agreement, the Control Agreements, the US Copyright
Security Agreement, the Canadian Copyright Security Agreement, any Borrowing
Base Certificate, the Fee Letter, the US Security Agreement, the Canadian
Security Documents, the UK Security Documents, the Intercompany Subordination
Agreement, any Issuer Documents, the Letters of Credit, the Mortgages, the US
Patent Security Agreement, the US Trademark Security Agreement, the Canadian
Patent Security Agreement, the Canadian Trademark Security Agreement, any
security trust deed, any guaranties executed by any Loan Party, any note or
notes executed by Borrowers in connection with this Agreement and payable to any
member of the Lender Group, and any other instrument or agreement entered into,
now or in the future, by any Loan Party or any of its Subsidiaries and any
member of the Lender Group in connection with this Agreement (but specifically
excluding Bank Product Agreements).

“Loan Parties” means the US Loan Parties, UK Loan Parties and/or the Canadian
Loan Parties, as the context requires.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
property, or condition (financial or otherwise) of the Loan Parties and their
Subsidiaries, taken as a whole, (b) a material impairment of the Loan Parties’
and their Subsidiaries’ ability to perform their obligations under the Loan
Documents to which they are parties or of the Lender Group’s ability to enforce
the Obligations or (other than as a result of an action taken or not taken that
is solely in the control of Agent) realize upon the Collateral, or (c) a
material impairment of the enforceability or priority of Agent’s Liens with
respect to all or a material portion of the Collateral (other than as a result
of an action taken or not taken that is solely in the control of Agent).

“Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$45,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium), and (b) all other contracts or agreements, the loss of which could
reasonably be expected to result in a Material Adverse Effect.

“Maturity Date” means April 30, 2023.

“Maximum Revolver Amount” means $750,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Sections 2.4(c)
of this Agreement, and increased by the amount of any Increase made in
accordance with Section 2.14 of this Agreement.

 

-45-



--------------------------------------------------------------------------------

“Moody’s” has the meaning specified therefor in the definition of Domestic Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages,
standard securities, deeds of trust, or deeds to secure debt, executed and
delivered by a Loan Party or one of its Subsidiaries in favor of Agent, in form
and substance reasonably satisfactory to Agent, that encumber the Real Property
Collateral.

“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or
ERISA Affiliate has an obligation to contribute or has any liability, contingent
or otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

“Net Cash Proceeds” means, with respect to the Permitted Sale Leaseback, the
amount of cash proceeds received (directly or indirectly) from time to time
(whether as initial consideration or through the payment of deferred
consideration) by or on behalf of such Loan Party or such Subsidiary, in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than
(A) Indebtedness owing to Agent or any Lender under this Agreement or the other
Loan Documents and (B) Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Loan Party or such Subsidiary in connection with
such sale or disposition, (iii) taxes paid or payable to any taxing authorities
by such Loan Party or such Subsidiary in connection with such sale or
disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of any Loan Party or any of its
Subsidiaries, and are properly attributable to such transaction, and (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP, and (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 30 days after, the date of such sale or
other disposition, to the extent that in each case the funds described above in
this clause (iv) are (x) deposited into escrow with a third party escrow agent
or set aside in a separate Deposit Account that is subject to a Control
Agreement in favor of Agent, and (y) if applicable, paid to Agent as a
prepayment of the applicable Obligations in accordance with Section 2.4(e) of
this Agreement at such time when such amounts are no longer required to be set
aside as such a reserve.

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent Acceptable
Appraisal of Inventory.

 

-46-



--------------------------------------------------------------------------------

“Non-Base Rate Deadline” has the meaning specified therefor in
Section 2.12(b)(i) of this Agreement.

“Non-Base Notice” means a written notice in the form of Exhibit L-1 to this
Agreement.

“Non-Base Option” has the meaning specified therefor in Section 2.12(a) of this
Agreement.

“Non-Base Rate” means the LIBOR Rate; provided that with respect to Canadian
Obligations denominated in Canadian Dollars, Non-Base Rate means the CDOR Rate.

“Non-Base Rate Loan” means each portion of a Revolving Loan that bears interest
at a rate determined by reference to the applicable Non-Base Rate.

“Non-Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
this Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, (e) the
imposition of a Lien pursuant to the IRC or ERISA in connection with any Pension
Plan, (f) the partial or complete withdrawal of any Loan Party or ERISA
Affiliate from a Multiemployer Plan (other than any withdrawal that would not
constitute a Material Adverse Effect), (g) the insolvency of a Multiemployer
Plan under ERISA, (h) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by the PBGC of proceedings to
terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (i) any Pension Plan being in “at risk status” within the meaning of IRC
Section 430(i), (j) any Multiemployer Plan being in “endangered status” or
“critical status” within the meaning of IRC Section 432(b), (k) with respect to
any Pension Plan, any Loan Party or ERISA Affiliate incurring a substantial
cessation of operations within the meaning of ERISA Section 4062(e), (l) the
failure of any Pension Plan to meet the minimum funding standards within the
meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302 of
ERISA), in each case, whether or not waived, (m) the filing of an application
for a waiver of the minimum funding standards within the meaning of the IRC or
ERISA including Section 412 of the IRC or Section 302 of ERISA) with respect to
any Pension Plan, (n) the failure to make by its due date a required payment or
contribution with respect to any Pension Plan or Multiemployer Plan, or (o) any
event that results in or could reasonably be expected to result in a liability
by a Loan Party pursuant to Title I of ERISA or the excise tax provisions of the
IRC relating to Employee Plans or any event that results in or could reasonably
be expected to result in a liability to any Loan Party pursuant to Title IV of
ERISA (other than the payment of premiums to the be PBGC in the ordinary course
of business).

 

-47-



--------------------------------------------------------------------------------

“Obligations” means any or all of the US Obligations, the UK Obligations and/or
the Canadian Obligations, as the context requires.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.

“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

“Overadvance” means a US Overadvance, UK Overadvance and/or a Canadian
Overadvance, as the context requires.

“Parent” has the meaning specified therefor in the preamble to this Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.

“Pass-Through Tax Liabilities” means with respect to any Borrower that is a
disregarded entity or partnership for U.S. federal income tax purposes for the
applicable taxable period, the amount of state, local and federal income tax
paid or required to be paid under applicable law by the owner or owners of any
Equity Interest in such Borrower on taxable income earned by such Borrower,
assuming the highest marginal income tax rate for federal, state and local (for
the state or states in which any owner of an Equity Interest in such Borrower is
liable for income taxes with respect to such income) income tax purposes, after
taking into account any deductions or credits that are eligible to offset such
taxable income and that are available to such owner of such Equity Interest from
or through such Borrower, including deductions and credits for prior taxable
periods after the date hereof.

“Patriot Act” has the meaning specified therefor in Section 4.13 of this
Agreement.

 

-48-



--------------------------------------------------------------------------------

“Payment Conditions” means, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:

(a) no Default or Event of Default then exists or would arise as a result of the
consummation of such Specified Transaction,

(b) either

(i) Aggregate Excess Availability after giving effect to such proposed payment
and Specified Transaction, in each case, is not less than (A) in the case of a
Specified Transaction consisting of a Permitted Acquisition or prepayment of
Indebtedness, the greater of (1) 17.5% of the Line Cap, and (2) $80,000,000, and
(B) in the case of a Specified Transaction consisting of a Restricted Payment, a
Permitted Investment of the type described in clause (s) of the definition
thereof or a Permitted Intercompany Advance of the type described in clause
(e) of the definition thereof, the greater of (1) 20.0% of the Line Cap, and
(2) $90,000,000, or

(ii) both (A) the Fixed Charge Coverage Ratio of the Loan Parties and their
Subsidiaries is equal to or greater than 1.00:1.00 for the trailing 4 quarter
period most recently ended for which financial statements are required to have
been delivered to Agent pursuant to Schedule 5.1 to this Agreement (calculated
on a pro forma basis as if such proposed payment (other than consideration paid
for a Permitted Acquisition) is a Fixed Charge made on the last day of such 4
quarter period (it being understood that such proposed payment (other than
consideration paid for a Permitted Acquisition) shall also be a Fixed Charge
made on the last day of such 4 quarter period for purposes of calculating the
Fixed Charge Coverage Ratio under this clause (ii) for any subsequent proposed
payment to fund a Specific Transaction)), and (B) Aggregate Excess Availability
after giving effect to such proposed payment and Specified Transaction, in each
case, is not less than (1) in the case of a Specified Transaction consisting of
a Permitted Acquisition or prepayment of Indebtedness, the greater of (X) 12.5%
of the Line Cap, and (Y) $60,000,000, or (2) in the case of a Specified
Transaction consisting of a Restricted Payment, a Permitted Investment of the
type described in clause (s) of the definition thereof or a Permitted
Intercompany Advance of the type described in clause (e) of the definition
thereof, the greater of (X) 15% of the Line Cap, and (Y) $70,000,000, and

(c) Administrative Borrower has delivered a certificate to Agent certifying that
all conditions described in clauses (a) and (b) above have been satisfied.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Plan, other than a Multiemployer Plan, which
is subject to the provisions of Title IV or Section 302 of ERISA or Sections 412
or 430 of the IRC sponsored, maintained, or contributed to by any Loan Party or
ERISA Affiliate or to which any Loan Party or ERISA Affiliate has any liability,
contingent or otherwise.

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 (UK).

 

-49-



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.

“Permitted Acquisition” means any Acquisition made by Parent or a Subsidiary
that is a Loan Party so long as:

(a) the proposed Acquisition is consensual,

(b) the Payment Conditions are satisfied,

(c) with respect to any Permitted Acquisition (or series of related Permitted
Acquisitions) for which the purchase consideration payable (including deferred
payment obligations) in connection therewith exceeds $100,000,000 in the
aggregate, Borrowers have provided Agent with its due diligence package relative
to the proposed Acquisition, including forecasted balance sheets, profit and
loss statements, and cash flow statements of the Person or assets to be
acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the one year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,

(d) with respect to any Permitted Acquisition (or series of related Permitted
Acquisitions) for which the purchase consideration payable (including deferred
payment obligations) in connection therewith exceeds $100,000,000 in the
aggregate, Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than five Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent, and

(e) the assets being acquired (other than a de minimis amount of assets in
relation to Parent’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of the Loan Parties and their Subsidiaries or a business reasonably
related thereto.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of the Loan Parties and their Subsidiaries,

(b) sales of Inventory to buyers in the ordinary course of business,

 

-50-



--------------------------------------------------------------------------------

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of accounts receivable
(other than Eligible Accounts) arising in the ordinary course of business, but
only in connection with the compromise or collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of any Loan Party or its Subsidiaries in
the ordinary course of business,

(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,

(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,

(m) the making of Permitted Investments,

(n) so long as no Event of Default would immediately result therefrom, transfers
of assets (including Equity Interests) (i) from any US Loan Party or any of its
Subsidiaries (other than any US Borrower) to a US Loan Party (other than
Parent), (ii) from any Canadian Loan Party or any of its Subsidiaries (other
than any Canadian Borrower) to a Canadian Loan Party, (iii) from any UK Loan
Party or any of its Subsidiaries (other than any UK Borrower) to a UK Loan Party
and (iv) from any Subsidiary of any Loan Party that is not a Loan Party to a
Loan Party or any other Subsidiary of any Loan Party,

(o) transfers of properties that have been subject to a casualty event, to the
insurer of such property or its designee as part of an insurance settlement,

 

-51-



--------------------------------------------------------------------------------

(p) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, sales, transfers or other dispositions by the
Borrowers or any of their Subsidiaries of Equity Interest in joint ventures held
by the Borrowers or any of their Subsidiaries,

(q) the Permitted Sale Leaseback,

(r) dispositions of Equipment or Real Property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property; provided, that to
the extent the property being transferred constitutes Collateral, such
replacement property shall constitute Collateral,

(s) dispositions of assets acquired by the Loan Parties and their Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed disposition so long as (i) the consideration received for the
assets to be so disposed is at least equal to the fair market value of such
assets, (ii) the assets to be so disposed are not necessary or economically
desirable in connection with the business of the Loan Parties and their
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the subject Permitted Acquisition,

(t) the disposition of Equity Interests in Dura Products, Inc., to another Loan
Party; and

(u) sales or other dispositions of assets not otherwise permitted in clauses
(a) through (t) above (other than sales or other dispositions of Accounts in
connection with securitization or factoring arrangements), so long as (i) no
Event of Default has occurred and is continuing or would immediately result
therefrom, (ii) each such sale or disposition is in an arm’s-length transaction
and the applicable Loan Party or its Subsidiary receives at least the fair
market value of the assets so disposed, (iii) the consideration received by the
applicable Loan Party or its Subsidiary consists of at least 75% cash and Cash
Equivalents and is paid at the time of the closing of such sale or disposition,
and (iv) the aggregate amount of the cash and non-cash proceeds received from
all assets sold or disposed of pursuant to this clause (t) shall not exceed
$25,000,000 (or, so long as after giving effect to such proposed sale or other
disposition, no Covenant Trigger Event shall have occurred and be continuing
(and no Covenant Testing Period is otherwise then in effect), $50,000,000) in
any fiscal year of Parent (for this purpose, using the fair market value of
property other than cash);

provided, that if, as of any date of determination, sales or dispositions by the
Loan Parties during the period of time from the first day of the month in which
such date of determination occurs until such date of determination, either
individually or in the aggregate, involve $5,000,000 or more of assets included
in the Borrowing Base (based on the fair market value of the assets so disposed)
(the “Threshold Amount”), then Borrowers shall have, prior to consummation of
the sale or disposition that causes the assets included in the Borrowing that
are disposed of during such period to exceed the Threshold Amount, delivered to
Agent an updated Borrowing Base Certificate that reflects the removal of the
applicable assets from the Borrowing Base.

 

-52-



--------------------------------------------------------------------------------

“Permitted Indebtedness” means:

(a) Indebtedness in respect of the Obligations other than Bank Product
Obligations,

(b) Indebtedness as of the Closing Date set forth on Schedule 4.14 to this
Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of any Loan Party or one
of its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f) unsecured Indebtedness of any Loan Party that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 6 months after the Maturity Date, (iv) such
unsecured Indebtedness does not amortize until 6 months after the Maturity Date,
(v) such unsecured Indebtedness does not provide for the payment of interest
thereon in cash or Cash Equivalents prior to the date that is 6 months after the
Maturity Date, and (vi) such Indebtedness is subordinated in right of payment to
the Obligations on terms and conditions reasonably satisfactory to Agent and is
otherwise on terms and conditions (including economic terms and absence of
covenants) reasonably satisfactory to Agent,

(g) Acquired Indebtedness of any Person that becomes a Subsidiary after the date
hereof, incurred prior to the time such Person becomes a Subsidiary, that is not
created in contemplation of, or in connection with such Person becoming a
Subsidiary, and that is not assumed or guaranteed by any other Subsidiary, in an
amount not to exceed $25,000,000 outstanding at any one time,

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,

(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

 

-53-



--------------------------------------------------------------------------------

(j) the incurrence by any Loan Party or its Subsidiaries of Indebtedness under
Hedge Agreements that is incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such Loan
Party’s or such Subsidiary’s operations and not for speculative purposes,

(k) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

(l) unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Loan Party of the Equity Interests of Parent
that has been issued to such Persons, so long as (i) no Event of Default has
occurred and is continuing or would result from the incurrence of such
Indebtedness, (ii) the aggregate amount of all such Indebtedness outstanding at
any one time does not exceed $10,000,000, and (iii) such Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably acceptable to Agent,

(m) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,

(n) Indebtedness composing Permitted Investments, including Permitted
Intercompany Advances,

(o) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(p) unsecured Indebtedness of any Loan Party or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to such Loan Party or
its Subsidiaries that is incurred in connection with the consummation of one or
more Permitted Acquisitions so long as such unsecured Indebtedness is on terms
and conditions reasonably acceptable to Agent,

(q) Indebtedness in an aggregate outstanding principal amount not to exceed
$50,000,000 at any time outstanding for all Subsidiaries of Parent that are not
Loan Parties; provided, that such Indebtedness is not directly or indirectly
recourse to any of the Loan Parties or of their respective assets,

(r) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

(s) Indebtedness of the Borrowers (and guarantees thereof by Guarantors)
evidenced by term loans, bonds, debentures, notes or other similar instruments
(including extensions, refinancings, refundings, replacements and renewals of
thereof); provided that, (i) the scheduled maturity date of such Debt shall not
be earlier than one hundred eighty days after the Maturity Date, (ii) no Event
of Default shall have occurred and be continuing or shall result

 

-54-



--------------------------------------------------------------------------------

therefrom, (iii) at the time of incurrence thereof and after giving pro forma
effect thereto and the use of proceeds thereof, the Leverage Ratio, calculated
on a pro forma basis as of the most recently ended fiscal quarter or year, as
applicable, for which Agent has received financial statements pursuant to
Section 5.1 on or prior to the incurrence of such Indebtedness, is no greater
than 4.00 to 1.00 (or 5.00 to 1.00, but only if at the time of incurrence
thereof and after giving pro forma effect thereto and the use of proceeds
thereof, the Fixed Charge Coverage Ratio of the Loan Parties and their
Subsidiaries, calculated on a pro forma basis as of the most recently ended
fiscal quarter or year, as applicable, for which Agent has received financial
statements pursuant to Section 5.1 on or prior to the incurrence of such
Indebtedness, is equal to or greater than 1.50:1.00), (iv) with respect to any
secured Indebtedness incurred pursuant to this clause (s), the Liens securing
such Indebtedness shall be subordinated and junior in priority to Agent’s Liens
pursuant to an intercreditor agreement in form and substance reasonably
satisfactory to Agent, (v) such Indebtedness shall not have any amortization or
other requirement to purchase, redeem, retire, defease or otherwise make any
payment in respect thereof, other than at scheduled maturity thereof and
mandatory prepayments which are customary with respect to such type of
Indebtedness and that are triggered upon change in control and sale of all or
substantially all assets and certain other material asset sales, and (vi) the
agreements and instruments governing such Indebtedness shall not contain (A) any
affirmative or negative covenants that are, taken as a whole, materially more
restrictive than those set forth in this Agreement; provided that the inclusion
of any financial covenant that is customary with respect to such type of
Indebtedness and that is not found in this Agreement shall not be deemed to be
more restrictive for purposes of this clause (A), (B) any restrictions on the
ability of Parent or any Subsidiary of the Parent to guarantee the Obligations,
provided that a requirement that any such Subsidiary also guarantee such
Indebtedness shall not be deemed to be a violation of this clause (B), (C) any
restrictions on the ability of Parent or any Subsidiary of Parent to pledge
Collateral as collateral security for the Obligations, or (D) any restrictions
on the ability of Parent or any Subsidiary of Parent to incur Indebtedness under
this Agreement or any other Loan Document other than a restriction as to the
outstanding principal amount of such Indebtedness in excess of 110% of the sum
of aggregate Maximum Revolver Amount plus the Available Increase Amount, in each
case, as in effect on the initial issuance date of such Indebtedness,

(t) Indebtedness incurred in connection with Permitted Sale Leaseback
transaction,

(u) Indebtedness consisting of deferred compensation, severance, pension or
health and welfare retirement benefits for current and former employees incurred
in the ordinary course of business and consistent with past practices,

(v) indemnities given and warranties issued in the ordinary course of business
and consistent with past practices, and

(w) any other Indebtedness incurred by any Loan Party or any of its Subsidiaries
in an aggregate outstanding amount not to exceed the greater of (a) $50,000,000
at any one time, and (b) 1.5% of the consolidated total assets (calculated in
accordance with GAAP) of the Parent and its Subsidiaries at the time of the
incurrence of such Indebtedness; provided, that any with respect to any secured
Indebtedness incurred pursuant to this clause (w), the holder of such secured
Indebtedness (or an agent or representative in respect thereof) shall have
entered into an intercreditor agreement in form and substance reasonably
satisfactory to Agent.

 

-55-



--------------------------------------------------------------------------------

“Permitted Intercompany Advances” means loans and other Investments made by
(a) a Loan Party to another Loan Party (other than to Parent, and other than by
a US Loan Party to a Canadian Loan Party or a UK Loan Party), (b) a Subsidiary
of a Loan Party that is not a Loan Party to another Subsidiary of a Loan Party
that is not a Loan Party, (c) a Subsidiary of a Loan Party that is not a Loan
Party to a Loan Party, so long as the parties thereto are party to the
Intercompany Subordination Agreement, (d) a US Loan Party to a Canadian Loan
Party or a UK Loan Party, so long as the aggregate amount of all such loans and
other Investments (by type, not by the borrower) does not exceed $15,000,000
outstanding at any one time, and (e) a Loan Party to a Subsidiary of a Loan
Party that is not a Loan Party or a US Loan Party to a Canadian Loan Party or a
UK Loan Party (in excess of the amount described in the foregoing clause (d)) so
long as the Payment Conditions have been satisfied.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to this Agreement,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) (i) non-cash loans and advances to employees, officers, and directors of a
Loan Party or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Parent so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Parent, and (ii) loans and
advances to employees and officers of a Loan Party or any of its Subsidiaries in
the ordinary course of business for any other business purpose and in an
aggregate amount not to exceed $10,000,000 at any one time,

 

-56-



--------------------------------------------------------------------------------

(k) Permitted Acquisitions,

(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any US Loan Party in any other US Loan Party (other
than capital contributions to or the acquisition of Equity Interests of Parent)
or by any Canadian Loan Party in any other Canadian Loan Party or by any UK Loan
Party in any other UK Loan Party,

(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to obligations permitted under clause (j) of the
definition of Permitted Indebtedness,

(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(p) Investments in the form of Restricted Payments permitted by Section 6.7 of
this Agreement,

(q) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposits and UCC Article 4 customary trade
arrangements with customers consistent with past practices,

(r) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$15,000,000 (or, so long as after giving effect to such proposed Investment, no
Covenant Trigger Event shall have occurred and be continuing (and no Covenant
Testing Period is otherwise then in effect), $25,000,000) during the term of
this Agreement,

(s) other Investments (other than Acquisitions) so long as the Payment
Conditions are satisfied, and

(t) Investments consisting of non-cash consideration received in connection with
Permitted Dispositions, so long as the non-cash consideration received in
connection with any Permitted Disposition does not exceed 25% of the total
consideration received in connection with such Permitted Disposition.

“Permitted Liens” means:

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

 

-57-



--------------------------------------------------------------------------------

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, requirements to pay issued by a Canadian Governmental Authority or
awards that do not constitute an Event of Default under Section 8.3 of this
Agreement,

(d) Liens set forth on Schedule P-2 to this Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to this Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens on fixed assets or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
fixed asset purchased or acquired and the proceeds thereof, and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the fixed asset
purchased or acquired or any Refinancing Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers (or deposits made to
obtain the release of such Liens), incurred or made in the ordinary course of
business and not in connection with the borrowing of money, and which Liens
either (i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests,

(h) Liens arising by operation of law in connection with Parent’s and its
Subsidiaries obligations in connection with worker’s compensation or other
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other like charges,

(i) Liens arising by operation of law in connection with Parent’s and its
Subsidiaries obligations in connection with the making or entering into of bids,
tenders, trade contracts, or leases in the ordinary course of business and not
in connection with the borrowing of money,

(j) Liens on amounts deposited to secure Parent’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k) encumbrances, easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any property or rights-of-way of a
Person for the purpose of roads, pipelines, transmission lines, transportation
lines, distribution lines, removal of gas, oil, coal, metals, steam, minerals,
timber or other natural resources, and other like purposes, or for the joint or
common use of real property, rights-of-way, facilities or equipment, or defects,
irregularity and deficiencies in title of any property or rights-of-way;
provided, that in each case the obligation secured is not Indebtedness and is
not overdue or, if overdue, is being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP have been provided therefore,

 

-58-



--------------------------------------------------------------------------------

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by a Loan Party or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,

(r) Liens assumed by any Loan Party or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness that is Permitted
Indebtedness,

(s) Liens securing Indebtedness permitted pursuant to clauses (s) and (t) of the
definition of Permitted Indebtedness; provided, that any such Liens shall be
subordinated and junior in priority to Agent’s Liens, pursuant to an
intercreditor agreement in form and substance reasonably satisfactory to Agent,

(t) good faith deposits, pledges or other Liens in connection with (or to obtain
or support letters of credit in connection with) bids, performance bonds,
contracts or leases to which the Borrowers or their Subsidiaries are a party in
the ordinary course of business; provided, that in each case the obligation
secured is not Indebtedness and is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP have been provided therefor,

(u) rights reserved to or vested in any municipality or governmental, statutory
or public authority by the terms of any right, power, franchise, grant, license
or permit, or by any provision of law, to terminate such right, power,
franchise, grant, license or permit or to purchase, condemn, expropriate or
recapture or to designate a purchaser of any of the property of a Person,

 

-59-



--------------------------------------------------------------------------------

(v) rights reserved to or vested in any municipality or governmental, statutory
or public authority to control, regulate or use any property of a Person,

(w) zoning, planning and Environmental Laws and ordinances and municipal
regulations, which do not, in any case, materially detract from the value of
such property or impair the use thereof in the ordinary course of business, and

(x) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $10,000,000.

“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien or Canadian equivalent, including a requirement to pay issued
by a Canadian Governmental Authority), or rental payment; provided, that (a) a
reserve with respect to such obligation is established on such Loan Party’s or
its Subsidiaries’ books and records in such amount as is required under GAAP,
and (b) any such protest is instituted promptly and prosecuted diligently by
such Loan Party or its Subsidiary, as applicable, in good faith.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $25,000,000.

“Permitted Sale Leaseback” means an arrangement, directly or indirectly, with
any Person relating to the Real Estate located at 7402 North Eldridge Parkway,
Houston, Texas 77041, whereby the applicable Borrower sells or transfers such
property to a Person and thereafter rents or leases such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred; provided that (a) no Event of Default
shall have occurred or be continuing or would result therefrom, (b) no less than
75% of the aggregate consideration received in such Permitted Sale Leaseback
shall be in cash and Cash Equivalents, and the Net Cash Proceeds therefrom shall
be remitted to Agent in accordance with Section 2.4(e) hereof, (c) the
applicable Borrower shall receive at least fair market value (as determined by
such Borrower in good faith) for any property disposed of in such Permitted Sale
Leaseback, (d) such transaction is pursuant to a bona-fide, arms-length
transaction with a Person that is not an Affiliate of any Loan Party, and
(e) the applicable Loan Party uses its commercially reasonable efforts to insure
that the Agent obtains a Collateral Access Agreement with respect to such parcel
of Real Property leased back; provided, that if such Collateral Access Agreement
is not obtained, Agent may establish a Landlord Reserve with respect to such
Real Property.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

-60-



--------------------------------------------------------------------------------

“Platform” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

“Post-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.14 of this Agreement.

“PPSA” means the Personal Property Security Act (Alberta) and any successor
statutes, together with regulations thereunder, as in effect from time to time;
provided that, if attachment, perfection or priority of Agent’s Liens in any
Collateral are governed by the personal property security laws of any
jurisdiction in Canada other than Alberta (including the Civil Code of Québec),
PPSA shall mean those personal property security laws in such other jurisdiction
for the purposes of the provisions hereof relating to such attachment,
perfection or priority and for definitions related to such provision, and any
successor statutes thereto, together with any regulations thereunder, in each
case as in effect from time to time. References to sections of the PPSA shall be
construed to also refer to any successor sections.

“Pre-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.14 of this Agreement.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Protected Party” means a Lender which is or will be subject to any liability or
required to make any payment for or on account of Tax in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be received
or receivable) under a Loan Document.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make all or a portion of the US
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the US Revolving Loans, and with
respect to all other computations and other matters related to the US Revolver
Commitments or the US Revolving Loans, the percentage obtained by dividing
(i) the US Revolving Loan Exposure of such Lender, by (ii) the aggregate US
Revolving Loan Exposure of all Lenders,

(b) with respect to a Lender’s obligation to make all or a portion of the
Canadian Revolving Loans, with respect to such Lender’s right to receive
payments of interest, fees, and principal with respect to the Canadian Revolving
Loans, and with respect to all other computations and other matters related to
the Canadian Revolver Commitments or the Canadian Revolving Loans, the Dollar
Equivalent of the percentage obtained by dividing (i) the Canadian Revolving
Loan Exposure of such Lender by (ii) the aggregate Canadian Revolving Loan
Exposure of all Lenders,

 

-61-



--------------------------------------------------------------------------------

(c) with respect to a Lender’s obligation to make all or a portion of the UK
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the UK Revolving Loans, and with
respect to all other computations and other matters related to the UK Revolver
Commitments or the UK Revolving Loans, the Dollar Equivalent of the percentage
obtained by dividing (i) the UK Revolving Loan Exposure of such Lender by
(ii) the aggregate UK Revolving Loan Exposure of all Lenders,

(d) with respect to a Lender’s obligation to participate in the US Letters of
Credit, with respect to such Lender’s obligation to reimburse US Issuing
Lenders, and with respect to such Lender’s right to receive payments of the
applicable Letter of Credit Fees, and with respect to all other computations and
other matters related to the US Letters of Credit, the percentage obtained by
dividing (i) the US Revolving Loan Exposure of such Lender, by (ii) the
aggregate US Revolving Loan Exposure of all Lenders; provided, that if all of
the US Revolving Loans have been repaid in full and all US Revolver Commitments
have been terminated, but US Letters of Credit remain outstanding, Pro Rata
Share under this clause shall be the percentage obtained by dividing (A) the US
Letter of Credit Exposure of such Lender, by (B) the US Letter of Credit
Exposure of all Lenders,

(e) with respect to a Lender’s obligation to participate in the Canadian Letters
of Credit, with respect to such Lender’s obligation to reimburse Canadian
Issuing Lender, and with respect to such Lender’s right to receive payments of
the applicable Letter of Credit Fees, and with respect to all other computations
and other matters related to the Canadian Letters of Credit, the Dollar
Equivalent of the percentage obtained by dividing (i) the Canadian Revolving
Loan Exposure of such Lender by (ii) the aggregate Canadian Revolving Loan
Exposure of all Lenders; provided, that if all of the Canadian Revolving Loans
have been repaid in full and all Canadian Revolver Commitments have been
terminated, but Canadian Letters of Credit remain outstanding, Pro Rata Share
under this clause shall be the percentage obtained by dividing (A) the Canadian
Letter of Credit Exposure of such Lender, by (B) the Canadian Letter of Credit
Exposure of all Lenders,

(f) with respect to a Lender’s obligation to participate in the UK Letters of
Credit, with respect to such Lender’s obligation to reimburse UK Issuing Lender,
and with respect to such Lender’s right to receive payments of the applicable
Letter of Credit Fees, and with respect to all other computations and other
matters related to the UK Letters of Credit, the Dollar Equivalent of the
percentage obtained by dividing (i) the UK Revolving Loan Exposure of such
Lender by (ii) the aggregate UK Revolving Loan Exposure of all Lenders;
provided, that if all of the UK Revolving Loans have been repaid in full and all
UK Revolver Commitments have been terminated, but UK Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be the percentage obtained
by dividing (A) the UK Letter of Credit Exposure of such Lender, by (B) the UK
Letter of Credit Exposure of all Lenders, and

(g) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the Dollar Equivalent of the percentage
obtained by dividing (i) the Revolving Loan Exposure of such Lender, by (ii) the
aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
Section 13.1; provided, that if all of the Loans have been repaid in full and
all Commitments have been terminated, Pro Rata Share under this clause shall be
the percentage obtained by dividing (A) the Letter of Credit Exposure of such
Lender, by (B) the Letter of Credit Exposure of all Lenders.

 

-62-



--------------------------------------------------------------------------------

“Protective Advances” means the US Protective Advances, UK Protective Advances
and/or the Canadian Protective Advances, as the context requires.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Qualifying Lender” means:

(a) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:

(i) a Lender:

(A) which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

(B) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made, and within the charge to United Kingdom corporation tax
as respects any payments of interest made in respect of that advance; or

(ii) a Lender which is:

(A) a company resident in the United Kingdom for United Kingdom tax purposes;

(B) a partnership, each member of which is:

i. a company so resident in the United Kingdom; or

ii. a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

-63-



--------------------------------------------------------------------------------

(iii) a Treaty Lender; or

(b) a Lender which is a building society (as defined for the purposes of section
880 of the ITA) making an advance under a Loan Document.

“Real Property” means any estates or interests in real or Scottish heritable
property now owned or hereafter acquired by any Loan Party or one of its
Subsidiaries and the improvements thereto.

“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to this Agreement, and (b) any Real Property hereafter acquired by any Loan
Party or one of its Subsidiaries with a fair market value in excess of
$12,500,000.

“Receivable Reserves” means, as of any date of determination, without
duplication, those reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.1(e), to establish and maintain
(including Landlord Reserves for books and records locations and reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts, the Maximum Revolver Amount, the UK Maximum Revolver Amount or the
Canadian Maximum Revolver Amount.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Period” has the meaning set forth in the definition of EBITDA.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the final stated maturity or the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness so refinanced, renewed,
or extended, nor are they on terms or conditions that, taken as a whole, are or
could reasonably be expected to be materially adverse to the interests of the
Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended,

 

-64-



--------------------------------------------------------------------------------

(e) if the Indebtedness that is refinanced, renewed or extended was unsecured,
such refinancing, renewal or extension shall be unsecured, and

(f) if the Indebtedness that is refinanced, renewed, or extended was secured
(i) such refinancing, renewal, or extension shall be secured by substantially
the same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group and
(ii) the Liens securing such refinancing, renewal or extension shall not have a
priority more senior than the Liens securing such Indebtedness that is
refinanced, renewed or extended.

“Register” has the meaning set forth in Section 13.1(h) of this Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of this
Agreement.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions required by Environmental Laws taken to
(a) clean up, remove, remediate, contain, treat, monitor, assess, evaluate, or
in any way address Hazardous Materials in the indoor or outdoor environment,
(b) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment, (c) restore or reclaim natural
resources or the environment, (d) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or
(e) conduct any other actions with respect to Hazardous Materials required by
Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
this Agreement.

“Report” has the meaning specified therefor in Section 15.16 of this Agreement.

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of the aggregate Dollar Equivalent Revolving Loan Exposure of all
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Required Lenders, and (ii) at
any time there are two or more Lenders (who are not Affiliates of one another or
Defaulting Lenders), “Required Lenders” must include at least two Lenders (who
are not Affiliates of one another).

“Reserves” means, as of any date of determination, Inventory Reserves,
Receivables Reserves, Bank Product Reserves, Canadian Priority Payables Reserves
and those other reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.1(e), to establish and maintain
(including reserves with respect to (a) sums that any Loan Party or its
Subsidiaries are required to pay under any Section of this Agreement or any
other Loan Document (such as taxes, assessments, insurance premiums, or, in the
case of leased assets, rents or other amounts payable under such leases) and has
failed to pay, (b) currency

 

-65-



--------------------------------------------------------------------------------

fluctuations, (c) amounts owing by any Loan Party or its Subsidiaries to any
Person to the extent secured by a Lien on, or trust or deemed trust over, any of
the Collateral (other than a Permitted Lien), which Lien, trust or deemed trust,
in the Permitted Discretion of Agent likely would have a priority superior to
the Agent’s Liens (such as Liens, trusts or deemed trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts or deemed trusts for ad valorem, excise, sales, or other taxes where
given priority under applicable law) in and to such item of the Collateral,
(d) amounts that could become due to the administrator of any Insolvency
Proceeding of a UK Loan Party which would have priority over Agent’s fixed or
floating charge on Collateral, and (e) amounts that could become due to any
unsecured creditors in any Insolvency Proceeding of a UK Loan Party which would
have priority over Agent’s fixed or floating charge on the Collateral but in any
event not to exceed any statutory maximum prescribed amount from time to time)
with respect to the US Borrowing Base, the UK Borrowing Base, the Canadian
Borrowing Base, the Maximum Revolver Amount, the UK Maximum Revolver Amount or
the Canadian Maximum Revolver Amount.

“Restricted Payment” means (a) any declaration or payment of any dividend or the
making of any other payment or distribution, directly or indirectly, on account
of Equity Interests issued by Parent or any of its Subsidiaries (including any
payment in connection with any merger, amalgamation or consolidation involving
Parent) or to the direct or indirect holders of Equity Interests issued by
Parent or any of its Subsidiaries in their capacity as such (other than
dividends or distributions payable in Qualified Equity Interests issued by
Parent or any of its Subsidiaries), or (b) any purchase, redemption, making of
any sinking fund or similar payment, or other acquisition or retirement for
value (including in connection with any merger, amalgamation or consolidation
involving Parent) any Equity Interests issued by Parent or any of its
Subsidiaries, or (c) any making of any payment to retire, or to obtain the
surrender of, any outstanding warrants, options, or other rights to acquire
Equity Interests of Parent now or hereafter outstanding.

“Revaluation Date” means (a) with respect to any Revolving Loan denominated in
Canadian Dollars or Sterling, each of the following: (i) each date of a
Borrowing of such Revolving Loan, (ii) each date of a continuation of such
Revolving Loan pursuant to Section 2.12, and (iii) such additional dates as
Agent shall determine or the Required Lenders shall require, (b) with respect to
any Letter of Credit denominated in Canadian Dollars or Sterling, each of the
following: (i) each date of issuance of such Letter of Credit, (ii) each date of
an amendment of such Letter of Credit having the effect of increasing the amount
thereof, (iii) each date of any payment by an Issuing Lender under such Letter
of Credit, and (iv) such additional dates as Agent or an Issuing Lender shall
determine or the Required Lenders shall require, and (c) with respect to any
other Obligations denominated in Canadian Dollars or Sterling, each date as
Agent shall determine unless otherwise prescribed in this Agreement or any other
Loan Documents.

“Revolver Commitment” means the US Revolver Commitments, the UK Revolver
Commitments and/or the Canadian Revolver Commitments, as the context requires.

“Revolver Usage” means the US Revolver Usage, the UK Revolver Usage and/or the
Canadian Revolver Usage, as the context requires.

 

-66-



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.

“Revolving Loan Exposure” means the US Revolving Loan Exposure, the UK Revolver
Exposure and/or the Canadian Revolving Loan Exposure, as the context requires.

“Revolving Loans” means a US Revolving Loan, a UK Revolving Loan and/or a
Canadian Revolving Loan, as the context requires.

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country or territory sanctions program
administered and enforced by OFAC or other relevant Governmental Authority.

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the Government of Canada, (d) the European Union
or any European Union member state, (e) Her Majesty’s Treasury of the United
Kingdom, or (f) any other Governmental Authority with jurisdiction over any Loan
Party or any of their respective Subsidiaries or Affiliates.

“S&P” has the meaning specified therefor in the definition of Domestic Cash
Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

-67-



--------------------------------------------------------------------------------

“Security Agreement” means the US Security Agreement, one of the UK Security
Documents and/or the Canadian Security Agreement.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a transaction for which the
remaining assets of such Person are unreasonably small in relation to the
transaction or for which the property remaining with such Person is an
unreasonably small capital, (c) such Person has not incurred and does not intend
to incur, or reasonably believe that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise), and
(d) such Person is “solvent” or not “insolvent” or “deemed unable to pay its
debts”, as applicable within the meaning given those terms and similar terms
under applicable laws relating to bankruptcy, insolvency, fraudulent transfers
and conveyances. For purposes of subclauses (a) to (c) of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Event of Default” means an Event of Default under any of Sections
8.1, 8.2(a)(i) (solely as the result of a failure to deliver any of the items
described in, and in accordance with, clauses (a), (b), (c) or (d) of Schedule
5.1), 8.2(a)(iii), 8.4, 8.5 or 8.12.

“Specified State” means any one of (a) the United States, (b) Canada and (c) the
United Kingdom.

“Specified Transaction” means, any Permitted Acquisition, prepayment of
Indebtedness, Permitted Intercompany Advance of the type described in clause
(e) of the definition thereof, Permitted Investment of the type described in
clause (s) of the definition thereof or Restricted Payment (or declaration of
any prepayment or Restricted Payment).

“Spot Rate” means, for a currency, the rate determined by Agent to be the rate
quoted by Wells Fargo acting in such capacity as the spot rate for the purchase
by Wells Fargo of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. (New York time) on
the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided, that Agent may obtain such spot rate from another
financial institution designated by Agent if Wells Fargo acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency.

 

-68-



--------------------------------------------------------------------------------

“Standard Letter of Credit Practice” means, for each Issuing Lender, any
domestic or foreign law or letter of credit practices applicable in the city in
which such Issuing Lender issued the applicable Letter of Credit or, for its
branch or correspondent, such laws and practices applicable in the city in which
it has advised, confirmed or negotiated such Letter of Credit, as the case may
be, in each case, (a) which letter of credit practices are of banks that
regularly issue letters of credit in the particular city, and (b) which laws or
letter of credit practices are required or permitted under ISP or UCP, as chosen
in the applicable Letter of Credit.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Sterling Equivalent” means, at any time, with respect to any amount denominated
in Dollars, the equivalent amount thereof in Sterling as determined by Agent at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date or such other date as determined by Agent) for the
purchase of Sterling with Dollars.

“Subsidiary” of a Person means a corporation, company, partnership, limited
liability company, unlimited liability company or other entity in which that
Person directly or indirectly owns or controls the Equity Interests having
ordinary voting power to elect a majority of the Board of Directors of such
corporation, partnership, limited liability company, or other entity.

“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66 2/3% of the aggregate Dollar Equivalent of Revolving Loan Exposure
of all Revolving Lenders; provided, that (i) the Revolving Loan Exposure of any
Defaulting Lender shall be disregarded in the determination of the Supermajority
Lenders, and (ii) at any time there are two or more Revolving Lenders (who are
not Affiliates of one another), “Supermajority Lenders” must include at least
two Revolving Lenders (who are not Affiliates of one another or Defaulting
Lenders).

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Lender” means the US Swing Lender, the UK Swing Lender and/or the
Canadian Swing Lender, as the context requires.

“Swing Loan” means the US Swing Loan, the UK Swing Loan and/or the Canadian
Swing Loan, as the context requires.

“Swing Loan Exposure” means the US Swing Exposure, the UK Swing Loan Exposure
and/or the Canadian Swing Exposure, as the context requires.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

 

-69-



--------------------------------------------------------------------------------

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Taxes.

“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment under a Loan Document.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement.

“Tax Payment” means either the increase in a payment made by a Loan Party to a
Lender under Section 16.5 or a payment under Section 16.6.

“Treaty” has the meaning specified therefore in the definition of “Treaty
State”.

“Treaty Lender” means a Lender which:

(a) is treated as a resident of a Treaty State for the purposes of the Treaty;

(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loans is effectively
connected; and

(c) qualifies for full exemption from UK income tax on payments of interest to
or for the account of the Lender or Participant pursuant to any Loan Document,
subject to the completion of necessary procedural formalities.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

-70-



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by an
Issuing Lender for use.

“UK Availability” means, as of any date of determination, the Dollar Equivalent
amount that UK Borrowers are entitled to borrow as UK Revolving Loans under
Section 2.1(c) of the Agreement (after giving effect to the then outstanding UK
Revolver Usage, Canadian Revolver Usage and US Revolver Usage).

“UK Bank Product” means any one or more of the following financial products or
accommodations extended to a UK Loan Party by a Bank Product Provider:
(a) credit cards (including commercial credit cards (including so-called
“purchase cards”, “procurement cards” or “P-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.

“UK Bank Product Agreements” means those agreements entered into from time to
time by a UK Loan Party with a Bank Product Provider in connection with the
obtaining of any of the UK Bank Products.

“UK Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by UK Loan Parties to any
Bank Product Provider pursuant to or evidenced by a UK Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all UK Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the UK Bank Products provided by such Bank Product Provider to UK
Loan Parties; provided, in order for any item described in clauses (a), (b), or
(c) above, as applicable, to constitute “UK Bank Product Obligations”, if the
applicable Bank Product Provider is any Person other than Wells Fargo or its
Affiliates, then the applicable UK Bank Product must have been provided on or
after the Closing Date and Agent shall have received a Bank Product Provider
Agreement within 10 days after the date of the provision of the applicable UK
Bank Product to a UK Loan Party.

“UK Bank Product Reserves” means, as of any date of determination, those
reserves, without duplication of any other reserve, that Agent deems necessary
or appropriate in its Permitted Discretion to establish (based upon the Bank
Product Providers’ reasonable determination of the liabilities and obligations
of UK Loan Parties in respect of UK Bank Product Obligations) in respect of UK
Bank Products then provided or outstanding.

“UK Borrowers” has the meaning specified therefor in the preamble to the
Agreement.

“UK Borrowing” means a borrowing consisting of UK Revolving Loans made on the
same day by the Lenders (or Agent on behalf thereof), or by UK Swing Lender in
the case of a UK Swing Loan, or by Agent in the case of a UK Extraordinary
Advance.

 

-71-



--------------------------------------------------------------------------------

“UK Borrowing Base” means, as of any date of determination, the Dollar
Equivalent amount of:

(a) 90% of the amount of Eligible Accounts of each UK Loan Party owing by
Account Debtors that are rated (or whose parent is rated) Baa3 or higher from
Moody’s or BBB- or higher from S&P, less the amount, if any, of the UK Dilution
Reserve attributable to such Eligible Accounts, plus

(b) 85% of the amount of Eligible Accounts of each UK Loan Party owing by
Account Debtors other than those described in the foregoing clause (a), less the
amount, if any, of the UK Dilution Reserve attributable to such Eligible
Accounts, plus

(c) the lesser of (i) the product of 70% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with UK Loan Parties’
historical accounting practices) of Eligible Finished Goods Inventory of each UK
Loan Party at such time, and (ii) the product of 85% multiplied by the Net
Recovery Percentage identified in the most recent Acceptable Appraisal of
Inventory, multiplied by the value (calculated at the lower of cost or market on
a basis consistent with UK Loan Parties’ historical accounting practices) of
Eligible Finished Goods Inventory of each UK Loan Party (such determination may
be made as to different categories of Eligible Finished Goods Inventory based
upon the Net Recovery Percentage applicable to such categories) at such time,
plus

(d) the amount by which the US Borrowing Base at such time exceeds the sum of US
Revolver Usage plus Canadian Revolver Usage predicated on clause (d) of the
definition of Canadian Borrowing Base at such time, minus

(e) without duplication, the aggregate amount of Receivables Reserves, Bank
Product Reserves, Inventory Reserves, and other Reserves, in each case if any,
established by Agent from time to time under Section 2.1(e) of this Agreement.

“UK Designated Account” means the UK Deposit Account of a UK Borrower identified
on Schedule D-2 to the Agreement (or such other Deposit Account of a UK Borrower
located at UK Designated Account Bank that has been designated as such, in
writing, by a UK Borrower to Agent).

“UK Designated Account Bank” has the meaning specified therefor in Schedule D-2
to the Agreement (or such other bank that is located within the United Kingdom
that has been designated as such, in writing, by a UK Borrower to Agent).

“UK Dilution” means, as of any date of determination, a percentage, based upon
the experience of the immediately prior 12 months, that is the result of
dividing (a) the Dollar Equivalent amount of bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to UK
Borrowers’ Accounts during such period, by (b) the Dollar Equivalent amount of
UK Borrowers’ billings with respect to Accounts during such period.

“UK Dilution Reserve” means, as of any date of determination, an amount, without
duplication of any other reserve, sufficient to reduce the advance rate against
Eligible Accounts of UK Loan Parties by 1 percentage point for each percentage
point by which Dilution is in excess of 5%.

 

-72-



--------------------------------------------------------------------------------

“UK Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of the Agreement.

“UK Floating Rate” means, for any day, the rate of interest equal to the LIBOR
Rate then in effect for delivery for a one month period, plus 1.00 percentage
point.

“UK Guarantor” means (a) each Subsidiary of Parent (other than an Immaterial
Subsidiary) organized under the laws of or incorporated in any jurisdiction in
the United Kingdom, that is or becomes a guarantor of all or any part of the
Foreign Obligations and (b) each other Person that guaranties all or a part of
the Foreign Obligations pursuant to the UK Security Documents.

“UK Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of any UK Loan Party arising under, owing pursuant to, or existing in respect of
Hedge Agreements entered into with one or more of the Hedge Providers.

“UK Issuing Lender” means Wells Fargo and up to three other Lenders designated
in writing to, and consented to by, the Agent (such consent not to be
unreasonably withheld, conditioned or delayed) by the Administrative Borrower
that agree, in such Lender’s sole discretion, to become a UK Issuing Lender for
the purpose of issuing UK Letters of Credit.

“UK Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by UK Issuing Lender for the account of a UK Borrower.

“UK Letter of Credit Disbursement” means a payment made by UK Issuing Lender
pursuant to a UK Letter of Credit.

“UK Letter of Credit Exposure” means, as of any date of determination with
respect to any Lender, such Lender’s Pro Rata Share of the UK Letter of Credit
Usage on such date.

“UK Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding UK Letters of Credit.

“UK Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“UK Loan Party” means any UK Borrower or any UK Guarantor organized under the
laws of the United Kingdom.

“UK Maximum Revolver Amount” means $40,000,000, decreased by the amount of
reductions in the UK Revolver Commitments made in accordance with Sections
2.4(c) of the Agreement.

 

-73-



--------------------------------------------------------------------------------

“UK Non-Bank Lender” means where a Lender becomes a party after the Closing
Date, an assignee which gives a Tax Confirmation in the Assignment and
Acceptance which it executes on becoming a party.

“UK Obligations” means (a) all loans (including UK Revolving Loans (inclusive of
UK Extraordinary Advances and UK Swing Loans)), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), premiums, liabilities (including all
amounts charged to the UK Loan Account pursuant to the Agreement), obligations
(including indemnification obligations) of any UK Loan Party, fees (including
the fees provided for in the Fee Letter) of any UK Loan Party, Lender Group
Expenses (including any fees or expenses that accrue after the commencement of
an Insolvency Proceeding, regardless of whether allowed or allowable in whole or
in part as a claim in any such Insolvency Proceeding) of any UK Loan Party,
guaranties of any UK Loan Party, and all covenants and duties of any other kind
and description owing by any UK Loan Party arising out of, under, pursuant to,
in connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any UK Loan Party is required to pay or reimburse
by the Loan Documents or by law or otherwise in connection with the Loan
Documents, (b) all debts, liabilities, or obligations (including reimbursement
and indemnification obligations, irrespective of whether contingent) owing by
any UK Borrower or any other UK Loan Party to UK Issuing Lender now or hereafter
arising from or in respect of a UK Letters of Credit, and (c) all UK Bank
Product Obligations; provided, that UK Obligations shall not include Excluded
Swap Obligations. Without limiting the generality of the foregoing, the UK
Obligations under the Loan Documents include the obligation to pay (i) the
principal of the UK Revolving Loans, (ii) interest accrued on the UK Revolving
Loans, (iii) the amount necessary to reimburse UK Issuing Lender for amounts
paid or payable pursuant to UK Letters of Credit, (iv) Letter of Credit
commissions, charges, expenses, and fees, in each case in respect of UK Letters
of Credit, (v) Lender Group Expenses of any UK Loan Party, (vi) fees payable by
any UK Loan Party under the Agreement or any of the other Loan Documents, and
(vii) indemnities and other amounts payable by any UK Loan Party under any Loan
Document (excluding Excluded Swap Obligations). Any reference in the Agreement
or in the Loan Documents to the UK Obligations shall include all or any portion
thereof and any extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.

“UK Overadvance” means, as of any date of determination, that the UK Revolver
Usage is greater than any of the limitations set forth in Section 2.1 or
Section 2.11C.

“UK Protective Advances” has the meaning specified therefor in Section 2.3(d)(i)
of the Agreement.

“UK Revolver Commitment” means, with respect to each Revolving Lender, its UK
Revolver Commitment, and, with respect to all Revolving Lenders, their UK
Revolver Commitments, in each case as set forth beside such Revolving Lender’s
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a
Revolving Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.

 

-74-



--------------------------------------------------------------------------------

“UK Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding UK Revolving Loans (inclusive of UK Swing Loans and UK
Protective Advances), plus (b) the amount of the UK Letter of Credit Usage.

“UK Revolving Loan Exposure” means, with respect to any Revolving Lender, as of
any date of determination (a) prior to the termination of the UK Revolver
Commitments, the amount of such Lender’s UK Revolver Commitment, and (b) after
the termination of the UK Revolver Commitments, the aggregate outstanding
principal amount of the UK Revolving Loans of such Lender.

“UK Revolving Loans” has the meaning specified therefor in Section 2.1(c) of the
Agreement.

“UK Security Documents” means (i) one or more guarantees and debentures in favor
of Agent charging all present and after-acquired property and proceeds thereof
of the UK Loan Parties, (ii) one or more standard securities, assignations
and/or charges in favor of Agent securing property and proceeds thereof as are
located in Scotland or otherwise governed by Scots law, of the UK Loan Parties
(iii) one or more share pledges in favor of Agent over Scottish shares of UK
Loan Parties, (iv) one or more share mortgages in favor of Agent over shares of
the UK Loan Parties, and (v) all other agreements, instruments and documents
granting charges or security interests in or upon the assets of the UK Loan
Parties to secure all or any portion of the Obligations.

“UK Swing Lender” means Wells Fargo or any other Lender that, at the request of
a UK Borrower and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the UK Swing Lender under Section 2.3(b) of the Agreement.

“UK Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“UK Swing Loan Exposure” means, as of any date of determination with respect to
any Lender, such Lender’s Pro Rata Share of the UK Swing Loans on such date.

“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.

“United Arab Emirates Dirham” means the legal tender of the United Arab
Emirates.

 

-75-



--------------------------------------------------------------------------------

“United Kingdom” and “UK” means the United Kingdom of Great Britain and Northern
Ireland, but, for the avoidance of doubt, excluding the Channel Islands and the
Isle of Man.

“United States” means the United States of America.

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of this
Agreement.

“US Availability” means, as of any date of determination, the amount that US
Borrowers are entitled to borrow as US Revolving Loans under Section 2.1(a) of
the Agreement (after giving effect to the then outstanding US Revolver Usage, UK
Revolver Usage and Canadian Revolver Usage).

“US Bank Product” means any one or more of the following financial products or
accommodations extended to a Parent or its Subsidiaries (other than a Canadian
Loan Party or a UK Loan Party) by a Bank Product Provider: (a) credit cards
(including commercial credit cards (including so-called “purchase cards”,
“procurement cards” or “P-cards”)), (b) credit card processing services,
(c) debit cards, (d) stored value cards, (e) Cash Management Services, or
(f) transactions under Hedge Agreements.

“US Bank Product Agreements” means those agreements entered into from time to
time by a Parent or its Subsidiaries (other than a Canadian Loan Party or a UK
Loan Party) with a Bank Product Provider in connection with the obtaining of any
of the US Bank Products.

“US Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by a Parent or its
Subsidiaries (other than a Canadian Loan Party or a UK Loan Party) to any Bank
Product Provider pursuant to or evidenced by a US Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all US Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the US
Bank Products provided by such Bank Product Provider to a Parent or its
Subsidiaries (other than a Canadian Loan Party or a UK Loan Party); provided, in
order for any item described in clauses (a), (b) or (c) above, as applicable, to
constitute “US Bank Product Obligations”, if the applicable Bank Product
Provider is any Person other than Wells Fargo or its Affiliates, then the
applicable US Bank Product must have been provided on or after the Closing Date
and Agent shall have received a Bank Product Provider Agreement within 10 days
after the date of the provision of the applicable US Bank Product to a Parent or
its Subsidiaries (other than a Canadian Loan Party or a UK Loan Party).

“US Bank Product Reserves” means, as of any date of determination, those
reserves, without duplication of any other reserve, that Agent deems necessary
or appropriate in its Permitted Discretion to establish (based upon the Bank
Product Providers’ reasonable determination of the liabilities and obligations
of Parents and their Subsidiaries (other than any Canadian Loan Party or a UK
Loan Party) in respect of US Bank Product Obligations) in respect of US Bank
Products then provided or outstanding.

 

-76-



--------------------------------------------------------------------------------

“US Base Rate” means the greatest of (a) the Federal Funds Rate plus  1⁄2%,
(b) the LIBOR Rate (which rate shall be calculated based upon an Interest Period
of 1 month and shall be determined on a daily basis), plus 1 percentage point,
and (c) the rate of interest announced, from time to time, within Wells Fargo at
its principal office in San Francisco as its “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

“US Borrower” and “US Borrowers” have the meaning specified therefor in the
preamble to the Agreement.

“US Borrowing” means a borrowing consisting of US Revolving Loans made on the
same day by the Lenders (or Agent on behalf thereof), or by US Swing Lender in
the case of a US Swing Loan, or by Agent in the case of an US Extraordinary
Advance.

“US Borrowing Base” means, as of any date of determination, the Dollar
Equivalent amount of:

(a) 90% of the amount of Eligible Accounts of each US Loan Party owing by
Account Debtors that are rated (or whose parent is rated) Baa3 or higher from
Moody’s or BBB- or higher from S&P, less the amount, if any, of the US Dilution
Reserve attributable to such Eligible Accounts, plus

(b) 85% of the amount of Eligible Accounts of each US Loan Party owing by
Account Debtors other than those described in the foregoing clause (a), less the
amount, if any, of the US Dilution Reserve attributable to such Eligible
Accounts, plus

(c) the lesser of (i) the product of 70% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with US Loan Parties’
historical accounting practices) of Eligible Finished Goods Inventory of each US
Loan Party at such time, and (ii) the product of 85% multiplied by the Net
Recovery Percentage identified in the most recent Acceptable Appraisal of
Inventory, multiplied by the value (calculated at the lower of cost or market on
a basis consistent with US Loan Parties’ historical accounting practices) of
Eligible Finished Goods Inventory of each US Loan Party (such determination may
be made as to different categories of Eligible Finished Goods Inventory based
upon the Net Recovery Percentage applicable to such categories) at such time,
minus

(d) without duplication, the aggregate amount of Receivables Reserves, Bank
Product Reserves, Inventory Reserves and other Reserves, in each case if any,
established by Agent from time to time under Section 2.1(e) of this Agreement.

“US Copyright Security Agreement” has the meaning specified therefor in the US
Security Agreement.

 

-77-



--------------------------------------------------------------------------------

“US Designated Account” means the US Deposit Account identified on Schedule D-3
to the Agreement (or such other Deposit Account located at US Designated Account
Bank that has been designated as such, in writing, by Administrative Borrower to
Agent).

“US Designated Account Bank” has the meaning specified therefor in Schedule D-3
to the Agreement (or such other bank that is located within the United States
that has been designated as such, in writing, by Administrative Borrower to
Agent).

“US Dilution” means, as of any date of determination, a percentage, based upon
the experience of the immediately prior 12 months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to US Loan Parties’
Accounts during such period, by (b) US Loan Parties’ billings with respect to
Accounts during such period.

“US Dilution Reserve” means, as of any date of determination, an amount, without
duplication of any other reserve, sufficient to reduce the advance rate against
Eligible Accounts of US Loan Parties by 1 percentage point for each percentage
point by which Dilution is in excess of 5%.

“US Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of the Agreement.

“US Guarantor” means (a) each Subsidiary of a US Borrower organized under the
laws of a state of the United States or the District of Columbia (other than a
US Borrower, an Excluded Subsidiary or an Immaterial Subsidiary) and (b) each
other Person that guaranties all or a portion of the US Obligations pursuant to
the US Security Agreement.

“US Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parents or their Subsidiaries (other than any Canadian Loan Party or any UK
Loan Party) arising under, owing pursuant to, or existing in respect of Hedge
Agreements entered into with one or more of the Hedge Providers.

“US Issuing Lender” means Wells Fargo and up to three other Lenders designated
in writing to, and consented to by, the Agent (such consent not to be
unreasonably withheld, conditioned or delayed) by the Administrative Borrower
that agree, in such Lender’s sole discretion, to become a US Issuing Lender for
the purpose of issuing US Letters of Credit pursuant to Section 2.11A of the
Agreement and US Issuing Lender shall be a Lender.

“US Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by US Issuing Lender for the account of a US Borrower.

“US Letter of Credit Disbursement” means a payment made by US Issuing Lender
pursuant to a US Letter of Credit and calculated, with respect to US Letters of
Credit where payment was not made in Dollars, as of such date of determination
at the Exchange Rate in effect on the date of such payment.

 

-78-



--------------------------------------------------------------------------------

“US Letter of Credit Exposure” means, as of any date of determination with
respect to any Lender, such Lender’s Pro Rata Share of the US Letter of Credit
Usage on such date.

“US Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding US Letters of Credit and calculated,
with respect to US Letters of Credit where demand for payment will not or may
not be made in Dollars, as of such date of determination at the Exchange Rate in
effect on such date.

“US Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“US Loan Party” means any US Borrower or any US Guarantor.

“US Obligations” means (a) all loans (including the US Revolving Loans
(inclusive of US Extraordinary Advances and US Swing Loans)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities
(including all amounts charged to the US Loan Account pursuant to the
Agreement), obligations (including indemnification obligations) of any US Loan
Party, fees (including the fees provided for in the Fee Letter) of any US Loan
Party, Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding) of
any US Loan Party, guaranties of any US Loan Party, and all covenants and duties
of any other kind and description owing by any US Loan Party arising out of,
under, pursuant to, in connection with, or evidenced by the Agreement or any of
the other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any US Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement and indemnification obligations, irrespective of whether
contingent) owing by any US Borrower or any other US Loan Party to US Issuing
Lender now or hereafter arising from or in respect of a US Letters of Credit,
and (c) all US Bank Product Obligations; provided, that US Obligations shall not
include Excluded Swap Obligations. Without limiting the generality of the
foregoing, the US Obligations under the Loan Documents include the obligation to
pay (i) the principal of the US Revolving Loans, (ii) interest accrued on the US
Revolving Loans, (iii) the amount necessary to reimburse US Issuing Lender for
amounts paid or payable pursuant to US Letters of Credit, (iv) Letter of Credit
commissions, charges, expenses, and fees, in each case in respect of US Letters
of Credit, (v) Lender Group Expenses of any US Loan Party, (vi) fees payable by
any US Loan Party under the Agreement or any of the other Loan Documents,
(vii) indemnities and other amounts payable by any US Loan Party under any Loan
Document (excluding Excluded Swap Obligations), (viii) any guaranties by any US
Loan Party of all or any part of the Canadian Obligations and (ix) any
guaranties by any US Loan Party of all or any part of the UK Obligations. Any
reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.

 

-79-



--------------------------------------------------------------------------------

“US Overadvance” means, as of any date of determination, that the US Revolver
Usage is greater than any of the limitations set forth in Section 2.1 or
Section 2.11A.

“US Patent Security Agreement” has the meaning specified therefor in the US
Security Agreement.

“US Protective Advances” has the meaning specified therefor in Section 2.3(d)(i)
of the Agreement.

“US Revolver Commitment” means, with respect to each Revolving Lender, its US
Revolver Commitment, and, with respect to all Revolving Lenders, their US
Revolver Commitments, in each case as set forth beside such Revolving Lender’s
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a
Revolving Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.

“US Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding US Revolving Loans (inclusive of US Swing Loans and US
Protective Advances), plus (b) the amount of the US Letter of Credit Usage.

“US Revolving Loan Exposure” means, with respect to any Revolving Lender, as of
any date of determination (a) prior to the termination of the US Revolver
Commitments, the amount of such Lender’s US Revolver Commitment, and (b) after
the termination of the US Revolver Commitments, the aggregate outstanding
principal amount of the US Revolving Loans of such Lender.

“US Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“US Security Agreement” means a Guaranty and Security Agreement, dated as of
even date with the Agreement, by and among each US Loan Party and Agent.

“US Swing Lender” means Wells Fargo or any other Lender that, at the request of
US Administrative Borrower and with the consent of Agent agrees, in such
Lender’s sole discretion, to become the US Swing Lender under Section 2.3(b) of
the Agreement.

“US Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“US Swing Loan Exposure” means, as of any date of determination with respect to
any Lender, such Lender’s Pro Rata Share of the US Swing Loans on such date.

“US Trademark Security Agreement” has the meaning specified therefor in the US
Security Agreement.

 

-80-



--------------------------------------------------------------------------------

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in paragraph (a) above, or imposed elsewhere.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of this
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WF Canada” means Wells Fargo Capital Finance Corporation Canada.

“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions immediately before such
Accounting Change took effect and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred. When used
herein, the term “financial statements” shall include the notes and schedules
thereto, and financial statements shall be prepared in accordance with GAAP.
Whenever the term “Parent” is used in respect of a financial covenant or a
related definition, it shall be understood to mean the Loan Parties and their
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise. Notwithstanding anything to the contrary contained herein, (a) all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards Board’s
Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

 

-81-



--------------------------------------------------------------------------------

1.3. Code; PPSA. Any terms used in this Agreement that are defined in (a) the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, that to the extent that the Code is used to define any
term herein and such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern, and (b) the PPSA (but not the Code) shall be construed and defined as
set forth in the PPSA unless otherwise defined herein. Notwithstanding the
foregoing, and where the context so requires, (i) any term defined in this
Agreement by reference to the “Code”, the “UCC” or the “Uniform Commercial Code”
shall also have any extended, alternative or analogous meaning given to such
term in applicable Canadian personal property security and other laws
(including, without limitation, the PPSA of each applicable province of Canada,
the Bills of Exchange Act (Canada) and the Depository Bills and Notes Act
(Canada)), to the extent that the context requires and in all cases for the
extension, preservation or betterment of the security and rights of the
Collateral, (ii) all references in this Agreement to “Article 8” shall be deemed
to refer also to applicable Canadian securities transfer laws (including,
without limitation, the Securities Transfer Act of each applicable province of
Canada (the “STA”)), (iii) all references in this Agreement to a financing
statement, continuation statement, amendment or termination statement shall be
deemed to refer also to the analogous documents used under applicable Canadian
personal property security laws, (iv) all references to the United States of
America, or to any subdivision, department, agency or instrumentality thereof
shall be deemed to refer, where the context requires with respect to Canadian
Loan Parties, in lieu thereof to Canada, or to any subdivision, department,
agency or instrumentality thereof, and (v) all references to federal or state
securities law of the United States shall be deemed to refer, where the context
requires with respect to Canadian Loan Parties, in lieu thereof to analogous
federal (where applicable) and provincial securities laws in Canada.

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Unless the context of
this Agreement or any other Loan Document clearly requires otherwise, references
to “law” means all international, foreign, federal, state, provincial and local
statutes, treaties, common law, rules, guidelines, regulations, by-laws,
ordinances, decrees, codes and administrative or judicial or arbitral or
administrative or ministerial or departmental or regulatory precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments,

 

-82-



--------------------------------------------------------------------------------

changes, variations, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
variations, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. All references to “province”
or like terms shall include “territory” and like terms. Any reference herein or
in any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds in the Applicable Currency of (i) the principal amount of, and
interest accrued and unpaid with respect to, all outstanding Loans, (ii) all
Lender Group Expenses that have accrued and are unpaid regardless of whether
demand has been made therefor, and (iii) all fees or charges that have accrued
hereunder or under any other Loan Document (including the Letter of Credit Fee
and the Unused Line Fee) and are unpaid, (b) in the case of contingent
reimbursement obligations with respect to Letters of Credit, providing Letter of
Credit Collateralization in the Applicable Currency, (c) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization in the Applicable Currency, (d) the
receipt by Agent of cash collateral in the Applicable Currency in order to
secure any other contingent Obligations for which a claim or demand for payment
has been made on or prior to such time or in respect of matters or circumstances
known to Agent or a Lender at such time that are reasonably expected to result
in any loss, cost, damage, or expense (including reasonable and documented
outside counsel attorneys’ fees and legal expenses), such cash collateral to be
in such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds in the Applicable Currency of all other outstanding Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (f) the termination of all
of the Commitments of the Lenders. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.

1.5. Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in Atlanta,
Georgia on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, unless otherwise expressly provided,
the word “from” means “from and including” and the words “to” and “until” each
means “to and including”; provided, that with respect to a computation of fees
or interest payable to Agent or any Lender, such period shall in any event
consist of at least one full day.

1.6. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

-83-



--------------------------------------------------------------------------------

1.7. Exchange Rates; Currency Equivalents; Applicable Currency.

(a) For purposes of this Agreement and the other Loan Documents, the Dollar
Equivalent of any Revolving Loans, Letters of Credit, other Obligations and
other references to amounts denominated in a currency other than Dollars shall
be determined in accordance with the terms of this Agreement. Such Dollar
Equivalent shall become effective as of such Revaluation Date for such Revolving
Loans, Letters of Credit and other Obligations and shall be the Dollar
Equivalent employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur for such Revolving Loans, Letters of
Credit and other Obligations. Except as otherwise expressly provided herein, the
applicable amount of any currency for purposes of the Loan Documents (including
for purposes of financial statements and all calculations in connection with the
covenants, including the financial covenants) shall be the Dollar Equivalent
thereof.

(b) Wherever in this Agreement and the other Loan Documents in connection with a
borrowing, conversion, continuation or prepayment of a Revolving Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Loan or Letter of Credit is denominated in Canadian Dollars or Sterling, such
amount shall be the same dollar figure but denominated in Canadian Dollars or
Sterling (as applicable).

1.8. Quebec Interpretation. For all purposes of any assets, liabilities or
entities located in the Province of Quebec and for all purposes pursuant to
which the interpretation or construction of a Loan Document may be subject to
the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall include
“movable property”, (b) “real property” shall include “immovable property”,
(c) “tangible property” shall include “corporeal property”, (d) “intangible
property” shall include “incorporeal property”, (e) “security interest”,
“mortgage” and “lien” shall include a “hypothec”, “prior claim” and a
“resolutory clause”, (f) all references to filing, registering or recording
under the Code or PPSA shall include publication under the Civil Code of Quebec,
(g) all references to “perfection” of or “perfected” liens or security interest
shall include a reference to an “opposable” or “set up” lien or security
interest as against third parties, (h) any “right of offset”, “right of setoff”
or similar expression shall include a “right of compensation”, (i) “goods” shall
include corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, (j) an “agent” shall include a
“mandatary”, (k) “construction liens” shall include “legal hypothecs”, (l)
“joint and several” shall include “solidary”, (m) “gross negligence or willful
misconduct” shall be deemed to be “intentional or gross fault”, (n) “beneficial
ownership” shall include “ownership on behalf of another as mandatary”, (o)
“easement” shall include “servitude”, (p) “priority” shall include “prior
claim”, (q) “survey” shall include “certificate of location and plan”, and (r)
“fee simple title” shall include “absolute ownership”. The parties hereto
confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only (except if another language is required under any
applicable Law) and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement (sauf si
une autre langue est requise en vertu d’une loi applicable).

 

-84-



--------------------------------------------------------------------------------

1.9. Scottish Interpretation. For all purposes of any assets, liabilities or
entities located in Scotland or otherwise governed by Scots law and for all
purposes pursuant to which the interpretation or construction of a Loan Document
may be subject to the laws of Scotland or a court or tribunal exercising
jurisdiction in Scotland, (a) “personal property” shall include “movable
property”, (b) “real property” shall include “heritable property” and “long
leasehold”, (c) “mortgage” shall include “standard security”, (d) “recordation”
includes “registrations” and “recording”, (e) “security interest” and “lien”
shall include a “hypothec”, “standard security”, “charge”, “pledge”, and
“assignation”, (f) “judgment” shall include a “decree”, (g) “tort” includes
“delict”, (h) “easements” includes “servitudes”, “burdens”, and “wayleaves”, and
(i) “peaceful and undisturbed” includes “open and peaceable”.

2. LOANS AND TERMS OF PAYMENT.

2.1. Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender with a US Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make revolving loans in
Dollars (“US Revolving Loans”) to US Borrowers in an amount at any one time
outstanding not to exceed the lesser of:

(i) such Lender’s US Revolver Commitment, and

(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the Maximum Revolver Amount, less (2) the sum of
(w) the US Letter of Credit Usage at such time, plus (x) the principal amount of
US Swing Loans outstanding at such time, plus (y) the Dollar Equivalent of the
Canadian Revolver Usage at such time, plus (z) the Dollar Equivalent of the UK
Revolver Usage at such time, and

(B) the amount equal to (1) the US Borrowing Base as of such date (based upon
the US Borrowing Base set forth in the most recent Borrowing Base Certificate
delivered by Borrowers to Agent, as adjusted for Reserves established by Agent
in accordance with Section 2.1(e)), less (2) the sum of (x) the US Letter of
Credit Usage at such time, plus (y) the principal amount of US Swing Loans
outstanding at such time.

(b) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender with a Canadian Revolver Commitment
agrees (severally, not jointly or jointly and severally) to make revolving loans
in Dollars or Canadian Dollars, as selected by Administrative Borrower
(“Canadian Revolving Loans”) to Canadian Borrowers in an amount at any one time
outstanding not to exceed the Dollar Equivalent of the lesser of:

(i) such Lender’s Canadian Revolver Commitment, and

 

-85-



--------------------------------------------------------------------------------

(ii) such Lender’s Pro Rata Share of an amount equal to the least of:

(A) the amount equal to (1) the Canadian Maximum Revolver Amount, less (2) the
sum of (x) the Canadian Letter of Credit Usage at such time, plus (y) the
principal amount of Canadian Swing Loans outstanding at such time, and

(B) the amount equal to (1) the Canadian Borrowing Base as of such date (based
upon the Canadian Borrowing Base set forth in the most recent Borrowing Base
Certificate delivered by Borrowers to Agent, as adjusted for Reserves
established by Agent in accordance with Section 2.1(e)), less (2) the sum of
(x) the Canadian Letter of Credit Usage at such time, plus (y) the principal
amount of Canadian Swing Loans outstanding at such time, and

(C) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(w) the Canadian Letter of Credit Usage at such time plus (x) the principal
amount of Canadian Swing Loans outstanding at such time, plus (y) the US
Revolver Usage at such time, plus (z) the Dollar Equivalent of the UK Revolver
Usage at such time.

(c) Subject to the terms and conditions of this Agreement (including without
limitation the conditions to the initial extensions of credit to the UK
Borrowers under Section 3.1), and during the term of this Agreement, each
Revolving Lender with a UK Revolver Commitment agrees (severally, not jointly or
jointly and severally) to make revolving loans in Dollars or Sterling, as
selected by Administrative Borrower (“UK Revolving Loans”) to UK Borrowers in an
amount at any one time outstanding not to exceed the Dollar Equivalent of the
lesser of:

(i) such Lender’s UK Revolver Commitment, and

(ii) such Lender’s Pro Rata Share of an amount equal to the least of:

(A) the amount equal to (1) the UK Maximum Revolver Amount, less (2) the sum of
(x) the UK Letter of Credit Usage at such time, plus (y) the principal amount of
UK Swing Loans outstanding at such time, and

(B) the amount equal to (1) the UK Borrowing Base as of such date (based upon
the UK Borrowing Base set forth in the most recent Borrowing Base Certificate
delivered by Borrowers to Agent, as adjusted for Reserves established by Agent
in accordance with Section 2.1(e)), less (2) the sum of (x) the UK Letter of
Credit Usage at such time, plus (y) the principal amount of UK Swing Loans
outstanding at such time, and

(C) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(w) the UK Letter of Credit Usage at such time plus (x) the principal amount of
UK Swing Loans outstanding at such time, plus (y) the US Revolver Usage at such
time, plus (z) the Dollar Equivalent of the Canadian Revolver Usage at such
time.

(d) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they otherwise become due and payable pursuant to the terms of this
Agreement.

 

-86-



--------------------------------------------------------------------------------

(e) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) at any time, in the exercise of its
Permitted Discretion, to establish and increase or decrease Reserves against the
US Borrowing Base, the Canadian Borrowing Base, the UK Borrowing Base, the
Maximum Revolver Amount, the Canadian Maximum Revolver Amount or the UK Maximum
Revolver Amount. The amount of any Reserve established by Agent, and any changes
to the eligibility criteria set forth in the definitions of Eligible Accounts
and Eligible Inventory shall have a reasonable relationship to the event,
condition, other circumstance, or fact that is the basis for such reserve or
change in eligibility and shall not be duplicative of any other reserve
established and currently maintained or eligibility criteria.

(f) Anything to the contrary in this Section 2.1 notwithstanding, (i) at no time
shall the sum of the US Revolver Usage, the Dollar Equivalent of the Canadian
Revolver Usage and the Dollar Equivalent of the UK Revolver Usage exceed the
Maximum Revolver Amount, (ii) at no time shall the Dollar Equivalent of the
Canadian Revolver Usage exceed the Canadian Maximum Revolver Amount and (iii) at
no time shall the Dollar Equivalent of the UK Revolver Usage exceed the UK
Maximum Revolver Amount.

2.2. [Reserved].

2.3. Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent (which may be
delivered through Agent’s electronic platform or portal) and received by Agent
no later than 2:00 p.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, (ii) on the Business Day that is
one Business Day prior to the requested Funding Date in the case of a request
for a Base Rate Loan, and (iii) on the Business Day that is three Business Days
prior to the requested Funding Date in the case of all other requests,
specifying (A) the amount of such Borrowing and whether such Borrowing is for
the account of US Borrowers, UK Borrowers or Canadian Borrowers (and (x) if for
the Canadian Borrowers, whether in Dollars or Canadian Dollars and (y) if for
the UK Borrowers whether in Dollars or Sterling), and (B) the requested Funding
Date (which shall be a Business Day); provided, that Agent may, in its sole
discretion, elect to accept as timely requests that are received later than 2:00
p.m. on the applicable Business Day. All Borrowing requests which are not made
on-line via Agent’s electronic platform or portal shall be subject to (and
unless Agent elects otherwise in the exercise of its sole discretion, such
Borrowings shall not be made until the completion of) Agent’s authentication
process (with results satisfactory to Agent) prior to the funding of any such
requested Revolving Loan. Borrowings for the account of US Borrowers shall be
denominated in Dollars, Borrowings for the account of Canadian Borrowers shall
be denominated in Dollars or Canadian Dollars (as selected by Administrative
Borrower), and Borrowings for the account of UK Borrowers shall be denominated
in Dollars or Sterling (as selected by Administrative Borrower).

 

-87-



--------------------------------------------------------------------------------

(b) Making of Swing Loans. In the case of a US Swing Loan by US Borrowers, a
Canadian Swing Loan by Canadian Borrowers or a UK Swing Loan by UK Borrowers and
so long as any of (i) the aggregate Dollar Equivalent amount of Swing Loans made
since the last Settlement Date, minus all payments or other amounts applied to
Swing Loans since the last Settlement Date, plus the amount of the Swing Loan
does not exceed 10% of the Maximum Revolver Amount, or (ii) the applicable Swing
Lender, in its sole discretion, agrees to make such Swing Loan notwithstanding
the foregoing limitation, the US Swing Lender (in the case of a US Swing Loan),
the Canadian Swing Lender (in the case of a Canadian Swing Loan) or the UK Swing
Lender (in the case of a UK Swing Loan), as applicable, shall make a Revolving
Loan (any such Revolving Loan for the account of US Borrowers made by US Swing
Lender pursuant to this Section 2.3(b) being referred to as a “US Swing Loan”
and all such Revolving Loans for the account of US Borrowers by US Swing Lender
being referred to as “US Swing Loans”, such Revolving Loan for the account of
Canadian Borrowers made by Canadian Swing Lender pursuant to this Section 2.3(b)
being referred to as a “Canadian Swing Loan” and all such Revolving Loans for
the account of Canadian Borrowers by Canadian Swing Lender being referred to as
“Canadian Swing Loans”, and such Revolving Loan for the account of UK Borrowers
made by UK Swing Lender pursuant to this Section 2.3(b) being referred to as a
“UK Swing Loan” and all such Revolving Loans for the account of UK Borrowers by
UK Swing Lender being referred to as “UK Swing Loans”) available to the
applicable Borrower on the Funding Date applicable thereto by transferring
immediately available funds in the Applicable Currency in the amount of such
Borrowing to the US Designated Account (in the case of a US Swing Loan), the
Canadian Designated Account (in the case of Canadian Swing Loan) or the UK
Designated Account (in the case of UK Swing Loan). Each Swing Loan shall be
deemed to be a Revolving Loan hereunder and shall be subject to all the terms
and conditions (including Section 3) applicable to other Revolving Loans, except
that all payments (including interest) on any Swing Loan shall be payable to the
applicable Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), no Swing Lender shall make or be obligated to make any Swing
Loan if such Swing Lender has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed US Availability (if a US Borrowing), Canadian
Availability (if a Canadian Borrowing) or UK Availability (if a UK Borrowing) on
such Funding Date. No Swing Lender shall otherwise be required to determine
whether the applicable conditions precedent set forth in Section 3 have been
satisfied on the Funding Date applicable thereto prior to making any Swing Loan.
The US Swing Loans shall constitute US Revolving Loans and US Obligations, and
bear interest at the rate applicable from time to time to US Revolving Loans
that are Base Rate Loans. The Canadian Swing Loans shall constitute Canadian
Revolving Loans and Canadian Obligations, and bear interest at the rate
applicable from time to time to Canadian Revolving Loans that are Base Rate
Loans. The UK Swing Loans shall constitute UK Revolving Loans and UK
Obligations, and bear interest at the rate applicable from time to time to UK
Revolving Loans that are Base Rate Loans.

(c) Making of Revolving Loans.

(i) In the event that the applicable Swing Lender is not obligated to make a
Swing Loan, then after receipt of a request for a Borrowing pursuant to
Section 2.3(a)(i), Agent shall notify the applicable Lenders by telecopy,
telephone, email, or other electronic form of transmission, of the requested
Borrowing (and whether such borrowing is for the account of

 

-88-



--------------------------------------------------------------------------------

US Borrowers, Canadian Borrowers or UK Borrowers); such notification to be sent
on the Business Day that is (A) in the case of a Base Rate Loan at least one
Business Day prior to the requested Funding Date or (B) in the case of a
Non-Base Rate Loan, prior to 11:00 a.m. at least three Business Days prior to
the requested Funding Date. If Agent has notified the applicable Lenders of a
requested Borrowing on the Business Day that is one Business Day prior to the
Funding Date, then each Lender with the applicable Revolving Commitment shall
make the amount of such Lender’s Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds in the Applicable Currency, to
Agent’s US Account, Agent’s Canadian Account or Agent’s UK Account, as
applicable, not later than 10:00 a.m. on the Business Day that is the requested
Funding Date. After Agent’s receipt of the proceeds of such Revolving Loans from
the applicable Lenders, Agent shall make the proceeds thereof available to the
applicable Borrower on the applicable Funding Date by transferring immediately
available funds in the Applicable Currency equal to such proceeds received by
Agent to the US Designated Account, Canadian Designated Account or UK Designated
Account, as applicable; provided, that subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the US Availability (in the case of a US Borrowing), Canadian
Availability (in the case of a Canadian Borrowing) or UK Availability (in the
case of a UK Borrowing)on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of US Borrowers, UK Borrowers or Canadian Borrowers, as
applicable, the amount of that Lender’s Pro Rata Share of the Borrowing, Agent
may assume that each Lender has made or will make such amount available to Agent
in immediately available funds in the Applicable Currency on the Funding Date
and Agent may (but shall not be so required), in reliance upon such assumption,
make available to US Borrowers, UK Borrowers or Canadian Borrowers, as
applicable, a corresponding amount. If, on the requested Funding Date, any
Lender shall not have remitted the full amount that it is required to make
available to Agent in immediately available funds in the Applicable Currency and
if Agent has made available to US Borrowers, UK Borrowers or Canadian Borrowers,
as applicable, such amount on the requested Funding Date, then such Lender shall
make the amount of such Lender’s Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds in the Applicable Currency, to
Agent’s Applicable Account, no later than 10:00 a.m. on the Business Day that is
the first Business Day after the requested Funding Date (in which case, the
interest accrued on such Lender’s portion of such Borrowing for the Funding Date
shall be for Agent’s separate account). If any Lender shall not remit the full
amount that it is required to make available to Agent in immediately available
funds in the Applicable Currency as and when required hereby and if Agent has
made available to US Borrowers, UK Borrowers or Canadian Borrowers, as
applicable, such amount, then that Lender shall be obligated to immediately
remit such amount to Agent, together with interest at the applicable Defaulting
Lender Rate for each day until the date on which such amount is so remitted. A
notice submitted by Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error. If the amount
that a Lender is required to remit is made available to Agent, then such payment
to Agent shall constitute such

 

-89-



--------------------------------------------------------------------------------

Lender’s US Revolving Loans (in the case of Revolving Loans for the account of
US Borrowers), UK Revolving Loans (in the case of Revolving Loans for the
account of UK Borrowers) or Canadian Revolving Loans (in the case of Revolving
Loans for the account of Canadian Borrowers) for all purposes of this Agreement.
If such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, US Borrowers (in the case of US Revolving Loans), UK
Borrowers (in the case of UK Revolving Loans) and Canadian Borrowers (in the
case of Canadian Revolving Loans) shall pay such amount in the Applicable
Currency to Agent, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the applicable Revolving Loans composing such
Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)) at any time (A) after the
occurrence and during the continuance of an Event of Default, or (B) that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, Agent hereby is authorized by Borrowers and the Lenders, from time to
time, in Agent’s sole discretion, to make US Revolving Loans to, or for the
benefit of, US Borrowers, UK Revolving Loans to, or for the benefit of, UK
Borrowers, and/or Canadian Revolving Loans to, or for the benefit of, Canadian
Borrowers, in each case, on behalf of the applicable Revolving Lenders, that
Agent, in its Permitted Discretion, deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, or (2) to enhance the
likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (the US Revolving Loans described in this Section 2.3(d)(i) shall
be referred to as “US Protective Advances”, the UK Revolving Loans described in
this Section 2.3(d)(i) shall be referred to as “UK Protective Advances” and the
Canadian Revolving Loans described in this Section 2.3(d)(i) shall be referred
to as “Canadian Protective Advances”). Notwithstanding the foregoing, the
aggregate Dollar Equivalent principal amount of all Protective Advances
outstanding at any one time shall not exceed 10% of the Maximum Revolver Amount.
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders delivering written notice of such revocation to Agent. Any
such revocation shall become effective prospectively upon Agent’s receipt
thereof.

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or the applicable Swing
Lender, as applicable, and either Agent or the applicable Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make US Revolving Loans (including US Swing Loans) to US Borrowers, UK
Revolving Loans (including UK Swing Loans) to UK Borrowers and Canadian
Revolving Loans (including Canadian Swing Loans) to Canadian Borrowers
notwithstanding that an Overadvance exists or would be created thereby, so long
as (A) with respect to any such US Revolving Loans, (i) after giving effect to
any such US Revolving Loans, the outstanding US Revolver Usage does not exceed
the US Borrowing Base (based upon the most recent Borrowing Base Certificate
delivered by Borrowers to Agent) by more than 10% of the Maximum Revolver
Amount, and (ii) subject to Section 2.3(d)(iv) below, after giving effect to
such US Revolving Loans, the sum of the outstanding US Revolver Usage (except
for and excluding amounts charged to the US Loan Account for interest, fees, or
Lender

 

-90-



--------------------------------------------------------------------------------

Group Expenses), the Dollar Equivalent of the UK Revolver Usage (except for and
excluding amount charged to the UK Loan Account for interest, fees and Lender
Group Expenses), and the Dollar Equivalent of the Canadian Revolver Usage
(except for and excluding amount charged to the Canadian Loan Account for
interest, fees and Lender Group Expenses) does not exceed the Maximum Revolver
Amount, (B) with respect to any such Canadian Revolving Loans, (i) after giving
effect to such Canadian Revolving Loans, the outstanding Dollar Equivalent of
the Canadian Revolver Usage does not exceed the Canadian Borrowing Base (based
upon the most recent Borrowing Base Certificate delivered by Borrowers to Agent)
by more than 10% of the Canadian Maximum Revolver Amount, and (ii) subject to
Section 2.3(d)(iv) below, after giving effect to such Canadian Revolving Loans,
the sum of the outstanding Dollar Equivalent of the Canadian Revolver Usage
(except for and excluding amounts charged to the Canadian Loan Account for
interest, fees, or Lender Group Expenses), UK Revolver Usage and US Revolver
Usage does not exceed the Maximum Revolver Amount and (C) with respect to any
such UK Revolving Loans, (i) after giving effect to such UK Revolving Loans, the
outstanding Dollar Equivalent of the UK Revolver Usage does not exceed the UK
Borrowing Base (based upon the most recent Borrowing Base Certificate delivered
by Borrowers to Agent) by more than 10% of the UK Maximum Revolver Amount, and
(ii) subject to Section 2.3(d)(iv) below, after giving effect to such UK
Revolving Loans, the sum of the outstanding Dollar Equivalent of the UK Revolver
Usage (except for and excluding amounts charged to the UK Loan Account for
interest, fees, or Lender Group Expenses), Canadian Revolver Usage and US
Revolver Usage does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the applicable US Revolver Usage, UK Revolver
Usage or Canadian Revolver Usage exceeds the amounts permitted by this
Section 2.3(d), regardless of the amount of, or reason for, such excess, Agent
shall notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the applicable Loan Account for interest, fees, or Lender Group Expenses)
unless Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case Agent may make such Overadvances and
provide notice as promptly as practicable thereafter), and the Lenders with
applicable Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with the
applicable Borrowers intended to reduce, within a reasonable time, the
outstanding principal amount of the applicable Revolving Loans to such Borrowers
to an amount permitted by the preceding sentence. In such circumstances, if any
Lender with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e). Agent’s and Swing Lender’s authorization to make
intentional Overadvances may be revoked at any time by the Required Lenders
delivering written notice of such revocation to Agent. Any such revocation shall
become effective prospectively upon Agent’s receipt thereof.

(iii) Each US Protective Advance and each US Overadvance (each, “US
Extraordinary Advance”) shall be deemed to be a US Revolving Loan hereunder,
each UK Protective Advance and each UK Overadvance (each, “UK Extraordinary
Advance”) shall be deemed to be a UK Revolving Loan hereunder and each Canadian
Protective Advance and Canadian Overadvance (each, a “Canadian Extraordinary
Advance”) shall be deemed a Canadian Revolving Loan hereunder. No Extraordinary
Advance shall be eligible to be a Non-Base Rate

 

-91-



--------------------------------------------------------------------------------

Loan. Prior to Settlement of any Extraordinary Advances, all payments with
respect thereto, including interest thereon, shall be payable to Agent solely
for its own account. Each Revolving Lender shall be obligated to settle with
Agent as provided in Section 2.3(e) or Section 2.3(g), as applicable, for the
amount of such Lender’s Pro Rata Share of any Extraordinary Advance. The US
Extraordinary Advances shall be repayable on demand, constitute US Obligations
hereunder, and bear interest at the rate applicable from time to time to US
Revolving Loans that are Base Rate Loans, the UK Extraordinary Advances shall be
repayable on demand, constitute UK Obligations hereunder, and bear interest at
the rate applicable from time to time to UK Revolving Loans that are Base Rate
Loans and the Canadian Extraordinary Advances shall be repayable on demand,
constitute Canadian Obligations hereunder, and bear interest at the rate
applicable from time to time to Canadian Revolving Loans that are Base Rate
Loans. The provisions of this Section 2.3(d) are for the exclusive benefit of
Agent, Swing Lender, and the Lenders and are not intended to benefit Borrowers
(or any other Loan Party) in any way.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate Dollar Equivalent of the
Revolver Usage to exceed the Maximum Revolver Amount or any Lender’s Pro Rata
Share of the Dollar Equivalent of the Revolver Usage to exceed such Lender’s
Revolver Commitments.

(e) Settlement. It is agreed that each Lender’s funded portion of (i) the US
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding US Revolving Loans, (ii) the UK Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding UK Revolving Loans and (iii) Canadian Revolving Loans
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Canadian Revolving Loans. Such agreement notwithstanding,
Agent, Swing Lenders, and the other Lenders agree (which agreement shall not be
for the benefit of Borrowers) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among the Lenders as to
the Revolving Loans (including Swing Loans and Extraordinary Advances) shall
take place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of US Swing Lender, with respect to the outstanding US
Swing Loans, (2) on behalf of Canadian Swing Lender, with respect to the
outstanding Canadian Swing Loans, (3) on behalf of UK Swing Lender, with respect
to the outstanding UK Swing Loans, (4) for itself, with respect to the
outstanding Extraordinary Advances, and (5) with respect to Loan Parties’ or any
of their Subsidiaries’ payments or other amounts received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
US Revolving Loans (including US Swing Loans and US Extraordinary Advances), UK
Revolving Loans (including UK Swing Loans and UK Extraordinary Advances) and
Canadian Revolving Loans (including Canadian Swing Loans and Canadian
Extraordinary Advances) for the period since the prior Settlement Date. Subject
to the terms and conditions contained herein (including Section

 

-92-



--------------------------------------------------------------------------------

2.3(g)): (y) if the amount of the applicable Revolving Loans (including
applicable Swing Loans and applicable Extraordinary Advances) made by a Lender
that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the
Revolving Loans (including Swing Loans and Extraordinary Advances) as of a
Settlement Date, then Agent shall, by no later than 12:00 p.m. on the Settlement
Date, transfer in immediately available funds in the Applicable Currency to a
Deposit Account of such Lender (as such Lender may designate), an amount such
that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the US Revolving Loans (including US
Swing Loans and US Extraordinary Advances), the UK Revolving Loans (including UK
Swing Loans and UK Extraordinary Advances) and the Canadian Revolving Loans
(including Canadian Swing Loans and Canadian Extraordinary Advances), as
applicable, and (z) if the amount of the applicable Revolving Loans (including
the applicable Swing Loans and applicable Extraordinary Advances) made by a
Lender is less than such Lender’s Pro Rata Share of the applicable Revolving
Loans (including applicable Swing Loans and applicable Extraordinary Advances)
as of a Settlement Date, such Lender shall no later than 12:00 p.m. on the
Settlement Date transfer in immediately available funds in the Applicable
Currency to Agent’s Applicable Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the US Revolving Loans (including US Swing Loans and US
Extraordinary Advances), the UK Revolving Loans (including UK Swing Loans and UK
Extraordinary Advances) and Canadian Revolving Loans (including Canadian Swing
Loans and Canadian Extraordinary Advances). Such amounts made available to Agent
under clause (z) of the immediately preceding sentence shall be applied against
the amounts of the applicable Swing Loans or Extraordinary Advances and,
together with the portion of such Sing Loans or Extraordinary Advances
representing the applicable Swing Lender’s Pro Rata Share thereof, shall
constitute US Revolving Loans, UK Revolving Loans or Canadian Revolving Loans,
as applicable, of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the applicable Revolving Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender’s Pro Rata Share of the applicable Revolving Loans
(including Swing Loans and Extraordinary Advances) as of a Settlement Date,
Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments applicable to such Obligations actually received in good
funds by Agent with respect to principal, interest, fees payable by Borrowers
and allocable to the Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances for
the account of Agent or Swing Loans for the account of a Swing Lender are
outstanding, may pay over to Agent or such Swing Lender, as applicable, any
payments or other amounts received by Agent, that in accordance with the terms
of this Agreement would be applied to the reduction of the Revolving Loans, for
application to the Extraordinary Advances or Swing Loans. Between Settlement
Dates, Agent, to the extent no Extraordinary Advances or Swing Loans are
outstanding, may pay over to the applicable Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to the
applicable Swing Lender’s

 

-93-



--------------------------------------------------------------------------------

Pro Rata Share of the applicable Revolving Loans. If, as of any Settlement Date,
payments or other amounts of Loan Parties or their Subsidiaries received since
the then immediately preceding Settlement Date have been applied to a Swing
Lender’s Pro Rata Share of the applicable Revolving Loans other than to its
Swing Loans, as provided for in the previous sentence, such Swing Lender shall
pay to Agent for the accounts of the Lenders, and Agent shall pay to the Lenders
(other than a Defaulting Lender if Agent has implemented the provisions of
Section 2.3(g)), to be applied to the outstanding applicable Revolving Loans of
such Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the applicable
Revolving Loans. During the period between Settlement Dates, a Swing Lender with
respect to its Swing Loans, Agent with respect to Extraordinary Advances, and
each Lender with respect to the Revolving Loans other than Swing Loans and
Extraordinary Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the daily amount of funds employed by such
Swing Lender, Agent, or the Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f) Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary agent
for Borrowers, shall maintain a register showing in the Applicable Currency the
principal amount and stated interest of the Revolving Loans owing to each
Lender, including the Swing Loans owing to the applicable Swing Lender, and
Extraordinary Advances owing to Agent, and the interests therein of each Lender,
from time to time and such register shall, absent manifest error, conclusively
be presumed to be correct and accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by or on behalf
of any Borrower to Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such proceeds of Collateral or payments (A) pertaining to or
securing US Obligations, (i) first, to Agent, to the extent of any US
Extraordinary Advances that were made by Agent and that were required to be, but
were not, paid by the Defaulting Lender, (ii) second, to US Swing Lender to the
extent of any US Swing Loans that were made by US Swing Lender and that were
required to be, but were not, paid by the Defaulting Lender, (iii) third, to US
Issuing Lender, to the extent of the portion of a US Letter of Credit
Disbursement that was required to be, but was not, paid by the Defaulting
Lender, (iv) fourth, to each Non-Defaulting Lender ratably in accordance with
their US Revolver Commitments (but, in each case, only to the extent that such
Defaulting Lender’s portion of a US Revolving Loan (or other funding obligation)
was funded by such other Non-Defaulting Lender), (v) fifth, in Agent’s sole
discretion, to a suspense account maintained by Agent, the proceeds of which
shall be retained by Agent and may be made available to be re-advanced to or for
the benefit of US Borrowers (upon the request of Borrowers and subject to the
conditions set forth in Section 3.2) as if such Defaulting Lender had made its
portion of US Revolving Loans (or other

 

-94-



--------------------------------------------------------------------------------

funding obligations) hereunder, (vi) sixth, to the extent such Collateral also
secures any Foreign Obligations, in accordance with Section 2.3(g)(i)(B), and
(vii) seventh, from and after the date on which all other US Obligations have
been paid in full, to such Defaulting Lender in accordance with tier (A)(xiii)
of Section 2.4(b)(ii), and (B) pertaining to or securing any Foreign
Obligations, (i) first, to Agent to the extent of any Canadian Extraordinary
Advances and UK Extraordinary Advances that were made by Agent and that were
required to be, but were not, paid by Defaulting Lender, (ii) second, on a pro
rata basis, to Canadian Swing Lender to the extent of any Canadian Swing Loans
that were made by Canadian Swing Lender and that were required to be, but were
not, paid by the Defaulting Lender and to UK Swing Lender to the extent of any
UK Swing Loans that were made by UK Swing Lender and that were required to be,
but were not, paid by the Defaulting Lender, (iii) third, on a pro rata basis,
to Canadian Issuing Lender, to the extent of the portion of a Canadian Letter of
Credit Disbursement that was required to be, but was not, paid by the Defaulting
Lender and UK Issuing Lender, to the extent of the portion of a UK Letter of
Credit Disbursement that was required to be, but was not, paid by the Defaulting
Lender, (iv) fourth, on a pro rata basis to each Non-Defaulting Lender ratably
in accordance with their Canadian Revolver Commitments and UK Revolver
Commitments (but, in each case, only to the extent that such Defaulting Lender’s
portion of a Canadian Revolving Loan, UK Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (v) fifth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which may be retained by Agent and may be made available to be re-advanced to
or for the benefit of Canadian Borrowers or UK Borrowers (upon the request of
Borrowers and subject to the conditions set forth in Section 3.2) as if such
Defaulting Lender had made its portion of Canadian Revolving Loans, UK Revolving
Loans (or other funding obligations) hereunder, and (vi) sixth, from and after
the date on which all other Foreign Obligations have been paid in full, to such
Defaulting Lender in accordance with tier (B)(xii) of Section 2.4(b)(ii).
Subject to the foregoing, Agent may hold and, in its discretion, re-lend to the
applicable Borrower for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fees payable under
Section 2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and
such Lender’s Commitment shall be deemed to be zero; provided, that the
foregoing shall not apply to any of the matters governed by Section 14.1(a)(i)
through (iii). The provisions of this Section 2.3(g) shall remain effective with
respect to such Defaulting Lender until the earlier of (y) the date on which all
of the Non-Defaulting Lenders, Agent, Issuing Lenders, and Borrowers shall have
waived, in writing, the application of this Section 2.3(g) to such Defaulting
Lender, or (z) the date on which such Defaulting Lender makes payment of all
amounts that it was obligated to fund hereunder, pays to Agent all amounts owing
by Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to the
applicable Borrower). The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by any Borrower of its duties and obligations hereunder to Agent, Issuing
Lenders, or to the Lenders other than

 

-95-



--------------------------------------------------------------------------------

such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitments of such Defaulting Lender and the Commitments of any
Affiliate of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Agent. In connection with the arrangement of such a substitute
Lender, the Defaulting Lenders shall have no right to refuse to be replaced
hereunder, and agree to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agree that they shall be
deemed to have executed and delivered such document if they fail to do so)
subject only to being paid its share of the outstanding Obligations (other than
Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitments of such Defaulting Lenders shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

(ii) If any applicable Swing Loan or Letter of Credit is outstanding at the time
that a Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the applicable Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (w) the sum of all
Non-Defaulting Lenders’ Pro Rata Share of US Revolver Usage plus such Defaulting
Lender’s US Swing Loan Exposure and US Letter of Credit Exposure does not exceed
the amount by which the total of all Non-Defaulting Lenders’ US Revolver
Commitments exceed the US Revolver Usage, (x) the sum of the Dollar Equivalent
of all Non-Defaulting Lenders’ Pro Rata Share of Canadian Revolver Usage plus
such Defaulting Lender’s Canadian Swing Loan Exposure and Canadian Letter of
Credit Exposure does not exceed the total of all Non-Defaulting Lenders’
Canadian Revolver Commitments, (y) the sum of the Dollar Equivalent of all
Non-Defaulting Lenders’ Pro Rata Share of UK Revolver Usage plus such Defaulting
Lender’s UK Swing Loan Exposure and UK Letter of Credit Exposure does not exceed
the total of all Non-Defaulting Lenders’ UK Revolver Commitments and (z) the
conditions set forth in Section 3.2 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the applicable Borrower shall within two Business Days
following written notice by Agent (x) first, prepay such Defaulting Lender’s
applicable Swing Loan Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above), and (y) second, cash collateralize such
Defaulting Lender’s applicable Letter of Credit Exposure (after giving effect to
any partial reallocation pursuant to clause (A) above), pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to Agent and the applicable Borrower, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also an Issuing Lender;

 

-96-



--------------------------------------------------------------------------------

(C) if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s Letter of Credit Exposure pursuant to this
Section 2.3(g)(ii), such Borrower shall not be required to pay any Letter of
Credit Fees to Agent for the account of such Defaulting Lender pursuant to
Section 2.6(b) with respect to such cash collateralized portion of such
Defaulting Lender’s Letter of Credit Exposure during the period such Letter of
Credit Exposure is cash collateralized;

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the applicable Issuing
Lender until such portion of such Defaulting Lender’s Letter of Credit Exposure
is cash collateralized or reallocated;

(F) so long as any Lender is a Defaulting Lender, no Swing Lender shall be
required to make any Swing Loan and no Issuing Lender shall be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
applicable Swing Lender or Issuing Lender, as applicable, has not otherwise
entered into arrangements reasonably satisfactory to the applicable Swing Lender
or Issuing Lender, as applicable, and the applicable Borrowers to eliminate such
Swing Lender’s or Issuing Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Loans or Letters of Credit; and

(G) Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.3(g)(ii) to the applicable Issuing Lender and such Issuing Lender may
apply any such cash collateral to the payment of such Defaulting Lender’s Pro
Rata Share of any Letter of Credit Disbursement that is not reimbursed by the
applicable Borrowers pursuant to Sections 2.11A(d) and 2.11B(d), as applicable.
Subject to Section 17.14, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(iii) If any Lender with a US Revolver Commitment, UK Revolver Commitment or
Canadian Revolver Commitment is a Defaulting Lender, then any Affiliate of such
Lender with a US Revolver Commitment, UK Revolver Commitment or Canadian
Revolver Commitment shall be deemed to be a Defaulting Lender.

 

-97-



--------------------------------------------------------------------------------

(h) Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4. Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Applicable Account for the account of the Lender Group
and shall be made in immediately available funds in the Applicable Currency, no
later than 4:30 p.m. on the date specified herein. Any payment received by Agent
later than 4:30 p.m. shall be deemed to have been received (unless Agent, in its
sole discretion, elects to credit it on the date received) on the following
Business Day and any applicable interest or fee shall continue to accrue until
such following Business Day.

(ii) Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of an Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. Subject to
Section 2.4(b)(iv) and Section 2.4(e), all payments to be made hereunder by US
Borrowers shall be remitted to Agent and all such payments, and all proceeds of
Collateral securing US Obligations received by Agent, shall

 

-98-



--------------------------------------------------------------------------------

be applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the US Revolving Loans outstanding and, thereafter, to US
Borrowers (to be wired to the US Designated Account) or such other Person
entitled thereto under applicable law. Subject to Section 2.4(b)(iv) and
Section 2.4(e), all payments in respect of Canadian Obligations to be made
hereunder by Canadian Borrowers shall be remitted to Agent and all such
payments, and all proceeds of Collateral securing Canadian Obligations (other
than (x) Collateral also securing US Obligations, which shall be applied first
to the US Obligations and (y) Collateral also securing UK Obligations, which
shall be applied pro rata to UK Obligations and Canadian Obligations) received
by Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the Canadian Revolving Loans outstanding and,
thereafter, to a Canadian Borrower (to be wired to the Canadian Designated
Account) or such other Person entitled thereto under applicable law. Subject to
Section 2.4(b)(iv) and Section 2.4(e), all payments in respect of UK Obligations
to be made hereunder by UK Borrowers shall be remitted to Agent and all such
payments, and all proceeds of Collateral securing UK Obligations (other than
(x) Collateral also securing US Obligations, which shall be applied first to the
US Obligations and (y) Collateral also securing Canadian Obligations, which
shall be applied pro rata to UK Obligations and Canadian Obligations) received
by Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the UK Revolving Loans outstanding and,
thereafter, to UK Borrower (to be wired to the UK Designated Account) or such
other Person entitled thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) All payments in respect of US Obligations and all proceeds of Collateral
securing the US Obligations received by Agent shall be applied as follows:

i. first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents in
respect of US Obligations, until paid in full,

ii. second, to pay any fees or premiums then due to Agent under the Loan
Documents in respect of US Obligations, until paid in full,

iii. third, to pay interest due in respect of all US Protective Advances, until
paid in full,

iv. fourth, to pay the principal of all US Protective Advances, until paid in
full,

 

-99-



--------------------------------------------------------------------------------

v. fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents in respect of US Obligations, until paid in full,

vi. sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents in respect of US Obligations, until paid in full,

vii. seventh, to pay interest accrued in respect of the US Swing Loans, until
paid in full,

viii. eighth, to pay the principal of all US Swing Loans, until paid in full,

ix. ninth, ratably, to pay interest accrued in respect of the US Revolving Loans
(other than US Protective Advances), until paid in full,

x. tenth, ratably

a. ratably, to pay the principal of all US Revolving Loans, until paid in full,

b. to Agent, to be held by Agent, for the benefit of US Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of US Issuing Lender, a share of each US Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the US Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any US Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such US Letter of Credit shall,
to the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A)(i) hereof),

c. ratably, up to the amount (after taking into account any amounts previously
paid pursuant to this clause c. during the continuation of the applicable
Application Event) of the most recently established US Bank Product Reserve,
which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (I) ratably to the Bank
Product Providers of US Bank Products (based on the US Bank Product Reserve
established for each US Bank Product of such Bank Product Provider) up to the
amounts then certified by each applicable Bank Product Provider to Agent (in
form and substance satisfactory to Agent) to be due and payable to such Bank
Product Provider on account of US Bank Product Obligations (but not in excess of
the US Bank Product Reserve established for the US Bank Product Obligations of
such Bank Product Provider), and (II) with any balance to be paid to Agent, to
be held by Agent, for the ratable benefit (based on the US Bank Product Reserve
established for each US Bank Product) of the Bank Product Providers for US Bank
Products, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
US Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such US Bank Product Obligations are paid or otherwise satisfied in full, the
cash collateral held by Agent in respect of such US Bank Product Obligations
shall be reapplied pursuant to this Section 2.4(b)(ii), beginning with tier
(A)(i) hereof),

 

-100-



--------------------------------------------------------------------------------

xi. eleventh, to pay any US Obligations arising as a result of any guaranty by a
US Loan Party of the Foreign Obligations (and as between the UK Obligations and
the Canadian Obligations, on a pro rata basis) (and if no amounts are due under
any such guaranty, to cash collateralize the obligations under such guaranty
unless the Canadian Revolver Commitments and UK Revolver Commitments of Lenders
to make Canadian Revolving Loans and UK Revolving Loans have terminated and the
Foreign Obligations have been paid in full),

xii. twelfth, to pay any other US Obligations other than US Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of US Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to US Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such US Bank Product Obligations are
paid or otherwise satisfied in full, the cash collateral held by Agent in
respect of such US Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A)(i) hereof),

xiii. thirteenth, ratably to pay any US Obligations owed to Defaulting Lenders;
and

xiv. fourteenth, to US Borrowers (to be wired to the US Designated Account) or
such other Person entitled thereto under applicable law.

(B) All payments in respect of Foreign Obligations and all proceeds of
Collateral securing the Foreign Obligations (other than Collateral also securing
the US Obligations, which shall be applied first to the US Obligations) received
by Agent shall be applied as follows:

i. first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents in
respect of the Foreign Obligations, until paid in full,

ii. second, to pay any fees or premiums then due to Agent under the Loan
Documents in respect of the Foreign Obligations until paid in full,

iii. third, to pay interest due in respect of all Canadian Protective Advances
and UK Protective Advances until paid in full,

iv. fourth, to pay the principal of all Canadian Protective Advances and UK
Protective Advances until paid in full,

 

-101-



--------------------------------------------------------------------------------

v. fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents in respect of the Foreign Obligations, until paid in full,

vi. sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents in respect of the Foreign Obligations until paid in
full,

vii. seventh, to pay interest accrued in respect of the Canadian Swing Loans and
UK Swing Loans until paid in full,

viii. eighth, to pay principal of all Canadian Swing Loans and UK Swing Loans
until paid in full,

ix. ninth, ratably, to pay interest accrued in respect of the Canadian Revolving
Loans (other than Canadian Protective Advances) and UK Revolving Loans (other
than UK Protective Advances) until paid in full,

x. tenth, ratably

a. to pay the principal of all Canadian Revolving Loans and UK Revolving Loans
until paid in full,

b. to Agent, to be held by Agent for the ratable benefit of, (x) Canadian
Issuing Lender (and for the ratable benefit of each of the Lenders that have an
obligation to pay to Agent, for the account of Canadian Issuing Lender, a share
of each Canadian Letter of Credit Disbursement), as cash collateral in an amount
up to 105% of the Canadian Letter of Credit Usage (to the extent permitted by
applicable law, such cash collateral shall be applied to the reimbursement of
any Canadian Letter of Credit Disbursement as and when such disbursement occurs
and, if a Canadian Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(ii), beginning with
tier (B)(i) hereof) and (y) UK Issuing Lender (and for the ratable benefit of
each of the Lenders that have an obligation to pay to Agent, for the account of
UK Issuing Lender, a share of each UK Letter of Credit Disbursement), as cash
collateral in an amount up to 120% of the UK Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any UK Letter of Credit Disbursement as and when such
disbursement occurs and, if a UK Letter of Credit expires undrawn, the cash
collateral held by Agent in respect of such Letter of Credit shall, to the
extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (B)(i) hereof),

c. ratably, (x) up to the amount (after taking into account any amounts
previously paid pursuant to this clause c. during the continuation of the
applicable Application Event) of the most recently established Canadian Bank
Product Reserve, which amount was established prior to the occurrence of, and
not in contemplation of, the subject Application Event, to (I) ratably to the
Bank Product Providers of Canadian Bank Products (based on the Canadian Bank
Product Reserve established for each Canadian Bank Product of each such Bank
Product Provider) up to the amounts then certified by the applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to

 

-102-



--------------------------------------------------------------------------------

such Bank Product Provider on account of Canadian Bank Product Obligations (but
not in excess of the Canadian Bank Product Reserve established for the Canadian
Bank Product Obligations of such Bank Product Provider), and (II) with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit (based
on the Canadian Bank Product Reserve established for each Canadian Bank Product)
of the Bank Product Providers for Canadian Bank Products, as cash collateral
(which cash collateral may be released by Agent to the applicable Bank Product
Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to Canadian Bank
Product Obligations owed to the applicable Bank Product Provider as and when
such amounts first become due and payable and, if and at such time as all such
Canadian Bank Product Obligations are paid or otherwise satisfied in full, the
cash collateral held by Agent in respect of such Canadian Bank Product
Obligations shall be reapplied pursuant to this Section 2.4(b)(ii), beginning
with tier (B)(i) hereof) and (y) up to the amount (after taking into account any
amounts previously paid pursuant to this clause c. during the continuation of
the applicable Application Event) of the most recently established UK Bank
Product Reserve, which amount was established prior to the occurrence of, and
not in contemplation of, the subject Application Event, to (I) ratably to the
Bank Product Providers of UK Bank Products (based on the UK Bank Product Reserve
established for each UK Bank Product of each such Bank Product Provider) up to
the amounts then certified by the applicable Bank Product Provider to Agent (in
form and substance satisfactory to Agent) to be due and payable to such Bank
Product Provider on account of UK Bank Product Obligations (but not in excess of
the UK Bank Product Reserve established for the UK Bank Product Obligations of
such Bank Product Provider), and (II) with any balance to be paid to Agent, to
be held by Agent, for the ratable benefit (based on the UK Bank Product Reserve
established for each UK Bank Product) of the Bank Product Providers for UK Bank
Products, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
UK Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such UK Bank Product Obligations are paid or otherwise satisfied in full, the
cash collateral held by Agent in respect of such UK Bank Product Obligations
shall be reapplied pursuant to this Section 2.4(b)(ii), beginning with tier
(B)(i) hereof),

xi. eleventh, ratably to pay any other Foreign Obligations other than Foreign
Obligations owed to Defaulting Lenders (including being paid, ratably, to the
Bank Product Providers on account of all amounts then due and payable in respect
of Canadian Bank Product Obligations and UK Bank Product Obligations, with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit of the
Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Canadian Bank Product Obligations and UK Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such
Canadian Bank Product Obligations and UK Bank Product Obligations are paid or
otherwise satisfied in full, the cash collateral held by Agent in respect of
such Canadian Bank Product Obligations and UK Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (B)(i)
hereof),

 

-103-



--------------------------------------------------------------------------------

xii. twelfth, ratably to pay any Foreign Obligations owed to Defaulting Lenders;
and

xiii. thirteenth, to Canadian Borrowers (to be wired to the Canadian Designated
Account), UK Borrowers (to be wired to the UK Designated Account) or such other
Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(vii) Payments from US Loan Parties shall be deemed to be in respect of US
Obligations and, except where the application of such payment is expressly
indicated to apply to all Foreign Obligations (or all Foreign Obligations of a
particular type), payments from Canadian Loan Parties shall be deemed to be in
respect of Canadian Obligations and payments from UK Loan Parties shall be
deemed to be in respect of UK Obligations. If a payment is from proceeds of
Collateral that secures both US Obligations and Foreign Obligations, or is a
payment from a Person that is not organized under the laws of the United States
or any state thereof but has guaranteed both the US Obligations and the Foreign
Obligations, any such payment shall be, so long as no Application Event has
occurred and is continuing, as specified by the Borrowers or, if not so
specified or if an Application Event has occurred and is continuing, as
determined by Agent (and in the absence of such determination, shall be assumed
to be a payment in respect of US Obligations until the US Obligations are paid
in full).

 

-104-



--------------------------------------------------------------------------------

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date or earlier termination thereof pursuant to the terms of
this Agreement. Borrowers may reduce the US Revolver Commitments, the UK
Revolver Commitments or the Canadian Revolver Commitments, as applicable,
without premium or penalty, to an amount (which may be zero) not less than the
sum of (A) the Revolver Usage as of such date, plus (B) the principal amount of
all applicable Revolving Loans not yet made as to which a request has been given
by Borrowers under Section 2.3(a) which has not been permitted by Agent to be
revoked by the Borrowers, plus (C) the amount of all applicable Letters of
Credit not yet issued as to which a request has been given by Borrowers pursuant
to Section 2.11A(a) or 2.11B(a), as applicable. Each such reduction shall be in
an amount which is not less than $25,000,000 (unless the applicable Revolver
Commitments are being reduced to zero and the amount of the applicable Revolver
Commitments in effect immediately prior to such reduction are less than
$25,000,000), shall be made by providing not less than three Business Days prior
written notice to Agent, and shall be irrevocable. The applicable Revolver
Commitments, once reduced, may not be increased. A reduction of the US Revolver
Commitments shall not automatically result in a reduction of the Canadian
Revolver Commitments or the UK Revolver Commitments (unless the Borrowers so
elect), provided that the Canadian Maximum Revolver Amount shall not at any time
exceed 25% the amount of the US Revolver Commitments and the UK Maximum Revolver
Amount shall not at any time exceed 10% of the amount of the US Revolver
Commitments. Each such reduction of the applicable Revolver Commitments shall
reduce the applicable Revolver Commitments of each Lender proportionately in
accordance with its ratable share thereof. In connection with any reduction in
the applicable Revolver Commitments prior to the Maturity Date, if any Loan
Party or any of its Subsidiaries owns any Margin Stock, Borrowers shall deliver
to Agent an updated Form U-1 (with sufficient additional originals thereof for
each Lender), duly executed and delivered by the Borrowers, together with such
other documentation as Agent shall reasonably request, in order to enable Agent
and the Lenders to comply with any of the requirements under Regulations T, U or
X of the Federal Reserve Board.

(d) Optional Prepayments of Revolving Loans. The applicable Borrowers may prepay
the principal of any US Revolving Loan, UK Revolving Loan or Canadian Revolving
Loan, as applicable, at any time in whole or in part, without premium or penalty
(but subject to the provisions of Section 2.12(c)).

(e) Mandatory Prepayments. If, at any time, (A) the US Revolver Usage on such
date exceeds (B) the lesser of (x) the US Borrowing Base reflected in the
Borrowing Base Certificate most recently delivered by Borrowers to Agent, or
(y) the Maximum Revolver Amount, in all cases as adjusted for Reserves
established by Agent in accordance with Section 2.1(e), then US Borrowers shall
promptly, but in any event, within one Business Day, prepay the US Obligations
in accordance with Section 2.4(f) in an aggregate amount equal to the amount of
such excess. If, at any time, (A) the Dollar Equivalent of the Canadian Revolver
Usage on such date exceeds (B) the lesser of (x) the Canadian Borrowing Base
reflected in the Borrowing Base Certificate most recently delivered by Borrowers
to Agent (including any excess arising as a result of fluctuations in exchange
rates), or (y) the Canadian Maximum Revolver Amount, in all cases as adjusted
for Reserves established by Agent in accordance with Section 2.1(e), then
Canadian Borrowers shall promptly, but in any event, within one Business Day,
prepay the Canadian Obligations in accordance with Section 2.4(f) in an
aggregate amount equal to the amount of such excess. If, at any time, (A) the
Dollar Equivalent of the UK Revolver Usage on such date exceeds (B) the lesser
of (x) the UK Borrowing Base reflected in the Borrowing Base

 

-105-



--------------------------------------------------------------------------------

Certificate most recently delivered by Borrowers to Agent (including any excess
arising as a result of fluctuations in exchange rates), or (y) the UK Maximum
Revolver Amount, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(e), then UK Borrowers shall promptly, but in any
event, within one Business Day, prepay the UK Obligations in accordance with
Section 2.4(f) in an aggregate amount equal to the amount of such excess. Within
one Business Day of the date of receipt by any Loan Party or any of its
Subsidiaries of the Net Cash Proceeds of a Permitted Sale Leaseback during a
Cash Dominion Period (and at no other time), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f) in an amount equal to 100% of such Net Cash Proceeds received by
such Person in connection with such Permitted Sale Leaseback.

(f) Application of Payments. Each prepayment pursuant to the first and the last
sentences of Section 2.4(e) shall, (1) so long as no Application Event shall
have occurred and be continuing, be applied, first, to the outstanding principal
amount of the US Revolving Loans until paid in full, and second, to cash
collateralize the US Letters of Credit in an amount equal to 105% of the then
outstanding US Letter of Credit Usage, and (2) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii). Each prepayment pursuant to the second sentence of
Section 2.4(e) shall, (1) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Canadian Revolving Loans until paid in full, and second, to cash collateralize
the Canadian Letters of Credit in an amount equal to 105% of the then
outstanding Canadian Letter of Credit Usage, and (2) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii). Each prepayment pursuant to the third sentence of
Section 2.4(e) shall, (1) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
UK Revolving Loans until paid in full, and second, to cash collateralize the UK
Letters of Credit in an amount equal to 120% of the then outstanding UK Letter
of Credit Usage, and (2) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii).

2.5. Promise to Pay; Promissory Notes.

(a) Borrowers agree to pay the Lender Group Expenses owing by such Borrower on
the earlier of (i) the first day of the month following the date on which the
applicable Lender Group Expenses were first incurred, or (ii) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses to the applicable Loan
Account pursuant to the provisions of Section 2.6(d) shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause
(ii)). US Borrowers promise to pay all of the Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses)) in full on the Maturity Date or, if earlier, on the date on which the
Obligations (other than the Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement. Canadian Borrowers promise to pay all
of the Obligations (including principal, interest, premiums, if any, fees,
costs, and expenses (including Lender Group Expenses)) owing by such Canadian
Borrowers in full on the Maturity Date or, if earlier, on the date on which such
Obligations (other than the Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement. UK Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) owing by such

 

-106-



--------------------------------------------------------------------------------

UK Borrowers in full on the Maturity Date or, if earlier, on the date on which
such Obligations (other than the Bank Product Obligations) become due and
payable pursuant to the terms of this Agreement. Borrowers agree that their
obligations contained in this Section 2.5(a) shall survive payment or
satisfaction in full of all other Obligations.

(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes. In such event, the
applicable Borrowers shall execute and deliver to such Lender the requested
promissory notes payable to the order of such Lender in a form furnished by
Agent and reasonably satisfactory to the applicable Borrowers. Thereafter, the
portion of the Commitments and Loans evidenced by such promissory notes and
interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the order of the payee named therein.

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:

(i) all US Revolving Loans and all other US Obligations (except for undrawn US
Letters of Credit) that have been charged to the US Loan Account pursuant to the
terms hereof, shall bear interest as follows:

(A) if the relevant US Obligation is a Non-Base Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the Non-Base Rate Margin,

(B) if the relevant US Obligation is a Base Rate Loan, at a per annum rate equal
to the US Base Rate plus the Revolver Base Rate Margin,

(C) otherwise, at a per annum rate equal to the US Base Rate plus the Revolver
Base Rate Margin; and

(ii) all Canadian Revolving Loans and all other Canadian Obligations (except for
undrawn Canadian Letters of Credit) that have been charged to the Canadian Loan
Account pursuant to the terms hereof, shall bear interest as follows:

(A) if the relevant Canadian Obligation is a Non-Base Rate Loan in Canadian
Dollars, at a per annum rate equal to the CDOR Rate plus the Non-Base Rate
Margin,

(B) if the relevant Canadian Obligation is a Non-Base Rate Loan in Dollars, at a
per annum rate equal to the LIBOR Rate plus the Non-Base Rate Margin,

(C) if the relevant Canadian Obligation is a Base Rate Loan in Canadian Dollars,
at a per annum rate equal to the Canadian Base Rate plus the Base Rate Margin,

 

-107-



--------------------------------------------------------------------------------

(D) if the relevant Canadian Obligation is a Base Rate Loan in Dollars, at a per
annum rate equal to the US Base Rate plus the Base Rate Margin,

(E) if the relevant Canadian Obligation is otherwise a Canadian Obligation
denominated in Canadian Dollars, at a per annum rate equal to the Canadian Base
Rate plus the Base Rate Margin, and

(F) otherwise, at a per annum rate equal to the applicable US Base Rate plus the
Base Rate Margin.

(iii) all UK Revolving Loans and all other UK Obligations (except for undrawn UK
Letters of Credit) that have been charged to the UK Loan Account pursuant to the
terms hereof, shall bear interest as follows:

(A) if the relevant UK Obligation is a Non-Base Rate Loan, at a per annum rate
equal to the LIBOR Rate (for the Applicable Currency) plus the Non-Base Rate
Margin,

(B) if the relevant UK Obligation is a Base Rate Loan in Sterling, at a per
annum rate equal to the UK Floating Rate plus the Base Rate Margin,

(C) if the relevant UK Obligation is otherwise a UK Obligation denominated in
Sterling, at a per annum rate equal to the UK Floating Rate plus the Base Rate
Margin, and

(D) otherwise, at a per annum rate equal to the applicable US Base Rate plus the
Base Rate Margin.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11A(k) and Section 2.11B(k)
and Section 2.11C(k), as applicable) in the Applicable Currency that shall
accrue at a per annum rate equal to the Non-Base Rate Margin times the times the
average amount of the Letter of Credit Usage in respect of which such Borrower
is the account party during the immediately preceding quarter (or if an Event of
Default has occurred, month).

(c) Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4, 8.5 or 8.13 and (ii) upon
the occurrence and during the continuation of any other Event of Default (other
than an Event of Default under Section 8.4, 8.5 or 8.13), at the direction of
Agent or the Required Lenders, and upon written notice by Agent to Borrowers of
such direction (provided, that such notice shall not be required for any Event
of Default under Section 8.1), (A) all Loans and all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest at a per annum rate equal to two
percentage points above the per annum rate otherwise applicable thereunder, and
(B) the Letter of Credit Fee shall be increased to two percentage points above
the per annum rate otherwise applicable hereunder.

 

-108-



--------------------------------------------------------------------------------

(d) Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11A(k), Section 2.11B(k) or Section 2.12(a), (i) all interest and all
other fees payable hereunder or under any of the other Loan Documents (other
than Letter of Credit Fees) shall be due and payable, in arrears, on the first
day of each quarter; provided, that if an Event of Default has occurred and is
continuing, such amounts shall be due and payable, in arrears, on the first day
of each month, (ii) all Letter of Credit Fees payable hereunder, and all
fronting fees and all commissions, other fees, charges and expenses provided for
in Section 2.11A(k) or Section 2.11B(k) shall be due and payable, in arrears, on
the first Business Day of each quarter; provided, that if an Event of Default
has occurred and is continuing, such Letter of Credit Fees shall be due and
payable, in arrears, on the first Business Day of each month, and (iii) all
costs and expenses payable hereunder or under any of the other Loan Documents,
and all other Lender Group Expenses shall be due and payable on the earlier of
(x) the first day of the month following the date on which the applicable costs,
expenses, or Lender Group Expenses were first incurred, or (y) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses to the applicable Loan
Account pursuant to the provisions of the following sentence shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause (y)).
Borrowers hereby authorize Agent, from time to time without prior notice to
Borrowers, to charge to the Loan Account of such Borrower (A) on the first day
of each quarter (or, if an Event of Default has occurred and is continuing, on
the first day of each month), all interest accrued during the prior quarter (or
if an Event of Default has occurred and is continuing, month) on the Revolving
Loans for the account of such Borrower hereunder, (B) on the first Business Day
of each quarter (or, if an Event of Default has occurred and is continuing, on
the first Business Day of each month), all Letter of Credit Fees accrued or
chargeable hereunder during the prior quarter (or, if an Event of Default has
occurred and is continuing, during the prior month) for the account of such
Borrower, (C) as and when incurred or accrued, all fees and costs provided for
in Section 2.10(a) or (c) and owing by such Borrower, (D) on the first day of
each quarter (or, if an Event of Default has occurred and is continuing, during
the prior month), the Unused Line Fee accrued during the prior quarter (or if an
Event of Default has occurred and is continuing, month) pursuant to
Section 2.10(b) (it being understood that such fee is an obligation of US
Borrowers and shall be charged to the US Loan Account), (E) as and when due and
payable, all other fees payable hereunder or under any of the other Loan
Documents by such Borrower, (F) as and when incurred or accrued, all other
Lender Group Expenses owing by such Borrower, and (G) as and when due and
payable all other payment obligations payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products) owing by such Borrower. All
amounts (including interest, fees, costs, expenses, Lender Group Expenses, or
other amounts payable hereunder or under any other Loan Document or under any
Bank Product Agreement) charged to the applicable Loan Account shall thereupon
constitute Revolving Loans hereunder for the account of the applicable Borrower,
shall constitute Obligations hereunder of such Borrower, and shall initially
accrue interest at the rate then applicable to Revolving Loans that are Base
Rate Loans (unless and until converted into Non-Base Rate Loans in accordance
with the terms of this Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be calculated on the basis of a 360 day year and actual days elapsed, other than
for Base Rate Loans (including Canadian Revolving Loans bearing interest at the
applicable Base Rate or CDOR Rate and UK Revolving Loans bearing interest at the
applicable UK

 

-109-



--------------------------------------------------------------------------------

Floating Rate) which shall be calculated on the basis of 365 or 366 day year, as
applicable, and actual days elapsed. In the event the Base Rate is changed from
time to time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, but subject to Section 2.17 in the case of the
Canadian Borrowers, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the applicable Obligations to the extent of such
excess.

2.7. Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds in the Applicable Currency made to
Agent’s Applicable Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Borrowers shall be deemed not to have made such payment. Anything
to the contrary contained herein notwithstanding, any payment item shall be
deemed received by Agent only if it is received into Agent’s Applicable Account
on a Business Day on or before 4:30 p.m. (or 4:30 p.m. London time in the case
of a payment with respect to the UK Obligations). If any payment item is
received into Agent’s Applicable Account on a non-Business Day or after 4:30
p.m. (or 4:30 p.m. London time in the case of a payment with respect to the UK
Obligations) on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

2.8. Designated Account. Agent is authorized to make the Revolving Loans and
each Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). US Borrowers agree to establish and maintain the US Designated
Account with the US Designated Account Bank, Canadian Borrowers agree to
establish and maintain the Canadian Designated Account with the Canadian
Designated Bank, and UK Borrowers agree to establish and maintain the UK
Designated Account with the UK Designated Account Bank, in each case, for the
purpose of receiving the proceeds of the applicable Revolving Loans requested by
such Borrower and made by Agent or the applicable Lenders hereunder. Unless
otherwise agreed by Agent and Borrowers, any Revolving Loan or Swing Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the applicable Designated Account.

 

-110-



--------------------------------------------------------------------------------

2.9. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of US Borrowers (the “US Loan
Account”) on which US Borrowers will be charged with all US Revolving Loans
(including US Extraordinary Advances and US Swing Loans) made by Agent, Swing
Lender, or the Lenders to US Borrowers or for US Borrowers’ account, the US
Letters of Credit issued or arranged by Issuing Lender for US Borrowers’
account, and with all other payment US Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses of US Borrowers with respect thereto. Agent shall maintain an account
on its books in the name of Canadian Borrowers (the “Canadian Loan Account”) on
which Canadian Borrowers will be charged with all Canadian Revolving Loans
(including Canadian Extraordinary Advances and Canadian Swing Loans) made by
Agent, Swing Lender, or the Lenders to Canadian Borrowers or for Canadian
Borrowers’ account, the Canadian Letters of Credit issued or arranged by Issuing
Lender for Canadian Borrowers’ account, and with all other payment Canadian
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses of Canadian Borrowers
with respect thereto. Agent shall maintain an account on its books in the name
of UK Borrowers (the “UK Loan Account”) on which UK Borrowers will be charged
with all UK Revolving Loans (including UK Extraordinary Advances and UK Swing
Loans) made by Agent, Swing Lender, or the Lenders to UK Borrowers or for UK
Borrowers’ account, the UK Letters of Credit issued or arranged by Issuing
Lender for UK Borrower’s account, and with all other payment UK Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses of UK Borrowers with respect thereto. In
accordance with Section 2.7, the applicable Loan Account will be credited with
all payments received by Agent from the applicable Borrower or for the
applicable Borrower’s account. Agent shall make available to Borrowers monthly
statements regarding the Loan Accounts, including the principal amount of
Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within 45 days after Agent
first makes such a statement available to Borrowers, Borrowers shall deliver to
Agent written objection thereto describing the error or errors contained in such
statement.

2.10. Fees.

(a) Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b) Unused Line Fee. US Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders with a US Revolver Commitment, an unused line fee (the
“Unused Line Fee”) in an amount equal to the Applicable Unused Line Fee
Percentage per annum times the result of (i) the aggregate amount of the US
Revolver Commitments, less (ii) the sum of the Average US Revolver Usage
(without giving effect to US Swing Loans), the Average UK Revolver Usage
(without giving effect to UK Swing Loans) and the Average Canadian Revolver
Usage (without giving effect to Canadian Swing Loans) during the immediately
preceding month (or portion thereof), which Unused Line Fee shall be due and
payable, in arrears, on the first day of each quarter (provided, that if an
Event of Default has occurred and is continuing, such Unused Line Fee shall be
due and payable, in arrears, on the first day of each month), from and after the
Closing Date up to the first day of the quarter

 

-111-



--------------------------------------------------------------------------------

(provided, that if an Event of Default has occurred and is continuing, such
Unused Line Fee shall be due and payable, in arrears, on the first day of each
month) prior to the date on which the Obligations are paid in full, and on the
date on which the Obligations are paid in full. For the avoidance of doubt,
Swing Loans shall not reduce the amount of unused US Revolver Commitments solely
for purposes of calculating the Unused Line Fee under this Section 2.10(b).

(c) Field Examination and Other Fees. Subject to Section 5.7(c) hereof,
Borrowers shall pay to Agent, field examination, appraisal, and valuation fees
and charges, as and when incurred or chargeable, as follows (i) a fee of $1,000
per day, per examiner, plus out-of-pocket expenses (including travel, meals, and
lodging) for each field examination of any Loan Party or its Subsidiaries
performed by or on behalf of Agent, and (ii) the reasonable fees, charges or
expenses paid or incurred by Agent if it elects to employ the services of one or
more third Persons to appraise the Collateral, or any portion thereof.

2.11A US Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
US Borrowers made in accordance herewith, and prior to the Maturity Date, US
Issuing Lender agrees to issue a requested standby US Letter of Credit or a
sight commercial US Letter of Credit for the account of US Borrowers or, for US
Letters of Credit in an amount not to exceed the Dollar Equivalent of
$15,000,000 in the aggregate for all Letters of Credit issued for the account of
a Subsidiary that is not a Loan Party, on the account of a Subsidiary of the
Parent. By submitting a request to US Issuing Lender for the issuance of a US
Letter of Credit, US Borrowers shall be deemed to have requested that a US
Issuing Lender issue the requested US Letter of Credit. Each request for the
issuance of a US Letter of Credit, or the amendment, renewal, or extension of
any outstanding US Letter of Credit, shall be (i) irrevocable and made in
writing by an Authorized Person, (ii) delivered to Agent and US Issuing Lender
via telefacsimile or other electronic method of transmission reasonably
acceptable to Agent and US Issuing Lender and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to US Issuing Lender’s authentication procedures with results satisfactory to US
Issuing Lender. Each such request shall be in form and substance reasonably
satisfactory to Agent and US Issuing Lender and (i) shall specify (A) the amount
of such US Letter of Credit, (B) the date of issuance, amendment, renewal, or
extension of such US Letter of Credit, (C) the proposed expiration date of such
US Letter of Credit, (D) the name and address of the beneficiary of the US
Letter of Credit, and (E) such other information (including, the conditions to
drawing, and, in the case of an amendment, renewal, or extension, identification
of the US Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such US Letter of Credit, and
(ii) shall be accompanied by such Issuer Documents as Agent or US Issuing Lender
may request or require, to the extent that such requests or requirements are
consistent with the Issuer Documents that US Issuing Lender generally requests
for US Letters of Credit in similar circumstances. US Issuing Lender’s records
of the content of any such request will be conclusive. Anything contained herein
to the contrary notwithstanding, US Issuing Lender may, but shall not be
obligated to, issue a US Letter of Credit that supports the obligations of a US
Loan Party or one of its Subsidiaries in respect of (x) a lease of real property
to the extent that the face amount of such US Letter of Credit exceeds the
highest rent (including all rent-like charges) payable under such lease for a
period of one year, or (y) an employment contract to the extent that the face
amount of such US Letter of Credit exceeds the highest compensation payable
under such contract for a period of one year.

 

-112-



--------------------------------------------------------------------------------

(b) US Issuing Lender shall have no obligation to issue a US Letter of Credit if
any of the following would result after giving effect to the requested issuance:

(i) the US Letter of Credit Usage would exceed the Letter of Credit Sublimit
minus the Dollar Equivalent of the Canadian Letter of Credit Usage minus the
Dollar Equivalent of the UK Letter of Credit Usage, or

(ii) the US Letter of Credit Usage would exceed the Maximum Revolver Amount less
the sum of the outstanding amount of US Revolving Loans (including US Swing
Loans), the Dollar Equivalent of the outstanding UK Revolving Loans (including
UK Swing Loans) and the Dollar Equivalent of the outstanding Canadian Revolving
Loans (including Canadian Swing Loans) at such time, or

(iii) the US Letter of Credit Usage would exceed the US Borrowing Base at such
time less the outstanding principal balance of the US Revolving Loans (inclusive
of US Swing Loans) at such time.

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a US Letter of Credit, US Issuing Lender shall not be required
to issue or arrange for such US Letter of Credit to the extent (i) the
Defaulting Lender’s US Letter of Credit Exposure with respect to such US Letter
of Credit may not be reallocated pursuant to Section 2.3(g)(ii), or (ii) US
Issuing Lender has not otherwise entered into arrangements reasonably
satisfactory to it and US Borrowers to eliminate US Issuing Lender’s risk with
respect to the participation in such US Letter of Credit of the Defaulting
Lender, which arrangements may include US Borrowers cash collateralizing such
Defaulting Lender’s US Letter of Credit Exposure in accordance with
Section 2.3(g)(ii). Additionally, US Issuing Lender shall have no obligation to
issue or extend a US Letter of Credit if (A) any order, judgment, or decree of
any Governmental Authority or arbitrator shall, by its terms, purport to enjoin
or restrain US Issuing Lender from issuing such US Letter of Credit, or any law
applicable to US Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
US Issuing Lender shall prohibit or request that US Issuing Lender refrain from
the issuance of letters of credit generally or such US Letter of Credit in
particular, (B) the issuance of such US Letter of Credit would violate one or
more policies of US Issuing Lender applicable to letters of credit generally, or
(C) amounts demanded to be paid under any US Letter of Credit will not or may
not be in an Agreed L/C Currency.

(d) Any US Issuing Lender (other than Wells Fargo or any of its Affiliates)
shall notify Agent in writing no later than the Business Day prior to the
Business Day on which such US Issuing Lender issues any US Letter of Credit. In
addition, each US Issuing Lender (other than Wells Fargo or any of its
Affiliates) shall, on the first Business Day of each week, submit to Agent a
report detailing the daily undrawn amount of each US Letter of Credit issued by
such US Issuing Lender during the prior calendar week. US Borrowers and the
Lender Group hereby acknowledge and agree that all Existing Letters of Credit
shall constitute US Letters of Credit under this Agreement on and after the
Closing Date with the same effect as if such

 

-113-



--------------------------------------------------------------------------------

Existing Letters of Credit were issued by US Issuing Lender at the request of US
Borrowers on the Closing Date. Each US Letter of Credit shall be in form and
substance reasonably acceptable to US Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in an Agreed L/C Currency.
If US Issuing Lender makes a payment under a US Letter of Credit, US Borrowers
shall pay to Agent an amount equal to the applicable US Letter of Credit
Disbursement on the Business Day such US Letter of Credit Disbursement is made
and, in the absence of such payment, the amount of the US Letter of Credit
Disbursement immediately and automatically shall be deemed to be a US Revolving
Loan hereunder (notwithstanding any failure to satisfy any condition precedent
set forth in Section 3) and, initially, shall bear interest at the rate then
applicable to US Revolving Loans that are Base Rate Loans. If a US Letter of
Credit Disbursement is deemed to be a US Revolving Loan hereunder, US Borrowers’
obligation to pay the amount of such US Letter of Credit Disbursement to US
Issuing Lender shall be automatically converted into an obligation to pay the
resulting US Revolving Loan. Promptly following receipt by Agent of any payment
from US Borrowers pursuant to this paragraph, Agent shall distribute such
payment to US Issuing Lender or, to the extent that any Revolving Lenders have
made payments pursuant to Section 2.11A(e) to reimburse US Issuing Lender, then
to such Revolving Lenders and US Issuing Lender as their interests may appear.

(e) Promptly following receipt of a notice of a US Letter of Credit Disbursement
pursuant to Section 2.11A(d), each Revolving Lender agrees to fund its Pro Rata
Share of any US Revolving Loan deemed made pursuant to Section 2.11A(d) on the
same terms and conditions as if US Borrowers had requested the amount thereof as
a US Revolving Loan and Agent shall promptly pay to US Issuing Lender the
amounts so received by it from the Revolving Lenders. By the issuance of a US
Letter of Credit (or an amendment, renewal, or extension of a US Letter of
Credit) and without any further action on the part of US Issuing Lender or the
Revolving Lenders, US Issuing Lender shall be deemed to have granted to each
Revolving Lender with a US Revolver Commitment, and each Revolving Lender with a
US Revolver Commitment shall be deemed to have purchased, a participation in
each US Letter of Credit issued by US Issuing Lender, in an amount equal to its
Pro Rata Share of such US Letter of Credit, and each such Revolving Lender
agrees to pay to Agent, for the account of US Issuing Lender, such Revolving
Lender’s Pro Rata Share of any US Letter of Credit Disbursement made by US
Issuing Lender under the applicable US Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender with a US Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of US Issuing Lender, such Revolving Lender’s Pro Rata Share of each US
Letter of Credit Disbursement made by US Issuing Lender and not reimbursed by US
Borrowers on the date due as provided in Section 2.11A(d), or of any
reimbursement payment that is required to be refunded (or that Agent or US
Issuing Lender elects, based upon the advice of counsel, to refund) to US
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to deliver to Agent, for the account of US Issuing Lender, an amount
equal to its respective Pro Rata Share of each US Letter of Credit Disbursement
pursuant to this Section 2.11A(e) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Revolving Lender fails to make available to Agent the
amount of such Revolving Lender’s Pro Rata Share of a US Letter of Credit
Disbursement as provided in this Section, such Revolving Lender shall be deemed
to be a Defaulting Lender and Agent (for the account of US Issuing Lender) shall
be entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

 

-114-



--------------------------------------------------------------------------------

(f) US Borrowers agree to indemnify, defend and hold harmless each Letter of
Credit Related Person (to the fullest extent permitted by law) from and against
any Letter of Credit Indemnified Costs, and which arise out of or in connection
with, or as a result of:

(i) any US Letter of Credit or any pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement (or lack thereof) of
any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any US Letter of Credit;

(iii) any action or proceeding arising out of, or in connection with, any US
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any US Letter of Credit, or for the wrongful
dishonor of, or honoring a presentation under, any US Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any US Letter of
Credit;

(v) any unauthorized instruction or request made to US Issuing Lender in
connection with any US Letter of Credit or requested US Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated in connection with any US Letter of Credit;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of US Letter of Credit
proceeds or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties in connection with a US
Letter of Credit other than the Letter of Credit Related Person;

(ix) any prohibition on payment or delay in payment of any amount payable by US
Issuing Lender to a beneficiary or transferee beneficiary of a US Letter of
Credit arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or
Sanctions;

(x) US Issuing Lender’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;

(xi) Any foreign language translation provided to US Issuing Lender in
connection with any US Letter of Credit;

 

-115-



--------------------------------------------------------------------------------

(xii) Any foreign law or usage as it relates to US Issuing Lender’s issuance of
a US Letter of Credit in support of a foreign guaranty including without
limitation the expiration of such guaranty after the related US Letter of Credit
expiration date and any resulting drawing paid by US Issuing Lender in
connection therewith; or

(xiii) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person related to a US
Letter of Credit;

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence, bad faith or
willful misconduct of the Letter of Credit Related Person claiming indemnity. US
Borrowers hereby agree to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this
Section 2.11A(f). If and to the extent that the obligations of US Borrowers
under this Section 2.11A(f) are unenforceable for any reason, US Borrowers agree
to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable law. This indemnification provision shall survive
termination of this Agreement and all US Letters of Credit.

(g) The liability of US Issuing Lender (or any other Letter of Credit Related
Person) under, in connection with or arising out of any US Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by US Borrowers that are
caused by US Issuing Lender’s gross negligence, bad faith or willful misconduct
in (i) honoring a presentation under a US Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such US
Letter of Credit, (ii) failing to honor a presentation under a US Letter of
Credit that strictly complies with the terms and conditions of such US Letter of
Credit or (iii) retaining Drawing Documents presented under a US Letter of
Credit. US Borrowers’ aggregate remedies against US Issuing Lender and any US
Letter of Credit Related Person for wrongfully honoring a presentation under any
US Letter of Credit or wrongfully retaining honored Drawing Documents shall in
no event exceed the aggregate amount paid by US Borrowers to US Issuing Lender
in respect of the honored presentation in connection with such US Letter of
Credit under Section 2.11A(d), plus interest at the rate then applicable to US
Revolving Loans that are Base Rate Loans hereunder. US Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against US
Issuing Lender or any other US Letter of Credit Related Person, including by
enforcing its rights against the beneficiaries of the US Letters of Credit. Any
claim by US Borrowers under or in connection with any US Letter of Credit shall
be reduced by an amount equal to the sum of (x) the amount (if any) saved by US
Borrowers as a result of the breach or alleged wrongful conduct complained of,
and (y) the amount (if any) of the loss that would have been avoided had US
Borrowers taken all reasonable steps to mitigate any loss, and in case of a
claim of wrongful dishonor, by specifically and timely authorizing US Issuing
Lender to effect a cure.

 

-116-



--------------------------------------------------------------------------------

(h) US Borrowers are responsible for the final text of the US Letter of Credit
as issued by US Issuing Lender, irrespective of any assistance US Issuing Lender
may provide such as drafting or recommending text or by US Issuing Lender’s use
or refusal to use text submitted by US Borrowers. US Borrowers understand that
the final form of any US Letter of Credit may be subject to such revisions and
changes as are deemed necessary or appropriate by US Issuing Lender, and US
Borrowers hereby consent to such revisions and changes not materially different
from the application executed in connection therewith. US Borrowers are solely
responsible for the suitability of the US Letter of Credit for US Borrowers’
purposes. If US Borrowers request US Issuing Lender to issue a US Letter of
Credit for an affiliated or unaffiliated third party (a “Account Party”), (i)
such Account Party shall have no rights against US Issuing Lender; (ii) US
Borrowers shall be responsible for the application and obligations under this
Agreement; and (iii) communications (including notices) related to the
respective US Letter of Credit shall be among US Issuing Lender and US
Borrowers. US Borrowers will examine the copy of the US Letter of Credit and any
other documents sent by US Issuing Lender in connection therewith and shall
promptly notify US Issuing Lender (not later than three (3) Business Days
following US Borrowers’ receipt of documents from US Issuing Lender) of any
non-compliance with US Borrowers’ instructions and of any discrepancy in any
document under any presentment or other irregularity. US Borrowers understand
and agree that US Issuing Lender is not required to extend the expiration date
of any US Letter of Credit for any reason. With respect to any US Letter of
Credit containing an “automatic amendment” to extend the expiration date of such
US Letter of Credit, US Issuing Lender, in its sole and absolute discretion, may
give notice of nonrenewal of such US Letter of Credit and, if US Borrowers do
not at any time want the then current expiration date of such US Letter of
Credit to be extended, US Borrowers will so notify Agent and US Issuing Lender
at least 30 calendar days before US Issuing Lender is required to notify the
beneficiary of such US Letter of Credit or any advising bank of such
non-extension pursuant to the terms of such US Letter of Credit.

(i) US Borrowers’ reimbursement and payment obligations under this Section 2.11A
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any US Letter of
Credit, any Issuer Document, this Agreement or any Loan Document or any term or
provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable US Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such US Letter of Credit;

(iii) US Issuing Lender or any of its branches or Affiliates being the
beneficiary of any US Letter of Credit;

(iv) US Issuing Lender or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any US Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the US
Letter of Credit;

 

-117-



--------------------------------------------------------------------------------

(v) the existence of any claim, set-off, defense or other right that any Parent
or any of their Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, US Issuing Lender or any other
Person;

(vi) US Issuing Lender or any correspondent honoring a drawing upon receipt of
an electronic presentation under a US Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at US Issuing
Lender’s counters or are different from the electronic presentation;

(vii) any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11A(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Parents’ or any of their Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any US Letter of Credit, whether against US Issuing Lender, the beneficiary or
any other Person; or

(viii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, that subject to Section 2.11A(g) above, the foregoing shall not
release US Issuing Lender from such liability to US Borrowers as may be
determined in a final, non-appealable judgment of a court of competent
jurisdiction against US Issuing Lender following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of US Borrowers to US Issuing Lender arising under, or in
connection with, this Section 2.11A or any US Letter of Credit.

(j) Without limiting any other provision of this Agreement, US Issuing Lender
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to US Borrowers for, and US Issuing Lender’s rights and remedies
against US Borrowers and the obligation of US Borrowers to reimburse US Issuing
Lender for each drawing under each US Letter of Credit shall not be impaired by:

(i) honor of a presentation under any US Letter of Credit that on its face
substantially complies with the terms and conditions of such US Letter of
Credit, even if the US Letter of Credit requires strict compliance by the
beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a US Letter of Credit, even if nonnegotiable or not in the form of
a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the US Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than US Issuing Lender’s determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the US Letter of Credit);

 

-118-



--------------------------------------------------------------------------------

(v) acting upon any instruction or request relative to a US Letter of Credit or
requested US Letter of Credit that US Issuing Lender in good faith believes to
have been given by a Person authorized to give such instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to any US Borrower;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the US Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any presenting bank (designated or permitted by the terms of the
applicable US Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where US Issuing Lender has issued, confirmed,
advised or negotiated such US Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any US Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by US Issuing Lender if subsequently US Issuing Lender or
any court or other finder of fact determines such presentation should have been
honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by US Issuing
Lender to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k) US Borrowers shall pay promptly (and in any event within one Business Day)
upon demand to Agent for the account of US Issuing Lender as non-refundable
fees, commissions, and charges (it being acknowledged and agreed that any
charging of such fees, commissions, and charges to the US Loan Account pursuant
to the provisions of Section 2.6(d) shall be deemed to constitute a demand for
payment thereof for the purposes of this Section 2.11A(k)): (i) a fronting fee
which shall be imposed by US Issuing Lender of 0.125% per annum times the
average amount of the US Letter of Credit Usage during the immediately preceding

 

-119-



--------------------------------------------------------------------------------

quarter (or if an Event of Default has occurred, month) (or portion thereof),
plus (ii) any and all other customary commissions, fees and charges then in
effect imposed by, and any and all expenses incurred by, US Issuing Lender, or
by any adviser, confirming institution or entity or other nominated person,
relating to US Letters of Credit, at the time of issuance of any US Letter of
Credit and upon the occurrence of any other activity with respect to any US
Letter of Credit (including transfers, assignments of proceeds, amendments,
drawings, renewals or cancellations). Notwithstanding the foregoing, if US
Issuing Lender is a Person other than Wells Fargo, all fronting fees payable in
respect of US Letters of Credit issued by such US Issuing Lender shall be paid
by US Borrowers promptly upon written demand directly to such US Issuing Lender
for its own account.

(l) If by reason of (x) any Change in Law, or (y) compliance by US Issuing
Lender or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any US Letter of Credit issued or caused to be issued
hereunder or hereby, or any US Loans or obligations to make US Loans hereunder
or hereby, or

(ii) there shall be imposed on US Issuing Lender or any other member of the
Lender Group any other condition regarding any US Letter of Credit, US Loans or
obligations to make US Loans hereunder,

and the result of the foregoing is to increase, directly or indirectly, the cost
to US Issuing Lender or any other member of the Lender Group of issuing, making,
participating in, or maintaining any US Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify US Borrowers in writing, and US Borrowers
shall pay within 30 days after demand therefor, such amounts as Agent may
specify to be necessary to compensate US Issuing Lender or any other member of
the Lender Group for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to US Revolving Loans that are Base Rate
Loans hereunder; provided, that (A) US Borrowers shall not be required to
provide any compensation pursuant to this Section 2.11A(l) for any such amounts
incurred more than 180 days prior to the date on which the demand for payment of
such amounts is first made to US Borrowers, and (B) if an event or circumstance
giving rise to such amounts is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. The
determination by Agent of any amount due pursuant to this Section 2.11A(l), as
set forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

 

-120-



--------------------------------------------------------------------------------

(m) Each standby US Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such US Letter of Credit;
provided, that any standby US Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration; provided further, that with respect to any US Letter of Credit which
extends beyond the Maturity Date, Letter of Credit Collateralization shall be
provided therefor on or before the date that is five Business Days prior to the
Maturity Date. Each commercial US Letter of Credit shall expire on the earlier
of (i) 120 days after the date of the issuance of such commercial US Letter of
Credit and (ii) five Business Days prior to the Maturity Date.

(n) If (i) any Event of Default shall occur and be continuing, or (ii) US
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with US Letter of Credit Exposure representing
greater than 50% of the total US Letter Credit Exposure) demanding Letter of
Credit Collateralization pursuant to this Section 2.11A(n) upon such demand, US
Borrowers shall provide Letter of Credit Collateralization with respect to the
then existing US Letter of Credit Usage. If US Borrowers fail to provide Letter
of Credit Collateralization as required by this Section 2.11A(n), the Revolving
Lenders may (and, upon direction of Agent, shall) advance, as US Revolving Loans
the amount of the cash collateral required pursuant to the Letter of Credit
Collateralization provision so that the then existing US Letter of Credit Usage
is cash collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).

(o) Unless otherwise expressly agreed by US Issuing Lender and US Borrowers when
a US Letter of Credit is issued (including any such agreement applicable to an
Existing US Letter of Credit), (i) the rules of the ISP shall apply to each
standby US Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial US Letter of Credit.

(p) US Issuing Lender shall be deemed to have acted with due diligence and
reasonable care if US Issuing Lender’s conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.

(q) In the event of a direct conflict between the provisions of this
Section 2.11A and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11A shall control and
govern.

(r) The provisions of this Section 2.11A shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any US
Letters of Credit that remain outstanding.

(s) At US Borrowers’ costs and expense, US Borrowers shall execute and deliver
to US Issuing Lender such additional certificates, instruments and/or documents
and take such additional action as may be reasonably requested by US Issuing
Lender to enable US Issuing Lender to issue any US Letter of Credit pursuant to
this Agreement and related Issuer Document, to protect, exercise and/or enforce
US Issuing Lenders’ rights and interests under this Agreement or to give effect
to the terms and provisions of this Agreement or any Issuer

 

-121-



--------------------------------------------------------------------------------

Document. Each US Borrower irrevocably appoints US Issuing Lender as its
attorney-in-fact and authorizes US Issuing Lender, without notice to US
Borrowers, to execute and deliver ancillary documents and letters customary in
the letter of credit business that may include but are not limited to
advisements, indemnities, checks, bills of exchange and issuance documents. The
power of attorney granted by the US Borrowers is limited solely to such actions
related to the issuance, confirmation or amendment of any US Letter of Credit
and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.

2.11B Canadian Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Canadian Borrowers made in accordance herewith, and prior to the Maturity Date,
Canadian Issuing Lender agrees to issue or, if Canadian Issuing Lender is WF
Canada, to cause a Canadian Underlying Issuer (including as Canadian Issuing
Lender’s agent) to issue, a requested standby Canadian Letter of Credit or a
sight commercial Canadian Letter of Credit for the account of Canadian Borrowers
or, for Canadian Letters of Credit in an amount not to exceed the Dollar
Equivalent of $15,000,000 in the aggregate for all Letters of Credit issued for
the account of a Subsidiary that is not a Loan Party, on the account of a
Subsidiary of the Parent. If Canadian Issuing Lender is WF Canada, it may, at
its option, elect to cause a Canadian Underlying Issuer to issue a requested
Canadian Letter of Credit. If WF Canada makes such election, it agrees that it
will enter into arrangements relative to the reimbursement of such Canadian
Underlying Issuer (which may include, among other means, by becoming an
applicant with respect to such Canadian Letter of Credit or entering into
undertakings or other arrangements that provide for reimbursement of such
Canadian Underlying Issuer with respect to such drawings under Canadian Letter
of Credit; each such obligation or undertaking, irrespective of whether in
writing, a “Canadian Reimbursement Undertaking”) with respect to Canadian
Letters of Credit issued by such Canadian Underlying Issuer for the account of
Canadian Borrowers. By submitting a request to Canadian Issuing Lender for the
issuance of a Canadian Letter of Credit, Canadian Borrowers shall be deemed to
have requested that (x) a Canadian Issuing Lender issue the requested Canadian
Letter of Credit or (y) in the case in which WF Canada is the Canadian Issuing
Lender a Canadian Underlying Issuer issue the requested Canadian Letter of
Credit (and, in such case, to have requested WF Canada to issue a Canadian
Reimbursement Undertaking with respect to such requested Canadian Letter of
Credit). Each request for the issuance of a Canadian Letter of Credit, or the
amendment, renewal, or extension of any outstanding Canadian Letter of Credit,
shall be (i) irrevocable and made in writing by an Authorized Person,
(ii) delivered to Agent and Canadian Issuing Lender via telefacsimile or other
electronic method of transmission reasonably acceptable to Agent and Canadian
Issuing Lender and reasonably in advance of the requested date of issuance,
amendment, renewal, or extension, and (iii) subject to Canadian Issuing Lender’s
authentication procedures with results satisfactory to Canadian Issuing Lender.
Each such request shall be in form and substance reasonably satisfactory to
Agent and Canadian Issuing Lender and (i) shall specify (A) the amount of such
Canadian Letter of Credit and whether to be issued in Dollars or Canadian
Dollars, (B) the date of issuance, amendment, renewal, or extension of such
Canadian Letter of Credit, (C) the proposed expiration date of such Canadian
Letter of Credit, (D) the name and address of the beneficiary of the Canadian
Letter of Credit, and (E) such other information (including, the conditions to
drawing, and, in the case of an amendment, renewal, or extension, identification
of the Canadian Letter of Credit to be so amended, renewed, or extended) as
shall be necessary to prepare, amend, renew,

 

-122-



--------------------------------------------------------------------------------

or extend such Canadian Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent, Canadian Issuing Lender or Canadian Underlying Issuer
may request or require, to the extent that such requests or requirements are
consistent with the Issuer Documents that Canadian Issuing Lender or Canadian
Underlying Issuer generally requests for Canadian Letters of Credit in similar
circumstances. Canadian Issuing Lender’s records of the content of any such
request will be conclusive. Anything contained herein to the contrary
notwithstanding, Canadian Issuing Lender may, but shall not be obligated to,
issue a Canadian Letter of Credit that supports the obligations of a Canadian
Loan Party or one of its Subsidiaries in respect of (x) a lease of real property
to the extent that the face amount of such Canadian Letter of Credit exceeds the
highest rent (including all rent-like charges) payable under such lease for a
period of one year, or (y) an employment contract to the extent that the face
amount of such Canadian Letter of Credit exceeds the highest compensation
payable under such contract for a period of one year.

(b) Canadian Issuing Lender shall have no obligation to issue a Canadian Letter
of Credit or a Canadian Reimbursement Undertaking in respect of a Canadian
Letter of Credit, in either case, if any of the following would result after
giving effect to the requested issuance:

(i) the Dollar Equivalent of the Canadian Letter of Credit Usage would exceed
the Letter of Credit Sublimit minus the US Letter of Credit Usage minus the UK
Letter of Credit Usage, or

(ii) the Dollar Equivalent of the Canadian Letter of Credit Usage would exceed
the Canadian Maximum Revolver Amount less the Dollar Equivalent of the
outstanding Canadian Revolving Loans (including Canadian Swing Loans) at such
time, or

(iii) the Dollar Equivalent of the Canadian Letter of Credit Usage would exceed
the Canadian Borrowing Base at such time less the outstanding principal balance
of the Dollar Equivalent of the Canadian Revolving Loans (inclusive of Canadian
Swing Loans) at such time, or

(iv) the Dollar Equivalent of the Canadian Letter of Credit Usage would exceed
the Maximum Revolver Amount less the sum of the Dollar Equivalent of the
outstanding Canadian Revolving Loans, the Dollar Equivalent of UK Revolver Usage
and the US Revolver Usage, or

(v) the Dollar Equivalent of the Canadian Letter of Credit Usage plus the Dollar
Equivalent of the UK Letter of Credit Usage would exceed $15,000,000.

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Canadian Letter of Credit, Canadian Issuing Lender shall not
be required to issue or arrange for such Canadian Letter of Credit or any
applicable Canadian Reimbursement Undertaking to the extent (i) the Defaulting
Lender’s Canadian Letter of Credit Exposure with respect to such Canadian Letter
of Credit may not be reallocated pursuant to Section 2.3(g)(ii), or
(ii) Canadian Issuing Lender has not otherwise entered into arrangements
reasonably satisfactory to it and Canadian Borrowers to eliminate Canadian
Issuing Lender’s risk with respect to the

 

-123-



--------------------------------------------------------------------------------

participation in such Canadian Letter of Credit or any applicable Canadian
Reimbursement Undertaking of the Defaulting Lender, which arrangements may
include Canadian Borrowers cash collateralizing such Defaulting Lender’s
Canadian Letter of Credit Exposure in accordance with Section 2.3(g)(ii).
Additionally, Canadian Issuing Lender shall have no obligation to issue or
extend a Canadian Letter of Credit or a Canadian Reimbursement Undertaking in
respect of a Canadian Letter of Credit if (A) any order, judgment, or decree of
any Governmental Authority or arbitrator shall, by its terms, purport to enjoin
or restrain Canadian Issuing Lender from issuing such Canadian Letter of Credit
or a Canadian Reimbursement Undertaking, or a Canadian Underlying Issuer from
issuing such Canadian Letter of Credit, or any law applicable to Canadian
Issuing Lender or Canadian Underlying Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Canadian Issuing Lender or Canadian Underlying Issuer shall
prohibit or request that Canadian Issuing Lender or Canadian Underlying Issuer
refrain from the issuance of letters of credit generally or such Canadian Letter
of Credit or a Canadian Reimbursement Undertaking in particular, (B) the
issuance of such Canadian Letter of Credit or Canadian Reimbursement Undertaking
would violate one or more policies of Canadian Issuing Lender or Canadian
Underlying Issuer applicable to letters of credit generally, or (C) amounts
demanded to be paid under any Canadian Letter of Credit will not or may not be
in United States Dollars or Canadian Dollars.

(d) Any Canadian Issuing Lender (other than WF Canada or any of its Affiliates)
shall notify Agent in writing no later than the Business Day prior to the
Business Day on which such Canadian Issuing Lender issues any Canadian Letter of
Credit or Canadian Reimbursement Undertaking. In addition, each Canadian Issuing
Lender (other than WF Canada or any of its Affiliates) shall, on the first
Business Day of each week, submit to Agent a report detailing the daily undrawn
amount of each Canadian Letter of Credit issued by such Canadian Issuing Lender
during the prior calendar week. Each Canadian Letter of Credit shall be in form
and substance reasonably acceptable to Canadian Issuing Lender and Canadian
Underlying Issuer, including the requirement that the amounts payable thereunder
must be payable in Dollars or Canadian Dollars. If Canadian Issuing Lender makes
a payment under a Canadian Letter of Credit or a Canadian Reimbursement
Undertaking, Canadian Borrowers shall pay to Agent an amount equal to the
applicable Canadian Letter of Credit Disbursement on the Business Day such
Canadian Letter of Credit Disbursement is made and, in the absence of such
payment, the amount of the Canadian Letter of Credit Disbursement immediately
and automatically shall be deemed to be a Canadian Revolving Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Canadian Revolving Loans that are Base Rate Loans. If a Canadian Letter of
Credit Disbursement is deemed to be a Canadian Revolving Loan hereunder,
Canadian Borrowers’ obligation to pay the amount of such Canadian Letter of
Credit Disbursement to Canadian Issuing Lender shall be automatically converted
into an obligation to pay the resulting Canadian Revolving Loan. Promptly
following receipt by Agent of any payment from Canadian Borrowers pursuant to
this paragraph, Agent shall distribute such payment to Canadian Issuing Lender
or, to the extent that any Revolving Lenders have made payments pursuant to
Section 2.11B(e) to reimburse Canadian Issuing Lender, then to such Revolving
Lenders and Canadian Issuing Lender as their interests may appear.

 

-124-



--------------------------------------------------------------------------------

(e) Promptly following receipt of a notice of a Canadian Letter of Credit
Disbursement pursuant to Section 2.11B(d), each Revolving Lender agrees to fund
its Pro Rata Share of any Canadian Revolving Loan deemed made pursuant to
Section 2.11B(d) on the same terms and conditions as if Canadian Borrowers had
requested the amount thereof as a Canadian Revolving Loan and Agent shall
promptly pay to Canadian Issuing Lender the amounts so received by it from the
Revolving Lenders. By the issuance of a Canadian Letter of Credit or Canadian
Reimbursement Undertaking (or an amendment, renewal, or extension of a Canadian
Letter of Credit or Canadian Reimbursement Undertaking) and without any further
action on the part of Canadian Issuing Lender or the Revolving Lenders, Canadian
Issuing Lender shall be deemed to have granted to each Revolving Lender with a
Canadian Revolver Commitment, and each Revolving Lender with a Canadian Revolver
Commitment shall be deemed to have purchased, a participation in each Canadian
Letter of Credit issued by Canadian Issuing Lender and each Canadian
Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Canadian Letter of Credit or Canadian Reimbursement Undertaking, and each such
Revolving Lender agrees to pay to Agent, for the account of Canadian Issuing
Lender, such Revolving Lender’s Pro Rata Share of any Canadian Letter of Credit
Disbursement made by Canadian Issuing Lender under the applicable Canadian
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender with a Canadian Revolver Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of Canadian Issuing
Lender, such Revolving Lender’s Pro Rata Share of each Canadian Letter of Credit
Disbursement made by Canadian Issuing Lender and not reimbursed by Canadian
Borrowers on the date due as provided in Section 2.11B(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Canadian
Issuing Lender elects, based upon the advice of counsel, to refund) to Canadian
Borrowers for any reason. Each Revolving Lender with a Canadian Revolver
Commitment acknowledges and agrees that its obligation to deliver to Agent, for
the account of Canadian Issuing Lender, an amount equal to its respective Pro
Rata Share of each Canadian Letter of Credit Disbursement pursuant to this
Section 2.11B(e) shall be absolute and unconditional and such remittance shall
be made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Canadian Letter of Credit Disbursement as
provided in this Section, such Revolving Lender shall be deemed to be a
Defaulting Lender and Agent (for the account of Canadian Issuing Lender) shall
be entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

(f) Canadian Borrowers agree to indemnify, defend and hold harmless each Letter
of Credit Related Person (to the fullest extent permitted by law) from and
against any Letter of Credit Indemnified Costs, and which arise out of or in
connection with, or as a result of:

(i) any Canadian Letter of Credit or Canadian Reimbursement Undertaking or any
pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement (or lack thereof) of
any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Canadian Letter of Credit or Canadian
Reimbursement Undertaking;

 

-125-



--------------------------------------------------------------------------------

(iii) any action or proceeding arising out of, or in connection with, any
Canadian Letter of Credit or Canadian Reimbursement Undertaking (whether
administrative, judicial or in connection with arbitration), including any
action or proceeding to compel or restrain any presentation or payment under any
Canadian Letter of Credit or Canadian Reimbursement Undertaking, or for the
wrongful dishonor of, or honoring a presentation under, any Canadian Letter of
Credit;

(iv) any independent undertakings issued by the beneficiary of any Canadian
Letter of Credit;

(v) any unauthorized instruction or request made to Canadian Issuing Lender or
Canadian Underlying Issuer in connection with any Canadian Letter of Credit or
Canadian Reimbursement Undertaking or requested Canadian Letter of Credit or
Canadian Reimbursement Undertaking, or any error, omission, interruption or
delay in such instruction or request, whether transmitted by mail, courier,
electronic transmission, SWIFT, or any other telecommunication including
communications through a correspondent;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated in connection with any Canadian Letter of Credit or
Canadian Reimbursement Undertaking;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Canadian Letter of Credit
proceeds or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties in connection with a
Canadian Letter of Credit or Canadian Reimbursement Undertaking other than the
Letter of Credit Related Person;

(ix) any prohibition on payment or delay in payment of any amount payable by
Canadian Issuing Lender or Canadian Underlying Issuer to a beneficiary or
transferee beneficiary of a Canadian Letter of Credit or Canadian Reimbursement
Undertaking arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or
Sanctions;

(x) Canadian Issuing Lender’s or Canadian Underlying Issuer’s performance of the
obligations of a confirming institution or entity that wrongfully dishonors a
confirmation in connection with a Canadian Letter of Credit;

(xi) Any foreign language translation provided to Canadian Issuing Lender in
connection with any Canadian Letter of Credit;

(xii) Any foreign law or usage as it relates to Canadian Issuing Lender’s or
Canadian Underlying Issuer’s issuance of a Canadian Letter of Credit or Canadian
Reimbursement Undertaking in support of a foreign guaranty including without
limitation the expiration of such guaranty after the related Canadian Letter of
Credit or Canadian Reimbursement Undertaking expiration date and any resulting
drawing paid by Canadian Issuing Lender or Canadian Underlying Issuer in
connection therewith; or

 

-126-



--------------------------------------------------------------------------------

(xiii) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person related to a
Canadian Letter of Credit or Canadian Reimbursement Undertaking;

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence, bad faith or
willful misconduct of the Letter of Credit Related Person claiming indemnity.
Canadian Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11B(f). If and to the extent that the obligations of Canadian
Borrowers under this Section 2.11B(f) are unenforceable for any reason, Canadian
Borrowers agree to make the maximum contribution to the Letter of Credit
Indemnified Costs permissible under applicable law. This indemnification
provision shall survive termination of this Agreement and all Canadian Letters
of Credit or Canadian Reimbursement Undertakings.

(g) The liability of Canadian Issuing Lender (or any other Letter of Credit
Related Person) under, in connection with or arising out of any Canadian Letter
of Credit or Canadian Reimbursement Undertaking (or pre-advice), regardless of
the form or legal grounds of the action or proceeding, shall be limited to
direct damages suffered by Canadian Borrowers that are caused by Canadian
Issuing Lender’s gross negligence, bad faith or willful misconduct in
(i) honoring a presentation under a Canadian Letter of Credit that on its face
does not at least substantially comply with the terms and conditions of such
Canadian Letter of Credit, (ii) failing to honor a presentation under a Canadian
Letter of Credit that strictly complies with the terms and conditions of such
Canadian Letter of Credit or (iii) retaining Drawing Documents presented under a
Canadian Letter of Credit. Canadian Borrowers’ aggregate remedies against
Canadian Issuing Lender and any Canadian Letter of Credit Related Person for
wrongfully honoring a presentation under any Canadian Letter of Credit or
wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by Canadian Borrowers to Canadian Issuing Lender in
respect of the honored presentation in connection with such Canadian Letter of
Credit under Section 2.11B(d), plus interest at the rate then applicable to
Canadian Revolving Loans that are Base Rate Loans hereunder. Canadian Borrowers
shall take action to avoid and mitigate the amount of any damages claimed
against Canadian Issuing Lender or any other Canadian Letter of Credit Related
Person, including by enforcing its rights against the beneficiaries of the
Canadian Letters of Credit. Any claim by Canadian Borrowers under or in
connection with any Canadian Letter of Credit shall be reduced by an amount
equal to the sum of (x) the amount (if any) saved by Canadian Borrowers as a
result of the breach or alleged wrongful conduct complained of, and (y) the
amount (if any) of the loss that would have been avoided had Canadian Borrowers
taken all reasonable steps to mitigate any loss, and in case of a claim of
wrongful dishonor, by specifically and timely authorizing Canadian Issuing
Lender or Canadian Underlying Issuer to effect a cure.

 

-127-



--------------------------------------------------------------------------------

(h) Canadian Borrowers are responsible for the final text of the Canadian Letter
of Credit as issued by Canadian Issuing Lender or Canadian Underlying Issuer,
irrespective of any assistance Canadian Issuing Lender or Canadian Underlying
Issuer may provide such as drafting or recommending text or by Canadian Issuing
Lender’s or Canadian Underlying Issuer’s use or refusal to use text submitted by
Canadian Borrowers. Canadian Borrowers understand that the final form of any
Canadian Letter of Credit may be subject to such revisions and changes as are
deemed necessary or appropriate by Canadian Issuing Lender or Canadian
Underlying Issuer, and Canadian Borrowers hereby consent to such revisions and
changes not materially different from the application executed in connection
therewith. Canadian Borrowers are solely responsible for the suitability of the
Canadian Letter of Credit for Canadian Borrowers’ purposes. If Canadian
Borrowers request Canadian Issuing Lender to issue a Canadian Letter of Credit
for an Account Party, (i) such Account Party shall have no rights against
Canadian Issuing Lender or Canadian Underlying Issuer; (ii) Canadian Borrowers
shall be responsible for the application and obligations under this Agreement;
and (iii) communications (including notices) related to the respective Canadian
Letter of Credit shall be among Canadian Issuing Lender, Canadian Underlying
Issuer and Canadian Borrowers. Canadian Borrowers will examine the copy of the
Canadian Letter of Credit and any other documents sent by Canadian Issuing
Lender in connection therewith and shall promptly notify Canadian Issuing Lender
(not later than three (3) Business Days following Canadian Borrowers’ receipt of
documents from Canadian Issuing Lender) of any non-compliance with Canadian
Borrowers’ instructions and of any discrepancy in any document under any
presentment or other irregularity. Canadian Borrowers understand and agree that
neither Canadian Issuing Lender nor Canadian Underlying Issuer is required to
extend the expiration date of any Canadian Letter of Credit or Canadian
Reimbursement Undertaking for any reason. With respect to any Canadian Letter of
Credit or Canadian Reimbursement Undertaking containing an “automatic amendment”
to extend the expiration date of such Canadian Letter of Credit or Canadian
Reimbursement Undertaking, Canadian Issuing Lender or Canadian Underlying
Issuer, in its sole and absolute discretion, may give notice of nonrenewal of
such Canadian Letter of Credit or Canadian Reimbursement Undertaking and, if
Canadian Borrowers do not at any time want the then current expiration date of
such Canadian Letter of Credit or Canadian Reimbursement Undertaking to be
extended, Canadian Borrowers will so notify Agent and Canadian Issuing Lender at
least 30 calendar days before Canadian Issuing Lender is required to notify the
beneficiary of such Canadian Letter of Credit or any advising bank of such
non-extension pursuant to the terms of such Canadian Letter of Credit.

(i) Canadian Borrowers’ reimbursement and payment obligations under this
Section 2.11B are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Canadian Letter
of Credit, any Canadian Reimbursement Undertaking, any Issuer Document, this
Agreement or any Loan Document or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Canadian Letter of Credit or which proves to be
fraudulent, forged or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, or which is signed, issued or presented by
a Person or a transferee of such Person purporting to be a successor or
transferee of the beneficiary of such Canadian Letter of Credit;

 

-128-



--------------------------------------------------------------------------------

(iii) Canadian Issuing Lender or any of its branches or Affiliates or Canadian
Underlying Issuer being the beneficiary of any Canadian Letter of Credit;

(iv) Canadian Issuing Lender or any correspondent or Canadian Underlying Issuer
honoring a drawing against a Drawing Document up to the amount available under
any Canadian Letter of Credit even if such Drawing Document claims an amount in
excess of the amount available under the Canadian Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that any Parent
or any of their Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, Canadian Issuing Lender,
Canadian Underlying Issuer or any other Person;

(vi) Canadian Issuing Lender or any correspondent or Canadian Underling Issuer
honoring a drawing upon receipt of an electronic presentation under a Canadian
Letter of Credit or Canadian Reimbursement Undertaking requiring the same,
regardless of whether the original Drawing Documents arrive at Canadian Issuing
Lender’s or Canadian Underlying Issuer’s counters or are different from the
electronic presentation;

(vii) any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11B(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Parents’ or any of their Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Canadian Letter of Credit, whether against Canadian Issuing Lender, Canadian
Underlying Issuer, the beneficiary or any other Person; or

(viii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, that subject to Section 2.11B(g) above, the foregoing shall not
release Canadian Issuing Lender or Canadian Underlying Issuer from such
liability to Canadian Borrowers as may be determined in a final, non-appealable
judgment of a court of competent jurisdiction against Canadian Issuing Lender or
Canadian Underlying Issuer following reimbursement or payment of the obligations
and liabilities, including reimbursement and other payment obligations, of
Canadian Borrowers to Canadian Issuing Lender arising under, or in connection
with, this Section 2.11B or any Canadian Letter of Credit or Canadian
Reimbursement Undertaking or its correspondent.

(j) Without limiting any other provision of this Agreement, Canadian Issuing
Lender and each other Letter of Credit Related Person (if applicable) shall not
be responsible to Canadian Borrowers for, and Canadian Issuing Lender’s rights
and remedies against Canadian Borrowers and the obligation of Canadian Borrowers
to reimburse Canadian Issuing Lender for each drawing under each Canadian Letter
of Credit and each Canadian Reimbursement Undertaking shall not be impaired by:

(i) honor of a presentation under any Canadian Letter of Credit that on its face
substantially complies with the terms and conditions of such Canadian Letter of
Credit, even if the Canadian Letter of Credit requires strict compliance by the
beneficiary;

 

-129-



--------------------------------------------------------------------------------

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Canadian Letter of Credit, even if nonnegotiable or not in the
form of a draft or notwithstanding any requirement that such draft, demand or
request bear any or adequate reference to the Canadian Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Canadian Issuing Lender’s or Canadian Underlying Issuer’s
determination that such Drawing Document appears on its face substantially to
comply with the terms and conditions of the Canadian Letter of Credit);

(v) acting upon any instruction or request relative to a Canadian Letter of
Credit or requested Canadian Letter of Credit that each of Canadian Issuing
Lender and Canadian Underlying Issuer in good faith believes to have been given
by a Person authorized to give such instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to any Canadian Borrower;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Canadian Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any presenting bank (designated or permitted by the terms of the
applicable Canadian Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Canadian Issuing Lender or Canadian
Underlying Issuer has issued, confirmed, advised or negotiated such Canadian
Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any Canadian Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Canadian Issuing Lender or Canadian Underlying Issuer, as
applicable, if subsequently Canadian Issuing Lender or Canadian Underlying
Issuer, as applicable, or any court or other finder of fact determines such
presentation should have been honored;

 

-130-



--------------------------------------------------------------------------------

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by Canadian
Issuing Lender or Canadian Underlying Issuer, as applicable, to have been made
in violation of international, federal, state or local restrictions on the
transaction of business with certain prohibited Persons.

(k) Canadian Borrowers shall pay promptly upon demand to Agent for the account
of Canadian Issuing Lender as non-refundable fees, commissions, and charges (it
being acknowledged and agreed that any charging of such fees, commissions, and
charges to the Canadian Loan Account pursuant to the provisions of
Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this Section 2.11B(k)): (i) a fronting fee which shall be
imposed by Canadian Issuing Lender of 0.125% per annum times the average amount
of the Canadian Letter of Credit Usage during the immediately preceding quarter
(or if an Event of Default has occurred, month) (or portion thereof), plus
(ii) any and all other customary commissions, fees and charges then in effect
imposed by, and any and all expenses incurred by, Canadian Issuing Lender or
Canadian Underlying Issuer, or by any adviser, confirming institution or entity
or other nominated person, relating to Canadian Letters of Credit, at the time
of issuance of any Canadian Letter of Credit and upon the occurrence of any
other activity with respect to any Canadian Letter of Credit (including
transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations). Notwithstanding the foregoing, if Canadian Issuing Lender is a
Person other than WF Canada, all fronting fees payable in respect of Canadian
Letters of Credit issued by such Canadian Issuing Lender shall be paid by
Canadian Borrowers promptly upon written demand directly to such Canadian
Issuing Lender for its own account. Canadian Borrowers shall also pay directly
to Canadian Underlying Issuer all of its fees, commissions and charges in
respect of Canadian Letters of Credit issued by such Canadian Underlying Issuer
upon written demand.

(l) If by reason of (x) any Change in Law, or (y) compliance by Canadian Issuing
Lender, Canadian Underlying Issuer or any other member of the Lender Group with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Board of Governors as from time to time in effect (and any
successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Canadian Letter of Credit or Canadian Reimbursement
Undertaking issued or caused to be issued hereunder or hereby, or any Canadian
Loans or obligations to make Canadian Loans hereunder or hereby, or

(ii) there shall be imposed on Canadian Issuing Lender or any other member of
the Lender Group or Canadian Underlying Issuer any other condition regarding any
Canadian Letter of Credit or Canadian Reimbursement Undertaking, Canadian Loans
or obligations to make Canadian Loans hereunder,

 

-131-



--------------------------------------------------------------------------------

and the result of the foregoing is to increase, directly or indirectly, the cost
to Canadian Issuing Lender or any other member of the Lender Group or Canadian
Underlying Issuer of issuing, making, participating in, or maintaining any
Canadian Letter of Credit or to reduce the amount receivable in respect thereof,
then, and in any such case, Agent may, at any time within a reasonable period
after the additional cost is incurred or the amount received is reduced, notify
Canadian Borrowers in writing, and Canadian Borrowers shall pay within 30 days
after demand therefor, such amounts as Agent may specify to be necessary to
compensate Canadian Issuing Lender or any other member of the Lender Group or
Canadian Underlying Issuer for such additional cost or reduced receipt, together
with interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Canadian Revolving Loans that are Base
Rate Loans hereunder; provided, that (A) Canadian Borrowers shall not be
required to provide any compensation pursuant to this Section 2.11B(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Canadian Borrowers, and (B) if an
event or circumstance giving rise to such amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The determination by Agent of any amount due
pursuant to this Section 2.11B(l), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

(m) Each standby Canadian Letter of Credit shall expire not later than the date
that is 12 months after the date of the issuance of such Canadian Letter of
Credit; provided, that any standby Canadian Letter of Credit may provide for the
automatic extension thereof for any number of additional periods each of up to
one year in duration; provided further, that with respect to any Canadian Letter
of Credit which extends beyond the Maturity Date, Letter of Credit
Collateralization shall be provided therefor on or before the date that is five
Business Days prior to the Maturity Date. Each commercial Canadian Letter of
Credit shall expire on the earlier of (i) 120 days after the date of the
issuance of such commercial Canadian Letter of Credit and (ii) five Business
Days prior to the Maturity Date.

(n) If (i) any Event of Default shall occur and be continuing, or (ii) Canadian
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Canadian Letter of Credit Exposure
representing greater than 50% of the total Canadian Letter Credit Exposure)
demanding Letter of Credit Collateralization pursuant to this Section 2.11B(n)
upon such demand, Canadian Borrowers shall provide Letter of Credit
Collateralization with respect to the then existing Canadian Letter of Credit
Usage. If Canadian Borrowers fail to provide Letter of Credit Collateralization
as required by this Section 2.11B(n), the Revolving Lenders may (and, upon
direction of Agent, shall) advance, as Canadian Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Canadian Letter of Credit Usage is cash
collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).

 

-132-



--------------------------------------------------------------------------------

(o) Unless otherwise expressly agreed by Canadian Issuing Lender and Canadian
Borrowers when a Canadian Letter of Credit is issued, (i) the rules of the ISP
shall apply to each standby Canadian Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Canadian Letter of Credit.

(p) Canadian Issuing Lender and Canadian Underlying Issuer shall be deemed to
have acted with due diligence and reasonable care if such Person’s conduct is in
accordance with Standard Letter of Credit Practice or in accordance with this
Agreement.

(q) In the event of a direct conflict between the provisions of this
Section 2.11B and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11B shall control and
govern.

(r) The provisions of this Section 2.11B shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Canadian Letters of Credit or Canadian Reimbursement Undertakings that remain
outstanding.

(s) At Canadian Borrowers’ costs and expense, Canadian Borrowers shall execute
and deliver to Canadian Issuing Lender or Canadian Underlying Issuer such
additional certificates, instruments and/or documents and take such additional
action as may be reasonably requested by Canadian Issuing Lender or Canadian
Underlying Issuer to enable Canadian Issuing Lender or Canadian Underlying
Issuer to issue any Canadian Letter of Credit or Canadian Reimbursement
Undertaking pursuant to this Agreement and related Issuer Document, to protect,
exercise and/or enforce Canadian Issuing Lenders’ and Canadian Underlying
Issuers’ rights and interests under this Agreement or to give effect to the
terms and provisions of this Agreement or any Issuer Document. Each Canadian
Borrower irrevocably appoints Canadian Issuing Lender and Canadian Underlying
Issuer as its attorney-in-fact and authorizes Canadian Issuing Lender and
Canadian Underlying Issuer, without notice to Canadian Borrowers, to execute and
deliver ancillary documents and letters customary in the letter of credit
business that may include but are not limited to advisements, indemnities,
checks, bills of exchange and issuance documents. The power of attorney granted
by the Canadian Borrowers is limited solely to such actions related to the
issuance, confirmation or amendment of any Canadian Letter of Credit and
Canadian Reimbursement Undertakings and to ancillary documents or letters
customary in the letter of credit business. This appointment is coupled with an
interest.

2.11C UK Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
UK Borrowers made in accordance herewith, and prior to the Maturity Date, UK
Issuing Lender agrees to issue a requested standby UK Letter of Credit or a
sight commercial UK Letter of Credit for the account of UK Borrowers or, for UK
Letters of Credit in an amount not to exceed the Dollar Equivalent of
$15,000,000 in the aggregate for all Letters of Credit issued for the account of
a Subsidiary that is not a Loan Party, on the account of a Subsidiary of the
Parent. By submitting a request to UK Issuing Lender for the issuance of a UK
Letter of Credit, UK Borrowers shall be deemed to have requested that a UK
Issuing Lender issue the requested UK Letter of Credit. Each request for the
issuance of a UK Letter of Credit, or the amendment, renewal, or extension of
any outstanding UK Letter of Credit, shall be (i) irrevocable and made

 

-133-



--------------------------------------------------------------------------------

in writing by an Authorized Person, (ii) delivered to Agent and UK Issuing
Lender via telefacsimile or other electronic method of transmission reasonably
acceptable to Agent and UK Issuing Lender and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to UK Issuing Lender’s authentication procedures with results satisfactory to UK
Issuing Lender. Each such request shall be in form and substance reasonably
satisfactory to Agent and UK Issuing Lender and (i) shall specify (A) the amount
of such UK Letter of Credit and whether to be issued in Dollars or Sterling,
(B) the date of issuance, amendment, renewal, or extension of such UK Letter of
Credit, (C) the proposed expiration date of such UK Letter of Credit, (D) the
name and address of the beneficiary of the UK Letter of Credit, and (E) such
other information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the UK Letter of Credit to
be so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such UK Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent or UK Issuing Lender may request or require, to the
extent that such requests or requirements are consistent with the Issuer
Documents that UK Issuing Lender generally requests for UK Letters of Credit in
similar circumstances. UK Issuing Lender’s records of the content of any such
request will be conclusive. Anything contained herein to the contrary
notwithstanding, UK Issuing Lender may, but shall not be obligated to, issue a
UK Letter of Credit that supports the obligations of a UK Loan Party or one of
its Subsidiaries in respect of (x) a lease of real property to the extent that
the face amount of such UK Letter of Credit exceeds the highest rent (including
all rent-like charges) payable under such lease for a period of one year, or
(y) an employment contract to the extent that the face amount of such UK Letter
of Credit exceeds the highest compensation payable under such contract for a
period of one year.

(b) UK Issuing Lender shall have no obligation to issue a UK Letter of Credit if
any of the following would result after giving effect to the requested issuance:

(i) the Dollar Equivalent of the UK Letter of Credit Usage would exceed the
Letter of Credit Sublimit minus the US Letter of Credit Usage minus the Canadian
Letter of Credit Usage, or

(ii) the Dollar Equivalent of the UK Letter of Credit Usage would exceed the UK
Maximum Revolver Amount less the Dollar Equivalent of the outstanding UK
Revolving Loans (including UK Swing Loans) at such time, or

(iii) the Dollar Equivalent of the UK Letter of Credit Usage would exceed the UK
Borrowing Base at such time less the outstanding principal balance of the Dollar
Equivalent of the UK Revolving Loans (inclusive of UK Swing Loans) at such time,
or

(iv) the Dollar Equivalent of the UK Letter of Credit Usage would exceed the
Maximum Revolver Amount less the sum of the Dollar Equivalent of the outstanding
UK Revolving Loans, the Dollar Equivalent of Canadian Revolver Usage and the US
Revolver Usage, or

(v) the Dollar Equivalent of the UK Letter of Credit Usage plus the Dollar
Equivalent of the Canadian Letter of Credit Usage would exceed $15,000,000.

 

-134-



--------------------------------------------------------------------------------

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a UK Letter of Credit, UK Issuing Lender shall not be required
to issue or arrange for such UK Letter of Credit to the extent (i) the
Defaulting Lender’s UK Letter of Credit Exposure with respect to such UK Letter
of Credit may not be reallocated pursuant to Section 2.3(g)(ii), or (ii) UK
Issuing Lender has not otherwise entered into arrangements reasonably
satisfactory to it and UK Borrowers to eliminate UK Issuing Lender’s risk with
respect to the participation in such UK Letter of Credit of the Defaulting
Lender, which arrangements may include UK Borrowers cash collateralizing such
Defaulting Lender’s UK Letter of Credit Exposure in accordance with
Section 2.3(g)(ii). Additionally, UK Issuing Lender shall have no obligation to
issue or extend a UK Letter of Credit if (A) any order, judgment, or decree of
any Governmental Authority or arbitrator shall, by its terms, purport to enjoin
or restrain UK Issuing Lender from issuing such UK Letter of Credit, or any law
applicable to UK Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
UK Issuing Lender shall prohibit or request that UK Issuing Lender refrain from
the issuance of letters of credit generally or such UK Letter of Credit in
particular, (B) the issuance of such UK Letter of Credit would violate one or
more policies of UK Issuing Lender applicable to letters of credit generally, or
(C) amounts demanded to be paid under any UK Letter of Credit will not or may
not be in United States Dollars or Sterling.

(d) Any UK Issuing Lender (other than Wells Fargo or any of its Affiliates)
shall notify Agent in writing no later than the Business Day prior to the
Business Day on which such UK Issuing Lender issues any UK Letter of Credit. In
addition, each UK Issuing Lender (other than Wells Fargo or any of its
Affiliates) shall, on the first Business Day of each week, submit to Agent a
report detailing the daily undrawn amount of each UK Letter of Credit issued by
such UK Issuing Lender during the prior calendar week. Each UK Letter of Credit
shall be in form and substance reasonably acceptable to UK Issuing Lender,
including the requirement that the amounts payable thereunder must be payable in
Dollars or Sterling. If UK Issuing Lender makes a payment under a UK Letter of
Credit, UK Borrowers shall pay to Agent an amount equal to the applicable UK
Letter of Credit Disbursement on the Business Day such UK Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the UK
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a UK Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to UK Revolving Loans that are Base Rate Loans. If a
UK Letter of Credit Disbursement is deemed to be a UK Revolving Loan hereunder,
UK Borrowers’ obligation to pay the amount of such UK Letter of Credit
Disbursement to UK Issuing Lender shall be automatically converted into an
obligation to pay the resulting UK Revolving Loan. Promptly following receipt by
Agent of any payment from UK Borrowers pursuant to this paragraph, Agent shall
distribute such payment to UK Issuing Lender or, to the extent that any
Revolving Lenders have made payments pursuant to Section 2.11C(e) to reimburse
UK Issuing Lender, then to such Revolving Lenders and UK Issuing Lender as their
interests may appear.

(e) Promptly following receipt of a notice of a UK Letter of Credit Disbursement
pursuant to Section 2.11C(d), each Revolving Lender agrees to fund its Pro Rata
Share of any UK Revolving Loan deemed made pursuant to Section 2.11C(d) on the
same terms and conditions as if UK Borrowers had requested the amount thereof as
a UK Revolving Loan and Agent shall promptly pay to UK Issuing Lender the
amounts so received by it from the

 

-135-



--------------------------------------------------------------------------------

Revolving Lenders. By the issuance of a UK Letter of Credit (or an amendment,
renewal, or extension of a UK Letter of Credit) and without any further action
on the part of UK Issuing Lender or the Revolving Lenders, UK Issuing Lender
shall be deemed to have granted to each Revolving Lender with a UK Revolver
Commitment, and each Revolving Lender with a UK Revolver Commitment shall be
deemed to have purchased, a participation in each UK Letter of Credit issued by
UK Issuing Lender, in an amount equal to its Pro Rata Share of such UK Letter of
Credit, and each such Revolving Lender agrees to pay to Agent, for the account
of UK Issuing Lender, such Revolving Lender’s Pro Rata Share of any UK Letter of
Credit Disbursement made by UK Issuing Lender under the applicable UK Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender with a UK Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of UK Issuing Lender, such Revolving
Lender’s Pro Rata Share of each UK Letter of Credit Disbursement made by UK
Issuing Lender and not reimbursed by UK Borrowers on the date due as provided in
Section 2.11C(d), or of any reimbursement payment that is required to be
refunded (or that Agent or UK Issuing Lender elects, based upon the advice of
counsel, to refund) to UK Borrowers for any reason. Each Revolving Lender with a
UK Revolver Commitment acknowledges and agrees that its obligation to deliver to
Agent, for the account of UK Issuing Lender, an amount equal to its respective
Pro Rata Share of each UK Letter of Credit Disbursement pursuant to this
Section 2.11C(e) shall be absolute and unconditional and such remittance shall
be made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a UK Letter of Credit Disbursement as
provided in this Section, such Revolving Lender shall be deemed to be a
Defaulting Lender and Agent (for the account of UK Issuing Lender) shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

(f) UK Borrowers agree to indemnify, defend and hold harmless each Letter of
Credit Related Person (to the fullest extent permitted by law) from and against
any Letter of Credit Indemnified Costs, and which arise out of or in connection
with, or as a result of:

(i) any UK Letter of Credit or any pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement (or lack thereof) of
any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any UK Letter of Credit;

(iii) any action or proceeding arising out of, or in connection with, any UK
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any UK Letter of Credit, or for the wrongful
dishonor of, or honoring a presentation under, any UK Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any UK Letter of
Credit;

 

-136-



--------------------------------------------------------------------------------

(v) any unauthorized instruction or request made to UK Issuing Lender in
connection with any UK Letter of Credit or requested UK Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated in connection with any UK Letter of Credit;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of UK Letter of Credit
proceeds or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties in connection with a UK
Letter of Credit other than the Letter of Credit Related Person;

(ix) any prohibition on payment or delay in payment of any amount payable by UK
Issuing Lender to a beneficiary or transferee beneficiary of a UK Letter of
Credit arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or
Sanctions;

(x) UK Issuing Lender’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation in connection
with a UK Letter of Credit;

(xi) Any foreign language translation provided to UK Issuing Lender in
connection with any UK Letter of Credit;

(xii) Any foreign law or usage as it relates to UK Issuing Lender’s issuance of
a UK Letter of Credit in support of a foreign guaranty including without
limitation the expiration of such guaranty after the related UK Letter of Credit
expiration date and any resulting drawing paid by UK Issuing Lender in
connection therewith; or

(xiii) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person related to a UK
Letter of Credit;

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence, bad faith or
willful misconduct of the Letter of Credit Related Person claiming indemnity. UK
Borrowers hereby agree to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this
Section 2.11C(f). If and to the extent that the obligations of UK Borrowers
under this Section 2.11C(f) are unenforceable for any reason, UK Borrowers agree
to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable law. This indemnification provision shall survive
termination of this Agreement and all UK Letters of Credit.

 

-137-



--------------------------------------------------------------------------------

(g) The liability of UK Issuing Lender (or any other Letter of Credit Related
Person) under, in connection with or arising out of any UK Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by UK Borrowers that are
caused by UK Issuing Lender’s gross negligence, bad faith or willful misconduct
in (i) honoring a presentation under a UK Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such UK
Letter of Credit, (ii) failing to honor a presentation under a UK Letter of
Credit that strictly complies with the terms and conditions of such UK Letter of
Credit or (iii) retaining Drawing Documents presented under a UK Letter of
Credit. UK Borrowers’ aggregate remedies against UK Issuing Lender and any UK
Letter of Credit Related Person for wrongfully honoring a presentation under any
UK Letter of Credit or wrongfully retaining honored Drawing Documents shall in
no event exceed the aggregate amount paid by UK Borrowers to UK Issuing Lender
in respect of the honored presentation in connection with such UK Letter of
Credit under Section 2.11C(d), plus interest at the rate then applicable to UK
Revolving Loans that are Base Rate Loans hereunder. UK Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against UK
Issuing Lender or any other UK Letter of Credit Related Person, including by
enforcing its rights against the beneficiaries of the UK Letters of Credit. Any
claim by UK Borrowers under or in connection with any UK Letter of Credit shall
be reduced by an amount equal to the sum of (x) the amount (if any) saved by UK
Borrowers as a result of the breach or alleged wrongful conduct complained of,
and (y) the amount (if any) of the loss that would have been avoided had UK
Borrowers taken all reasonable steps to mitigate any loss, and in case of a
claim of wrongful dishonor, by specifically and timely authorizing UK Issuing
Lender to effect a cure.

(h) UK Borrowers are responsible for the final text of the UK Letter of Credit
as issued by UK Issuing Lender, irrespective of any assistance UK Issuing Lender
may provide such as drafting or recommending text or by UK Issuing Lender’s use
or refusal to use text submitted by UK Borrowers. UK Borrowers understand that
the final form of any UK Letter of Credit may be subject to such revisions and
changes as are deemed necessary or appropriate by UK Issuing Lender, and UK
Borrowers hereby consent to such revisions and changes not materially different
from the application executed in connection therewith. UK Borrowers are solely
responsible for the suitability of the UK Letter of Credit for UK Borrowers’
purposes. If UK Borrowers request UK Issuing Lender to issue a UK Letter of
Credit for an Account Party, (i) such Account Party shall have no rights against
UK Issuing Lender; (ii) UK Borrowers shall be responsible for the application
and obligations under this Agreement; and (iii) communications (including
notices) related to the respective UK Letter of Credit shall be among UK Issuing
Lender and UK Borrowers. UK Borrowers will examine the copy of the UK Letter of
Credit and any other documents sent by UK Issuing Lender in connection therewith
and shall promptly notify UK Issuing Lender (not later than three (3) Business
Days following UK Borrowers’ receipt of documents from UK Issuing Lender) of any
non-compliance with UK Borrowers’ instructions and of any discrepancy in any
document under any presentment or other irregularity. UK Borrowers understand
and agree that UK Issuing Lender is not required to extend the expiration date
of any UK Letter of Credit for any reason. With respect to any UK Letter of
Credit containing an “automatic amendment” to extend the expiration date of such
UK Letter of Credit UK Issuing Lender, in its sole and absolute discretion, may
give notice of nonrenewal of such UK Letter of Credit and, if UK Borrowers do
not at any time want the then current expiration date of such UK Letter of
Credit to be extended, UK Borrowers will so notify Agent and UK Issuing Lender
at least 30 calendar days before UK Issuing Lender is required to notify the
beneficiary of such UK Letter of Credit or any advising bank of such
non-extension pursuant to the terms of such UK Letter of Credit.

 

-138-



--------------------------------------------------------------------------------

(i) UK Borrowers’ reimbursement and payment obligations under this Section 2.11C
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any UK Letter of
Credit, any Issuer Document, this Agreement or any Loan Document or any term or
provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable UK Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such UK Letter of Credit;

(iii) UK Issuing Lender or any of its branches or Affiliates being the
beneficiary of any UK Letter of Credit;

(iv) UK Issuing Lender or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any UK Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the UK
Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that any Parent
or any of their Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, UK Issuing Lender or any other
Person;

(vi) UK Issuing Lender or any correspondent honoring a drawing upon receipt of
an electronic presentation under a UK Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at UK Issuing
Lender’s counters or are different from the electronic presentation;

(vii) any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11C(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Parents’ or any of their Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any UK Letter of Credit, whether against UK Issuing Lender, the beneficiary or
any other Person; or

(viii) the fact that any Default or Event of Default shall have occurred and be
continuing;

 

-139-



--------------------------------------------------------------------------------

provided, that subject to Section 2.11C(g) above, the foregoing shall not
release UK Issuing Lender from such liability to UK Borrowers as may be
determined in a final, non-appealable judgment of a court of competent
jurisdiction against UK Issuing Lender following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of UK Borrowers to UK Issuing Lender arising under, or in
connection with, this Section 2.11C or any UK Letter of Credit.

(j) Without limiting any other provision of this Agreement, UK Issuing Lender
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to UK Borrowers for, and UK Issuing Lender’s rights and remedies
against UK Borrowers and the obligation of UK Borrowers to reimburse UK Issuing
Lender for each drawing under each UK Letter of Credit shall not be impaired by:

(i) honor of a presentation under any UK Letter of Credit that on its face
substantially complies with the terms and conditions of such UK Letter of
Credit, even if the UK Letter of Credit requires strict compliance by the
beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a UK Letter of Credit, even if nonnegotiable or not in the form of
a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the UK Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than UK Issuing Lender’s determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the UK Letter of Credit);

(v) acting upon any instruction or request relative to a UK Letter of Credit or
requested UK Letter of Credit that UK Issuing Lender in good faith believes to
have been given by a Person authorized to give such instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to any UK Borrower;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the UK Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

 

-140-



--------------------------------------------------------------------------------

(ix) payment to any presenting bank (designated or permitted by the terms of the
applicable UK Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where UK Issuing Lender has issued, confirmed,
advised or negotiated such UK Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any UK Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by UK Issuing Lender if subsequently UK Issuing Lender or
any court or other finder of fact determines such presentation should have been
honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by UK Issuing
Lender to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k) UK Borrowers shall pay promptly upon demand to Agent for the account of UK
Issuing Lender as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the UK Loan Account pursuant to the provisions of Section 2.6(d) shall be
deemed to constitute a demand for payment thereof for the purposes of this
Section 2.11C(k)): (i) a fronting fee which shall be imposed by UK Issuing
Lender of 0.125% per annum times the average amount of the UK Letter of Credit
Usage during the immediately preceding quarter (or if an Event of Default has
occurred, month) (or portion thereof), plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, UK Issuing Lender, or by any adviser, confirming
institution or entity or other nominated person, relating to UK Letters of
Credit, at the time of issuance of any UK Letter of Credit and upon the
occurrence of any other activity with respect to any UK Letter of Credit
(including transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations). Notwithstanding the foregoing, if UK Issuing Lender is a Person
other than Wells Fargo, all fronting fees payable in respect of UK Letters of
Credit issued by such UK Issuing Lender shall be paid by UK Borrowers promptly
upon written demand directly to such UK Issuing Lender for its own account.

(l) If by reason of (x) any Change in Law, or (y) compliance by UK Issuing
Lender or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any UK Letter of Credit issued or caused to be issued
hereunder or hereby, or any UK Loans or obligations to make UK Loans hereunder
or hereby, or

 

-141-



--------------------------------------------------------------------------------

(ii) there shall be imposed on UK Issuing Lender or any other member of the
Lender Group any other condition regarding any UK Letter of Credit, UK Loans or
obligations to make UK Loans hereunder,

and the result of the foregoing is to increase, directly or indirectly, the cost
to UK Issuing Lender or any other member of the Lender Group of issuing, making,
participating in, or maintaining any UK Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify UK Borrowers in writing, and UK Borrowers
shall pay within 30 days after demand therefor, such amounts as Agent may
specify to be necessary to compensate UK Issuing Lender or any other member of
the Lender Group for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to UK Revolving Loans that are Base Rate
Loans hereunder; provided, that (A) UK Borrowers shall not be required to
provide any compensation pursuant to this Section 2.11C(l) for any such amounts
incurred more than 180 days prior to the date on which the demand for payment of
such amounts is first made to UK Borrowers, and (B) if an event or circumstance
giving rise to such amounts is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. The
determination by Agent of any amount due pursuant to this Section 2.11C(l), as
set forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

(m) Each standby UK Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such UK Letter of Credit;
provided, that any standby UK Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration; provided further, that with respect to any UK Letter of Credit which
extends beyond the Maturity Date, Letter of Credit Collateralization shall be
provided therefor on or before the date that is five Business Days prior to the
Maturity Date. Each commercial UK Letter of Credit shall expire on the earlier
of (i) 120 days after the date of the issuance of such commercial UK Letter of
Credit and (ii) five Business Days prior to the Maturity Date.

(n) If (i) any Event of Default shall occur and be continuing, or (ii) UK
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with UK Letter of Credit Exposure representing
greater than 50% of the total UK Letter Credit Exposure) demanding Letter of
Credit Collateralization pursuant to this Section 2.11C(n) upon such demand, UK
Borrowers shall provide Letter of Credit Collateralization with respect to the
then existing UK Letter of Credit Usage. If UK Borrowers fail to provide Letter
of Credit Collateralization as required by this Section 2.11C(n), the Revolving
Lenders may (and, upon direction of Agent, shall) advance, as UK Revolving Loans
the amount of the cash collateral required pursuant to the Letter of Credit
Collateralization provision so that the then existing UK Letter of Credit Usage
is cash collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).

 

-142-



--------------------------------------------------------------------------------

(o) Unless otherwise expressly agreed by UK Issuing Lender and UK Borrowers when
a UK Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby UK Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial UK Letter of Credit.

(p) UK Issuing Lender shall be deemed to have acted with due diligence and
reasonable care if UK Issuing Lender’s conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.

(q) In the event of a direct conflict between the provisions of this
Section 2.11C and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11C shall control and
govern.

(r) The provisions of this Section 2.11C shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any UK
Letters of Credit that remain outstanding.

(s) At UK Borrowers’ costs and expense, UK Borrowers shall execute and deliver
to UK Issuing Lender such additional certificates, instruments and/or documents
and take such additional action as may be reasonably requested by UK Issuing
Lender to enable UK Issuing Lender to issue any UK Letter of Credit pursuant to
this Agreement and related Issuer Document, to protect, exercise and/or enforce
UK Issuing Lenders’ rights and interests under this Agreement or to give effect
to the terms and provisions of this Agreement or any Issuer Document. Each UK
Borrower irrevocably appoints UK Issuing Lender as its attorney-in-fact and
authorizes UK Issuing Lender, without notice to UK Borrowers, to execute and
deliver ancillary documents and letters customary in the letter of credit
business that may include but are not limited to advisements, indemnities,
checks, bills of exchange and issuance documents. The power of attorney granted
by the UK Borrowers is limited solely to such actions related to the issuance,
confirmation or amendment of any UK Letter of Credit and to ancillary documents
or letters customary in the letter of credit business. This appointment is
coupled with an interest.

2.12. Non-Base Rate Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “Non-Base Option”) to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a Non-Base
Rate Loan, or upon continuation of a Non-Base Rate Loan as a Non-Base Rate Loan)
at a rate of interest based upon the Non-Base Rate. Interest on Non-Base Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto; provided, that subject to the following clauses
(ii) and (iii), in the case of any Interest Period greater than three months in
duration, interest shall be payable at three month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to

 

-143-



--------------------------------------------------------------------------------

the terms hereof. On the last day of each applicable Interest Period, unless
Borrowers have properly exercised the Non-Base Option with respect thereto, the
interest rate applicable to such Non-Base Rate Loan automatically shall convert
to the rate of interest then applicable to Base Rate Loans of the same type
hereunder. At any time that an Event of Default has occurred and is continuing,
at the written election of Agent or the Required Lenders, Borrowers no longer
shall have the option to request that Revolving Loans bear interest at a rate
based upon the Non-Base Rate.

(b) Non-Base Rate Election.

(i) Borrowers may, at any time and from time to time, so long as Borrowers have
not received a notice from Agent (which notice Agent may elect to give or not
give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), during
the continuance of an Event of Default, to terminate the right of Borrowers to
exercise the Non-Base Option during the continuance of such Event of Default,
elect to exercise the Non-Base Option by notifying Agent prior to 2:00 p.m. (or
2:00 p.m. London time in the case of UK Revolving Loans) at least three Business
Days prior to the commencement of the proposed Interest Period (the “Non-Base
Rate Deadline”). The election of the Non-Base Option by US Borrowers, UK
Borrowers or Canadian Borrowers, as applicable, for a permitted portion of the
applicable Revolving Loans and an Interest Period pursuant to this Section shall
be made by delivery to Agent of a Non-Base Notice received by Agent before the
Non-Base Rate Deadline. Promptly upon its receipt of each such Non-Base Notice,
Agent shall provide a copy thereof to each of the affected Lenders.

(ii) Each Non-Base Notice shall be irrevocable and binding on Borrowers. In
connection with each Non-Base Rate Loan, US Borrowers, if such Non-Base Rate
Loan is a US Revolving Loan, UK Borrowers, if such Non-Base Rate Loan is a UK
Revolving Loan, or Canadian Borrowers, if such Non-Base Rate Loan is a Canadian
Revolving Loan, shall indemnify, defend, and hold Agent and the Lenders harmless
against any loss, cost, or expense actually incurred by Agent or any Lender as a
result of (A) the payment or required assignment of any principal of any
Non-Base Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (B) the conversion of
any Non-Base Rate Loan other than on the last day of the Interest Period
applicable thereto, or (C) the failure to borrow, convert, continue or prepay
any Non-Base Rate Loan on the date specified in any Non-Base Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered within 180 days of the occurrence of
any event giving rise to such claims of compensation under this Section 2.12 to
Borrowers setting forth in reasonable detail any amount or amounts that Agent or
such Lender is entitled to receive pursuant to this Section 2.12 shall be
conclusive absent manifest error. US Borrowers, if such Non-Base Rate Loan is a
US Revolving Loan, UK Borrowers, if such Non-Base Rate Loan is a UK Revolving
Loan, or Canadian Borrowers, if such Non-Base Rate Loan is a Canadian Revolving
Loan, shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate. If a payment of a Non-Base
Rate Loan on a day other than the last day of the applicable Interest Period
would result in a Funding Loss, Agent may, in its sole discretion at the request
of Borrowers, hold the amount of such payment as cash collateral in support of
the Obligations until the last day of such Interest Period and apply such
amounts to the payment of the applicable Non-Base Rate Loan on such last day, it
being agreed that Agent has no obligation to so defer the application of
payments to any Non-Base Rate Loan and that, in the event that Agent does not
defer such application, Borrowers shall be obligated to pay any resulting
Funding Losses.

 

-144-



--------------------------------------------------------------------------------

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than eight Non-Base Rate Loans in effect at any given time.
Borrowers may only exercise the Non-Base Option for proposed Non-Base Rate Loans
of at least $3,000,000.

(c) Conversion; Prepayment. Borrowers may convert Non-Base Rate Loans to Base
Rate Loans in the Applicable Currency or prepay Non-Base Rate Loans at any time;
provided, that in the event that Non-Base Rate Loans are converted or prepaid on
any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of any payments or proceeds of Collateral in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.12(b)(ii).

(d) Special Provisions Applicable to Non-Base Rate.

(i) The Non-Base Rate may be adjusted by Agent by written notice to the
Borrowers with respect to any Lender on a prospective basis to take into account
any additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits, Sterling deposits, Canadian Dollar deposits or increased
costs (other than Taxes which shall be governed by Section 16), in each case,
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including any Changes in Law after the date
hereof and changes in the reserve requirements imposed by the Board of
Governors, which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest at the Non-Base Rate. In any such
event, the affected Lender shall give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (A) require such Lender to
furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such Non-Base Rate and the method for determining the amount of
such adjustment, or (B) repay the Non-Base Rate Loans of such Lender with
respect to which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
Non-Base Rate Loans or to continue such funding or maintaining, or to determine
or charge interest rates at the Non-Base Rate, such Lender shall give written
notice of such changed circumstances to Agent and Borrowers and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any
Non-Base Rate Loans of such Lender that are outstanding, the date specified in
such Lender’s notice shall be deemed to be the last day of the Interest Period
of such Non-Base Rate Loans, and interest upon the Non-Base Rate Loans of such
Lender thereafter shall accrue interest at the rate then applicable to Base Rate
Loans, and (z) Borrowers shall not be entitled to elect the Non-Base Option
until such Lender determines that it would no longer be unlawful or impractical
to do so.

 

-145-



--------------------------------------------------------------------------------

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits, Sterling deposits or
Canadian Dollar deposits to fund or otherwise match fund any Obligation as to
which interest accrues at the Non-Base Rate.

2.13. Capital Requirements.

(a) If, after the date hereof, any Issuing Lender or any Lender determines that
(i) any Change in Law regarding capital, liquidity or reserve requirements for
banks or bank holding companies, or (ii) compliance by such Issuing Lender or
such Lender, or their respective parent bank holding companies, with any
guideline, request or directive of any Governmental Authority regarding capital
adequacy or liquidity requirements (whether or not having the force of law), has
the effect of reducing the return on such Issuing Lender’s, such Lender’s, or
such holding companies’ capital or liquidity as a consequence of such Issuing
Lender’s or such Lender’s commitments, Loans, participations or other
obligations hereunder to a level below that which such Issuing Lender, such
Lender, or such holding companies could have achieved but for such Change in Law
or compliance (taking into consideration such Issuing Lender’s, such Lender’s,
or such holding companies’ then existing policies with respect to capital
adequacy or liquidity requirements and assuming the full utilization of such
entity’s capital) by any amount deemed by such Issuing Lender or such Lender to
be material, then such Issuing Lender or such Lender may notify Borrowers and
Agent thereof. Following receipt of such notice, Borrowers agree to pay such
Issuing Lender or such Lender on demand the amount of such reduction of return
of capital as and when such reduction is determined, payable within 30 days
after presentation by such Issuing Lender or such Lender of a statement in the
amount and setting forth in reasonable detail such Issuing Lender’s or such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Issuing Lender or such Lender may use any
reasonable averaging and attribution methods. Failure or delay on the part of
any Issuing Lender or any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Issuing Lender’s or such Lender’s right to
demand such compensation; provided, that Borrowers shall not be required to
compensate an Issuing Lender or a Lender pursuant to this Section for any
reductions in return incurred more than 180 days prior to the date that such
Issuing Lender or such Lender notifies Borrowers of such Change in Law giving
rise to such reductions and of such Issuing Lender’s or Lender’s intention to
claim compensation therefor; provided further, that if such claim arises by
reason of the Change in Law that is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b) If any Issuing Lender or any Lender requests additional or increased costs
referred to in Section 2.11A(l), Section 2.11B(l) or Section 2.12(d)(i) or
amounts under Section 2.13(a) or sends a notice under Section 2.12(d)(ii)
relative to changed circumstances (such Issuing Lender or Lender, an “Affected
Lender”), then, at the request of Administrative Borrower, such Affected Lender
shall use reasonable efforts to promptly designate a different one of its
lending offices or to assign its rights and obligations hereunder to another of
its offices

 

-146-



--------------------------------------------------------------------------------

or branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11A(xii), Section 2.11B(xii), Section 2.12(d)(i) or Section 2.13(a),
as applicable, or would eliminate the illegality or impracticality of funding or
maintaining Non-Base Rate Loans, and (ii) in the reasonable judgment of such
Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers’
obligation to pay any future amounts to such Affected Lender pursuant to
Section 2.11A(xii), Section 2.11B(xii), Section 2.12(d)(i) or Section 2.13(a),
as applicable, or to enable Borrowers to obtain Non-Base Rate Loans, then
Borrowers (without prejudice to any amounts then due to such Affected Lender
under Section 2.11A(xii), Section 2.11B(xii), Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.11(xii), Section 2.11B(xii), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain Non-Base Rate Loans, may designate a different
Issuing Lender or substitute a Lender or prospective Lender, in each case,
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender (and its Affiliates) and such Affected Lender’s (and its Affiliates’)
commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender (and its Affiliates) shall assign
to the Replacement Lender its Obligations and commitments, and upon such
purchase by the Replacement Lender, which such Replacement Lender shall be
deemed to be an “Issuing Lender” or a “Lender” (as the case may be) for purposes
of this Agreement and such Affected Lender shall cease to be an “Issuing Lender”
or a “Lender” (as the case may be) for purposes of this Agreement.

(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.11A(xii), 2.11B(xii), 2.12(d), and 2.13 shall be available to each Issuing
Lender and each Lender (as applicable) regardless of any possible contention of
the invalidity or inapplicability of the law, rule, regulation, judicial ruling,
decree, judgment, guideline, treaty or other change or condition which shall
have occurred or been imposed, so long as it shall be customary for issuing
lenders or lenders affected thereby to comply therewith. Notwithstanding any
other provision herein, no Issuing Lender nor any Lender shall demand
compensation pursuant to this Section 2.13 if it shall not at the time be the
general policy or practice of such Issuing Lender or such Lender (as the case
may be) to demand such compensation in similar circumstances under comparable
provisions of other credit agreements, if any.

2.14. Incremental Facilities.

(a) At any time from and after the Closing Date, at the option of US Borrowers
(but subject to the conditions set forth in clause (b) below), the US Revolver
Commitments and the Maximum Revolver Amount (but not the Canadian Maximum
Revolver Amount or the UK Maximum Revolver Amount) may be increased by an amount
in the aggregate for all such increases of the US Revolver Commitments and the
Maximum Revolver Amount not to exceed the Available Increase Amount (each such
increase, an “Increase”);

 

-147-



--------------------------------------------------------------------------------

provided, that in no event shall the US Revolver Commitments and the Maximum
Revolver Amount be increased by an amount in excess of the Available Increase
Amount. Agent shall invite each Lender to increase its US Revolver Commitments
(it being understood that no Lender shall be obligated to increase its US
Revolver Commitments) in connection with a proposed Increase at the interest
margin proposed by US Borrowers, and if sufficient Lenders do not agree to
increase their US Revolver Commitments in connection with such proposed
Increase, then Agent or Borrowers may invite any prospective lender who is
reasonably satisfactory to Agent and Borrowers to become a Lender in connection
with a proposed Increase but only if such prospective Lender (and its Foreign
Lender Affiliates) agree to purchase a proportionate interest in the Canadian
Revolver Commitment and the UK Revolver Commitment). Any Increase shall be in an
amount of at least $5,000,000 and integral multiples of $1,000,000 in excess
thereof. In no event may the Revolver Commitments and the Maximum Revolver
Amount be increased pursuant to this Section 2.14 on more than 2 occasions in
the aggregate for all such Increases. Additionally, for the avoidance of doubt,
it is understood and agreed that in no event shall the aggregate amount of the
Increases to the Revolver Commitments exceed $250,000,000.

(b) Each of the following shall be conditions precedent to any Increase of the
US Revolver Commitments and the Maximum Revolver Amount in connection therewith:

(i) Agent or Borrowers have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and purchase a proportionate interest in the
Canadian Revolver Commitment and the UK Revolver Commitment and any such
increasing Lenders (or prospective lenders), Borrowers, and Agent have signed a
joinder agreement to this Agreement (an “Increase Joinder”), in form and
substance reasonably satisfactory to Agent, to which such increasing Lenders (or
prospective lenders), Borrowers, and Agent are party,

(ii) each of the conditions precedent set forth in Section 3.2 are satisfied,

(iii) in connection with any Increase, if any Loan Party or any of its
Subsidiaries owns or will acquire any Margin Stock, Borrowers shall deliver to
Agent an updated Form U-1 (with sufficient additional originals thereof for each
Lender), duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board,

(iv) Borrowers have delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for the Loan Parties and their
Subsidiaries evidencing compliance on a pro forma basis with Section 7 for the
four quarters (on a quarter-by-quarter basis) immediately following the proposed
date of the applicable Increase (calculated as if a Covenant Testing Period was
in effect during the entire four quarter period), and

(v) Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased US Revolver Commitments with respect to the
interest margins applicable to US Revolving Loans to be made pursuant to the
increased US Revolver Commitments (which interest margins may be higher than or
equal to the interest

 

-148-



--------------------------------------------------------------------------------

margins applicable to US Revolving Loans set forth in this Agreement immediately
prior to the date of the increased US Revolver Commitments (the date of the
effectiveness of the increased US Revolver Commitments and the Maximum Revolver
Amount, the “Increase Date”)) and shall have communicated the amount of such
interest margins to Agent. Any Increase Joinder may, with the consent of Agent,
Borrowers and the Lenders or prospective lenders agreeing to the proposed
Increase, effect such amendments to this Agreement and the other Loan Documents
as may be necessary to effectuate the provisions of this Section 2.14 (including
any amendment necessary to effectuate the interest margins for the US Revolving
Loans to be made pursuant to the increased US Revolver Commitments). Anything to
the contrary contained herein notwithstanding, if the all-in yield (including
interest margins, interest floors, and any original issue discount or similar
yield-related discounts or payments, but excluding any arrangement,
underwriting, or similar fees payable in connection therewith that are not paid
to all Lenders providing the Increase to the Revolver Commitment) that is to be
applicable to the Revolving Loans to be made pursuant to the increased Revolver
Commitments is higher than the all-in yield (including interest margins,
interest floors, and any original issue discount or similar yield-related
discounts or payments, but excluding any arrangement, underwriting, or similar
fees payable in connection therewith that are not paid to all Lenders providing
the Increase to the Revolver Commitment) applicable to the Revolving Loans
hereunder immediately prior to the applicable Increase Date (the amount by which
all-in yield is higher, the “Excess”), then the interest margin applicable to
the US Revolving Loans, UK Revolving Loans and Canadian Revolving Loans
immediately prior to the Increase Date shall be increased by the amount of the
Excess, effective on the applicable Increase Date, and without the necessity of
any action by any party hereto.

(c) [Reserved]

(d) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to US Revolving Loans shall be deemed,
unless the context otherwise requires, to include US Revolving Loans made
pursuant to the increased US Revolver Commitments and Maximum Revolver Amount
pursuant to this Section 2.14.

(e) Each of the Lenders having a US Revolver Commitment prior to the Increase
Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender (or its
Foreign Lender Affiliate) which is acquiring a new or additional US Revolver
Commitment on the Increase Date (the “Post-Increase Revolver Lenders”), and such
Post-Increase Revolver Lenders shall purchase from each Pre-Increase Revolver
Lender, at the principal amount thereof, such interests in the US Revolving
Loans and participation interests in US Letters of Credit on such Increase Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, (i) such US Revolving Loans and participation interests in US
Letters of Credit will be held by Pre-Increase Revolver Lenders and
Post-Increase Revolver Lenders ratably in accordance with their Pro Rata Share
after giving effect to such increased US Revolver Commitments, and (ii) the Pro
Rata Share of each Lender with a US Revolver Commitment shall equal such
Lender’s (or its Foreign Lender Affiliate’s) Pro Rata Share of the Canadian
Revolving Commitment and such Lender’s (or its Foreign Lender Affiliate’s) Pro
Rata Share of the UK Revolver Commitment. Each Lender shall execute such
documents as Agent shall request to effectuate the foregoing.

 

-149-



--------------------------------------------------------------------------------

(f) The US Revolving Loans, US Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute US Revolving Loans,
US Revolver Commitments, and Maximum Revolver Amount under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from any guarantees and the security interests created by the Loan
Documents. US Borrowers shall take any actions reasonably required by Agent to
confirm that the Liens and security interests granted by the Loan Documents
continue to be perfected under the Code or otherwise after giving effect to the
establishment of any such new US Revolver Commitments and Maximum Revolver
Amount.

2.15. Joint and Several Liability of US Borrowers, UK Borrowers and Canadian
Borrowers.

(a) Each US Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each US Borrower and in consideration of the
undertakings of the other US Borrowers to accept joint and several liability for
the US Obligations. Each Canadian Borrower is accepting joint and several
liability hereunder and under the other Loan Documents in consideration of the
financial accommodations to be provided by the Lender Group under this
Agreement, for the mutual benefit, directly and indirectly, of each Canadian
Borrower and in consideration of the undertakings of the other Canadian
Borrowers to accept joint and several liability for the Canadian Obligations.
Each UK Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each UK Borrower and in consideration of the
undertakings of the other UK Borrowers to accept joint and several liability for
the UK Obligations.

(b) Each US Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other US Borrowers, with respect to the payment
and performance of all of the US Obligations (including any US Obligations
arising under this Section 2.15), it being the intention of the parties hereto
that all the US Obligations shall be the joint and several obligations of each
US Borrower without preferences or distinction among them. Accordingly, each US
Borrower hereby waives any and all suretyship defenses that would otherwise be
available to such US Borrower under applicable law. Each Canadian Borrower,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Canadian Borrowers, with respect to the payment and performance of all of
the Canadian Obligations (including any Canadian Obligations arising under this
Section 2.15), it being the intention of the parties hereto that all the
Canadian Obligations shall be the joint and several obligations of each Canadian
Borrower without preferences or distinction among them. Accordingly, each
Canadian Borrower hereby waives any and all suretyship defenses that would
otherwise be available to such Canadian Borrower under applicable law. Each UK
Borrower, jointly and severally, hereby irrevocably and unconditionally accepts,
not merely as a surety but also as a co-debtor, joint and several liability with
the other UK Borrowers, with respect to the payment and performance of all of
the UK Obligations (including any UK Obligations arising under this
Section 2.15), it being the intention

 

-150-



--------------------------------------------------------------------------------

of the parties hereto that all the UK Obligations shall be the joint and several
obligations of each UK Borrower without preferences or distinction among them.
Accordingly, each UK Borrower hereby waives any and all suretyship defenses that
would otherwise be available to such UK Borrower under applicable law.

(c) If and to the extent that any US Borrower shall fail to make any payment
with respect to any of the US Obligations as and when due, whether upon
maturity, acceleration, or otherwise, or to perform any of the US Obligations in
accordance with the terms thereof, then in each such event the other US
Borrowers will make such payment with respect to, or perform, such US
Obligations until such time as all of the US Obligations are paid in full, and
without the need for demand, protest, or any other notice or formality. If and
to the extent that any Canadian Borrower shall fail to make any payment with
respect to any of the Canadian Obligations as and when due, whether upon
maturity, acceleration, or otherwise, or to perform any of the Canadian
Obligations in accordance with the terms thereof, then in each such event the
other Canadian Borrowers will make such payment with respect to, or perform,
such Canadian Obligations until such time as all of the Canadian Obligations are
paid in full, and without the need for demand, protest, or any other notice or
formality. If and to the extent that any UK Borrower shall fail to make any
payment with respect to any of the UK Obligations as and when due, whether upon
maturity, acceleration, or otherwise, or to perform any of the UK Obligations in
accordance with the terms thereof, then in each such event the other UK
Borrowers will make such payment with respect to, or perform, such UK
Obligations until such time as all of the UK Obligations are paid in full, and
without the need for demand, protest, or any other notice or formality.

(d) The US Obligations of each US Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse US
Obligations of each US Borrower enforceable against each US Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.15(d)) or any other circumstances whatsoever. The Canadian Obligations
of each Canadian Borrower under the provisions of this Section 2.15 constitute
the absolute and unconditional, full recourse Canadian Obligations of each
Canadian Borrower enforceable against each Canadian Borrower to the full extent
of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.15(d)) or any other circumstances whatsoever. The UK Obligations of
each UK Borrower under the provisions of this Section 2.15 constitute the
absolute and unconditional, full recourse UK Obligations of each UK Borrower
enforceable against each UK Borrower to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.15(d)) or any other
circumstances whatsoever.

(e) Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans, any portion
of any Letters of Credit issued under or pursuant to this Agreement, notice of
the occurrence of any Default, Event of Default, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this
Agreement, notices of the existence, creation, or incurring of new or additional
Obligations or other financial accommodations or of any demand for any payment
under this Agreement, notice of any action

 

-151-



--------------------------------------------------------------------------------

at any time taken or omitted by Agent or Lenders under or in respect of any of
the Obligations, any right to proceed against any other Borrower or any other
Person, to proceed against or exhaust any security held from any other Borrower
or any other Person, to protect, secure, perfect, or insure any security
interest or Lien on any property subject thereto or exhaust any right to take
any action against any other Borrower, any other Person, or any collateral, to
pursue any other remedy in any member of the Lender Group’s or any Bank Product
Provider’s power whatsoever, any requirement of diligence or to mitigate damages
and, generally, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement), any right to assert against any member of
the Lender Group or any Bank Product Provider, any defense (legal or equitable),
set-off, counterclaim, or claim which each Borrower may now or at any time
hereafter have against any other Borrower or any other party liable to any
member of the Lender Group or any Bank Product Provider, any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Obligations or any security therefor, and any right or
defense arising by reason of any claim or defense based upon an election of
remedies by any member of the Lender Group or any Bank Product Provider
including any defense based upon an impairment or elimination of such Borrower’s
rights of subrogation, reimbursement, contribution, or indemnity of such
Borrower against any other Borrower. Without limiting the generality of the
foregoing, each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender. Each of
the Borrowers waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
hereof. Any payment by any Borrower or other circumstance which operates to toll
any statute of limitations as to any Borrower shall operate to toll the statute
of limitations as to each of the Borrowers. Each of the Borrowers waives any
defense based on or arising out of any defense of any Borrower or any other
Person, other than payment of the US Obligations, UK Obligations or the Canadian
Obligations, as applicable, to the extent of such payment, based on

 

-152-



--------------------------------------------------------------------------------

or arising out of the disability of any Borrower or any other Person, or the
validity, legality, or unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
other than payment of the US Obligations, UK Obligations or Canadian
Obligations, as applicable, to the extent of such payment. Agent may, at the
election of the Required Lenders, foreclose upon any Collateral held by Agent by
one or more judicial or nonjudicial sales or other dispositions, whether or not
every aspect of any such sale is commercially reasonable or otherwise fails to
comply with applicable law or may exercise any other right or remedy Agent, any
other member of the Lender Group, or any Bank Product Provider may have against
any Borrower or any other Person, or any security, in each case, without
affecting or impairing in any way the liability of any of the Borrowers
hereunder except to the extent the US Obligations, UK Obligations or Canadian
Obligations, as applicable, have been paid.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(g) The provisions of this Section 2.15 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all applicable Borrowers as often as occasion therefor may arise
and without requirement on the part of Agent, any member of the Lender Group,
any Bank Product Provider, or any of their successors or assigns first to
marshal any of its or their claims or to exercise any of its or their rights
against any applicable Borrower or to exhaust any remedies available to it or
them against any applicable Borrower or to resort to any other source or means
of obtaining payment of any of the US Obligations, UK Obligations or Canadian
Obligations hereunder, as applicable, or to elect any other remedy. The
provisions of this Section 2.15 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, administration, bankruptcy or reorganization of
any Borrower, or otherwise, the provisions of this Section 2.15 will forthwith
be reinstated in effect, as though such payment had not been made.

(h) Each US Borrower, UK Borrower and Canadian Borrower, as applicable, hereby
agrees that it will not enforce any of its rights that arise from the existence,
payment, performance or enforcement of the provisions of this Section 2.15,
including rights of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of Agent,
any other member of the Lender Group, or any Bank Product Provider against any
other US Borrower, UK Borrower or Canadian Borrower, as applicable, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from any US Borrower, UK
Borrower or Canadian Borrower, as applicable, directly or indirectly, in cash or
other property or by set-off or

 

-153-



--------------------------------------------------------------------------------

in any other manner, payment or security solely on account of such claim, remedy
or right, unless and until such time as all of the US Obligations, UK
Obligations or Canadian Obligations, as applicable, have been paid in full in
cash. Any claim which any US Borrower, UK Borrower or Canadian Borrower, as
applicable, may have against any other US Borrower, UK Borrower or Canadian
Borrower, as applicable, with respect to any payments to any Agent or any member
of the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the US Obligations, UK Obligations or Canadian
Obligations arising hereunder or thereunder, to the prior payment in full in
cash of the US Obligations, UK Obligations or Canadian Obligations, as
applicable, and, in the event of any insolvency, bankruptcy, receivership,
administration, liquidation, reorganization or other similar proceeding under
the laws of any jurisdiction relating to any US Borrower, UK Borrower or
Canadian Borrower, as applicable, its debts or its assets, whether voluntary or
involuntary, all such US Obligations, UK Obligations or Canadian Obligations, as
applicable, shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the applicable Obligations and all other amounts payable under this
Agreement, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as Collateral for any applicable Obligations or other
amounts payable under this Agreement thereafter arising. Notwithstanding
anything to the contrary contained in this Agreement, no US Borrower may
exercise any rights of subrogation, contribution, indemnity, reimbursement or
other similar rights against, and may not proceed or seek recourse against or
with respect to any property or asset of, any other US Borrower (the “Foreclosed
US Borrower”), including after payment in full of the US Obligations, if all or
any portion of the US Obligations have been satisfied in connection with an
exercise of remedies in respect of the Equity Interests of such Foreclosed US
Borrower whether pursuant to this Agreement or otherwise. Notwithstanding
anything to the contrary contained in this Agreement, no Canadian Borrower may
exercise any rights of subrogation, contribution, indemnity, reimbursement or
other similar rights against, and may not proceed or seek recourse against or
with respect to any property or asset of, any other Canadian Borrower (the
“Foreclosed Canadian Borrower”), including after payment in full of the Canadian
Obligations, if all or any portion of the Canadian Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Canadian Borrower whether pursuant to this
Agreement or otherwise. Notwithstanding anything to the contrary contained in
this Agreement, no UK Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other UK Borrower (the “Foreclosed UK Borrower”), including after
payment in full of the UK Obligations, if all or any portion of the UK
Obligations have been satisfied in connection with an exercise of remedies in
respect of the Equity Interests of such Foreclosed UK Borrower whether pursuant
to this Agreement or otherwise. Notwithstanding anything in this Agreement to
the contrary, the foregoing provisions of this Section 2.15 shall not be
applied, or interpreted in a manner that, results in an income inclusion to the
Borrowers under Section 956 of the IRC.

 

-154-



--------------------------------------------------------------------------------

2.16. Currencies. The US Revolving Loans and other US Obligations (unless such
other US Obligations expressly provide otherwise) shall be made and repaid in
Dollars. The Canadian Revolving Loans and other Canadian Obligations (unless
such other Canadian Obligations expressly provide otherwise) shall be made in
Dollars or Canadian Dollars, as selected by Administrative Borrower as provided
herein. All such Canadian Obligations denominated in Dollars shall be repaid in
Dollars and all such Canadian Obligations denominated in Canadian Dollars shall
be repaid in Canadian Dollars. The UK Revolving Loans and other UK Obligations
(unless such other UK Obligations expressly provide otherwise) shall be made in
Dollars or Sterling, as selected by UK Borrowers as provided herein. All such UK
Obligations denominated in Dollars shall be repaid in Dollars, all such UK
Obligations denominated in Sterling shall be repaid in Sterling.

2.17. Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest. Notwithstanding anything to the contrary contained in this Agreement
or in any other Loan Document, solely to the extent that: (i) a court of
competent jurisdiction finally determines that the calculation or determination
of interest payable by Canadian Borrowers in respect of the Obligations pursuant
to this Agreement and the other Loan Documents shall be governed by the Canadian
laws of any province of Canada and the federal laws of Canada; or (ii) the
Interest Act (Canada) otherwise applies:

(a) whenever interest payable by Canadian Borrowers is calculated on the basis
of a period which is less than the actual number of days in a calendar year,
each rate of interest determined pursuant to such calculation is, for the
purposes of the Interest Act (Canada), equivalent to such rate multiplied by the
actual number of days in the calendar year in which such rate is to be
ascertained and divided by the number of days used as the basis of such
calculation;

(b) in no event shall the aggregate “interest” (as defined in Section 347 of the
Criminal Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or
re-enacted from time to time (the “Criminal Code Section”)) payable (whether by
way of payment, collection or demand) by Canadian Borrowers to Agent or any
Lender under this Agreement or any other Loan Document exceed the effective
annual rate of interest on the “credit advanced” (as defined in that section)
under this Agreement or such other Loan Document lawfully permitted under that
section and, if any payment, collection or demand pursuant to this Agreement or
any other Loan Document in respect of “interest” (as defined in that section) is
determined to be contrary to the provisions of that section and the amount of
such payment or collection shall be refunded by Agent and Lenders to Canadian
Borrowers with such “interest” deemed to have been adjusted with retroactive
effect to the maximum amount or rate of interest, as the case may be, as would
not be so prohibited by the Criminal Code Section to result in a receipt by
Agent or such Lender of interest at a rate not in contravention of the Criminal
Code Section, such adjustment to be effected, to the extent necessary, as
follows: firstly, by reducing the amounts or rates of interest required to be
paid to Agent or that Lender; and then, by reducing any fees, charges, expenses
and other amounts required to be paid to the affected Agent or Lender which
would constitute “interest”. Notwithstanding the foregoing, and after giving
effect to all such adjustments, if Agent or any Lender shall have received an
amount in excess of the maximum permitted by the Criminal Code Section, then
Canadian Borrowers shall be entitled, by notice in writing to the Agent or
affected Lender, to obtain reimbursement from Agent or that Lender in an amount
equal to such excess. For the purposes of this Agreement and each other Loan
Document to which any Canadian Borrower is a party, the effective annual rate of
interest payable by

 

-155-



--------------------------------------------------------------------------------

Canadian Borrowers shall be determined in accordance with generally accepted
actuarial practices and principles over the term of the loans on the basis of
annual compounding for the lawfully permitted rate of interest and, in the event
of dispute, a certificate of a Fellow of the Institute of Actuaries appointed by
Agent for the account of Canadian Borrowers will be conclusive for the purpose
of such determination in the absence of evidence to the contrary;

(c) all calculations of interest payable by Canadian Borrowers under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest. The parties acknowledge that there is a material
difference between the stated nominal interest rates and the effective yearly
rates of interest and that they are capable of making the calculations required
to determine such effective yearly rates of interest; and

(d) if there is a conflict, inconsistency, ambiguity or difference between any
provision of this Section 2.17 and any other Section of this Agreement or any
other Loan Document with respect to Canadian Borrowers then the provisions of
this Section 2.17 shall prevail and be paramount.

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction or waiver of Agent and each
Lender, of each of the conditions precedent set forth on Schedule 3.1 to this
Agreement (the making of such initial extensions of credit by a Lender being
conclusively deemed to be its satisfaction or waiver of the conditions
precedent). In addition to the foregoing, the obligation of each Lender to make
the initial extensions of credit to the UK Borrowers provided for hereunder is
further subject to the fulfillment, to the satisfaction of Agent and each
Lender, of each of the conditions precedent set forth on Schedule 3.1A (the
making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of such conditions precedent).

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a) the representations and warranties of each Loan Party or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

 

-156-



--------------------------------------------------------------------------------

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3. Maturity. The Commitments shall continue in full force and effect for a
term ending on the Maturity Date (unless terminated earlier in accordance with
the terms hereof).

3.4. Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Hedge Obligations) immediately shall
become due and payable without notice or demand and Borrowers shall be required
to repay all of the Obligations (other than Hedge Obligations) in full. No
termination of the obligations of the Lender Group (other than payment in full
of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full. When all of the Obligations have been paid in full, Agent
will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.

3.5. Early Termination by Borrowers. Borrowers have the option, at any time upon
five Business Days prior written notice to Agent, to repay all of the
Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in part or in full of the Obligations with the proceeds of
third party Indebtedness or Equity Interests if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).

3.6. Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 to this
Agreement (the failure by Borrowers to so perform or cause to be performed such
conditions subsequent as and when required by the terms thereof (unless such
date is extended, in writing, by Agent, which Agent may do without obtaining the
consent of the other members of the Lender Group), shall constitute an Event of
Default).

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, the Parent and
each Borrower makes the following representations and warranties to the Lender
Group which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any

 

-157-



--------------------------------------------------------------------------------

representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the date of the making of each Revolving
Loan (or other extension of credit) made thereafter, as though made on and as of
the date of such Revolving Loan (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:

4.1. Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party and each of its Subsidiaries (i) is duly incorporated or
organized and existing and is, to the extent applicable, in good standing under
the laws of the jurisdiction of its organization or incorporation, (ii) is
qualified or registered to do business in any jurisdiction except where the
failure to be in good standing or so qualified or registered could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b) Set forth on Schedule 4.1(b) to this Agreement, as of December 31, 2017, is
a complete and accurate description of the authorized Equity Interests of
Parent, by class, and a description of the number of shares of each such class
that are issued and outstanding.

(c) Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Parent’s
direct and indirect Subsidiaries that are Loan Parties, showing: (i) the number
of shares of each class of common and preferred Equity Interests authorized for
each of such Subsidiaries, and (ii) the number and the percentage of the
outstanding shares of each such class owned directly or indirectly by Parent.
All of the outstanding Equity Interests of each such Subsidiary has been validly
issued and is fully paid and non-assessable.

(d) Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party’s or any of its Subsidiaries’ Equity Interests, including any right of
conversion or exchange under any outstanding security or other instrument.
Except as set forth on Schedule 4.1(d) to this Agreement, no Loan Party is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its Equity Interests or any security convertible
into or exchangeable for any of its Equity Interests.

4.2. Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

 

-158-



--------------------------------------------------------------------------------

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any provision of federal, state, provincial, foreign or local law or
regulation applicable to any Loan Party or its Subsidiaries, the Governing
Documents of any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries the violation of which could reasonably be expected to have a
Material Adverse Effect, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Agreement of any Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any Material Agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.

4.3. Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4. Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by general equitable or
discretionary principles whether considered in a proceeding at law or in equity
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens on the Collateral are validly created, perfected (other than
(i) in respect of motor vehicles that are subject to a certificate of title,
(ii) money, (iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims of the US Loan Parties (other than those that, by
the terms of the US Security Agreement, are required to be perfected), and
(v) any Deposit Accounts and Securities Accounts of the US Loan Parties not
subject to a Control Agreement as permitted by Section 7(k) of the US Security
Agreement, and subject only to the filing of financing statements and
continuation statements therefor, the recordation of any Copyright Security
Agreements, and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens.

 

-159-



--------------------------------------------------------------------------------

4.5. Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good title to (in the case of fee interests in Real
Property), (b) good, valid and marketable title (in the case of interests in
Scottish Real Estate) (c) valid leasehold interests in (in the case of leasehold
interests in real or personal property), and (d) good title to (in the case of
all other personal property), all of their respective assets reflected in their
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements to the
extent permitted hereby and except for such defects in title or interests as
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Effect.

4.6. Litigation. There are no actions, suits, or proceedings pending or, to the
knowledge of any Borrower, threatened in writing against a Loan Party or any of
its Subsidiaries that either individually or in the aggregate could reasonably
be expected to result in a Material Adverse Effect.

4.7. Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8. No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrowers to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
December 31, 2017, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect.

4.9. Solvency.

(a) The US Borrowers, taken as a whole, are Solvent, the Canadian Borrowers,
taken as a whole, are Solvent, the UK Borrowers, taken as a whole, are Solvent,
and the Loan Parties, taken as a whole, are Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10. Employee Benefits.

(a) Except as set forth on Schedule 4.10(a), as of the Closing Date, no Loan
Party maintains or contributes to any Pension Plan or Multiemployer Plan.

 

-160-



--------------------------------------------------------------------------------

(b) Each Loan Party and each of the ERISA Affiliates has complied with ERISA,
the IRC and all applicable laws regarding each Employee Plan, except for such
compliance failures that, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) Each Employee Plan (other than a Multiemployer Plan) is, and has been,
maintained in compliance with ERISA, the IRC, all applicable laws and the terms
of each such Employee Plan, except for such compliance failures that, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(d) Each Employee Plan (other than a Multiemployer Plan) that is intended to
qualify under Section 401(a) of the IRC has received a favorable determination
letter from the Internal Revenue Service or is entitled to rely on an opinion or
advisory letter provided under a volume submitted or prototype program. To the
knowledge of each Loan Party and except as could be reasonably expected to
result in a Material Adverse Effect, nothing has occurred which could reasonably
be expected to prevent, or cause the loss of, such qualification.

(e) No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is reasonably expected by any Loan Party or ERISA Affiliate to be incurred
with respect to any Pension Plan, except for such liability that either
individually or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect.

(f) No Notification Event exists, except for such events that either
individually or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect.

(g) As of the Closing Date, no Canadian Loan Party maintains, sponsors or
contributes to any Canadian Pension Plan nor has any liabilities or obligations
in respect of a Canadian Pension Plan that has been terminated or wound up.

(h) No UK Loan Party: (i) is or has at any time been an employer (as defined for
the purposes of sections 38 to 51 of the Pensions Act 2004 (UK)) of an
occupational pension scheme that which is not a money purchase scheme (both
terms as defined in the Pensions Scheme Act 1993 (UK))), or (ii) is or has at
any time been “connected” with or an “associate” (as those terms are used in
sections 38 and 43 of the Pensions Act 2004 (UK)) of such an employer.

(i) No UK Loan Party or has been issued with a Financial Support Direction or
Contribution Notice in respect of any UK defined benefit pension plan.

4.11. Environmental Condition. Except as set forth on Schedule 4.11 to this
Agreement, (a) to each Borrower’s knowledge, no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law except where failure of any of foregoing matters to be true
and correct could not reasonably be expected to have a Material Adverse Effect,
(b) to each Borrower’s knowledge, no Loan Party’s nor any of

 

-161-



--------------------------------------------------------------------------------

its Subsidiaries’ properties or assets has ever been designated or identified in
any manner pursuant to any environmental protection statute as a Hazardous
Materials disposal site requiring remedial action except where failure of any of
foregoing matters to be true and correct could not reasonably be expected to
have a Material Adverse Effect, (c) no Loan Party nor any of its Subsidiaries
has received written notice that a Lien arising under any Environmental Law has
attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries except where failure of any of foregoing matters to be
true and correct could not reasonably be expected to have a Material Adverse
Effect, and (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

4.12. Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the industry of any Loan Party or
its Subsidiaries) furnished by or on behalf of a Loan Party or its Subsidiaries
in writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
the industry of any Loan Party or its Subsidiaries) hereafter furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided. The Projections delivered to Agent on March 15, 2018
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, Borrowers’ commercially reasonable
estimate, on the date such Projections are delivered, of the Loan Parties’ and
their Subsidiaries’ future performance for the periods covered thereby based
upon assumptions believed by Borrowers to be reasonable at the time of the
delivery thereof to Agent (it being understood that such Projections are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrowers’
commercially reasonable estimate, projections or forecasts based on methods and
assumptions which Borrowers believed to be reasonable at the time such
Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).

4.13. Patriot Act, Etc.. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot Act”)
and all applicable Canadian Anti-Money Laundering & Anti-Terrorism Legislation.

 

-162-



--------------------------------------------------------------------------------

4.14. Indebtedness. Set forth on Schedule 4.14 to this Agreement is a true and
complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date (other than
unsecured Permitted Indebtedness outstanding immediately prior to the Closing
Date with respect to any one transaction or a series of related transactions in
an amount not to exceed $10,000,000 and Permitted Purchase Money Indebtedness)
that is to remain outstanding immediately after giving effect to the closing
hereunder on the Closing Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness as of the Closing Date.

4.15. Payment of Taxes. Except as otherwise permitted under Section 5.5, all US
and Canadian federal, provincial, state (as applicable) and all other material
Tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed (subject to extensions granted for
filing same), and all Taxes shown on such Tax returns to be due and payable and
all other Taxes upon a Loan Party and its Subsidiaries and upon their respective
assets, income, businesses and franchises that are due and payable have been
paid when due and payable. Each Loan Party and each of its Subsidiaries have
made adequate provision taken as a whole in accordance with GAAP for all Taxes
not yet due and payable. No Borrower knows of any proposed Tax assessment
against a Loan Party or any of its Subsidiaries that is not being actively
contested by such Loan Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings.

4.16. Margin Stock. Neither any Loan Party nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans made by the Lender Group to Borrowers will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors.

4.17. Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18. OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No Loan
Party or any of its Subsidiaries is in violation of any Sanctions. No Loan Party
nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance (i) with all Sanctions, and (ii) in all material

 

-163-



--------------------------------------------------------------------------------

respects, with all Anti-Corruption Laws and Anti-Money Laundering Laws. No
proceeds of any Loan made or Letter of Credit issued hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in
any manner that would result in a violation of any Sanction, Anti-Corruption Law
or Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction).

4.19. Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or its Subsidiaries which arises out of or under any collective bargaining
agreement, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against any Loan Party or its
Subsidiaries, or (iii) to the knowledge of any Borrower, after due inquiry, no
union representation question existing with respect to the employees of any Loan
Party or its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or its Subsidiaries, that, in
each case, could reasonably be expected to result in a Material Adverse Effect.
None of any Loan Party or its Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar state or provincial or other applicable law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees of each Loan Party
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. All material payments due from any Loan Party or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

4.20. [Reserved].

4.21. Leases. Each Loan Party and its Subsidiaries enjoy undisturbed possession
under all leases material to their business and to which they are parties or
under which they are operating, and, subject to Permitted Protests, all of such
material leases are valid and subsisting and no material default by the
applicable Loan Party or its Subsidiaries exists under any of them, except for
defaults that could not reasonably be expected to have a Material Adverse
Effect.

4.22. Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of a Loan Party’s
business, (b) owed to a Loan Party without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation, and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Agent-discretionary criteria) set forth in the definition of Eligible
Accounts.

 

 

-164-



--------------------------------------------------------------------------------

4.23. Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Finished Goods Inventory in a Borrowing Base Certificate
submitted to Agent, such Inventory is (a) of good and merchantable quality, free
from known defects, and (b) not excluded as ineligible by virtue of one or more
of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Inventory.

4.24. [Reserved].

4.25. Location of Inventory. The Inventory of Borrowers and their Subsidiaries
is not stored with a bailee, warehouseman, or similar party and is located only
at, or in-transit between, the locations identified on Schedule 4.25 to this
Agreement (as such Schedule may be updated pursuant to Section 5.14).

4.26. Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.27. Hedge Agreements. On each date that any Hedge Agreement is executed by any
Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.

4.28. Material Contracts. Set forth on Schedule 4.28 (as such Schedule may be
updated from time to time in accordance herewith) is a reasonably detailed
description of the Material Contracts of each Loan Party as of the most recent
date on which Parent provided the Compliance Certificate pursuant to
Section 5.1; provided, that Borrowers may amend Schedule 4.28 to add or delete
Material Contracts so long as such amendment occurs by written notice to Agent
on the date that Parent provides the Compliance Certificate. Except for matters
which, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, each Material Contract (other than those
that have expired at the end of their normal terms) (a) is in full force and
effect and is binding upon and enforceable against the applicable Loan Party
and, to each Borrower’s knowledge, each other Person that is a party thereto in
accordance with its terms, (b) has not been otherwise amended or modified (other
than amendments or modifications permitted by Section 6.6(b)), and (c) is not in
default due to the action or inaction of the applicable Loan Party.

4.29. Deduction of UK Tax. As at the Closing Date, no Loan Party who is a Loan
Party on the Closing Date is required to make any deduction for or on account of
Tax imposed by the United Kingdom from any payment it may make under any Loan
Document to Agent or any Lender.

4.30. Centre of Main Interest. For the purposes of the Insolvency Regulation,
the “centre of main interests” (as that term is used in Article 3(1) therein) of
each UK Loan Party organized or incorporated in a jurisdiction to which the
Insolvency Regulation applies is situated in its respective jurisdiction of
organization or incorporation and it has no “establishment” (as that term is
used in Article 2(h) therein) in any other jurisdiction.

 

-165-



--------------------------------------------------------------------------------

4.31. Ranking.

(a) Subject to Permitted Liens, each UK Security Document has or will have the
ranking in priority which it is expressed to have in such UK Security Document
and it is not subject to any prior ranking or pari passu ranking Liens.

(b) Each UK Loan Party’s payment obligations under the Loan Documents to which
it is a party rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

4.32. Immaterial Subsidiaries. Set forth on Schedule 4.32 (as such Schedule may
be updated from time to time in accordance herewith) is a list of Immaterial
Subsidiaries as of the most recent date on which Parent provided the Compliance
Certificate pursuant to Section 5.1; provided, that Borrowers may amend Schedule
4.32 to add or delete Immaterial Subsidiaries so long as such amendment occurs
by written notice to Agent on the date that Parent provides the Compliance
Certificate. Each Immaterial Subsidiary, and the Immaterial Subsidiaries taken
as a whole, comply with the requirements set forth in the definition of
“Immaterial Subsidiary”.

5. AFFIRMATIVE COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and payment in full of the Obligations:

5.1. Financial Statements, Reports, Certificates. Borrowers (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 to this Agreement no later than the
times specified therein, (b) agree that no Subsidiary of a Loan Party will have
a fiscal year different from that of Parent, (c) agree to maintain a system of
accounting that enables Borrowers to produce financial statements in accordance
with GAAP, and (d) agree that they will, and will cause each other Loan Party
to, (i) keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to their and their Subsidiaries’ sales, and
(ii) maintain their billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent (such consent not to be unreasonably
withheld, delayed or conditioned).

5.2. Reporting. Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 to this Agreement at the times specified therein, and (b) agree to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.

5.3. Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
each Loan Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s valid existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.

 

-166-



--------------------------------------------------------------------------------

5.4. Maintenance of Properties. Each Loan Party will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).

5.5. Taxes. Each Loan Party will, and will cause each of its Subsidiaries to,
pay in full before delinquency or before the expiration of any extension period
all material Taxes imposed, levied, or assessed against it, or any of its assets
or in respect of any of its income, businesses, capital, or franchises, other
than to the extent that the validity of such Tax is the subject of a Permitted
Protest.

5.6. Insurance. Each Loan Party will, and will cause each of its Subsidiaries
to, at Borrowers’ expense, maintain insurance respecting each of each Loan
Party’s and its Subsidiaries’ assets wherever located, covering liabilities,
losses or damages as are customarily are insured against by other Persons
engaged in same or similar businesses and similarly situated and located,
together with flood insurance coverage reasonably acceptable to Agent with
respect to any Real Property Collateral located in a flood zone; provided that
the Loan Parties may self-insure to the extent and in a manner customary for
similarly situated companies of like size, type and financial condition that are
part of a group of companies under common control. All such policies of
insurance shall be with financially sound and reputable insurance companies
acceptable to Agent (it being agreed that, as of the Closing Date, Factory
Mutual Insurance Company is acceptable to Agent) and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
amount, adequacy, and scope of the policies of insurance of Borrowers in effect
as of the Closing Date are acceptable to Agent). All property insurance policies
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard lender’s
loss payable endorsement with a standard non-contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to protect the Lenders’ interest in the Collateral and to any payments
to be made under such policies. All certificates of property and general
liability insurance are to be delivered to Agent, with the lender’s loss payable
and additional insured endorsements in favor of Agent and shall, if customarily
provided by such insurance carrier, provide notice in accordance with the terms
of the applicable insurance policies with respect to the cancellation of such
policies. If any Loan Party or its Subsidiaries fails to maintain such
insurance, Agent may arrange for such insurance, but at Borrowers’ expense and
without any responsibility on Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Any such insurance arranged for by Agent shall be
cancelled upon the Loan Parties’ obtaining the insurance required to be obtained
and maintained in accordance with this Section 5.6. Borrowers shall give Agent
prompt notice of any loss exceeding $10,000,000 covered by the casualty or
business interruption insurance of any Loan Party or its Subsidiaries. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability

 

-167-



--------------------------------------------------------------------------------

insurance policies in respect of the Collateral, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

5.7. Inspection.

(a) Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its senior management (provided, that an authorized representative of a Borrower
shall be allowed to be present) at such reasonable times and intervals as Agent
may designate and, so long as no Event of Default has occurred and is
continuing, with reasonable prior notice to Borrowers and during regular
business hours, at Borrowers’ expense in accordance with the provisions of the
Fee Letter, subject to the limitations set forth below in Section 5.7(c).

(b) Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent and each of its duly authorized representatives or agents to conduct field
examinations, appraisals or valuations at such reasonable times and intervals as
Agent may designate, at Borrowers’ expense in accordance with the provisions of
the Fee Letter, subject to the limitations set forth below in Section 5.7(c).

(c) So long as no Event of Default shall be continuing during a calendar year,
Borrowers shall not be obligated to reimburse Agent for more than one field
examination in such calendar year (increasing to two field examinations if an
Increased Reporting Event has occurred during such calendar year), and one
inventory appraisal in such calendar year (increasing to two inventory
appraisals if an Increased Reporting Event has occurred during such calendar
year), in each case, except for field examinations and appraisals conducted
prior to the Closing Date or in connection with a proposed Permitted Acquisition
(whether or not consummated).

Notwithstanding anything to the contrary in this Section 5.7, neither the
Borrowers nor any Subsidiary of the Borrowers will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter (i) so long as no Event
of Default shall be continuing (and thereafter, subject to the provisions of
Section 17.9 hereof), that constitutes non-financial trade secrets, or
non-financial proprietary information, not reasonably related to the actual or
projected financial results of operation of the Borrowers nor any Subsidiary of
the Borrowers, (ii) to the extent disclosure to the Agent (or their respective
representatives or contractors) is prohibited by any requirement of law or court
or regulatory order or any binding agreement not entered into for the purpose of
avoiding disclosure to the Agent or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.

5.8. Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

-168-



--------------------------------------------------------------------------------

5.9. Environmental. Each Loan Party will, and will cause each of its
Subsidiaries to,

(a) Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) Promptly notify Agent of any release of which any Loan Party has knowledge
of a Hazardous Material in any reportable quantity from or onto property owned
or operated by any Loan Party or its Subsidiaries and take any Remedial Actions
required to be taken by a Loan Party under Environmental Law abate said release
or otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and

(d) Promptly, but in any event within five Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) written notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Subsidiaries, (ii) written notice that an
Environmental Action has or will be filed against a Loan Party or its
Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority against a Loan Party or its
Subsidiaries (other than Immaterial Subsidiaries).

5.10. Disclosure Updates. Each Loan Party will, promptly and in no event later
than fifteen Business Days after obtaining knowledge thereof, notify Agent if
any written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

5.11. Formation of Subsidiaries.

(a) Each Loan Party will, at the time that any Loan Party forms any direct or
indirect Subsidiary (other than an Immaterial Subsidiary), or acquires any
direct or indirect Subsidiary (other than an Immaterial Subsidiary) after the
Closing Date, within thirty days of such event (or such later date as permitted
by Agent in its sole discretion):

(i) cause such new Subsidiary (A) if such Subsidiary is a Domestic Subsidiary or
a Foreign Subsidiary organized under the laws of Canada or any province thereof
or under the laws of Scotland or England and Wales, and Administrative Borrower
requests, subject to the consent of Agent, that such Domestic Subsidiary be
joined as a US Borrower or

 

-169-



--------------------------------------------------------------------------------

Foreign Subsidiary be joined as a Canadian Borrower or UK Borrower hereunder, to
provide to Agent a Joinder to this Agreement, and (B) to provide to Agent a
joinder to the US Security Agreement (unless such Subsidiary is an Excluded
Subsidiary), Canadian Security Documents and/or UK Security Documents, as
applicable, and a guaranty of the Obligations (provided, that if such Subsidiary
is an Excluded Subsidiary, such Subsidiary shall only be required to guaranty
the Foreign Obligations), in each case, together with such other security
agreements (including Mortgages with respect to any Real Property owned in fee
of such new Subsidiary with a fair market value of greater than $12,500,000), as
well as appropriate financing statements (and with respect to all property
subject to a Mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary);

(ii) provide, or cause the applicable Loan Party to provide, to Agent a pledge
agreement (or an addendum to the applicable Security Agreement or the applicable
UK Security Document) and appropriate certificates, transfer forms and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance reasonably satisfactory to
Agent (which pledge, if reasonably requested by Agent, shall be governed by the
laws of the jurisdiction of organization of such Subsidiary); provided, that
only 65% of the total outstanding voting Equity Interests of any first tier
Excluded Subsidiary (and no Equity Interests of any other Excluded Subsidiary)
shall be required to be pledged to secure the US Obligations (with no such
restriction applying to security for the Foreign Obligations), and

(iii) provide to Agent all other documentation, including the Governing
Documents of such Subsidiary and one or more opinions of counsel reasonably
satisfactory to Agent, which, in its opinion, is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance, flood certification documentation or
other documentation with respect to all Real Property owned in fee and subject
to a mortgage). For the avoidance of doubt, any Subsidiary joined under this
Section 5.11 shall only be required to use commercially reasonable efforts to
obtain any Collateral Access Agreement required by this Agreement, and failure
to obtain such Collateral Access Agreements shall not constitute a Default or
Event of Default.

(b) Any document, agreement, or instrument executed or issued pursuant to this
Section 5.11 shall constitute a Loan Document.

(c) In the event (1) a Guarantor is no longer a Domestic Subsidiary other than
an Immaterial Subsidiary or (2) a dissolution, sale or other disposition
(including by way of merger or consolidation with a Person that is not a Loan
Party) of all or substantially all of the assets or all of the Equity Interests
of any Guarantor occurs and such sale or disposition is permitted by this
Agreement (or permitted pursuant to a waiver, amendment, modification of or
consent to a transaction otherwise prohibited by this Agreement), then, so long
as no Event of Default has occurred and is continuing, the Agent shall, upon
written request by the Borrowers, and at no cost to the Agent that is not
reimbursed pursuant hereto, release such Guarantor from its liabilities and
obligations under the Loan Documents pursuant to such documentation as the
Borrowers may reasonably require.

 

-170-



--------------------------------------------------------------------------------

5.12. Further Assurances . Each Loan Party will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent, execute
or deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of each of the Loan Parties (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal) (other than
Excluded Collateral or any other assets expressly excluded from the Collateral
(as defined in the US Security Agreement) pursuant to Section 3 of the US
Security Agreement), to create and perfect Liens in favor of Agent in any Real
Property acquired by any other Loan Party with a fair market value in excess of
$12,500,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided, that the
foregoing shall not apply, with respect to the US Obligations only, to any
Excluded Subsidiary or, with respect to any Obligations, any Immaterial
Subsidiary. To the maximum extent permitted by applicable law, if any Borrower
or any other Loan Party refuses or fails to execute or deliver any reasonably
requested Additional Documents within a reasonable period of time not to exceed
10 Business Days following the request to do so, each Borrower and each other
Loan Party hereby authorizes Agent to execute any such Additional Documents in
the applicable Loan Party’s name and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. In furtherance of, and
not in limitation of, the foregoing, (i) each US Loan Party shall take such
actions as Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the US Guarantors and are secured by substantially
all of the assets of the US Loan Parties, including all of the outstanding
capital Equity Interests of each US Borrower and its Subsidiaries (in each case,
other than with respect to any Excluded Collateral or any other assets expressly
excluded from the Collateral (as defined in the US Security Agreement) pursuant
to Section 3 of the US Security Agreement), and (ii) each Canadian Loan Party
and each UK Loan Party shall take such actions as Agent may reasonably request
from time to time to ensure that the Foreign Obligations are guaranteed by the
Canadian Guarantors and the UK Guarantors and are secured by substantially all
of the assets of the Canadian Loan Parties and the UK Loan Parties, including
all of the outstanding capital Equity Interests of each Canadian Borrower, each
UK Borrower and each of their Subsidiaries (in each case, other than with
respect to any Excluded Collateral or other assets expressly excluded from the
Collateral (as defined in the US Security Agreement) pursuant to Section 3 of
the US Security Agreement or any applicable Canadian Security Document or UK
Security Document).

5.13. [Reserved].

5.14. Location of Inventory; Chief Executive Office. Each Loan Party will keep
(a) their Inventory (other than Inventory in transit or other Inventory at a
location with a value of less than $200,000) only at the locations identified on
Schedule 4.25 to this Agreement (provided that Borrowers may amend Schedule 4.25
to this Agreement so long as such new location is within the continental United
States or Canada (or, in the case of any UK Loan Party, such new location is in
the United Kingdom), and such amendment occurs by written notice to Agent
(i) not less than ten days prior to the date on which such Inventory is moved to
such new location in the case of any such new location within Canada, and
(ii) not less than 30 days after the date on which such Inventory is moved to
such new location in the case of any such new location

 

-171-



--------------------------------------------------------------------------------

within the United States or, in the case of any UK Loan Party, the United
Kingdom, and (b) their respective chief executive offices (and, in the case of
any Canadian Loan Party, its registered office) only at the locations identified
on Schedule 7 to the applicable Security Agreement. Each Loan Party will use its
commercially reasonable efforts to obtain Collateral Access Agreements for each
of the locations identified on Schedule 7 to the applicable Security Agreement
and Schedule 4.25 to this Agreement, but failure to do so shall not constitute a
Default or Event of Default.

5.15. OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to, comply (i) with all
applicable Sanctions, and (ii) in all material respects, with all
Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Loan Parties
and its Subsidiaries shall implement and maintain in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws.

5.16. Bank Products. The Loan Parties shall maintain their primary United States
depository and treasury management relationships with Wells Fargo or one or more
of its Affiliates at all times during the term of the Agreement.

5.17. Canadian Compliance. Each Parent and each Borrower will, and will cause
each of its Subsidiaries to, (a) comply with all applicable federal and
provincial laws, including the Income Tax Act (Canada), with respect to any
Canadian Pension Plans and the terms of any such Canadian Pension Plan except,
in each case, where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect, (b) operate (within the limits set forth by
applicable law) each Canadian Pension Plan in such a manner that will not incur
any material liability under the Income Tax Act (Canada) or other applicable
federal or provincial pension benefits legislation, except, in each case, where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and (c) furnish to Agent upon Agent’s reasonable written request
such additional information about any Canadian Pension Plan for which Parents or
their Subsidiaries could reasonably expect to incur any material liability. All
employer or employee payments, contributions or premiums in an aggregate amount
in excess of $250,000 required to be remitted or paid to in respect of Canadian
statutory benefit plans that any Parent or any of their Subsidiaries is required
to participate in or comply with, including the Canada Pension Plan or Quebec
Pension Plan as maintained by the Government of Canada or Province of Quebec,
respectively, and plans administered pursuant to applicable workplace safety
insurance and employment insurance legislation will be paid or remitted by each
such Person in accordance with the terms thereof, any agreements relating
thereto and all applicable laws, except to the extent that any amount so payable
is subject to a Permitted Protest and a Canadian Priority Payable Reserve for
such amount, where applicable, has been established.

5.18. Employee Benefits.

(a) Each Parent and each Borrower will maintain and operate, and cause each of
its Subsidiaries to maintain and operate, each Employee Plan in accordance with
all applicable laws except where the failure to maintain or operate such an
Employee Plan in accordance with applicable law could not reasonably be expected
to have a Material Adverse Effect. Each Parent

 

-172-



--------------------------------------------------------------------------------

and each Borrower will notify Agent within ten Business Days of (i) the
formation of, or undertaking the duty to make a contribution to, any Employee
Plan (other than contributions to an Employee Plan made in the ordinary course
of business or an Employee Plan in place as of the date of this Agreement), or
(ii) the receipt of any written notice from any Governmental Authority that any
Loan Party has liability for excise taxes, fines, penalties, or damages for
breach of fiduciary duty with respect to any Employee Plan under ERISA or the
IRC, except, in each case, where the liability could not reasonably be expected
to result in a Material Adverse Effect.

(b) Each Loan Party shall (i) ensure that all pension schemes operated by or
maintained for its benefit and/or any of the employees of any UK Loan Party are
fully funded based on the statutory funding objective under sections 221 and 222
of the Pensions Act 2004 (UK) and that no action or omission is taken by any UK
Loan Party in relation to such a pension scheme which has or is reasonably
likely to have a Material Adverse Effect (including the termination or
commencement of winding-up proceedings of any such pension scheme or a UK Loan
Party ceasing to employ any member of such a pension scheme); (ii) deliver to
the Agent (A) at such times as those reports are prepared in order to comply
with the then current statutory or auditing requirements (as applicable either
to the trustees of any relevant schemes or to any UK Loan Party) and (B) at any
other time if the Agent reasonably believes that any relevant statutory or
auditing requirements are not being complied with, actuarial reports in relation
to all pension schemes mentioned in clause (i) above; and (iii) promptly notify
the Agent of any material change in the rate of contributions to any pension
scheme mentioned in clause (i) above paid or recommended to be paid (whether by
the scheme actuary or otherwise) or required (by law or otherwise).

5.19. Centre of Main Interests. Each UK Loan Party that is incorporated in a
jurisdiction to which the Insolvency Regulation applies shall maintain its
“centre of main interests” in its jurisdiction of incorporation for the purposes
of the Insolvency Regulation.

5.20. People with Significant Control Regime. Each Loan Party shall (a) within
the relevant timeframe, comply with any notice it receives pursuant to Part 21A
of the Companies Act 2006 (UK) from any company incorporated in the UK whose
shares are the subject of a Lien in favor of the Agent, and (b) promptly provide
the Agent with a copy of that notice.

5.21. UK Loan Party Cash Management Provisions.

(a) The UK Loan Parties will ensure that all of the proceeds of their Accounts
are deposited (whether directly or indirectly) into segregated Collection
Accounts (which Collection Accounts shall be located in England or any other
jurisdiction satisfactory to the Agent in its Permitted Discretion) only
containing the proceeds of the Accounts of the UK Loan Parties, in a manner that
is satisfactory to the Agent which Collection Accounts, for the avoidance of
doubt, shall not be used for general payment purposes.

(b) The Agent shall be given sufficient access to each relevant Collection
Account to ensure that the provisions of Section 2.4(b)(ii)(B) are capable of
being complied with.

 

-173-



--------------------------------------------------------------------------------

(c) The UK Loan Parties will ensure that each of its Collection Accounts is
subject to a Blocked Account Control Agreement or other equivalent arrangement
with similar effect.

(d) Any such Blocked Account Control Agreement or equivalent arrangement entered
into by UK Loan Party incorporated shall (i) provide the Agent with control over
such account, with such control being sufficient to obtain a “fixed charge” and
(ii) will require, at all times, that the only way funds may be withdrawn from
any such Collection Account is by (or on the authorization or instruction of)
the Agent in order to apply them in accordance with the provisions of
Section 2.4(b)(ii)(B).

6. NEGATIVE COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations:

6.1. Indebtedness. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2. Liens. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

6.3. Restrictions on Fundamental Changes. Each Loan Party will not, and will not
permit any of its Subsidiaries to,

(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, amalgamation, consolidation, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger or amalgamation
between Loan Parties organized or incorporated in the same jurisdiction;
provided, that a Borrower must be the surviving or continuing entity of any such
merger or amalgamation to which it is a party, Parent must be the surviving or
continuing entity of any such merger or amalgamation to which it is a party, and
no merger may occur between Parent and any Borrower, (ii) any merger or
amalgamation between a Loan Party and a Subsidiary of such Loan Party that is
not a Loan Party so long as such Loan Party is the surviving entity of any such
merger or amalgamation (or, in the case of an amalgamation, the continuing
corporation resulting therefrom must be liable for the Obligations of such Loan
Party under the Loan Documents), and (iii) any merger between Subsidiaries of
any Loan Party that are not Loan Parties,

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation, winding
up or dissolution), except for (i) the liquidation, winding up or dissolution of
non-operating Subsidiaries of any Loan Party with nominal assets and nominal
liabilities, (ii) the liquidation, winding up or dissolution of a Loan Party
(other than Parent or any Borrower) or any of its wholly-owned Subsidiaries so
long as all of the assets (including any interest in any Equity Interests) of
such Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating, winding up or dissolving or such Loan Party has nominal assets and
nominal liabilities which are

 

-174-



--------------------------------------------------------------------------------

otherwise disposed of in a Permitted Disposition, or (iii) the liquidation,
winding up or dissolution of a Subsidiary of any Loan Party that is not a Loan
Party (other than any such Subsidiary the Equity Interests of which (or any
portion thereof) is subject to a Lien in favor of Agent) if the Borrowers
determine in good faith that such liquidation, winding up or dissolution is in
the best interests of the Borrowers, so long as the assets of such liquidating,
winding up or dissolving Subsidiary are otherwise disposed of in a Permitted
Disposition or are transferred to a Subsidiary of a Loan Party that is not
liquidating, winding up or dissolving,

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4, or

(d) change its classification/status for U.S. federal income tax purposes.

6.4. Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Subsidiaries to, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of its or their assets.

6.5. Nature of Business. Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any material change in the nature of its or their
business as described in Schedule 6.5 to this Agreement or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities; provided, that the foregoing shall not prevent any Loan
Party and its Subsidiaries from engaging in any business that is reasonably
related or ancillary to its or their business.

6.6. Prepayments and Amendments. Each Loan Party will not, and will not permit
any of its Subsidiaries to,

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations,
(C) Permitted Intercompany Advances, or (D) other Indebtedness so long as the
Payment Conditions are satisfied, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of:

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Hedge Obligations, (C) Permitted
Intercompany Advances, and (D) Indebtedness permitted under clauses (c), (e),
(h), (j), (k), (n) and (o) of the definition of Permitted Indebtedness, or

 

-175-



--------------------------------------------------------------------------------

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.7. Restricted Payments. Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any Restricted Payment; provided, that so long as it
is permitted by law,

(a) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Parent may make distributions to former employees,
officers, or directors of Parent (or any spouses, ex-spouses, or estates of any
of the foregoing) on account of redemptions of Equity Interests of Parent held
by such Persons; provided, that the aggregate amount of such redemptions made by
Parent during the term of this Agreement plus the amount of Indebtedness
outstanding under clause (l) of the definition of Permitted Indebtedness, does
not exceed the sum of (i) $10,000,000 in the aggregate, plus (ii) the aggregate
amount of Equity Issuance Proceeds received by the Parent in a substantially
contemporaneous issuance of new common Equity Interests of the Parent,

(b) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Parent may make distributions to former employees,
officers, or directors of Parent (or any spouses, ex-spouses, or estates of any
of the foregoing), solely in the form of forgiveness of Indebtedness of such
Persons owing to Parent on account of repurchases of the Equity Interests of
Parent held by such Persons; provided, that such Indebtedness was incurred by
such Persons solely to acquire Equity Interests of Parent,

(c) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Parent’s Subsidiaries may make distributions to Parent
(i) in an amount sufficient to pay franchise taxes and other fees required to
maintain the legal existence of the Loan Parties and their Subsidiaries to the
extent actually used by Parent to pay such taxes, costs and expenses, and
(ii) in an amount sufficient to pay out-of-pocket legal, accounting and filing
costs and other expenses in the nature of overhead in the ordinary course of
business of the Loan Parties and their Subsidiaries,

(d) each Subsidiary may make Restricted Payments to any Loan Party,

(e) the Borrowers and their Subsidiaries may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person,

(f) Restricted Payments may be made which consist of purchases, repurchases,
redemptions or other acquisitions or retirements for value of Equity Interest
deemed to occur upon the cashless exercise of stock options, warrants, rights to
acquire Equity Interests or other convertible securities if such Equity
Interests represent a portion of the exercise or exchange price thereof, and any
purchases, repurchases, redemptions or other acquisitions or retirements for
value of Equity Interests made in lieu of withholding taxes in connection with
any exercise or exchange of warrants, options or rights to acquire Equity
Interests,

 

-176-



--------------------------------------------------------------------------------

(g) the Borrowers may make cash payments in lieu of the issuance of fractional
shares with respect to issuances of Equity Interests otherwise permitted under
this Agreement, and

(h) other Restricted Payments so long as the Payment Conditions are satisfied.

6.8. Accounting Methods. Each Loan Party will not, and will not permit any of
its Subsidiaries to, modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.9. Investments. Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

6.10. Transactions with Affiliates. Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of any Loan Party or any of its
Subsidiaries except as disclosed on Schedule 6.10 and except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between such Loan Party or its Subsidiaries, on the one hand,
and any Affiliate of such Loan Party or its Subsidiaries, on the other hand, so
long as such transactions are no less favorable, taken as a whole, to such Loan
Party or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate,

(b) any indemnity provided for the benefit of directors (or comparable managers)
of a Loan Party or one of its Subsidiaries so long as it has been approved by
such Loan Party’s or such Subsidiary’s board of directors (or comparable
governing body) in accordance with applicable law,

(c) the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party or
one of its Subsidiaries in the ordinary course of business and consistent with
industry practice so long as it has been approved by such Loan Party’s or such
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law,

(d) (i) transactions solely among the US Loan Parties, (ii) transactions solely
among the Canadian Loan Parties, (iii) transactions solely among the UK Loan
Parties, and (iv) transactions solely among Subsidiaries of Loan Parties that
are not Loan Parties,

(e) transactions permitted by Section 6.2, Section 6.3, Section 6.7, or
Section 6.9, and

(f) agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party.

 

-177-



--------------------------------------------------------------------------------

6.11. Use of Proceeds. Each Loan Party will not, and will not permit any of its
Subsidiaries to, use the proceeds of any Loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses or any other amount
owing under or in connection with the Existing Credit Facility, and (ii) to pay
the fees, costs, and expenses incurred in connection with this Agreement, the
other Loan Documents, and the transactions contemplated hereby and thereby, in
each case, as set forth in the Flow of Funds Agreement, and (b) thereafter,
consistent with the terms and conditions hereof, for general corporate purposes;
provided that (x) no part of the proceeds of the Loans will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors, (y) no part of
the proceeds of any Loan or Letter of Credit will be used, directly or, to its
knowledge after due care and inquiry, indirectly, to make any payments to a
Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, and (z) that no part of the
proceeds of any Loan or Letter of Credit will be used, directly or, to its
knowledge after due care and inquiry, indirectly, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws.

6.12. Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Parent, each Loan Party will not, and will
not permit any of its Subsidiaries to, issue or sell any of the Equity Interests
issued by such Loan Party or Subsidiary.

6.13. Inventory with Bailees. Each Borrower will not, and will not permit any of
its Subsidiaries to, store its Inventory (other than Inventory at a location
with a value of less than $200,000) at any time with a bailee, warehouseman, or
similar party except as set forth on Schedule 4.25 (as such Schedule may be
amended in accordance with Section 5.14).

6.14. Canadian Employee Benefits. Neither any Parent nor any Borrower will, nor
will it permit any of its Subsidiaries to:

(a) establish, maintain, sponsor, administer, contribute to, participate in or
assume or incur any liability in respect of any Canadian Pension Plan or
amalgamate with any Person if such Person, sponsors, administers, contributes
to, participates in or has liability in respect of, any Canadian Defined Benefit
Plan; or

(b) fail to make full payment when due of all amounts which, under the
provisions of any Canadian Pension Plan, any agreement relating thereto or
applicable law if such failure could reasonably be expected to result in a
Material Adverse Effect.

 

-178-



--------------------------------------------------------------------------------

7. FINANCIAL COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations, Parent and Borrowers will maintain a Fixed Charge Coverage Ratio,
calculated for each 4 quarter period ending on the first day of any Covenant
Testing Period and the last day of each fiscal quarter occurring until the end
of any Covenant Testing Period (including the last day thereof), in each case of
at least 1.00 to 1.00.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of five Business Days,
(b) all or any portion of the principal of the Loans, or (c) to the extent not
converted to a Loan otherwise permitted to be outstanding hereunder, any amount
payable to an Issuing Lender in reimbursement of any drawing under a Letter of
Credit;

8.2. Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with senior management of any Borrower in accordance with the terms of this
Agreement), 5.14 or 5.21 of this Agreement, (ii) Section 6 of this Agreement,
(iii) Section 7 of this Agreement, or (iv) Section 7 of the US Security
Agreement or Section 7 of the Canadian Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.6, 5.8, 5.10, 5.11 and 5.12 of this
Agreement and such failure continues for a period of fifteen days after the
earlier of (i) the date on which such failure shall first become known to any
officer of any Borrower, or (ii) the date on which written notice thereof is
given to Borrowers by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty days after the earlier of
(i) the date on which such failure shall first become known to any officer of
any Borrower, or (ii) the date on which written notice thereof is given to
Borrowers by Agent;

 

-179-



--------------------------------------------------------------------------------

8.3. Judgments. If one or more judgments, orders, requirements to pay issued by
any Canadian Governmental Authority or awards for the payment of money involving
an aggregate amount of $35,000,000, or more (except to the extent fully covered
(other than to the extent of customary deductibles) by insurance pursuant to
which the insurer has not denied coverage) is entered or filed against a Loan
Party or any of its Subsidiaries, or with respect to any of their respective
assets, and either (a) there is a period of thirty consecutive days at any time
after the entry of any such judgment, order, or award during which (i) the same
is not discharged, satisfied, vacated, or bonded pending appeal, or (ii) a stay
of enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order, or award;

8.4. Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5. Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6. Default Under Other Agreements. If there is a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $35,000,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person after any applicable grace or cure
period, irrespective of whether exercised, to accelerate the maturity of such
Loan Party’s or its Subsidiary’s obligations thereunder;

8.7. Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8. Guaranty. If the obligation of any Guarantor under the guaranty of any of
the Obligations (including any guaranty contained in any Security Agreement) is
limited or terminated by operation of law or by such Guarantor (other than in
accordance with the terms of this Agreement) or if any Guarantor repudiates or
revokes any such guaranty;

 

-180-



--------------------------------------------------------------------------------

8.9. Security Documents. If the US Security Agreement, any Canadian Security
Document, any UK Security Document or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid,
enforceable and perfected and, (except to the extent of Permitted Liens which
are non-consensual Permitted Liens, permitted purchase money Liens or the
interests of lessors under Capital Leases) first priority Lien on the Collateral
covered thereby, except (a) as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement, (b) as the result of
an action or failure to act on the part of Agent; or (c) for any such failure
that extends only to Collateral (other than Eligible Accounts or Eligible
Inventory) valued at less than $2,500,000 in the aggregate;

8.10. Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

8.11. Change of Control. A Change of Control shall occur.

8.12. UK Insolvency. If any UK Loan Party is unable or admits inability to pay
its debts as they fall due, the value of its assets is less than its liabilities
(taking into account contingent and prospective liabilities) or suspends making
payments on any of its debts, in each case, as contemplated under the Insolvency
Act of 1986 (UK).

9. RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

(a) by written notice to Borrowers, (i) declare the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower, and (ii) direct
Borrowers to provide (and Borrowers agree that upon receipt of such notice
Borrowers will provide) Letter of Credit Collateralization to Agent to be held
as security for Borrowers’ reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;

(b) by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, (ii) the obligation
of any Swing Lender to make Swing Loans, and (iii) the obligation of any Issuing
Lender to issue Letters of Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

 

-181-



--------------------------------------------------------------------------------

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4, Section 8.5, or Section 8.12 in addition to
the remedies set forth above, without any notice to Borrowers or any other
Person or any act by the Lender Group, the Commitments shall automatically
terminate and the Obligations (other than the Bank Product Obligations),
inclusive of the principal of, and any and all accrued and unpaid interest and
fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents, shall automatically become and be immediately due and payable
and Borrowers shall automatically be obligated to repay all of such Obligations
in full (including Borrowers being obligated to provide (and Borrowers agree
that they will provide) (1) Letter of Credit Collateralization to Agent to be
held as security for Borrowers’ reimbursement obligations in respect of drawings
that may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Parent and Borrowers.

9.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

10. WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

10.2. The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the Code
or PPSA, as applicable, the Lender Group shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by the
Loan Parties.

10.3. Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, each Issuing Lender, and each
Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and

 

-182-



--------------------------------------------------------------------------------

irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided, that Borrowers shall not be
liable for costs and expenses (including attorneys’ fees) of any Lender (other
than Wells Fargo) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Parent’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (provided, that
the indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders that do not involve any acts or omissions of any
Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders unless the dispute involves an
act or omission of a Loan Party) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any claims for Taxes, which shall be governed by
Section 16, other than Taxes which relate to non-Tax claims), (b) with respect
to any actual or prospective investigation, litigation, or proceeding related to
this Agreement, any other Loan Document, the making of any Loans or issuance of
any Letters of Credit hereunder, or the use of the proceeds of the Loans or the
Letters of Credit provided hereunder (irrespective of whether any Indemnified
Person is a party thereto), or any act, omission, event, or circumstance in any
manner related thereto, and (c) in connection with or arising out of any
presence or release of Hazardous Materials at, on, under, to or from any assets
or properties owned, leased or operated by any Loan Party or any of its
Subsidiaries or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of any Loan Party or
any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, no Borrower shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON. Notwithstanding anything to the
contrary in this Section 10.3, no UK Loan Party or Canadian Loan Party shall be
liable or responsible for or deemed to be a guarantor of obligations (within the
meaning of Section 956(c) of the IRC) of the US Loan Parties.

 

-183-



--------------------------------------------------------------------------------

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

If to any Loan Party:

  

c/o NOW INC.

7402 North Eldridge Parkway

Houston, Texas 77041

Attn: Treasurer

Fax No. (281) 466-4592

with copies to:

  

Haynes and Boone

1221 McKinney Street, Suite 2100

Houston, TX 77010

Attn: Neal M. Kaminsky, Esq.

Fax No.: (713) 236-5608

If to Agent:

  

WELLS FARGO BANK, NATIONAL ASSOCIATION

1100 Abernathy Road, Suite 1600

Atlanta, GA 30328

Attn: Loan Portfolio Manager—dNOW

Fax No.: (855) 260-0212

with copies to:

  

GOLDBERG KOHN LTD.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

Attn: Jessica DeBruin, Esq.

Fax No. (312) 863-7857

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

-184-



--------------------------------------------------------------------------------

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK .

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF PARENT
AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A “CLAIM”). EACH OF PARENT AND EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

-185-



--------------------------------------------------------------------------------

(d) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY PARTY HERETO, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR
LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING
IN CONNECTION THEREWITH, AND EACH PARTY HERETO HEREBY WAIVES, RELEASES, AND
AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an “Assignee”), with the prior written consent (such consent not be
unreasonably withheld or delayed) of:

(A) Borrowers; provided, that no consent of Borrowers shall be required (1) if
an Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrowers shall be deemed to have
consented to a proposed assignment unless they object thereto by written notice
to Agent within five Business Days after having received notice thereof; and

(B) Agent, Swing Lender, and each Issuing Lender.

 

-186-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made (i) so long as no Specified Event of Default has
occurred and is continuing, to a Competitor, and (ii) to a natural person,

(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party,

(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500, and

(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

 

-187-



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent

 

-188-



--------------------------------------------------------------------------------

or waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party, and
(vii) all amounts payable by Borrowers hereunder shall be determined as if such
Lender had not sold such participation (provided any Participant shall be
entitled to the benefits of Section 16 as if it were a Lender provided that such
Participant complies with its obligations specified in Section 16), except that,
if amounts outstanding under this Agreement are due and unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall be deemed to have the right of set off
in respect of its participating interest in amounts owing under this Agreement
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement. The rights of any Participant
only shall be derivative through the Originating Lender with whom such
Participant participates and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement to secure obligations of such Lender,
including any pledge in favor of any Federal Reserve Bank or the Bank of Canada
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24 or other applicable law, and such Federal Reserve Bank
or the Bank of Canada may enforce such pledge or security interest in any manner
permitted under applicable law; provided, that no such pledge shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Revolving Loan (and
the principal amount thereof and stated interest thereon) held by such Lender
(each, a “Registered Loan”). Other than in connection with an assignment by a
Lender of all or any portion of its portion of the Revolving Loan to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
(and

 

-189-



--------------------------------------------------------------------------------

the registered note, if any, evidencing the same) may be assigned or sold in
whole or in part only by registration of such assignment or sale on the Register
(and each registered note shall expressly so provide) and (ii) any assignment or
sale of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrowers shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of its Revolving
Loan to an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrowers, shall maintain a register comparable to the Register. It is intended
that the Register be maintained such that the Loans are in “registered form” for
the purposes of the IRC.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form for the purposes of the IRC, including under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register. It is
intended that any Participant Register be maintained such that the Loans are in
“registered form” for the purposes of the IRC.

(j) Agent shall make a copy of the Register available for review by Borrowers
from time to time as Borrowers may reasonably request.

(k) Notwithstanding anything contained herein to the contrary, no assignment may
be made unless after giving effect thereto the Pro Rata Share of the US Revolver
Commitments of a Lender and its Affiliates shall equal the Pro Rata Share of the
Canadian Revolver Commitments of such Lender and its Affiliates and the Pro Rata
Share of the UK Revolver Commitments of a Lender and its Affiliates.

 

-190-



--------------------------------------------------------------------------------

13.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

 

14. AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Parent or any Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and the Loan
Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly affected thereby and all of
the Loan Parties that are party thereto, do any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the penultimate sentence of
Section 2.4(c),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1 or 3.2,

(vi) amend, modify, or eliminate Section 15.11,

 

-191-



--------------------------------------------------------------------------------

(vii) other than as permitted by Section 15.11, release or contractually
subordinated Agent’s Lien in and to any of the Collateral,

(viii) amend, modify, or eliminate the definitions of “Required Lenders”,
Supermajority Lenders or “Pro Rata Share”,

(ix) other than in connection with a merger, amalgamation, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release any Borrower or any Guarantor from any
obligation for the payment of money or consent to the assignment or transfer by
any Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents,

(x) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i), (ii)
or (iii) or Section 2.4(e) or (f), or

(xi) amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of a Loan Party;

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

(c) No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate the definitions of Canadian Borrowing Base, UK Borrowing
Base or US Borrowing Base or any of the defined terms (including the definitions
of Eligible Accounts, Eligible Finished Goods Inventory and Eligible Inventory)
that are used in such definitions to the extent that any such change results in
more credit being made available to Borrowers based upon the Canadian Borrowing
Base, UK Borrowing Base or the US Borrowing Base, but not otherwise, or change
Section 2.1(e);

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lenders, or any other rights or duties of Issuing Lenders
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lenders, Agent, Borrowers, and the Required Lenders;

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to a Swing Lender, or any other rights or duties of a Swing Lender
under this Agreement or the other Loan Documents, without the written consent of
Swing Lenders, Agent, Borrowers, and the Required Lenders; and

 

-192-



--------------------------------------------------------------------------------

(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.

14.2. Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”), together with its
Affiliates, or any Lender that made a claim for compensation (a “Tax Lender”),
together with its Affiliates, with one or more Replacement Lenders, and the
Non-Consenting Lender (and its Affiliates) or Tax Lender(and its Affiliates), as
applicable, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Non-Consenting Lender (and its Affiliates) or Tax Lender (and its
Affiliates), as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
(and its Affiliates) or Tax Lender (and its Affiliates), as applicable, and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Non-Consenting Lender (and its Affiliates) or Tax Lender
(and its Affiliates), as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses). If the
Non-Consenting Lender (and its Affiliates) or Tax Lender (and its Affiliates),
as applicable, shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, Agent may, but
shall not be required to, execute and deliver such Assignment and Acceptance in
the name or and on behalf of the Non-Consenting Lender (and its Affiliates) or
Tax Lender (and its Affiliates), as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender (and its Affiliates) or Tax Lender (and its Affiliates), as applicable,
shall be deemed to have executed and delivered such Assignment and Acceptance.
The replacement of any Non-Consenting Lender (and its Affiliates) or Tax Lender
(and its Affiliates), as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the

 

-193-



--------------------------------------------------------------------------------

Commitments, and the other rights and obligations of the Non-Consenting Lender
(and its Affiliates) or Tax Lender (and its Affiliates), as applicable,
hereunder and under the other Loan Documents, the Non-Consenting Lender (and its
Affiliates) or Tax Lender (and its Affiliates), as applicable, shall remain
obligated to make the Non-Consenting Lender’s (and its Affiliates’) or Tax
Lender’s (and its Affiliates’), as applicable, Pro Rata Share of Revolving Loans
and to purchase a participation in each Letter of Credit, in an amount equal to
its Pro Rata Share of participations in such Letters of Credit.

14.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and Borrowers
of any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the

 

-194-



--------------------------------------------------------------------------------

generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
payments and proceeds of Collateral, and related matters, (b) execute or file
any and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, or to take any other action with
respect to any Collateral or Loan Documents which may be necessary to perfect,
and maintain perfected, the security interests and Liens upon Collateral
pursuant to the Loan Documents, (c) make Revolving Loans, for itself or on
behalf of Lenders, as provided in the Loan Documents, (d) exclusively receive,
apply, and distribute payments and proceeds of the Collateral as provided in the
Loan Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to any
Loan Party or its Subsidiaries, the Obligations, the Collateral, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

15.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Without limitation of the foregoing, Agent
may at any time designate and appoint WF Canada or another Person selected by
Agent as Agent’s subagent (the “Canadian Subagent”) with respect to all or any
part of the Collateral of the Canadian Loan Parties, and WF Canada hereby agrees
to accept such appointment; provided that Canadian Subagent shall not be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by Agent. Should any
instrument in writing from any Loan Party be required by the Canadian Subagent
to more fully or certainly vest in and confirm to the Canadian Subagent such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
Agent. If the Canadian Subagent, or successor thereto, shall resign or be
removed, all rights, powers, privileges and duties of the Canadian Subagent, to
the extent permitted by law, shall automatically vest in and be exercised by
Agent until the appointment of a new Canadian Subagent. Each member of the
Lender Group and each Loan Party acknowledges and agrees that any agent
(including Canadian Subagent) appointed by Agent shall be entitled to the rights
and benefits of Agent under this Section 15. Agent shall not be responsible for
the negligence or misconduct of any agent (including the Canadian Subagent) or
attorney in fact that it selects as long as such selection was made without
gross negligence, bad faith or willful misconduct.

15.3. Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence, bad faith or willful
misconduct), or (b) be responsible in any manner to any of the Lenders (or Bank
Product Providers) for any recital, statement, representation or warranty made
by any Loan Party or any of its Subsidiaries or Affiliates, or any officer or

 

-195-



--------------------------------------------------------------------------------

director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.

15.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

-196-



--------------------------------------------------------------------------------

15.6. Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of any Loan Party and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of, and investigation into,
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys’ fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of

 

-197-



--------------------------------------------------------------------------------

any amounts to Lenders (or Bank Product Providers). In the event Agent is not
reimbursed for such costs and expenses by the Loan Parties and their
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable thereof. Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so) from and against any and all Indemnified Liabilities;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence, bad faith or willful misconduct nor shall any Lender
be liable for the obligations of any Defaulting Lender in failing to make a
Revolving Loan or other extension of credit hereunder. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8. Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.

15.9. Successor Agent. Agent may resign as Agent upon 30 days (ten days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or a Default or Event of Default has
occurred and is continuing) and without any notice to the Bank Product
Providers. If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as an Issuing Lender or a Swing Lender,

 

-198-



--------------------------------------------------------------------------------

such resignation shall also operate to effectuate its resignation as an Issuing
Lender or a Swing Lender, as applicable, and it shall automatically be relieved
of any further obligation to issue Letters of Credit, or to make Swing Loans. If
no successor Agent is appointed prior to the effective date of the resignation
of Agent, Agent may appoint, after consulting with the Lenders and Borrowers, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Loan Party and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers). The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a Loan
Party or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of such Loan Party or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

15.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties and their
Subsidiaries of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted under
Section 6.4 (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which no Loan Party or any of
its Subsidiaries owned any interest at the

 

-199-



--------------------------------------------------------------------------------

time Agent’s Lien was granted nor at any time thereafter, (iv) constituting
property leased or licensed to a Loan Party or its Subsidiaries under a lease or
license that has expired or is terminated in a transaction permitted under this
Agreement, or (v) in connection with a credit bid or purchase authorized under
this Section 15.11. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, based upon the instruction of the
Required Lenders, to (a) consent to the sale of, credit bid, or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including Section 363 of the Bankruptcy Code or in connection with any
other Insolvency Proceeding in any other jurisdiction to which a Loan Party is
subject, (b) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any sale or other
disposition thereof conducted under the provisions of the Code or PPSA,
including pursuant to Sections 9-610 or 9-620 of the Code or any similar
provision of the PPSA, or (c) credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any other sale or foreclosure conducted or consented to by Agent in accordance
with applicable law in any judicial action or proceeding or by the exercise of
any legal or equitable remedy. In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not impair or unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such contingent or unliquidated claims
cannot be estimated without impairing or unduly delaying the ability of Agent to
credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration; provided, that Bank Product
Obligations not entitled to the application set forth in
Section 2.4(b)(ii)(A)(x) or 2.4(b)(ii)(B)(x) shall not be entitled to be, and
shall not be, credit bid, or used in the calculation of the ratable interest of
the Lenders and Bank Product Providers in the Obligations which are credit bid.
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Borrowers at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents

 

-200-



--------------------------------------------------------------------------------

notwithstanding, Agent shall not be required to execute any document or take any
action necessary to evidence such release on terms that, in Agent’s opinion,
could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate (by contract or otherwise)
any Lien granted to or held by Agent on any property under any Loan Document
(a) to the holder of any Permitted Lien on such property if such Permitted Lien
secures purchase money Indebtedness (including Capitalized Lease Obligations)
which constitute Permitted Indebtedness and (b) to the extent Agent has the
authority under this Section 15.11 to release its Lien on such property.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by a Loan Party or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

15.12. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Subsidiaries or any
deposit accounts of any Loan Party or its Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral.

 

-201-



--------------------------------------------------------------------------------

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13. Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16. Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting any
Loan Party or its Subsidiaries (each, a “Report”) prepared by or at the request
of Agent, and Agent shall so furnish each Lender with such Reports,

 

-202-



--------------------------------------------------------------------------------

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding the Loan Parties
and their Subsidiaries and will rely significantly upon Parent’s and its
Subsidiaries’ books and records, as well as on representations of Borrowers’
personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

15.17. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of,

 

-203-



--------------------------------------------------------------------------------

the business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender. Except as provided in Section 15.7, no member of the Lender
Group shall have any liability for the acts of any other member of the Lender
Group. No Lender shall be responsible to any Borrower or any other Person for
any failure by any other Lender (or Bank Product Provider) to fulfill its
obligations to make credit available hereunder, nor to advance for such Lender
(or Bank Product Provider) or on its behalf, nor to take any other action on
behalf of such Lender (or Bank Product Provider) hereunder or in connection with
the financing contemplated herein.

15.18. Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents, and
Documentation Agents. Each of the Joint Lead Arrangers, Joint Book Runners,
Co-Syndication Agents, and Documentation Agent, in such capacities, shall not
have any right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to it in its capacity as a Lender, as
Agent, as Swing Lender, or as an Issuing Lender. Without limiting the foregoing,
each of the Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents, and
Documentation Agent, in such capacities, shall not have or be deemed to have any
fiduciary relationship with any Lender or any Loan Party. Each Lender, Agent,
Swing Lender, each Issuing Lender, and each Loan Party acknowledges that it has
not relied, and will not rely, on the Joint Lead Arrangers, Joint Book Runners,
Co-Syndication Agents, and Documentation Agent in deciding to enter into this
Agreement or in taking or not taking action hereunder. Each of the Joint Lead
Arrangers, Joint Book Runners, Co-Syndication Agents, and Documentation Agent,
in such capacities, shall be entitled to resign at any time by giving notice to
Agent and Borrowers.

15.19. Appointment for the Province of Quebec.

(a) Hypothecary Representative. For greater certainty, and without limiting the
powers of Agent, each Lender and each Bank Product Provider hereby irrevocably
constitutes Agent as the hypothecary representative within the meaning of
Article 2692 of the CCQ in order to hold hypothecs and security granted by any
Loan Party on property pursuant to the laws of the Province of Québec in order
to secure obligations of any Loan Party hereunder and under the other Loan
Documents. The execution by Agent, acting as hypothecary representative prior to
this Agreement of any deeds of hypothec or other security documents is hereby
ratified and confirmed.

(b) Ratification of Hypothecary Representative by Successors and Assignees, Etc.
The constitution of Agent as hypothecary representative shall be deemed to have
been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of the
rights and obligations of any Lender or Bank Product Provider under this
Agreement by the execution of an assignment, including an Assignment and
Assumption or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Agent by the compliance with such formalities
pursuant to which it becomes a successor Agent under this Agreement.

 

-204-



--------------------------------------------------------------------------------

(c) Rights, Etc. of Hypothecary Representative. Agent acting as hypothecary
representative shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of Agent in this Agreement,
which shall apply mutatis mutandis to Agent acting as hypothecary
representative. In the event of the resignation of Agent (which shall include
its resignation as the hypothecary representative as contemplated in
Section 15.19(a)) and appointment of a successor Agent under this Agreement,
such successor Agent shall also act as the hypothecary representative, as
contemplated by Section 15.19(a).

 

16. WITHHOLDING TAXES.

The provisions of Sections 16.5, 16.6, 16.7, 16.8, 16.9 and 16.10 (the “UK Tax
Provisions”) shall only apply in respect of a UK Loan Party on the payment of
any amount of interest expressed to be payable to any Lender or Participant or
the Agent, and where the UK Tax Provisions apply in respect of a UK Loan Party,
the provisions of Sections 16.1, 16.2, 16.3 and 16.4 shall not apply to the
extent of any conflict with the UK Tax Provisions. For the avoidance of doubt,
Section 16.2(e) will continue to apply where the UK Tax Provisions apply in
respect of a UK Loan Party. For the purposes of the UK Tax Provisions, the term
“Lender” and the related definitions includes any Participant mutatis mutandis.

16.1. Payments. All payments made by any Loan Party under any Loan Document will
be made free and clear of, and without deduction or withholding for, any Taxes,
except as otherwise required by applicable law, and in the event any deduction
or withholding of Taxes is required, the applicable Loan Party shall make the
requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by the Loan Parties.
Furthermore, if any such Tax is an Indemnified Taxes or an Indemnified Tax is so
levied or imposed, the Loan Parties agree to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for had such Taxes not been required to have been withheld or
paid. The Loan Parties will promptly pay any Other Taxes or reimburse Agent for
such Other Taxes upon Agent’s demand. The Loan Parties shall jointly and
severally indemnify each Indemnified Person (as defined in Section 10.3)
(collectively a “Tax Indemnitee”) for the full amount of Indemnified Taxes
arising in connection with this Agreement or any other Loan Document or breach
thereof by any Loan Party (including, without limitation, any Indemnified Taxes
imposed or asserted on, or attributable to, amounts payable under this
Section 16) imposed on, or paid by, such Tax Indemnitee and all reasonable costs
and expenses related thereto (including fees and disbursements of attorneys and
other tax professionals), as and when they are incurred and irrespective of
whether suit is brought, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (other than
Indemnified Taxes and additional amounts that a court of competent jurisdiction
finally determines to have resulted from the gross negligence, bad faith or
willful misconduct of such Tax Indemnitee). The obligations of the Loan Parties
under this Section 16 shall survive the termination of this Agreement, the
resignation and replacement of the Agent, and the repayment of the Obligations.
Notwithstanding anything to the contrary in this Section 16, no UK Loan Party or
Canadian Loan Party shall be liable or responsible for or deemed to be a
guarantor of obligations (within the meaning of Section 956(c) of the IRC) of
the US Loan Parties.

 

-205-



--------------------------------------------------------------------------------

16.2. Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Administrative Borrower on
behalf of all Borrowers one of the following before receiving its first payment
under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrowers within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN, Form W-8BEN-E or Form
W-8IMY (with proper attachments as applicable);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (including a withholding statement and copies of the tax
certification documentation for its beneficial owner(s) of the income paid to
the intermediary, if required based on its status provided on the Form W-8IMY);
or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent and Administrative Borrower (or, in the case of a Participant, to
the Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

 

-206-



--------------------------------------------------------------------------------

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender’s reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates); provided, further, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent and Administrative Borrower (or, in
the case of a Participant, to the Lender granting the participation only) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Agent (or, in the case of a Participant, the Lender
granting the participation) as may be necessary for Agent or Borrowers to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(e), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

-207-



--------------------------------------------------------------------------------

16.3. Reductions.

(a) If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4. Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which the Loan Parties have
paid additional amounts pursuant to this Section 16, so long as no Event of
Default has occurred and is continuing, it shall pay over such refund to the
Administrative Borrower on behalf of the Loan Parties (but only to the extent of
payments made, or additional amounts paid, by the Loan Parties under this
Section 16 with respect to Indemnified Taxes giving rise to such a refund), net
of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the applicable Governmental Authority with
respect to such a refund); provided, that the Loan Parties, upon the request of
Agent or such Lender, agrees to repay the amount paid over to the Loan Parties
(plus any penalties, interest or other charges, imposed by the applicable
Governmental Authority, other than such penalties, interest or other charges
imposed as a result of the willful misconduct, bad faith or gross negligence of
Agent or Lender hereunder as finally determined by a court of competent
jurisdiction) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Loan Parties or any other
Person or require Agent or any Lender to pay any amount to an indemnifying party
pursuant to Section 16.4, the payment of which would place Agent or such Lender
(or their Affiliates) in a less favorable net after-Tax position than such
Person would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

 

-208-



--------------------------------------------------------------------------------

16.5. UK Tax Gross-Up.

(a) Each UK Loan Party shall make all payments to be made by it under any Loan
Document without any Tax Deduction unless a Tax Deduction is required by law.

(b) A UK Borrower shall, promptly upon becoming aware that a UK Loan Party must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Agent accordingly. Similarly, a Lender shall notify
the Agent on becoming so aware in respect of a payment payable to that Lender.
If the Agent receives such notification from a Lender it shall notify the UK
Borrowers and that UK Loan Party (where applicable).

(c) If a Tax Deduction is required by law to be made by a UK Loan Party, the
amount of the payment due from that UK Loan Party shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(d) A payment shall not be increased under Section 16.5(c) above by reason of a
Tax Deduction on account of Taxes imposed by the United Kingdom if, on the date
on which the payment falls due:

(i) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(ii) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(a)(ii) of the definition of Qualifying Lender, and:

(A) an officer of HM Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the UK Loan Party making the payment or a UK
Borrower a certified copy of that Direction; and

(B) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

(iii) the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender and:

(A) the relevant Lender has not given a Tax Confirmation to the UK Borrower; and

 

-209-



--------------------------------------------------------------------------------

(B) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the UK Borrower, on the basis that
the Tax Confirmation would have enabled the relevant UK Borrower to have formed
a reasonable belief that the payment was an “excepted payment” for the purpose
of section 930 of the ITA; or

(iv) the relevant Lender is a Treaty Lender and the UK Loan Party making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under Section 16.5(g) or 16.5(h) (as applicable) below.

(e) If a UK Loan Party is required to make a Tax Deduction, that UK Loan Party
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

(f) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the UK Loan Party making that Tax Deduction
shall deliver to the Agent for the Lender entitled to the payment a statement
under section 975 of the ITA or other evidence reasonably satisfactory to that
Lender that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.

(g)

(i) Subject to paragraph (ii) below, a Treaty Lender and each UK Loan Party
which makes a payment to which that Treaty Lender is entitled shall co-operate
in completing any procedural formalities necessary for that UK Loan Party to
obtain authorization to make that payment without a Tax Deduction.

(ii)

(A) A Treaty Lender which is a Lender on the Closing Date and that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence in the Assignment and Acceptance which it executes
on becoming a party as a Lender; and

(B) a Treaty Lender which is not a Lender on the Closing Date and that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence in the Assignment and Acceptance which it executes
on becoming a party as a Lender,

and, having done so, that Lender shall be under no obligation pursuant to
Section 16.5(g)(i) above.

(h) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 16.5(g)(ii) above and:

 

-210-



--------------------------------------------------------------------------------

(i) the UK Borrower making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or

(ii) the UK Borrower making a payment to that Lender has made a Borrower DTTP
Filing in respect of that Lender but:

(A) that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(B) HM Revenue & Customs has not given the UK Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of a
Borrower DTTP Filing,

and in each case, the UK Borrower has notified that Lender in writing, that
Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for that UK Borrower to obtain authorization to
make that payment without a Tax Deduction.

(i) If a Lender has confirmed its scheme reference number and jurisdiction of
tax residence in accordance with Section 16.5(g)(ii) above, each UK Borrower
shall make a Borrower DTTP Filing in respect of such Lender.

(j) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with Section 16.6(g)(ii) above, no UK Borrower
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(k) A UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Agent for delivery to the relevant
Lender.

(l) A UK Non-Bank Lender shall promptly notify the UK Borrowers and the Agent if
there is any change in the position from that set out in the Tax Confirmation.

16.6. UK Tax Indemnity.

(a) The UK Loan Parties shall (within three Business Days of demand by the
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Taxes by that Protected Party in
respect of a Loan Document.

(b) Section 16.6(a) above shall not apply:

(i) with respect to any Taxes assessed on a Lender:

(A) under the law of the jurisdiction in which that Lender is incorporated (or
otherwise established) or, if different, the jurisdiction (or jurisdictions) in
which that Lender is treated as resident for tax purposes; or

 

-211-



--------------------------------------------------------------------------------

(B) under the law of the jurisdiction in which that Lender’s Facility Office is
located in respect of amounts received or receivable in that jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender; or

(ii) to the extent a loss, liability or cost:

(A) is compensated for by an increased payment under Section 16.5; or

(B) would have been compensated for by an increased payment under Section 16.5
but was not so compensated solely because one of the exclusions in
Section 16.5(d) applied.

(c) A Protected Party making, or intending to make a claim under Section 16.6(a)
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the UK Borrower. A
Protected Party shall, on receiving a payment from a Loan Party under this
Section 16.6, notify the Agent.

16.7. UK Tax Credit. If a UK Loan Party makes a Tax Payment and the relevant
Lender determines that:

(a) a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

(b) that Lender has obtained and utilized that Tax Credit,

the Lender shall pay an amount to that UK Loan Party which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the UK
Loan Party.

16.8. Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the Closing Date (each a “New Lender”) shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and for the
benefit of Agent and without liability to any UK Loan Party, which of the
following categories it falls within:

(a) not a Qualifying Lender;

(b) a Qualifying Lender (other than a Treaty Lender); or

(c) a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this
Section 16.8, then such New Lender shall be treated for the purposes of this
Agreement (including by each UK Loan Party) as if it is not a Qualifying Lender
until such time as it notifies the Agent which category applies and the Agent,
upon receipt of such notification, inform the UK Borrowers. For the avoidance of
doubt, an Assignment and Acceptance shall not be invalidated by any failure of a
New Lender to comply with this Section 16.8.

 

-212-



--------------------------------------------------------------------------------

16.9. Stamp Taxes. A UK Loan Party shall pay and, within three Business Days of
demand, indemnify the Agent and the Lenders against any cost, loss or liability
that the Agent and/or the Lenders incur in relation to all stamp duty,
registration and other similar Taxes in respect of any Loan Document.

16.10. Value Added Tax.

(a) All amounts expressed to be payable under a Loan Document by any party to
the Agent or the Lenders which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to subsection
(b) below, if VAT is or becomes chargeable on any supply made by the Agent or
the Lenders to any party under a Loan Document and the Agent or the relevant
Lender is required to account to the relevant tax authority for the VAT, that
party shall pay to the Agent or the relevant Lender (in addition to and at the
same time as paying any other consideration for such supply) an amount equal to
the amount of the VAT (and the Agent or the relevant Lender shall promptly
provide an appropriate VAT invoice to such party).

(b) If VAT is or becomes chargeable on any supply made by the Agent or a Lender
(the “Supplier”) to the Agent or any other Lender (the “Recipient”) under a Loan
Document, and any party to this Agreement other than the Recipient (the
“Relevant Party”) is required by the terms of any Loan Document to pay an amount
equal to the consideration for such supply to the Supplier (rather than being
required to reimburse the Recipient in respect of that consideration):

(i) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(ii) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c) Where a Loan Document requires any party to this Agreement to reimburse or
indemnify the Agent or a Lender for any cost or expense, that party shall
reimburse or indemnify (as the case may be) the Agent or such Lender for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that the Agent or such Lender reasonably determines that
it is entitled to credit or repayment in respect of such VAT from the relevant
tax authority.

 

-213-



--------------------------------------------------------------------------------

(d) Any reference in this Section 16.10 to any party to this Agreement shall, at
any time when such party is treated as a member of a group for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the United Kingdom Value
Added Tax Act 1994).

(e) In relation to any supply made by the Agent or a Lender to any party under a
Loan Document, if reasonably requested by the Agent or such Lender, that party
must promptly provide the Agent or such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with the Agent or such Lender’s VAT reporting requirements in relation to such
supply.

 

17. GENERAL PROVISIONS.

17.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Parent, each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5. Bank Product Providers. Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In

 

-214-



--------------------------------------------------------------------------------

connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

17.6. Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8. Revival and Reinstatement of Obligations; Certain Waivers. If any member
of the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or

 

-215-



--------------------------------------------------------------------------------

partial satisfaction of any Obligation or on account of any other obligation of
any Loan Party under any Loan Document or any Bank Product Agreement, because
the payment, transfer, or the incurrence of the obligation so satisfied is
asserted or declared to be void, voidable, or otherwise recoverable under any
law relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a “Voidable Transfer”), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys’ fees of such member of the Lender Group or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and immediately be revived, reinstated, and restored and will exist, and
(ii) Agent’s Liens securing such liability shall be effective, revived, and
remain in full force and effect, in each case, as fully as if such Voidable
Transfer had never been made. If, prior to any of the foregoing, (A) Agent’s
Liens shall have been released or terminated, or (B) any provision of this
Agreement shall have been terminated or cancelled, Agent’s Liens, or such
provision of this Agreement, shall be reinstated in full force and effect and
such prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligation of any Loan Party
in respect of such liability or any Collateral securing such liability. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations.

17.9. Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that (x) prior to any disclosure under this clause
(iv), the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in

 

-216-



--------------------------------------------------------------------------------

advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process;
provided, that (x) prior to any disclosure under this clause (vi) the disclosing
party agrees to provide Borrowers with prior written notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior written notice to Borrowers pursuant to
the terms of the subpoena or other legal process and (y) any disclosure under
this clause (vi) shall be limited to the portion of the Confidential Information
as may be required by such Governmental Authority pursuant to such subpoena or
other legal process, (vii) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or the Lender Group Representatives), (viii)
in connection with any assignment, participation or pledge of any Lender’s
interest under this Agreement; provided, that prior to receipt of Confidential
Information any such assignee, participant, or pledgee shall have agreed in
writing to receive such Confidential Information either subject to the terms of
this Section 17.9 or pursuant to confidentiality requirements substantially
similar to those contained in this Section 17.9 (and such Person may disclose
such Confidential Information to Persons employed or engaged by them as
described in clause (i) above), (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause
(ix) with respect to litigation involving any Person (other than any Borrower,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel), the disclosing party agrees to provide Borrowers with prior written
notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

(c) Each Loan Party hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or a substantially similar secure electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available.” Agent does not warrant the accuracy or completeness of the Borrower
Materials, or the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by Agent in
connection with the Borrower Materials or the Platform. In no event shall Agent
or any of the Agent-Related Persons have any liability to the Loan Parties, any
Lender or any other person for damages of any kind, including direct or
indirect, special,

 

-217-



--------------------------------------------------------------------------------

incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or Agent’s transmission
of communications through the Internet, except to the extent the liability of
such person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person’s gross negligence or willful
misconduct. Each Loan Party further agrees that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
“PUBLIC” or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” (or another similar
term). Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).

17.10. Survival

. All representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent, NY
Issuing Lender, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

17.11. Patriot Act; Due Diligence.

(a) Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act. In addition, Agent and each Lender shall have
the right to periodically conduct due diligence on all Loan Parties, their
senior management and key principals and legal and beneficial owners. Each Loan
Party agrees to cooperate in respect of the conduct of such due diligence and
further agrees that the reasonable costs and charges for any such due diligence
by Agent shall constitute Lender Group Expenses hereunder and be for the account
of Borrowers.

(b) Each Loan Party acknowledges that, pursuant to the provisions of Canadian
Anti-Money Laundering & Anti-Terrorism Legislation, Agent and Lenders may be
required to obtain, verify and record information regarding each Loan Party, its
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control

 

-218-



--------------------------------------------------------------------------------

of such Loan Party, and the transactions contemplated hereby. The Loan Parties
shall promptly provide all such information, including supporting documentation
and other evidence, as may be reasonably requested by any Lender or Agent, or
any prospective assign or participant of a Lender or Agent, necessary in order
to comply with any applicable Canadian Anti-Money Laundering & Anti-Terrorism
Legislation, whether now or hereafter in existence. If Agent has ascertained the
identity of any Loan Party or any authorized signatories of any Loan Party for
the purposes of applicable Canadian Anti-Money Laundering & Anti-Terrorism
Legislation, then Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and Agent within the meaning of applicable Canadian Anti-Money
Laundering & Anti-Terrorism Legislation;

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(c) (i) If (A) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the Closing
Date, (B) any change in the status of a UK Loan Party after the Closing Date, or
(C) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer, obliges the Agent or any Lender (or, in the case of
clause (C) above, any prospective new Lender) to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, each UK Loan Party shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or,
in the case of the event described in clause (C) above, on behalf of any
prospective new Lender) in order for the Agent, such Lender or, in the case of
the event described in clause (C) above, any prospective new Lender to carry out
and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents; and (ii) Each Lender shall
promptly upon the request of the supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself) in order for the Agent to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Loan Documents.

Notwithstanding the provisions of this Section and except as may otherwise be
agreed in writing, each Lender agrees that Agent has no obligation to ascertain
the identity of the Loan Parties or any authorized signatories of the Loan
Parties on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from the Loan Parties or any such authorized
signatory in doing so.

17.12. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before

 

-219-



--------------------------------------------------------------------------------

the date hereof. The foregoing to the contrary notwithstanding, all Bank Product
Agreements, if any, are independent agreements governed by the written
provisions of such Bank Product Agreements, which will remain in full force and
effect, unaffected by any repayment, prepayments, acceleration, reduction,
increase, or change in the terms of any credit extended hereunder, except as
otherwise expressly provided in such Bank Product Agreement.

17.13. DNOW as Agent for Borrowers. Each Borrower hereby irrevocably appoints
DNOW as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

17.14. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

-220-



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

17.15. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Agent could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of each Borrower in respect of any
such sum due from it to Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to Agent or any Lender from any Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to Agent or any Lender in such
currency, Agent or such Lender, as the case may be, agrees to return the amount
of any excess to such Borrower (or to any other Person who may be entitled
thereto under applicable law).

17.16. No Setoff. All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.

17.17. CAM Exchange.

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Section 9.1(b), (ii) each
Lender shall immediately be deemed to have acquired participations in the Swing
Loans in an amount equal to such Lender’s Pro Rata share (as in effect
immediately prior to the CAM Exchange) of each Swing Loan outstanding on such
date and shall promptly make payment therefor to the Agent in

 

-221-



--------------------------------------------------------------------------------

accordance with Section 2.3(e)(i), (iii) simultaneously with the automatic
conversions pursuant to clause (iv) below, the Lenders shall automatically and
without further act (and without regard to the provisions of Section 13.1) be
deemed to have exchanged interests in the Loans (other than the Swing Loans) and
participations in Swing Loans and Letters of Credit, such that in lieu of the
interest of each Lender in each Loan and Letter of Credit in which it shall
participate as of such date (including such Lender’s interest in the Obligations
of each Borrower in respect of each such Loan and Letter of Credit), such Lender
shall hold an interest in every one of the Loans (other than the Swing Loans),
and a participation in every one of the Swing Loans and Letters of Credit
(including the Obligations of each Borrower in respect of each such Loan),
whether or not such Lender shall previously have participated therein, equal to
such Lender’s CAM Percentage thereof and (iv) simultaneously with the deemed
exchange of interests pursuant to clause (iii) above, all outstanding Revolving
Loans denominated in Canadian Dollars or Sterling shall, automatically and with
no further action required, be converted into Dollars, determined using the
exchange rate calculated as of the Business Day immediately preceding the CAM
Exchange Date, and (x) on and after such date all such Loans shall constitute
Loans payable in Dollars and (y) all amounts payable by any Lender hereunder
with respect to its participation in Letters of Credit shall be payable to the
Agent in Dollars. Each Lender and each Borrower hereby consents and agrees to
the CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding
upon its successors and assigns and any Person that acquires a participation in
its interests in any Loan or any participation in any Swing Loan or Letter of
Credit. Each Borrower agrees from time to time to execute and deliver to the
Agent all such promissory notes and other instruments and documents as the Agent
shall reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Agent against delivery of any promissory notes evidencing
its interests in the Loans so executed and delivered; provided that the failure
of any Borrower to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Agent pursuant to any Loan Document in respect of the
Obligations shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages, in accordance with Section 2.4(b)(ii). Any
direct payment received by a Lender on or after the CAM Exchange Date, including
by way of setoff, in respect of an Obligation shall be paid over to an Agent for
distribution to the Lenders in accordance herewith.

[Signature pages to follow.]

 

 

-222-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

US BORROWERS:     NOW INC., a Delaware corporation     By:  

/s/ Daniel L. Molinaro

    Name:   Daniel L. Molinaro     Title:   Executive Vice President     DNOW,
L.P., a Texas limited partnership     By:   Wilson International, Inc., its
general partner     By:  

/s/ Daniel L. Molinaro

    Name:   Daniel L. Molinaro     Title:   President and Treasurer CANADIAN
BORROWER:    

DNOW CANADA ULC,

an Alberta unlimited liability corporation

    By:  

/s/ Daniel L. Molinaro

    Name:   Daniel L. Molinaro     Title:   Vice President and Treasurer

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Joint Lead Arranger, as Joint Book Runner, and as a Lender By:  

/s/ S.N. Thomas, III

Name:   S.N. Thomas, III Title:   Director WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, as a Lender By:  

/s/ David Phillips

Name:   David Phillips Title:   Senior Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Joint Lead Arranger, as Joint Book Runner, as
Co-Syndication Agent and as a Lender By:  

/s/ Edward Lynch

Name:   Edward Lynch Title:   Authorized Signatory

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arranger, as Joint Book Runner, as Co-Syndication Agent and as a
Lender

By:  

/s/ Anson Williams

Name:   Anson Williams Title:   Authorized Signatory

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as a Lender

By:  

/s/ Auggie Marchetti

Name:   Auggie Marchetti Title:   Authorized Officer

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as a Lender

By:  

/s/ Matthew Sparkes

Name:   Matthew Sparkes Title:   Authorized Officer

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as Documentation Agent and as a Lender

By:  

/s/ John P. Hopkins

Name:   John P. Hopkins Title:   Managing Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ David Miller

Name:   David Miller Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC,

as a Lender

By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ Anna C. Ferreira

Name:   Anna C. Ferreira Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ARAB BANKING CORPORATION (B.S.C.), GRAND CAYMAN BRANCH,

as a Lender

By:  

/s/ Tony Berbari

Name:   Tony Berbari Title:   General Manager By:  

/s/ Richard Tull

Name:   Richard Tull Title:   Head of Wholesale Banking

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as a Lender

By:  

/s/ John E. Lucas

Name:   John E. Lucas Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Daniel Yu

Name:   Daniel Yu Title:   Senior Vice President

U.S. BANK NATIONAL ASSOCIATION, ACTING THROUGH ITS CANADA BRANCH

as a Lender

By:  

/s/ Daniel Yu

Name:   Daniel Yu Title:   Senior Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]